Exhibit 10.2

 

Note purchase agreement

 

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of May 14, 2019, by
and among GOODRICH PETROLEUM CORPORATION, a Delaware corporation (the
“Company”), GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited liability
company (the “Subsidiary Guarantor”) and certain funds and accounts managed by
Franklin Advisers, Inc., as investment manager (“FAV”) (each such fund or
account, together with its successors and assigns, a “Purchaser”).

 

WHEREAS, each Purchaser has agreed to purchase a principal amount, as set forth
on Schedule 1 hereto, of the Company’s 13.50% Convertible Second Lien Senior
Secured Notes due 2021 (the “Notes”) under the Indenture, in the form attached
as Exhibit A hereto, to be entered into on the Closing Date (defined below) by
and among the Company, the Subsidiary Guarantor and Wilmington Trust, National
Association, as Trustee and Collateral Agent for the benefit of the Purchaser
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Indenture”) on the terms and conditions set forth therein and
herein;

 

WHEREAS, the parties desire to memorialize certain of the Company’s and the
Subsidiary Guarantor’s obligations in respect of the purchase of the Notes;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

 

1.      DEFINITIONS.

 

Section 1.01.     Meanings. Unless otherwise defined herein, terms defined in
the Indenture and used herein shall have the meanings given to them in the
Indenture attached as Exhibit A hereto.

 

 

2.      CONDITIONS PRECEDENT

 

Section 2.01.     Closing Date. On the Closing Date each Purchaser shall
purchase the principal amount of Notes at the purchase price as set forth on
Schedule 1 hereto next to such Purchaser’s name. The Purchasers shall not be
obligated to purchase the Notes until the date on which each of the following
conditions is satisfied (or waived by FAV, in FAV’s sole discretion) (such date,
the “Closing Date”):

 

(a)     The Purchasers shall have received all commitment, facility and agency
fees and all other fees and amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of the
reasonable legal fees and expenses of DLA Piper LLP (US), special counsel to the
Purchasers, and all other out-of-pocket expenses required to be reimbursed or
paid by the Company hereunder.

 

(b)     FAV shall have received a certificate of the Secretary or an Assistant
Secretary of the Company and the Subsidiary Guarantor setting forth (i)
resolutions of the Company’s board of directors and the sole member of the
Subsidiary Guarantor with respect to the authorization of the Company or the
Subsidiary Guarantor to execute and deliver the Note Documents to which it is a
party and to enter into the transactions contemplated in those documents, (ii)
the officers of the Company or the Subsidiary Guarantor (A) who are authorized
to sign the Note Documents to which the Company or the Subsidiary Guarantor is a
party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
the Indenture and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws of the Company and the Subsidiary Guarantor, certified
as being true and complete. The Purchaser may conclusively rely on such
certificate until the Trustee receives notice in writing from the Company to the
contrary.

 

(c)     FAV shall have received certificates of the appropriate State agencies
with respect to the existence, qualification and good standing of the Company
and the Subsidiary Guarantor.

 

(d)     FAV shall have received a compliance certificate, which shall be
substantially in the form described in Section 7.04 of the Indenture, duly and
properly executed by an officer of the Company and dated as of the Closing Date.

 

(e)     The Indenture, in the form attached as Exhibit A hereto, the
Intercreditor Agreement, in the form attached as Exhibit B hereto, the
Registration Rights Agreement, in the form attached as Exhibit C hereto, and the
other Note Documents, each in form and substance reasonably satisfactory to the
Company and FAV, shall have been duly executed and delivered by the Company and
the Subsidiary Guarantor (in such number of counterparts as may be requested by
FAV), the Trustee and the Purchasers, and the 144A Global Note, in the form
attached to the Indenture, shall have been duly executed and delivered by the
Company and the Subsidiary Guarantor and authenticated by the Trustee and shall
have been made eligible for clearance and settlement through the facilities of
The Depositary Trust Company.

 

(f)     The Purchasers shall have received an opinion of Vinson & Elkins L.L.P.,
counsel to the Company and opinions of Copeland Cook Taylor & Bush, P.A.,
Mississippi counsel, and Cook, Young, King & Galloway, Louisiana counsel for the
Company and the Subsidiary Guarantor, all such opinions in form and substance
reasonably satisfactory to the Purchasers and the Trustee.

 

(g)     The Trustee shall have received a certificate of insurance coverage of
the Company evidencing that the Company is carrying insurance in accordance with
Section 7.07 of the Indenture.

 

(h)     FAV shall have received appropriate UCC search certificates reflecting
no prior Liens encumbering the Properties of the Company and the Subsidiary
Guarantor for each jurisdiction requested by the Purchaser other than those
being released on or prior to the Closing Date or Liens permitted by Section
7.24 of the Indenture.

 

(i)     After giving effect to the issuance of Notes on the Closing Date, the
Company and its Subsidiaries shall have no outstanding Indebtedness, contingent
liabilities or preferred stock, except (a) Indebtedness incurred pursuant to the
Indenture and the other Note Documents and (b) such other existing Indebtedness
and contingent liabilities that are permitted under the Indenture.

 

(j)     The Purchasers shall have received such other documents as FAV or DLA
Piper LLP (US) may reasonably request.

 

(k)     No Default under the Indenture or this Agreement or any other
Indebtedness of the Company or the Subsidiary Guarantor shall have occurred and
be continuing or result from the closing of the Transactions.

 

(l)     No event, development or circumstance has occurred or shall then exist
that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

 

(m)     The Purchasers shall have received a certificate of an officer of the
Company dated as of the Closing Date certifying that the representations and
warranties of the Company and the Subsidiary Guarantor set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date with the same force and effect as if they had been made on and as of the
date hereof.

 

(n)     The representations and warranties of the Company and the Subsidiary
Guarantor set forth in the Indenture and in the other Note Documents, as
applicable, shall be true and correct.

 

(o)     Subject to the terms of the Intercreditor Agreement, the Collateral
Agent shall have received duly executed agreements in form and substance
satisfactory to the Collateral Agent to have “control” (as defined in Section
8-106 of the UCC, as such term relates to Investment Property (as defined in the
UCC), or as used in Section 9-104(a) of the UCC as such term relates to deposit
accounts) of the deposit accounts of the Company and the Subsidiaries maintained
at Wells Fargo Bank, N.A.

 

(p)     The First Lien Credit Agreement shall be in form and substance
reasonably satisfactory to FAV and shall have been executed and delivered on the
date hereof.

 

(q)     The Purchasers shall have received a certificate of an officer of the
Company certifying that the Asset Coverage Ratio as of the Closing Date is not
less than 1.5 to 1.0.

 

(r)     The Purchasers shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act, in each case to the extent requested at least
five Business Days prior to the Closing Date.

 

(s)     The Company’s 13.50% Convertible Second Lien Senior Secured Notes due
2019 (the “Existing Notes”) shall have been fully redeemed in accordance with
the Indenture dated as of October 12, 2016, among the Company, the Subsidiary
Guarantor and Wilmington Trust, National Association, as Trustee and Collateral
Agent (the “Existing Notes Indenture”), and FAV shall have confirmed in writing
to the Company (email being sufficient) receipt by those funds and accounts
managed by FAV that hold positions in the Existing Notes (the
“FAV Holders”) of the full amount of the redemption payment provided under the
Existing Notes Indenture attributable to the Existing Notes held by the FAV
Holders.

 

3.      REPRESENTATIONS AND WARRANTIES

 

The Company and the Subsidiary Guarantor represent and warrant to the Purchasers
that on the date hereof:

 

Section 3.01.     Organization; Powers.

 

Each of the Company and the Subsidiary Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.02.     Authority; Enforceability.

 

The Transactions are within the Company’s and the Subsidiary Guarantor’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action (including, without limitation, any action
required to be taken by any class of directors of the Company or any other
Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions). Each Note Document to which the Company and
the Subsidiary Guarantor is a party has been duly executed and delivered by the
Company and the Subsidiary Guarantor and constitutes a legal, valid and binding
obligation of the Company and the Subsidiary Guarantor, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.03.     Approvals; No Conflicts.

 

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Company or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Note Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect, other than (i) the recording and filing of the
Security Documents as required by the Indenture, (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Note Documents and
(iii) the filing of any document with the Commission, (b) do not violate any
applicable law or regulation in any material respect or the charter, by-laws or
other organizational documents of the Company, except any such violation that
has been waived prior to the Closing Date, or the Subsidiary Guarantor or any
order of any Governmental Authority, (c) will not violate or result in a default
under any material agreement or other instrument binding upon the Company or the
Subsidiary Guarantor or its Properties, or give rise to a right thereunder to
require any payment to be made by the Company or the Subsidiary Guarantor and
(d) will not result in the creation or imposition of any Lien on any Property of
the Company or the Subsidiary Guarantor (other than the Liens created by the
Note Documents).

 

Section 3.04.     Financial Condition; Independent Accountants; No Material
Adverse Change.

 

(a)     The historical consolidated financial statements of the Company and its
Subsidiaries, together with the related schedules (if any) and notes, included
in the reports filed with the Commission comply in all material respects with
the applicable requirements of the Exchange Act, have been prepared, in all
material respects, in accordance with generally accepted accounting principles
in the United States of America (“GAAP”) and present fairly, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries as at the dates thereof and the results of their operations for the
periods then ended applied on a consistent basis throughout the periods covered
thereby subject to normal year-end audit adjustments and the absence of
footnotes in the case of unaudited financial statements (such financial
information, the “Financial Statements”).

 

(b)     Moss Adams LLP, who have certified certain financial statements of the
Company and its subsidiaries included in the reports filed with the Commission,
is an independent registered public accounting firm with respect to the Company
and its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States).

 

(c)     Since December 31, 2018, there has been no event, development or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)     Neither the Company nor the Subsidiary Guarantor has on the date hereof
any material Indebtedness (including Disqualified Stock) or any material
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.

 

Section 3.05.     Litigation.

 

Except as set forth on Schedule 3.05 hereto, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or the Subsidiary Guarantor (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (ii) that involve any Note Document or
the Transactions.

 

Section 3.06.     Environmental Matters.

 

Except for such matters as set forth on Schedule 3.06 hereto or that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

 

(a)     The Company and the Subsidiary Guarantor and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws.

 

(b)     The Company and the Subsidiary Guarantor have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and neither the Company nor the Subsidiary Guarantor have received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied.

 

(c)     There are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Company’s knowledge, threatened against the Company or the Subsidiary
Guarantor or any of their respective Properties or as a result of any operations
at such Properties.

 

(d)     None of the Properties of the Company or the Subsidiary Guarantor
contain or have contained any: (i) underground storage tanks; (ii)
asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous waste
management units as defined pursuant to RCRA or any comparable state law; or (v)
sites on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law.

 

(e)     There has been no Release or, to the Company’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Company’s or the
Subsidiary Guarantor’s Properties, there are no investigations, remediations,
abatements, removals, or monitorings of Hazardous Materials required under
applicable Environmental Laws at such Properties and, to the knowledge of the
Company, none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real Property.

 

(f)     Neither the Company nor the Subsidiary Guarantor has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real Properties offsite the Company’s or the
Subsidiary Guarantor’s Properties and, to the Company’s knowledge, there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of such written notice.

 

(g)     There has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Company’s or the Subsidiary Guarantor’s Properties that could
reasonably be expected to form the basis for a claim for damages or
compensation.

 

(h)     The Company and the Subsidiary Guarantor have provided to the Purchaser
complete and correct copies of all environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
relating to any alleged or potential non-compliance with or liability under
Environmental Laws that are in any of the Company’s or the Subsidiary
Guarantor’s possession or control and relating to their respective Properties or
operations thereon.

 

Section 3.07.     Compliance with the Laws and Agreements; No Defaults.

 

(a)     Each of the Company and the Subsidiary Guarantor is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)     No Default has occurred and is continuing.

 

Section 3.08.     Investment Company Act.

 

Neither the Company nor the Subsidiary Guarantor is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.09.     Taxes.

 

The Company and the Subsidiary Guarantor have each timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company and the
Subsidiary Guarantor in respect of Taxes and other governmental charges are, in
the reasonable opinion of the Company, adequate. No Tax Lien (other than a
Permitted Lien) has been filed and, to the knowledge of the Company, no claim is
being asserted with respect to any such Tax or other such governmental charge.

 

Section 3.10.     ERISA.

 

(a)     The Company, the Subsidiary Guarantor and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

 

(b)     Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

 

(c)     No act, omission or transaction has occurred which could result in
imposition on the Company, the Subsidiary Guarantor or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

 

(d)     Full payment when due has been made of all amounts which the Company,
the Subsidiary Guarantor or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.

 

(e)     Neither the Company, the Subsidiary Guarantor nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Company, the Subsidiary Guarantor or any ERISA
Affiliate in its sole discretion at any time without any material liability.

 

(f)     Neither the Company, the Subsidiary Guarantor nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

 

Section 3.11.     Disclosure; No Material Misstatements.

 

(a)      None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Company or the Subsidiary Guarantor
to the Trustee or the Purchaser or any of its Affiliates in connection with the
negotiation of the Indenture or any other Note Document or delivered hereunder
or under any other Note Document (as modified or supplemented by other
information so furnished) contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time and it further being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each reserve report are necessarily based upon
professional opinions, estimates and projections and that the Company and the
Subsidiary Guarantor do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.

 

(b)      Since December 31, 2018, the documents filed by the Company with the
Commission, when they were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder, and none of such
documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

Section 3.12.     Insurance.

 

The Company and the Subsidiary Guarantor have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Company and
the Subsidiary Guarantor. The Trustee has been named as an additional insured in
respect of such liability insurance policies and the Trustee has been named as
loss payee with respect to Property loss insurance.

 

Section 3.13.     Restriction on Liens.

 

Neither the Company nor the Subsidiary Guarantor is a party to any material
agreement or arrangement (other than the Note Documents, any Capitalized Lease
Obligations permitted by clause (10) of the definition of Permitted Liens and
the First Lien Credit Agreement), or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to the Trustee and the Purchaser on or in respect of their Properties to
secure the Indebtedness in respect of the Notes and the Note Documents.

 

Section 3.14.     Subsidiaries.

 

All of the Subsidiaries of the Company and the Subsidiary Guarantor, if any, are
set forth on Schedule 3.14 hereto or as may be disclosed in writing to the
Trustee (which shall promptly furnish a copy to the Purchaser), which shall be
deemed a supplement to Schedule 3.14 hereto. All Subsidiaries listed on Schedule
3.14 hereto, if any, are Wholly-Owned Subsidiaries.

 

Section 3.15.     Location of Business and Offices.

 

The Company’s jurisdiction of organization is Delaware; the name of the Company
as listed in the public records of its jurisdiction of organization is Goodrich
Petroleum Corporation; and the organizational identification number of the
Company in its jurisdiction of organization is 2675735. The Subsidiary
Guarantor’s jurisdiction of organization is Louisiana; the name of the
Subsidiary Guarantor as listed in the public records of its jurisdiction of
organization is Goodrich Petroleum Company, L.L.C.; and the organizational
identification number of the Subsidiary Guarantor in its jurisdiction of
organization is 34719938K. The Company’s and the Subsidiary Guarantor’s
principal place of business and chief executive offices are located at the
address specified in Section 16.02 of the Indenture.

 

Section 3.16.     Properties; Titles, Etc.

 

(a)     The Company and the Subsidiary Guarantor have good and defensible title
to the Proved Oil and Gas Properties evaluated in the most recently prepared
reserve report and good title to all their personal Properties, in each case,
free and clear of all Liens except Liens permitted by Section 7.24 of the
Indenture. On the date hereof all of the Proved Oil and Gas Properties of the
Company and the Subsidiary Guarantor are Mortgaged Properties. After giving full
effect to any Permitted Liens, the Company and the Subsidiary Guarantor own the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently prepared reserve report, and the ownership of
such Properties shall not in any material respect obligate the Company or any
Subsidiary Guarantor to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently prepared
reserve report that is not offset by a corresponding proportionate increase in
the Company’s or such Subsidiary Guarantor’s net revenue interest in such
Property.

 

(b)     All material leases and agreements necessary for the conduct of the
business of the Company and the Subsidiary Guarantor are valid and subsisting,
in full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.

 

(c)     The rights and Properties presently owned, leased or licensed by the
Company and the Subsidiary Guarantor including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Company and the Subsidiary Guarantor to conduct their businesses in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

 

(d)     All of the Properties of the Company and the Subsidiary Guarantor which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.

 

(e)     The Company and the Subsidiary Guarantor own, or are licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual Property
material to their businesses, and the use thereof by the Company or such
Subsidiary Guarantor does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Company
and the Subsidiary Guarantor either own or have valid licenses or other rights
to use all databases, geological data, geophysical data, engineering data,
seismic data, maps, interpretations and other technical information used in its
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.17.     Maintenance of Properties.

 

Except for such acts or failures to act as could not be reasonably expected to
have a Material Adverse Effect, the Oil and Gas Properties of the Company and
the Subsidiary Guarantor have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Company and the
Subsidiary Guarantor. Specifically in connection with the foregoing, except for
those as could not be reasonably expected to have a Material Adverse Effect, (a)
no Oil and Gas Property of the Company or any Subsidiary Guarantor is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells
comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) of the Company or any Subsidiary Guarantor is deviated from the
vertical more than the maximum permitted by Governmental Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties). All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Company or any
Subsidiary Guarantor that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Company or such Subsidiary
Guarantor, in a manner consistent with the Company’s or such Subsidiary
Guarantor’s past practices (other than those the failure of which to maintain in
accordance with this Section 3.17 could not reasonably be expected to have a
Material Adverse Effect).

 

Section 3.18.     Solvency.

 

After giving effect to the transactions contemplated hereby, (a) the aggregate
assets (after giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement), at a fair
valuation, of the Company and the Subsidiary Guarantor, taken as a whole, will
exceed the aggregate Indebtedness of the Company and the Subsidiary Guarantor on
a consolidated basis, (b) each of the Company and the Subsidiary Guarantor will
not have incurred or intended to incur, and will not believe that it will incur,
Indebtedness beyond its ability to pay such Indebtedness (after taking into
account the timing and amounts of cash to be received by each of the Company and
the Subsidiary Guarantor and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such
Indebtedness becomes absolute and matures and (c) each of the Company and the
Subsidiary Guarantor will not have (and will have no reason to believe that it
will have thereafter) unreasonably small capital for the conduct of its
business.

 

Section 3.19.     Sanctions Laws and Regulations.

 

(a)     Neither the Company nor the Subsidiary Guarantor, or any directors or
officers of the Company or the Subsidiary Guarantor or, to the knowledge of the
Company and the Subsidiary Guarantor, any brokers or other agents acting at the
direction of the foregoing in connection with the Indenture or any other Note
Document:

 

(i)     is (A) the target of any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom, (collectively,
“Sanctions”), or (B) located, organized or resident in a Sanctioned Country; or

 

(ii)     is a Designated Person.

 

(b)     Neither the Company nor the Subsidiary Guarantor will, directly or, to
the knowledge of the Company and the Subsidiary Guarantor, indirectly, use the
proceeds of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Notes, whether as underwriter, advisor, investor, or otherwise).

 

(c)     The Company and the Subsidiary Guarantor have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, such continued compliance with Sanctions.

 

Section 3.20.     Foreign Corrupt Practices.

 

Neither the Company nor the Subsidiary Guarantor, nor, to the knowledge of the
Company and the Subsidiary Guarantor, any director, officer, agent, employee or
Subsidiary of the Company or the Subsidiary Guarantor, is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other Property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Company and the
Subsidiary Guarantor, and their Subsidiaries have conducted their business in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, such continued compliance therewith.

 

Section 3.21.     Money Laundering Laws; Embargoed Persons.

 

(a)     The operations of each of the Company and the Subsidiary Guarantor are
and have been conducted by such Person at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the rules and
regulations thereunder, and any related or similar laws, regulations or
guidelines, issued, administered or enforced by any governmental agency of the
United States (including, without limitation, the USA Patriot Act, the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended), and the Executive Order)
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or the Subsidiary Guarantor with respect to the
Money Laundering Laws is pending or threatened in writing.

 

(b)     Neither the Company nor the Subsidiary Guarantor is, and, to the
knowledge of the Company and the Subsidiary Guarantor, none of their respective
officers or directors that is acting or benefiting in any capacity in connection
with the Notes is, an Embargoed Person.

 

(c)     Neither the Company nor the Subsidiary Guarantor is, and, to the
knowledge of the Company and the Subsidiary Guarantor, none of their respective
officers or directors that is acting or benefiting in any capacity in connection
with the Notes (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
Property or interests in Property blocked pursuant to any Money Laundering Law
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Money Laundering Law.

 

Section 3.22     Federal Reserve Regulations; Exchange Act.

 

(a)     None of the Company nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying margin stock.

 

(b)     No portion of the proceeds of any Note shall be used in any manner
whether directly or indirectly, that causes or could reasonably be expected to
cause, such Note or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board or any other regulation thereof or to
violate the Exchange Act.

 

4.      Note document. This Agreement shall constitute a Note Document for all
purposes of the Notes and the other Note Documents.

 

5.      GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of New York.

 

6.      COUNTERPARTS. This Agreement may be simultaneously executed in several
counterparts each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

7.      AUTHORITY. Each of the undersigned represent that he or she has the
authority to execute this Agreement on behalf of the respective party.

 

8.      BINDING EFFECT; SURVIVAL. This Agreement shall be binding upon and inure
to the benefit of the Issuer, the Subsidiary Guarantor, the Purchaser and their
respective successors and permitted assigns pursuant to the terms of the
Indenture; provided that the Issuer and the Subsidiary Guarantor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Purchaser.

 

9.      AMENDMENTS. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Sections 12.01 and 12.02 of the Indenture.

 

10.      SEVERABILITY. In the event any provision of this Agreement shall be
held invalid, such provision shall be deemed severable and the remaining
provisions hereof shall remain in full force and effect.

 

11.      INTEGRATION. This Agreement contains a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire understanding among the parties
hereto with respect to the subject matter hereof, superseding all prior oral or
written understandings. There are no representations, agreements, arrangements
or understandings, oral or written, among the parties relating to the subject
matter of this Agreement except as are fully expressed herein.

 

12.      SEVERAL OBLIGATIONS OF PURCHASERS. Notwithstanding anything herein to
the contrary, the obligations of the Purchasers under this Agreement shall be
several, not joint, with respect to each Purchaser.

 

 

 

[Signature Page Follows.]

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first-above written.

 

 

SUBSIDIARY

GUARANTOR:

GOODRICH PETROLEUM COMPANY, L.L.C.

By: /s/ Michael J. Killelea

Name:Michael J. Killelea
Title:Executive Vice President, General Counsel and Corporate Secretary

 

COMPANY:

GOODRICH PETROLEUM CORPORATION

By: /s/ Michael J. Killelea

Name:Michael J. Killelea
Title:Executive Vice President, General Counsel and Corporate Secretary

 

 

PURCHASER:

 

Funds and Accounts set forth on Schedule 1 hereto

 

By: Franklin Advisers, Inc., as Investment Manager

 

By: /s/ Glenn Voyles                           

Name: Glenn Voyles

Title:     Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Purchaser

Principal Amount

Purchase Price

Franklin High Income Trust-Franklin High Income Fund

$11,500,000

$11,500,000

FT Opportunistic Distressed Fund, Ltd.

$500,000

$500,000

Total

$12,000,000

$12,000,000

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.05

 

Litigation

 

None.

 

Schedule 3.06

 

Environmental Matters

None.

 

Schedule 3.14

 

Subsidiaries

 

1.     Goodrich Petroleum Company, L.L.C., a Louisiana Limited Liability Company
and wholly owned subsidiary of Goodrich Petroleum Corporation.

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

Goodrich Petroleum Corporation, as Issuer

 

the Subsidiary Guarantor named herein

 

and

 

Wilmington Trust, National Association,

 

as Trustee and Collateral Agent

 

_________________________

 

INDENTURE

 

Dated as of May [ ], 2019

_________________________

 

13.50% Convertible Second Lien Senior Secured Notes due 2021

_________________________

 

Reference is made to the Intercreditor Agreement, dated as of the date hereof,
between SunTrust Bank, as Priority Lien Agent (as defined therein), and
Wilmington Trust, National Association, as Second Lien Agent (as defined
therein) and acknowledged and agreed by Goodrich Petroleum Corporation, Goodrich
Petroleum Company, L.L.C. and certain of its subsidiaries (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Intercreditor Agreement”). Each holder of Second Lien Obligations
(as defined therein), by its acceptance of such Second Lien Obligations i)
consents to the subordination of Liens provided for in the Intercreditor
Agreement, ii) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and iii) authorizes
and instructs the Second Lien Agent (as defined therein) on behalf of each
Second Lien Secured Party (as defined therein) to enter into the Intercreditor
Agreement as Second Lien Agent on behalf of such Second Lien Secured Parties.
The foregoing provisions are intended as an inducement to the lenders under the
Priority Lien Documents (as defined in the Intercreditor Agreement) to extend
credit to Goodrich Petroleum Company, L.L.C. and such lenders are intended third
party beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

 

 

TABLE OF CONTENTS

PAGE

ARTICLE One DEFINITIONS AND INCORPORATION BY REFERENCE                    1

Section 1.01.               Definitions     
                                                                                   
1

Section 1.02.               Other Definitions       
                                                                        42

Section 1.03.               Incorporation by Reference of Trust Indenture Act  
                        43

Section 1.04.               Rules of Construction
                                                                        43

ARTICLE Two THE NOTES           
                                                                                    44

Section 2.01.               Form And Dating      
                                                                        44

Section 2.02.               Execution and Authentication           
                                                45

Section 2.03.               Methods of Receiving Payments on the Notes         
                        45

Section 2.04.               Registrar, Paying Agent and Conversion Agent       
                        46

Section 2.05.               Paying Agent to Hold Money in Trust          
                                    46

Section 2.06.               Holder Lists   
                                                                                   
47

Section 2.07.               Transfer and Exchange          
                                                            47

Section 2.08.               Replacement Notes    
                                                                        59

Section 2.09.               Outstanding Notes     
                                                                        59

Section 2.10.               Treasury Notes           
                                                                        60

Section 2.11.               [Reserved].     
                                                                                   
60

Section 2.12.               Cancellation   
                                                                                   
60

Section 2.13.               Defaulted Interest      
                                                                        60

Section 2.14.               PIK Interest   
                                                                                   
60

Section 2.15.               CUSIP Numbers        
                                                                        61

Section 2.16.               Use of Proceeds         
                                                                        61

ARTICLE Three REDEMPTION AND PREPAYMENT                                         
           62

Section 3.01.               Notice to Trustee       
                                                                        62

Section 3.02.               Selection of Notes to Be Redeemed 
                                                62

Section 3.03.               Notice of Redemption           
                                                           62

Section 3.04.               Effect of Notice of Redemption       
                                                63

Section 3.05.               Deposit of Redemption Price
                                                           63

Section 3.06.               Notes Redeemed in Part        
                                                            64

Section 3.07.               Optional Redemption
                                                                        64

Section 3.08.               Mandatory Redemption         
                                                            64

Section 3.09.               Application of Trust Money  
                                                            66

ARTICLE FOUR CONVERSION                                                         
                               66

Section 4.01.               Conversion Privilege  
                                                                        66

Section 4.02.               Conversion Procedure
                                                                        67

Section 4.03.               Company to Provide Stock    
                                                            68

Section 4.04.               Conversion Price Adjustment
                                                            69

Section 4.05.               Notice of Adjustment
                                                                        71

Section 4.06.               Option to Satisfy Conversion Obligation with Cash,
Common Stock or Combination Thereof                71

Section 4.07.               Effect of Reclassifications, Business Combinations,
Asset Sales and Corporate Events                           72

Section 4.08.               Trustee’s Disclaimer   
                                                                        73

Section 4.09.               Conversion Limitation           
                                                            73

ARTICLE FIVE [Reserved].                                                       
                                         74

ARTICLE SIX [Reserved].   
                                                                                               
74

ARTICLE SEVEN COVENANTS  
                                                                                   
74

Section 7.01.               Payment of Notes      
                                                                        74

Section 7.02.               Maintenance of Office or Agency     
                                                75

Section 7.03.               Reports           
                                                                                   
75

Section 7.04.               Compliance Certificate          
                                                            76

Section 7.05.               Taxes  
                                                                                               
76

Section 7.06.               Stay, Extension and Usury Laws                     
                                  77

Section 7.07.               Insurance        
                                                                                   
77

Section 7.08.               Further Assurances    
                                                                        77

Section 7.09.               [Reserved].     
                                                                                   
78

Section 7.10.               Certificate of Financial Officer – Asset
Coverage                             78

Section 7.11.               [Reserved]      
                                                                                   
78

Section 7.12.               Existence; Conduct of Business        
                                                78

Section 7.13.               Operation and Maintenance of Properties     
                                    78

Section 7.14.               Compliance with Laws          
                                                            78

Section 7.15.               Environmental Matters          
                                                            79

Section 7.16.               ERISA Compliance   
                                                                        79

Section 7.17.               Compliance with Anti-Terrorism Laws         
                                    80

Section 7.18.               Compliance with FCPA         
                                                            80

Section 7.19.               Use of Proceeds         
                                                                        80

Section 7.20.               ERISA Compliance   
                                                                        81

Section 7.21.               [Reserved].     
                                                                                   
81

Section 7.22.               Limitation on Indebtedness and Preferred Stock      
                        81

Section 7.23.               Limitation on Restricted Payments   
                                                85

Section 7.24.               Limitation on Liens    
                                                                        91

Section 7.25.               Limitation on Restrictions on Distributions from
Restricted Subsidiaries          91

Section 7.26.               Limitation on Sales of Assets and Subsidiary Stock 
                        94

Section 7.27.               Limitation on Affiliate Transactions  
                                                95

Section 7.28.               Future Subsidiary Guarantors
                                                            97

Section 7.29.               Business Activities     
                                                                        97

Section 7.30.               Offer to Repurchase Upon a Change of Control       
                        97

Section 7.31.               Asset Coverage Ratio
                                                                        100

Section 7.32.               [Reserved]      
                                               
                                    100

Section 7.33.               Termination of Covenants     
                                                            100

ARTICLE EIGHT SUCCESSORS  
                                                                                   
101

Section 8.01.               Merger and Consolidation     
                                                            101

ARTICLE NINE DEFAULTS AND REMEDIES                                             
                   103

Section 9.01.               Events of Default      
                                                                        103

Section 9.02.               Acceleration   
                                                                                   
105

Section 9.03.               Other Remedies         
                                                                        106

Section 9.04.               Waiver of Past Defaults         
                                                            106

Section 9.05.               Control by Majority   
                                                                        107

Section 9.06.               Limitation on Suits    
                                                                        107

Section 9.07.               Rights of Holders of Notes to Receive Payment      
                        107

Section 9.08.               Collection Suit by Trustee     
                                                            107

Section 9.09.               Trustee May File Proofs of Claim      
                                                108

Section 9.10.               Priorities         
                                                                                   
108

Section 9.11.               Undertaking for Costs           
                                                              109

ARTICLE TEN TRUSTEE   
                                                                                               
109

Section 10.01.            Duties of Trustee       
                                                                        109

Section 10.02.            Certain Rights of Trustee       
                                                            110

Section 10.03.            Individual Rights of Trustee  
                                                            112

Section 10.04.            Trustee’s Disclaimer   
                                                                        112

Section 10.05.            Notice of Default       
                                                                        112

Section 10.06.            Reports by Trustee to Holders of the Notes  
                                    112

Section 10.07.            Compensation and Indemnity           
                                                  113

Section 10.08.            Replacement of Trustee         
                                                            114

Section 10.09.            Successor Trustee by Merger, Etc      
                                                115

Section 10.10.            Eligibility; Disqualification    
                                                            115

Section 10.11.            Preferential Collection of Claims Against Company 
                        115

Section 10.12.            Trustee in Other Capacities    
                                                            115

Section 10.13.            Credit Bid      
                                                                                   
115

ARTICLE ELEVEN DEFEASANCE AND COVENANT DEFEASANCE                       116

Section 11.01.            Option to Effect Legal Defeasance or Covenant
Defeasance            116

Section 11.02.            Legal Defeasance and Discharge       
                                                116

Section 11.03.            Covenant
Defeasance                                                            
            117

Section 11.04.            Conditions to Legal Defeasance or Covenant
Defeasance                117

Section 11.05.            Deposited Money and U.S. Government Obligations to Be
Held in Trust; Other Miscellaneous Provisions    119

Section 11.06.            Repayment to the Company  
                                                            119

Section 11.07.            Reinstatement
                                                                                   
119

ARTICLE TWELVE AMENDMENT, SUPPLEMENT AND WAIVER                           120

Section 12.01.            Without Consent of Holders of Notes                   
                           120

Section 12.02.            With Consent of Holders of Notes    
                                                121

Section 12.03.            Compliance with Trust Indenture Act                   
                            123

Section 12.04.            Revocation and Effect of Consents  
                                                123

Section 12.05.            Notation on or Exchange of Notes    
                                                123

Section 12.06.            Trustee to Sign Amendments, Etc     
                                                123

ARTICLE THIRTEEN SUBSIDIARY GUARANTEES                                         
            124

Section 13.01.            Subsidiary Guarantee 
                                                                        124

Section 13.02.            Limitation on Subsidiary Guarantor Liability
                                    125

Section 13.03.            Execution and Delivery of Notation of Guarantee       
                     125

Section 13.04.            Releases of Subsidiary Guarantors    
                                                126

ARTICLE FOURTEEN COLLATERAL AND SECURITY                                       
        126

Section 14.01.            The Collateral Agent  
                                                                        126

Section 14.02.            Authority Of Collateral Agent To Release Collateral
And Liens      131

Section 14.03.            Security Documents   
                                                                        131

Section 14.04.            Intercreditor Agreement        
                                                            133

Section 14.05.            Release of Collateral  
                                                                        133

Section 14.06.            Form and Sufficiency of Release      
                                                134

Section 14.07.            After-Acquired Property       
                                                            135

ARTICLE FIFTEEN SATISFACTION AND DISCHARGE                                     
        135

Section 15.01.            Satisfaction and Discharge    
                                                            135

Section 15.02.            Deposited Money and U.S. Government Obligations to Be
Held in Trust; Other Miscellaneous Provisions    136

Section 15.03.            Repayment to the Company  
                                                            136

Section 15.04.            Reinstatement
                                                                                   
137

ARTICLE SIXTEEN MISCELLANEOUS 
                                                                        137

Section 16.01.            No Adverse Interpretation of Other Agreements      
                        137

Section 16.02.            Notices           
                                                                                   
137

Section 16.03.            Communication by Holders of Notes with Other Holders
of Notes  138

Section 16.04.            Certificate and Opinion as to Conditions Precedent 
                        138

Section 16.05.            Statements Required in Certificate or Opinion         
                        138

Section 16.06.            Rules by Trustee and Agents 
                                                            139

Section 16.07.            No Personal Liability of Directors, Officers,
Employees and Stockholders           139

Section 16.08.            Governing Law          
                                                                        139

Section 16.09.            Trust Indenture Act Controls
                                                            140

Section 16.10.            Successors      
                                                                                   
140

Section 16.11.            Severability    
                                                                                   
140

Section 16.12.            Counterpart Originals
                                                                        140

Section 16.13.            Acts of Holders         
                                                                        140

Section 16.14.            Benefit of Indenture  
                                                                        142

Section 16.15.            Table of Contents, Headings, Etc      
                                                142

 

EXHIBITS AND SCHEDULES

 

Exhibit A          Form of Note

Exhibit B-1      Form of Certificate of Transfer

Exhibit B-2      Form of Certificate from Acquiring Institutional Accredited
Investors

Exhibit C          Form of Certificate of Exchange

Exhibit D          Form of Notation of Guarantee

Exhibit E          Form of Guarantor Supplemental Indenture

 

 

   

Schedule 7.27

Affiliate Transactions

 

INDENTURE (this “Indenture”), dated as of May [ ], 2019, by and between Goodrich
Petroleum Corporation, a Delaware corporation (the “Company”), Goodrich
Petroleum Company, L.L.C., as the initial Subsidiary Guarantor, and Wilmington
Trust, National Association, as trustee (the “Trustee”) and Collateral Agent
(the “Collateral Agent”).

 

R E C I T A L S

 

A.     The Company and the Trustee agree as follows for the benefit of each
other and for the equal and ratable benefit of the Holders (as defined below) of
the Company’s 13.50% Convertible Second Lien Senior Secured Notes due 2021 (as
further defined herein, the “Notes”):

 

ARTICLE One
DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01.     Definitions.

 

“144A Global Note” means one or more permanent global Notes in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee, representing Initial Notes or PIK Interest Notes
transferred or exchanged in reliance on Rule 144A and any PIK Interest paid in
respect of such Initial Notes or PIK Interest Notes.

 

“Acquired Indebtedness” means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes or is merged with and into
a Restricted Subsidiary or (ii) assumed in connection with the acquisition of
assets from such Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (i) of the preceding sentence, on
the date such Person becomes or is merged with and into a Restricted Subsidiary
and, with respect to clause (ii) of the preceding sentence, on the date of
consummation of such acquisition of assets.

 

“Additional Assets” means:

 

(1)     any properties or assets (other than Indebtedness and Capital Stock) to
be used by the Company or a Restricted Subsidiary in the Oil and Gas Business;

 

(2)     the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Company or a Restricted
Subsidiary; or

 

(3)     Capital Stock constituting a minority interest in any Person that at
such time is a Restricted Subsidiary;

 

provided, however, that, in the case of clauses (2) and (3), such Restricted
Subsidiary is primarily engaged in the Oil and Gas Business.

 

“Adjusted Consolidated Net Tangible Assets” of the Company means (without
duplication), as of the date of determination, the remainder of:

 

(a)     the sum of:

 

(1)     discounted future net revenues from proved oil and gas reserves of the
Company and its Restricted Subsidiaries calculated in accordance with Commission
guidelines before any state or federal income taxes, as estimated by the Company
in a reserve report prepared as of the end of the Company’s most recently
completed fiscal year for which audited financial statements are available, as
increased by, as of the date of determination, the estimated discounted future
net revenues from

 

(A)     estimated proved oil and gas reserves acquired since such year end,
which reserves were not reflected in such year end reserve report, and

 

(B)     estimated oil and gas reserves attributable to extensions, discoveries
and other additions and upward revisions of estimates of proved oil and gas
reserves since such year end due to exploration, development or exploitation,
production or other activities, which would, in accordance with standard
industry practice, cause such revisions (including the impact to proved reserves
and future net revenues from estimated development costs incurred and the
accretion of discount since such year end), and decreased by, as of the date of
determination, the estimated discounted future net revenues from

 

(C)     estimated proved oil and gas reserves produced or disposed of since such
year end, and

 

(D)     estimated oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves since such year end due to changes in
geological conditions or other factors which would, in accordance with standard
industry practice, cause such revisions, in each case calculated on a pre-tax
basis and in accordance with Commission guidelines,

 

in the case of clauses (A) through (D) utilizing prices and costs calculated in
accordance with Commission guidelines as of such year end; provided, however,
that in the case of each of the determinations made pursuant to clauses (A)
through (D), such increases and decreases shall be as estimated by the Company’s
petroleum engineers;

 

(2)     the capitalized costs that are attributable to Oil and Gas Properties of
the Company and its Restricted Subsidiaries to which no proved oil and gas
reserves are attributable, based on the Company’s books and records as of a date
no earlier than the date of the Company’s latest available annual or quarterly
financial statements;

 

(3)     the Net Working Capital of the Company and its Restricted Subsidiaries
on a date no earlier than the date of the Company’s latest annual or quarterly
financial statements; and

 

(4)     the greater of

 

(A)     the net book value of other tangible assets of the Company and its
Restricted Subsidiaries, as of a date no earlier than the date of the Company’s
latest annual or quarterly financial statements, and

 

(B)     the appraised value, as estimated by independent appraisers, of other
tangible assets of the Company and its Restricted Subsidiaries, as of a date no
earlier than the date of the Company’s latest audited financial statements;
provided, however that, if no such appraisal has been performed the Company
shall not be required to obtain such an appraisal and only clause (4)(A) of this
definition shall apply;

 

minus

 

(b)     the sum of:

 

(1)     Minority Interests;

 

(2)     any net gas balancing liabilities of the Company and its Restricted
Subsidiaries reflected in the Company’s latest annual or quarterly balance sheet
(to the extent not deducted in calculating Net Working Capital of the Company in
accordance with clause (a)(3) above of this definition);

 

(3)     to the extent included in (a)(1) above, the discounted future net
revenues, calculated in accordance with Commission guidelines (utilizing prices
and costs calculated in accordance with Commission guidelines as of such year
end), attributable to reserves which are required to be delivered to third
parties to fully satisfy the obligations of the Company and its Restricted
Subsidiaries with respect to Volumetric Production Payments (determined, if
applicable, using the schedules specified with respect thereto); and

 

(4)     to the extent included in (a)(1) above, the discounted future net
revenues, calculated in accordance with Commission guidelines, attributable to
reserves subject to Dollar-Denominated Production Payments which, based on the
estimates of production and price assumptions included in determining the
discounted future net revenues specified in (a)(1) above, would be necessary to
fully satisfy the payment obligations of the Company and its Subsidiaries with
respect to such Dollar-Denominated Production Payments (determined, if
applicable, using the schedules specified with respect thereto).

 

If the Company changes its method of accounting from the successful efforts
method of accounting to the full cost or a similar method, “Adjusted
Consolidated Net Tangible Assets” will continue to be calculated as if the
Company were still using the successful efforts method of accounting.

 

“Affiliate” of any specified Person means, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“After Acquired Property” means any and all assets or property (other than
Excluded Assets) acquired by the Company or any Subsidiary Guarantor after the
Issue Date that is not automatically subject to a perfected security interest
under the Collateral Agreement and that constitutes Collateral.

 

“Agent” means any Registrar, Paying Agent or Conversion Agent.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

 

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law or foreign law
relating to bankruptcy, insolvency, receivership, winding up, liquidation,
reorganization or relief of debtors or any amendment to, succession to or change
in any such law.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Beneficial Ownership Limitation” means 9.9% of the number of shares of Common
Stock outstanding immediately after giving effect to the issuance of Common
Stock as set forth in the applicable Conversion Notice.

 

“Bloomberg” means Bloomberg Financial Markets.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Board of Directors” means, as to any Person that is a corporation, the board of
directors of such Person or any duly authorized committee thereof or as to any
Person that is not a corporation, the board of managers or such other individual
or group serving a similar function.

 

“Board Resolution” means, with respect to a Board of Directors, a copy of a
resolution certified by the Secretary or an Assistant Secretary of the Person
or, in the case of a Person that is a partnership that has no such officers, the
Secretary or an Assistant Secretary of a general partner of such Person, to have
been duly adopted by such Board of Directors and to be in full force and effect
on the date of such certification, and delivered to the Trustee.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York, Houston, Texas or a
place of payment are authorized or required by law to close.

 

“Capital Stock” of any Person means any and all shares, units, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into, or exchangeable for,
such equity.

 

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty; provided that all obligations of any Person that are
or would have been treated as operating leases for purposes of GAAP prior to the
issuance by the FASB on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purpose of this Indenture
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
Capitalized Lease Obligations in the financial statements to be delivered
pursuant to Section 7.03.

 

“Cash Equivalents” means:

 

(1)     securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality of the United States
(provided, however that the full faith and credit of the United States is
pledged in support thereof), having maturities of not more than one year from
the date of acquisition;

 

(2)     marketable general obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” (or the
equivalent thereof) or better from either S&P or Moody’s;

 

(3)     certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year from the date of acquisition thereof issued by any commercial bank
the short-term deposit of which is rated at the time of acquisition thereof at
least “A2” or the equivalent thereof by S&P, or “P-2” or the equivalent thereof
by Moody’s, and having combined capital and surplus in excess of $100.0 million;

 

(4)     repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (1), (2) and (3) entered
into with any bank meeting the qualifications specified in clause (3) above;

 

(5)     commercial paper rated at the time of acquisition thereof at least “A-2”
or the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named Rating Agencies cease publishing ratings of investments,
and in any case maturing within one year after the date of acquisition thereof;
and

 

(6)     interests in any investment company or money market fund which
invests 95% or more of its assets in instruments of the type specified in
clauses (1) through (5) above.

 

“Cash Interest” means any interest on the Notes payable in cash.

 

“Cash Management Obligations” means obligations under any facilities or services
related to cash management, including treasury, depository, overdraft, credit or
debit card, automated clearing house fund transfer services, purchase card,
electronic funds transfer (including non-card e-payables services) and other
cash management arrangements and commercial credit card and merchant card
services.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $1,000,000.

 

“Change of Control” means:

 

(1)     any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted Holder, is
or becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of the Company (or its successor by
merger, consolidation or purchase of all or substantially all of its assets)
other than as a result of any merger or consolidation in which the holders of
the Voting Stock of the Company immediately prior to such transaction will,
immediately after such transaction, hold or own Voting Stock of the surviving or
successor entity or any parent thereof representing a majority of the voting
power of the Voting Stock of such entity (for the purposes of this clause (1),
such person or group shall be deemed to Beneficially Own any Voting Stock of the
Company held by a parent entity, if such person or group Beneficially Owns,
directly or indirectly, more than 50% of the total voting power of the Voting
Stock of such parent entity);

 

(2)     the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of the Company and its Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act);

 

(3)     the first day on which a majority of the members of the Board of
Directors of the Company (or its successor by merger, consolidation or purchase
of all or substantially all of its assets) are not Continuing Directors; or

 

(4)     the adoption by the shareholders of the Company of a plan or proposal
for the liquidation or dissolution of the Company.

 

“Clearstream” means Clearstream Banking, société anonyme, Luxembourg, and its
successors.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Closing Price” means, for any security as of any date, the closing price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market is not the principal securities exchange
or trading market for such security, the closing price, respectively, of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

 

“Collateral” means, at any time, all Property that is, or is required under the
terms of this Indenture to be, subject to the Liens created by the Security
Documents to secure the Notes and the Subsidiary Guarantees.

 

“Collateral Agent” means Wilmington Trust, National Association, in its capacity
as Collateral Agent under the Security Documents (together with its successors
in such capacity).

 

“Collateral Agreement” means the second lien collateral agreement, dated as of
the date hereof, among the Collateral Agent, the Company and the Subsidiary
Guarantors party thereto from time to time, as amended, amended and restated,
supplemented, waived, modified, renewed or replaced from time to time.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Securities Act and the Exchange Act, then
the body performing such duties at such time.

 

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person that are customary in the Oil and Gas Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.

 

“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Issue Date, and includes, without limitation, all series and
classes of such common stock. Unless otherwise specified, “Common Stock” means
Common Stock of the Company.

 

“Company” means Goodrich Petroleum Corporation, a Delaware corporation, until a
successor Person shall have become such pursuant to the applicable provisions of
this Indenture, and thereafter “Company” shall mean such successor Person.

 

“Confirmation Order” has the meaning assigned to such term in the Recitals.

 

“Consolidated Coverage Ratio” means as of any date of determination, the ratio
of (x) the aggregate amount of Consolidated EBITDAX of such Person for the
period of the most recent four consecutive fiscal quarters ending prior to the
date of such determination for which financial statements are in existence to
(y) Consolidated Interest Expense for such four fiscal quarters, provided,
however, that:

 

(1)     if the transaction giving rise to the need to calculate the Consolidated
Coverage Ratio is an Incurrence of Indebtedness, Consolidated EBITDAX and
Consolidated Interest Expense for such period will be calculated after giving
effect on a pro forma basis to such Indebtedness and the use of proceeds thereof
as if such Indebtedness had been Incurred on the first day of such period and
such proceeds had been applied as of such date;

 

(2)     if the Company or any Restricted Subsidiary has Incurred, repaid,
repurchased, defeased or otherwise discharged any Indebtedness (other than
Indebtedness described in clause (1) above) since the beginning of the period,
Consolidated EBITDAX and Consolidated Interest Expense for such period will be
calculated after giving effect on a pro forma basis to such Incurrence,
repayment, repurchase, defeasement or other discharge of Indebtedness as if such
Incurrence, repayment, repurchase, defeasement or other discharge had occurred
on the first day of such period (except that, in making such computation, the
amount of Indebtedness under any revolving Credit Facility shall be computed
based upon the average daily balance of such Indebtedness during such period);

 

(3)     if, since the beginning of such period, the Company or any Restricted
Subsidiary has made any sale, assignment or other transfer of Property or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
is such a sale, assignment or other transfer of Property, the Consolidated
EBITDAX for such period will be reduced by an amount equal to the Consolidated
EBITDAX (if positive) directly attributable to the assets which are the subject
of such sale, assignment or other transfer of Property for such period or
increased by an amount equal to the Consolidated EBITDAX (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Company or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged with respect to
the Company and its continuing Restricted Subsidiaries in connection with or
with the proceeds from such sale, assignment or other transfer of Property for
such period (or, if the Capital Stock of any Restricted Subsidiary is sold, the
Consolidated Interest Expense for such period directly attributable to the
Indebtedness of such Restricted Subsidiary to the extent the Company and its
continuing Restricted Subsidiaries are no longer liable for such Indebtedness
after such sale);

 

(4)     if, since the beginning of such period, the Company or any Restricted
Subsidiary (by merger or otherwise) has made an Investment in any Restricted
Subsidiary (or any Person which becomes a Restricted Subsidiary or is merged
with or into the Company or a Restricted Subsidiary) or an acquisition (or will
have received a contribution) of assets, including any acquisition or
contribution of assets occurring in connection with a transaction causing a
calculation to be made under this Indenture, which constitutes all or
substantially all of a company, division, operating unit, segment, business,
group of related assets or line of business, Consolidated EBITDAX and
Consolidated Interest Expense for such period will be calculated after giving
pro forma effect thereto (including the Incurrence of any Indebtedness) as if
such Investment or acquisition or contribution had occurred on the first day of
such period; and

 

(5)     if, since the beginning of such period, any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Company or any
Restricted Subsidiary since the beginning of such period) made any sale,
assignment or other transfer of Property or any Investment or acquisition of
assets that would have required an adjustment pursuant to clause (3) or
(4) above if made by the Company or a Restricted Subsidiary during such period,
Consolidated EBITDAX and Consolidated Interest Expense for such period will be
calculated after giving pro forma effect thereto as if such sale, assignment or
other transfer of Property or Investment or acquisition of assets had occurred
on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations will be determined
in good faith by a responsible financial or accounting officer of the Company;
provided, however that such officer may in his or her discretion include any
reasonably identifiable and factually supportable pro forma changes to
Consolidated EBITDAX, including any pro forma expenses and cost reductions, that
have occurred or in the judgment of such officer are reasonably expected to
occur within 12 months of the date of the applicable transaction (regardless of
whether such expense or cost reduction or any other operating improvements could
then be reflected properly in pro forma financial statements prepared in
accordance with Regulation S-X under the Securities Act or any other regulation
or policy of the Commission); provided, however that the aggregate amount of pro
forma expense and cost reductions to be included in calculating Consolidated
EBITDAX pursuant to this sentence shall not exceed 10% of Consolidated EBITDAX
(determined before giving effect to this sentence) for such period. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness will be calculated as if the
average rate in effect from the beginning of such period to the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness, but if the
remaining term of such Interest Rate Agreement is less than 12 months, then such
Interest Rate Agreement shall only be taken into account for that portion of the
period equal to the remaining term thereof). If any Indebtedness that is being
given pro forma effect bears an interest rate at the option of the Company, the
interest rate shall be calculated by applying such optional rate chosen by the
Company. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Company may designate.

 

“Consolidated EBITDAX” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:

 

(1)     Consolidated Interest Expense;

 

(2)     Consolidated Income Tax Expense;

 

(3)     consolidated depletion and depreciation expense of the Company and its
Restricted Subsidiaries;

 

(4)     consolidated amortization expense or asset impairment charges of the
Company and its Restricted Subsidiaries;

 

(5)     other non-cash charges of the Company and its Restricted Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation); and

 

(6)     consolidated exploration and abandonment expense of the Company and its
Restricted Subsidiaries,

 

if applicable for such period; and less, to the extent included in calculating
such Consolidated Net Income and in excess of any costs or expenses attributable
thereto that were deducted (and not added back) in calculating such Consolidated
Net Income, the sum of (x) the amount of deferred revenues that are amortized
during such period and are attributable to reserves that are subject to
Volumetric Production Payments, (y) amounts recorded in accordance with GAAP as
repayments of principal and interest pursuant to Dollar-Denominated Production
Payments and (z) other non-cash gains (excluding any non-cash gain to the extent
it represents the reversal of an accrual or reserve for a potential cash item
that reduced Consolidated EBITDAX in any prior period).

 

Notwithstanding the preceding sentence, clauses (1) through (6) relating to
amounts of a Restricted Subsidiary of the referent Person will be added to
Consolidated Net Income to compute Consolidated EBITDAX of such Person only in
the same proportion that the Net Income of such Restricted Subsidiary was
included in calculating the Consolidated Net Income of such Person.

 

“Consolidated Income Tax Expense” means, with respect to any period, the
provision for federal, state, local and foreign income taxes (including state
franchise taxes accounted for as income taxes in accordance with GAAP) of the
Company and its Restricted Subsidiaries for such period as determined in
accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense (less interest income) of the Company and its Restricted
Subsidiaries, whether paid or accrued, plus, to the extent not included in such
interest expense and without duplication:

 

(1)     interest expense attributable to Capitalized Lease Obligations;

 

(2)     amortization of debt discount and debt issuance cost (provided, however
that any amortization of bond premium will be credited to reduce Consolidated
Interest Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Interest Expense);

 

(3)     non-cash interest expense (to the extent deducted in the calculation of
Consolidated Net Income);

 

(4)     commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

 

(5)     the interest expense on Indebtedness of another Person that is
Guaranteed by the Company or one of its Restricted Subsidiaries or secured by a
Lien on assets of the Company or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon;

 

(6)     cash costs associated with Interest Rate Agreements (including
amortization of fees); provided, however, that if Interest Rate Agreements
result in net cash benefits rather than costs, such benefits shall be credited
to reduce Consolidated Interest Expense unless, pursuant to GAAP, such net
benefits are otherwise reflected in Consolidated Net Income;

 

(7)     the consolidated interest expense of the Company and its Restricted
Subsidiaries that was capitalized during such period; and

 

(8)     all dividends paid or payable in cash, Cash Equivalents or Indebtedness
or accrued during such period on any series of Disqualified Stock of the Company
or on Preferred Stock of its Restricted Subsidiaries payable to a party other
than the Company or a Wholly-Owned Subsidiary,

 

minus, to the extent included above, any interest attributable to
Dollar-Denominated Production Payments; provided, however that for the purposes
of calculating Consolidated Interest Expense, no effect shall be given to the
discount and/or premium resulting from the bifurcation of derivatives under FASB
ASC 815 and related interpretations as a result of the terms of Indebtedness to
which such Consolidated Interest Expense relates.

 

For the purpose of calculating the Consolidated Coverage Ratio in connection
with the Incurrence of any Indebtedness described in clause (d) of the
definition of “Indebtedness,” the calculation of Consolidated Interest Expense
shall include all interest expense (including any amounts described in
clauses (1) through (8) above) relating to any Indebtedness of the Company or
any Restricted Subsidiary described in clause (d) of the definition of
“Indebtedness.”

 

“Consolidated Net Income” means, for any period, the aggregate net income
(loss) of the Company and its consolidated Restricted Subsidiaries determined in
accordance with GAAP and after any reduction in respect of Preferred Stock
dividends of such Person; provided, however, that there will not be included (to
the extent otherwise included therein) in such Consolidated Net Income:

 

(1)     any net income (loss) of any Person (other than the Company) if such
Person is not a Restricted Subsidiary, except that:

 

(a)     subject to the limitations contained in clauses (3) and (4) below, the
Company’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Company or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (2) below); and

 

(b)     the Company’s equity in a net loss of any such Person for such period
will be included in determining such Consolidated Net Income to the extent such
loss has been funded with cash from the Company or a Restricted Subsidiary
during such period;

 

(2)     any net income (but not loss) of any Restricted Subsidiary (other than a
Subsidiary Guarantor) if such Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Company, except that:

 

(a)     subject to the limitations contained in clauses (3), (4) and (5) below,
the Company’s equity in the net income of any such Restricted Subsidiary for
such period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to the Company or another Restricted Subsidiary as a dividend
or other distribution (subject, in the case of a dividend or other distribution
paid to another Restricted Subsidiary, to the limitation contained in this
clause); and

 

(b)     the Company’s equity in a net loss of any such Restricted Subsidiary for
such period will be included in determining such Consolidated Net Income;

 

(3)     any gain or loss realized upon the sale or other disposition of any
property, plant or equipment of the Company or its consolidated Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise disposed of in the ordinary course of business and any gain or loss
realized upon the sale or other disposition of any Capital Stock of any Person;

 

(4)     any nonrecurring gains or losses, together with any related provision
for taxes on such gains or losses and all related fees and expenses;

 

(5)     the cumulative effect of a change in accounting principles;

 

(6)     any “ceiling limitation” or other asset impairment writedowns on Oil and
Gas Properties under GAAP or Commission guidelines;

 

(7)     any unrealized non-cash gains or losses or charges in respect of Hedging
Obligations;

 

(8)     income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued); and

 

(9)     any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards;

 

provided further, for the purposes of calculating Consolidated Net Income, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of Indebtedness.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company (or its successor by merger, consolidation or
purchase of all or substantially all of its assets) who: (1) was a member of
such Board of Directors on the Issue Date; or (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

 

“Conversion Agent” means the office or agency appointed by the Company where
Notes may be presented for conversion. The Conversion Agent appointed by the
Company shall initially be the Trustee.

 

“Conversion Amount” means the sum of (A) the portion of the outstanding
principal amount of the Note to be converted, with respect to which this
determination is being made, and (B) any accrued and unpaid interest on the
outstanding principal amount of such Note as at the Conversion Date, if any.

 

“Conversion Date” means any date on which any Holder shall convert any
Conversion Amount into shares of Common Stock.

 

“Conversion Price” means $21.33, subject to adjustment from time to time as set
forth herein.

 

“Conversion Rate” means the number of shares of Common Stock issuable upon
conversion of any Conversion Amount, which shall be determined by dividing (x)
such Conversion Amount by (y) the then applicable Conversion Price.

 

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 16.02 or such other address as to which the Trustee may
give notice to the Company.

 

“Credit Facility” means, with respect to the Company or any Restricted
Subsidiary, one or more debt facilities (including, without limitation, the
First Lien Credit Agreement), indentures or commercial paper facilities
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), capital
market transactions or letters of credit, in each case, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time (and whether or not with the original administrative agent and
lenders or another administrative agent or agents or other lenders and whether
provided under the original First Lien Credit Agreement or any other credit or
other agreement or indenture).

 

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.

 

“Current Market Price” on any date in question means, with respect to any
adjustment in conversion rights as set forth herein, the average of the daily
Closing Prices for the Common Stock for the five consecutive Trading Days
selected by the Board of Directors commencing not more than 20 Trading Days
before, and ending not later than, the earlier of the date in question and the
day before the Ex Date with respect to the transaction requiring such
adjustment; provided, however that (i) if any other transaction occurs requiring
a prior adjustment to the Conversion Price and the Ex Date for such other
transaction falls after the first of the five consecutive Trading Days so
selected by the Board of Directors, the Closing Price for each such Trading Day
falling prior to the Ex Date for such other transaction shall be adjusted by
multiplying such Closing Price by the same fraction by which the Conversion
Price is so required to be adjusted as a result of such other transaction and
(ii) if any other transaction occurs requiring a subsequent adjustment to the
Conversion Price and the Ex Date for such other transaction falls on or before
the last of the five consecutive Trading Days so selected by the Board of
Directors, the Closing Price for each such Trading Day falling on or after the
Ex Date for such other transaction shall be adjusted by dividing such Closing
Price by the same fraction by which the Conversion Price is so required to be
adjusted as a result of such other transaction.

 

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.07, substantially in the form of
Exhibit A hereto except that such Note shall not bear the Global Note Legend and
shall not have the “Schedule of Exchanges of Interests in the Global Note”
attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.04(b) as the Depositary
with respect to the Notes, and any and all successors thereto appointed as
depositary hereunder and having become such pursuant to the applicable
provisions of this Indenture.

 

“Designated Persons” means a person or entity: (i) listed in the annex to, or
otherwise the subject of the provisions of, any Executive Order; (ii) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list; or (iii) that is otherwise
the subject of any Sanctions Laws and Regulations in which an entity or person
on the SDN List has 50% or greater ownership interest or that is otherwise
controlled by an SDN.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease,
abandonment, or other disposition (including any sale and leaseback transaction)
of any property by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and any assignment, termination, close
out, or restructuring of any swap agreement outside of the ordinary course of
business.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) at the option of the holder of the
Capital Stock or upon the happening of any event:

 

(1)     matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock) pursuant to
a sinking fund obligation or otherwise;

 

(2)     is convertible or exchangeable for Disqualified Stock or other
Indebtedness (excluding Capital Stock which is convertible or exchangeable
solely at the option of the Company or a Restricted Subsidiary); or

 

(3)     is redeemable at the option of the holder of the Capital Stock in whole
or in part (other than, including at the issuer’s election, solely in exchange
for Capital Stock which is not Disqualified Stock),

 

in each case on or prior to the date that is 91 days after the earlier of the
date (a) of the Stated Maturity of the Notes or (b) on which there are no Notes
outstanding; provided, however that only the portion of Capital Stock which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock; provided further, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Company to repurchase such Capital Stock upon the occurrence of a
change of control or asset sale (each defined in a substantially similar manner
to the corresponding definitions in this Indenture) shall not constitute
Disqualified Stock if the terms of such Capital Stock (and all such securities
into which it is convertible or for which it is exchangeable) provide that
(i) the Company may not repurchase or redeem any such Capital Stock (and all
such securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Company with
Sections 7.26 and 7.30 and (ii) such repurchase or redemption will be permitted
solely to the extent also permitted in accordance with Section 7.23.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.

 

“Effective Date” means the date hereof.

 

“Embargoed Person” shall mean any party that is (a) a Designated Person or (ii)
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other requirement of law.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Company
or any Subsidiary Guarantor is conducting, or at any time has conducted,
business, or where any Property of the Company or any Subsidiary Guarantor is
located, including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Company or the Subsidiary Guarantors would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

 

“Ex Date” means (i) when used with respect to any dividend, distribution or
issuance, the first date on which the Common Stock trades regular way on the
relevant exchange or in the relevant market from which the Closing Price is
obtained without the right to receive such dividend, distribution or issuance,
(ii) when used with respect to any subdivision or combination of shares of
Common Stock, the first date on which the Common Stock trades regular way on
such exchange or in such market after the time at which such subdivision or
combination becomes effective, (iii) when used with respect to any tender or
exchange offer, the first date on which the Common Stock trades regular way on
such exchange or in such market after such tender or exchange offer expires and
(iv) when used with respect to any other transaction, the date of consummation
of such transaction.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system,
and its successors.

 

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free market transaction between an
informed and willing seller under no compulsion to sell and an informed and
willing buyer under no compulsion to buy.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and any
rules or regulations promulgated pursuant thereto.

 

“First Lien Administrative Agent” means Suntrust Bank, as “Administrative Agent”
under the First Lien Credit Agreement (together with its successors in such
capacity).

 

“First Lien Credit Agreement” means the Second Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of May 14, 2019 among the Company,
as parent, the initial Subsidiary Guarantor, as borrower, the First Lien
Administrative Agent, and the other lenders parties thereto from time to time,
including any guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, amendment and restatements,
refundings or refinancings thereof and any indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
borrowable thereunder or alters the maturity thereof (provided, however that
such increase in borrowings is permitted under Section 7.22).

 

“First Lien Secured Indebtedness” means the “Secured Obligations” as defined in
the First Lien Credit Agreement as in effect on the Issue Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time. Notwithstanding any other provision
contained in this Indenture, the amount of any Indebtedness under GAAP with
respect to Capitalized Lease Obligations shall be determined in accordance with
the definition of Capitalized Lease Obligations

 

“Global Note Legend” means the legend set forth in Section 2.07(g)(2), which is
required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, as appropriate, issued in accordance with Sections 2.01,
2.07(b)(3), 2.07(b)(4), 2.07(d)(1), 2.07(d)(2) or 2.07(d)(3) of this Indenture
that bears the Global Note Legend and that has the “Schedule of Exchanges of
Interests in the Global Note” attached thereto, and that is deposited with or on
behalf of and registered in the name of the Depositary or its nominee.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

“Grantors” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1)     to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

 

(2)     entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

 

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Capital Stock of the Guarantor that is not
Disqualified Stock. The term “Guarantee” used as a verb has a corresponding
meaning.

 

“Guarantor Subordinated Obligation” means, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Issue Date or thereafter Incurred) which is expressly subordinate in right
of payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

 

“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.

 

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Incur” means issue, create, assume, Guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.

 

“Indebtedness” means,

 

(a)     with respect to any Person on any date of determination (without
duplication, whether or not contingent):

 

(1)     the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

 

(2)     the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

 

(3)     the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable and except to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such obligation is satisfied within 30 days of payment on the letter of credit);

 

(4)     the principal component of all obligations of such Person (other than
obligations payable solely in Capital Stock that is not Disqualified Stock) to
pay the deferred and unpaid purchase price of property (except as described in
clause (8) of the penultimate paragraph of this definition of “Indebtedness”),
which purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto to the extent such
obligations would appear as a liabilities upon the consolidated balance sheet of
such Person in accordance with GAAP;

 

(5)     Capitalized Lease Obligations of such Person to the extent such
Capitalized Lease Obligations would appear as liabilities on the consolidated
balance sheet of such Person in accordance with GAAP;

 

(6)     the principal component or liquidation preference of all obligations of
such Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary that is not a Subsidiary
Guarantor, any Preferred Stock (but excluding, in each case, any accrued
dividends);

 

(7)     the principal component of all Indebtedness of other Persons secured by
a Lien on any asset of such Person, whether or not such Indebtedness is assumed
by such Person; provided, however, that the amount of such Indebtedness will be
the lesser of (a) the Fair Market Value of such asset at such date of
determination and (b) the amount of such Indebtedness of such other Persons;

 

(8)     the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person; and

 

(9)     to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligations to be equal at
any time to the termination value of such agreement or arrangement giving rise
to such obligation that would be payable by such Person at such time);

 

provided, however, that any indebtedness which has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or Cash Equivalents (in an
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, shall not constitute
“Indebtedness.”

 

(b)     The amount of Indebtedness of any Person at any date will be the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability, upon the occurrence of the contingency giving
rise to the obligation, of any contingent obligations at such date.

 

(c)     Notwithstanding the preceding, “Indebtedness” shall not include:

 

(1)     Production Payments and Reserve Sales;

 

(2)     any obligation of a Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property;

 

(3)     any Hedging Obligations; provided, however that such Agreements are
entered into for bona fide hedging purposes of the Company or its Restricted
Subsidiaries (as determined in good faith by the Board of Directors or senior
management of the Company, whether or not accounted for as a hedge in accordance
with GAAP) and, in the case of Currency Agreements or Commodity Agreements, such
Currency Agreements or Commodity Agreements are designed to offset changes in
currency or commodity prices and are entered into in the ordinary course of
business and, in the case of Interest Rate Agreements, such Interest Rate
Agreements substantially correspond in terms of notional amount, duration and
interest rates, as applicable, to Indebtedness of the Company or its Restricted
Subsidiaries Incurred without violation of this Indenture;

 

(4)     any obligation arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, Guarantees, adjustment of purchase
price, holdbacks, contingency payment obligations or similar obligations, in
each case, Incurred or assumed in connection with the acquisition or disposition
of any business, assets or Capital Stock of a Restricted Subsidiary; provided,
however that such Indebtedness is not reflected on the face of the balance sheet
of the Company or any Restricted Subsidiary;

 

(5)     any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however that such Indebtedness is extinguished within five
Business Days of Incurrence;

 

(6)     in-kind obligations relating to net oil or natural gas balancing
positions arising in the ordinary course of business;

 

(7)     all contracts and other obligations, agreements, instruments or
arrangements described in clauses (19), (20), (21) or (27)(a) of the definition
of “Permitted Liens;” and

 

(8)     accrued expenses and trade payables and other accrued liabilities
arising in the ordinary course of business that are not overdue by 90 days past
the invoice or billing date or more or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted.

 

(d)     In addition, “Indebtedness” of any Person shall include Indebtedness
described in the first paragraph of this definition of “Indebtedness” that would
not appear as a liability on the balance sheet of such Person if:

 

(1)     such Indebtedness is the obligation of a partnership or joint venture
that is not a Restricted Subsidiary (a “Joint Venture”);

 

(2)     such Person or a Restricted Subsidiary of such Person is a general
partner of the Joint Venture or otherwise liable for all or a portion of the
Joint Venture’s liabilities (a “General Partner”); and

 

(3)     there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets of such Person or a
Restricted Subsidiary of such Person; and then such Indebtedness shall be
included in an amount not to exceed:

 

(a)     the lesser of (i) the net assets of the General Partner and (ii) the
amount of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or

 

(b)     if less than the amount determined pursuant to clause (a) immediately
above, the actual amount of such Indebtedness that is with recourse to such
Person or a Restricted Subsidiary of such Person,

 

if the Indebtedness is evidenced by a writing and is for a determinable amount
and the related interest expense shall be included in Consolidated Interest
Expense to the extent actually paid by such Person and its Restricted
Subsidiaries.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Notes” means Notes issued on the Issue Date in the form of Exhibit A
attached hereto.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time) among the Collateral Agent, for itself and on behalf of the Holders, and
the First Lien Administrative Agent, for itself and on behalf of the “Lenders”
under the First Lien Credit Agreement.

 

“Interest Payment Date” has the meaning stated in Exhibit A hereto, as
applicable.

 

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (including by way of Guarantee or
similar arrangement, but excluding any debt or extension of credit represented
by a bank deposit other than a time deposit and advances or extensions of credit
to customers in the ordinary course of business) or capital contribution to (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments
(excluding any interest in an oil or natural gas leasehold to the extent
constituting a security under applicable law) issued by, such other Person and
all other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP; provided, however that none of the
following will be deemed to be an Investment:

 

(1)     Hedging Obligations entered into in the ordinary course of business, not
for speculative purposes and in compliance with this Indenture;

 

(2)     endorsements of negotiable instruments and documents in the ordinary
course of business; and

 

(3)     an acquisition of assets, Capital Stock or other securities by the
Company or a Subsidiary for consideration to the extent such consideration
consists of Capital Stock (other than Disqualified Stock) of the Company.

 

The amount of any Investment shall not be adjusted for increases or decreases in
value, write-ups, write-downs or write-offs with respect to such Investment.

 

For purposes of the definition of “Unrestricted Subsidiary” and Section 7.23:

 

(1)     “Investment” will include the portion (proportionate to the Company’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Company will be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

 

(a)     the Company’s “Investment” in such Subsidiary at the time of such
redesignation less,

 

(b)     the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time that such Subsidiary is so re-designated a Restricted Subsidiary; and

 

(2)     any property transferred to or from an Unrestricted Subsidiary will be
valued at its Fair Market Value at the time of such transfer.

 

“Investment Grade Rating” means a rating equal to or higher than:

 

(1)     Baa3 (or the equivalent) by Moody’s; and

 

(2)     BBB- (or the equivalent) by S&P,

 

or, if either such Rating Agency ceases to make a rating on the Notes publicly
available for reasons outside of the Company’s control, the equivalent
investment grade credit rating from any other Rating Agency.

 

“Investment Grade Rating Event” means the first day on which the Notes have an
Investment Grade Rating from each Rating Agency, and no Default has occurred and
is then continuing under this Indenture.

 

“Issue Date” means the first date on which the Notes are issued under this
Indenture.

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC;
provided, however that in no event shall an operating lease be deemed to
constitute a Lien.

 

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Company and its Subsidiaries in excess of $1,000,000 for any single acquisition
or series of related acquisitions of Property.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Company and the Subsidiary Guarantors taken as a whole, (b) the ability
of the Company or any Subsidiary Guarantor to perform any of its obligations
under any Note Document, (c) the validity or enforceability of any Note Document
or (d) the rights and remedies of or benefits available to the Trustee or the
Collateral Agent under any Note Document.

 

“Material Disposition” means any Disposition of Property or series of related
Dispositions of Property that yields gross proceeds to the Company or any of its
Subsidiaries in excess of $1,000,000 for any single Disposition or series of
related Dispositions of Property.

 

“Minority Interest” means the percentage interest represented by any class of
Capital Stock of a Restricted Subsidiary that are not owned by the Company or a
Restricted Subsidiary.

 

“Money-Laundering Laws” means, collectively, the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the rules and regulations
thereunder, and any related or similar laws, regulations or guidelines, issued,
administered or enforced by any governmental agency of the United States
(including, without limitation, the USA Patriot Act, the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended), and the Executive Order).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgaged Property” means any Property owned by the Company or any Subsidiary
Guarantor, which is subject to the Liens existing and to exist under the terms
of the Security Documents.

 

“Net Cash Proceeds” with respect to any issuance or sale of Capital Stock or any
contribution to equity capital, means the cash proceeds of such issuance, sale
or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees and charges actually Incurred in connection with such
issuance, sale or contribution and net of taxes paid or payable as a result of
such issuance or sale (after taking into account any available tax credit or
deductions and any tax sharing arrangements).

 

“Net Working Capital” means (a) all current assets of the Company and its
Restricted Subsidiaries, except current assets from commodity price risk
management activities arising in the ordinary course of the Oil and Gas
Business, less (b) all current liabilities of the Company and its Restricted
Subsidiaries, except current liabilities (i) associated with asset retirement
obligations relating to Oil and Gas Properties, (ii) included in Indebtedness
and (iii) any current liabilities from commodity price risk management
activities arising in the ordinary course of the Oil and Gas Business, in each
case as set forth in the consolidated financial statements of the Company
prepared in accordance with GAAP.

 

“Non-Recourse Debt” means Indebtedness of a Person:

 

(1)     as to which neither the Company nor any Restricted Subsidiary
(a) provides any Guarantee or credit support of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise);

 

(2)     no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Company or any Restricted Subsidiary to declare a default
under such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity; and

 

(3)     the explicit terms of which provide there is no recourse against any of
the assets of the Company or its Restricted Subsidiaries.

 

“Non-U.S. Person” means a Person who is not a U.S. Person.

 

“Note Documents” means this Indenture, the Intercreditor Agreement, the Security
Documents, the Registration Rights Agreements and the Purchase Agreement.

 

“Notes” has the meaning stated in the second paragraph of this Indenture and
more particularly means any Notes authenticated and delivered under this
Indenture. Except as otherwise specified herein, including Article Four, for all
purposes of this Indenture the term “Notes” shall include the Initial Notes and
any PIK Interest Notes, all references to “principal amount” of the Notes shall
include any increase in the principal amount thereof in respect of PIK Interest
paid in accordance with the terms of this Indenture, and all such Notes shall be
treated as a single class of securities for all purposes under this Indenture,
including, without limitation, directions, waivers, amendments, consents,
redemptions and offers to purchase.

 

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

 

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary of the Company. Officer of any Subsidiary Guarantor has a correlative
meaning.

 

“Officers’ Certificate” means a certificate signed by two Officers of the
Company.

 

“Oil and Gas Business” means:

 

(1)     the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, liquefied natural gas
and other Hydrocarbon, mineral and renewable energy properties or products
produced in association with any of the foregoing;

 

(2)     the business of gathering, marketing, distributing, treating,
processing, storing, refining, selling and transporting of any production from
such interests or properties and products produced in association therewith and
the marketing of oil, natural gas, other Hydrocarbons, minerals and renewable
energy obtained from unrelated Persons;

 

(3)     any other related energy business, including power generation and
electrical transmission business, directly or indirectly, from oil, natural gas
and other Hydrocarbons, minerals and renewable energy produced substantially
from properties in which the Company or its Restricted Subsidiaries, directly or
indirectly, participate;

 

(4)     any business relating to oil field sales and service or drilling rigs;
and

 

(5)     any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing
clauses (1) through (4) of this definition.

 

“Oil and Gas Properties” means all properties, including equity or other
ownership interests therein, owned by a Person which contain or are believed to
contain oil and gas reserves.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company.

 

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and with respect to DTC, shall include Euroclear and Clearstream).

 

“Permitted Acquisition Indebtedness” means Indebtedness (including Disqualified
Stock) of the Company or any of the Restricted Subsidiaries to the extent such
Indebtedness was Indebtedness:

 

(1)     of an acquired Person prior to the date on which such Person became a
Restricted Subsidiary as a result of having been acquired and not incurred in
contemplation of such acquisition; or

 

(2)     of a Person that was merged, consolidated or amalgamated with or into
the Company or a Restricted Subsidiary that was not incurred in contemplation of
such merger, consolidation or amalgamation,

 

provided, however that on the date such Person became a Restricted Subsidiary or
the date such Person was merged, consolidated and amalgamated with or into the
Company or a Restricted Subsidiary, as applicable, after giving pro forma effect
thereto, the Restricted Subsidiary or the Company, as applicable, would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Consolidated Coverage Ratio test described in Section 7.22(a)(1).

 

“Permitted Business Investment” means any Investment made in the ordinary course
of, and of a nature that is or shall have become customary in, the Oil and Gas
Business including investments or expenditures for actively exploiting,
exploring for, acquiring, developing, producing, processing, gathering,
marketing or transporting oil, natural gas or other Hydrocarbons and minerals
through agreements, transactions, interests or arrangements which permit one to
share risks or costs, comply with regulatory requirements regarding local
ownership or satisfy other objectives customarily achieved through the conduct
of the Oil and Gas Business jointly with third parties including:

 

(1)     ownership interests in oil, natural gas, other Hydrocarbons and minerals
properties, liquefied natural gas facilities, processing facilities, gathering
systems, pipelines, storage facilities or related systems or ancillary real
property interests;

 

(2)     Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-in
agreements, farm-out agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other Hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties; and

 

(3)     direct or indirect ownership interests in drilling rigs and related
equipment, including, without limitation, transportation equipment.

 

“Permitted Reserve Based Facility” means a reserve based credit facility (a)
with lenders holding a majority in principal amount of the commitments
thereunder that are (i) commercial bank lenders, (ii) investment banks or (iii)
Affiliates of Persons described in clauses (i) and (ii), which, in each case,
have experience participating in reserve based credit facilities and (b) which
shall contain a borrowing base determined on a basis substantially consistent
with customary terms and advance rates for oil and gas reserve based lending
practices. For the avoidance of doubt, the First Lien Credit Agreement
(including the lenders parties thereto on the date hereof, the methodology for
borrowing base determinations and the initial borrowing base determination on
May 14, 2019) shall be deemed to be a Permitted Reserve Based Facility.

 

“Permitted Holder” means each Person that directly or indirectly owns Voting
Stock of the Company on the date hereof and any Affiliate of such Person.

 

“Permitted Investment” means an Investment by the Company or any Restricted
Subsidiary in:

 

(1)     the Company, a Restricted Subsidiary or a Person which will, upon the
making of such Investment, become a Restricted Subsidiary;

 

(2)     another Person if as a result of such Investment such other Person
becomes a Restricted Subsidiary or is merged or consolidated with or into, or
transfers or conveys all or substantially all its assets to, the Company or a
Restricted Subsidiary and, in each case, any Investment held by such Person;
provided, however that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, consolidation or transfer;

 

(3)     cash and Cash Equivalents;

 

(4)     receivables owing to the Company or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

(5)     payroll, commission, travel, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;

 

(6)     loans or advances to employees (other than executive officers) made in
the ordinary course of business consistent with past practices of the Company or
such Restricted Subsidiary;

 

(7)     Capital Stock, obligations or securities received in settlement of debts
(x) created in the ordinary course of business and owing to the Company or any
Restricted Subsidiary or in satisfaction of judgments or (y) pursuant to any
plan of reorganization or similar arrangement in a bankruptcy or insolvency
proceeding;

 

(8)     any Person as a result of the receipt of non-cash consideration from a
sale, assignment or other transfer of Property that was made pursuant to and in
compliance with Section 7.26;

 

(9)     Commodity Agreements, Currency Agreements, Interest Rate Agreements and
related Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 7.22;

 

(10)     Guarantees issued in accordance with Section 7.22;

 

(11)     Permitted Business Investments;

 

(12)     any Person where such Investment was acquired by the Company or any of
its Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by the Company or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (b) as a result
of a foreclosure by the Company or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

(13)     any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Company or any Restricted Subsidiary;

 

(14)     Guarantees of performance or other obligations (other than
Indebtedness) arising in the ordinary course in the Oil and Gas Business,
including obligations under oil and natural gas exploration, development, joint
operating, and related agreements and licenses, concessions or operating leases
related to the Oil and Gas Business;

 

(15)     Investments in the Notes;

 

(16)     Investments in existence on the Issue Date; and

 

(17)     Investments by the Company or any of its Restricted Subsidiaries (other
than Investments in any Unrestricted Subsidiary), together with all other
Investments pursuant to this clause (17), in an aggregate amount outstanding at
the time of such Investment not to exceed the greater of $7.5 million and 1.0%
of the Company’s Adjusted Consolidated Net Tangible Assets (with the Fair Market
Value of such Investment being measured at the time such Investment is made and
without giving effect to subsequent changes in value).

 

“Permitted Liens” means, with respect to any Person:

 

(1)     Liens on the Collateral securing Indebtedness and related obligations
Incurred under Section 7.22(b)(1); provided, however that the collateral agent,
trustee or other security representative for the holders of such Indebtedness
shall have become a party to the Intercreditor Agreement;

 

(2)     pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws, social security or old age pension laws or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits (which may be secured by a Lien) to secure public or
statutory obligations of such Person including letters of credit and bank
guarantees required or requested by the United States, any State thereof or any
foreign government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (including lessee or operator obligations under statutes, governmental
regulations, contracts or instruments related to the ownership, exploration and
production of oil, natural gas, other hydrocarbons and minerals on State,
Federal or foreign lands or waters), or deposits of cash or United States
government bonds to secure indemnity performance, surety or appeal bonds or
other similar bonds to which such Person is a party, or deposits as security for
contested taxes or import or customs duties or for the payment of rent, in each
case Incurred in the ordinary course of business;

 

(3)     statutory and contractual Liens of landlords and Liens imposed by law,
including carriers’, warehousemen’s, mechanics’, materialmen’s and repairmen’s
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings if a reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made in respect thereof;

 

(4)     Liens for taxes, assessments or other governmental charges or claims not
yet subject to penalties for non-payment or which are being contested in good
faith by appropriate proceedings; provided, however that appropriate reserves,
if any, required pursuant to GAAP have been made in respect thereof;

 

(5)     Liens in favor of issuers of surety or performance bonds or bankers’
acceptances issued pursuant to the request of and for the account of such Person
in the ordinary course of its business;

 

(6)     survey exceptions, encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights of way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely affect the value of the assets of such Person and its
Restricted Subsidiaries, taken as a whole, or materially impair their use in the
operation of the business of such Person;

 

(7)     Liens securing Hedging Obligations permitted from time to time under
this Indenture which are not included in the definition of Indebtedness pursuant
to clause (c)(3) of the definition thereof;

 

(8)     leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;

 

(9)     prejudgment Liens and judgment Liens not giving rise to an Event of
Default so long as such Lien is adequately bonded and any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

(10)     Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations, purchase money obligations
or other payments Incurred to finance the acquisition, lease, improvement or
construction of or repairs or additions to, assets or property acquired or
constructed in the ordinary course of business; provided, however that:

 

(A)     the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Indenture and does not exceed the
cost of the assets or property so acquired or constructed; and

 

(B)     such Liens are created within 180 days of the later of the acquisition,
lease, completion of improvements, construction, repairs or additions or
commencement of full operation of the assets or property subject to such Lien
and do not encumber any other assets or property of the Company or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto;

 

(11)     Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary
institution; provided, however that:

 

(A)     such deposit account is not a dedicated cash collateral account and is
not subject to restrictions against access by the Company in excess of those set
forth by regulations promulgated by the Federal Reserve Board; and

 

(B)     such deposit account is not intended by the Company or any Restricted
Subsidiary to provide collateral to the depository institution;

 

(12)     Liens arising from UCC financing statement filings regarding operating
leases entered into by the Company and its Restricted Subsidiaries in the
ordinary course of business;

 

(13)     Liens (other than for borrowed money) existing on the Issue Date;

 

(14)     Liens on property or shares of Capital Stock of a Person at the time
such Person becomes a Subsidiary; provided, however, that such Liens are not
created or Incurred in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further that any such Lien may not extend
to any other property owned by the Company or any Restricted Subsidiary (other
than assets or property affixed or appurtenant thereto);

 

(15)     Liens on property at the time the Company or any of its Subsidiaries
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Company or any of its Subsidiaries; provided,
however, that such Liens are not created or Incurred in connection with, or in
contemplation of, such acquisition; provided further that such Liens may not
extend to any other property owned by the Company or any Restricted Subsidiary
(other than assets or property affixed or appurtenant thereto);

 

(16)     Liens securing the Notes, any increase in principal amount as the
result of a PIK Payment and any PIK Interest Notes in respect thereof and the
Subsidiary Guarantees;

 

(17)     Liens securing Refinancing Indebtedness Incurred to refinance
Indebtedness that was previously so secured and that is being refinanced
pursuant to Section 7.22(b)(4)(c) of this Indenture; provided, however that any
such Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the Indebtedness being refinanced or is in
respect of property or assets that is the security for a Permitted Lien
hereunder;

 

(18)     any interest or title of a lessor under any Capitalized Lease
Obligation or operating lease; provided, however that such Liens do not extend
to any property or asset that is not leased property subject to such Capitalized
Lease Obligation or operating lease;

 

(19)     Liens in respect of Production Payments and Reserve Sales, which Liens
shall be limited to the property that is the subject of such Production Payments
and Reserve Sales;

 

(20)     Liens arising under farm-out agreements, farm-in agreements, division
orders, contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and agreements, development agreements, joint venture agreements,
partnership agreements, operating agreements, royalties, working interests, net
profits interests, joint interest billing arrangements, participation
agreements, production sales contracts, area of mutual interest agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, and other agreements which are customary in
the Oil and Gas Business; provided, however, in all instances that such Liens
are limited to the assets that are the subject of the relevant agreement,
program, order or contract;

 

(21)     Liens on pipelines or pipeline facilities that arise by operation of
law;

 

(22)     Liens in favor of the Company or any Subsidiary Guarantor;

 

(23)     deposits made in the ordinary course of business to secure liability to
insurance carriers;

 

(24)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(25)     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.22; provided, however that such Liens do
not extend to any assets other than those that are the subject of such
repurchase agreement;

 

(26)     Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(27)     any (a) interest or title of a lessor or sublessor under any lease,
liens reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus,
royalty or rental payments and for compliance with the terms of such leases;
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens, and easements); or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b);

 

(28)     Liens upon specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(29)     Liens arising under this Indenture in favor of the Trustee for its own
benefit and similar Liens in favor of other trustees, agents and representatives
arising under instruments governing Indebtedness permitted to be incurred under
this Indenture, provided, however, that such Liens are solely for the benefit of
the trustees, agents or representatives in their capacities as such and not for
the benefit of the holders of such Indebtedness;

 

(30)     Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Indebtedness so long as such deposit of funds
or securities and such decreasing or defeasing of Indebtedness are permitted
under Section 7.23;

 

(31)     Liens in favor of collecting or payer banks having a right of setoff,
revocation, or charge back with respect to money or instruments of the Company
or any Subsidiary of the Company on deposit with or in possession of such bank;

 

(32)     Liens on any cash, Cash Equivalents or other securities to secure Cash
Management Obligations owing to the banks or other financial entities holding
such cash, Cash Equivalents or securities; and

 

(33)     Liens securing Indebtedness in an aggregate principal amount
outstanding at any one time, added together with all other Indebtedness secured
by Liens Incurred pursuant to this clause (33), not to exceed $5.0 million.

 

In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Permitted Lien on a specified asset
or group or type of assets may include Liens on all improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases in respect thereof).

 

“Per Share Premium Amount” means, with respect to any tender or exchange offer,
(i) the Premium Amount paid as part of such tender or exchange offer divided by
(ii) the Post-Tender Offer Number of Common Shares.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

 

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Company, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Company, the Subsidiary Guarantors or an ERISA
Affiliate.

 

“Plan of Reorganization” has the meaning assigned to such term in the Recitals.

 

“Post-Tender Offer Number of Common Shares” means, with respect to any tender or
exchange offer, the number of shares of Common Stock outstanding at the close of
business on the date of expiration of such tender or exchange offer (before
giving effect to the acquisition of shares of Common Stock pursuant thereto)
minus the number of shares of Common Stock acquired pursuant thereto.

 

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same Indebtedness as that evidenced by such particular
Note; and any Note authenticated and delivered under Section 2.08 in lieu of a
lost, destroyed or stolen Note shall be deemed to evidence the same Indebtedness
as the lost, destroyed or stolen Note.

 

“Preferred Stock” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

“Premium Amount” means, with respect to any tender or exchange offer, (i) the
Tender Consideration paid in such tender or exchange offer minus (ii) the
product of the Current Market Price on the date of expiration of such tender or
exchange offer and the number of shares of Common Stock acquired pursuant to
such tender or exchange offer.

 

“Prepayment Premium” means, with respect to any Note on any applicable
redemption date (whether voluntary, mandatory or otherwise) the applicable
redemption price for such Note as set forth in Section 3.07.

 

“Principal Market” means NYSE American, LLC.

 

“Prior Lien” means a Lien on any Collateral that has priority (whether by law or
pursuant to any agreement) over the Liens of the Security Documents.

 

“Private Placement Legend” means the legend set forth in Section 2.07(g)(1) to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.

 

“Production Payments and Reserve Sales” means the grant or transfer by the
Company or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or dollar
denominated), partnership or other interest in Oil and Gas Properties, reserves
or the right to receive all or a portion of the production or the proceeds from
the sale of production attributable to such properties where the holder of such
interest has recourse solely to such production or proceeds of production,
subject to the obligation of the grantor or transferor to operate and maintain,
or cause the subject interests to be operated and maintained, in a reasonably
prudent manner or other customary standard or subject to the obligation of the
grantor or transferor to indemnify for environmental, title or other matters
customary in the Oil and Gas Business, including any such grants or transfers
pursuant to incentive compensation programs on terms that are reasonably
customary in the Oil and Gas Business for geologists, geophysicists or other
providers of technical services to the Company or a Restricted Subsidiary.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Proved Oil and Gas Properties” means Oil and Gas Properties containing Proved
Reserves.

 

“Proved Reserves” means reserves that, in accordance with Petroleum Industry
Standards, are classified as both “Proved Reserves” and one of the following:
(a) “Developed Producing Reserves”; (b) “Developed Non-Producing Reserves”; or
(c) “Undeveloped Reserves”.

 

“Purchase Agreement” means that certain purchase agreement with respect to the
Notes dated as of the Issue Date by and among the Company and the other parties
thereto, as such agreement may be amended from time to time.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both
shall not make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Company which shall be substituted for S&P or Moody’s, or both, as the case may
be.

 

“RCRA” has the meaning assigned to such term in the definition of Environmental
Laws.

 

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay, extend, prepay, redeem or retire
(including pursuant to any defeasance or discharge mechanism) (collectively,
“refinance” and “refinances” and “refinanced” shall have correlative meanings)
any Indebtedness (including Indebtedness of the Company that refinances
Indebtedness of any Subsidiary Guarantor and Indebtedness of any Subsidiary
Guarantor that refinances Indebtedness of another Subsidiary Guarantor, but
excluding Indebtedness of a Restricted Subsidiary that is not a Subsidiary
Guarantor that refinances Indebtedness of the Company or a Subsidiary
Guarantor), including Indebtedness that refinances Refinancing Indebtedness,
provided, however, that:

 

(1)     (a) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the Stated Maturity of the Notes, the Refinancing Indebtedness has
a Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Stated Maturity of the Notes, the Refinancing Indebtedness has a
Stated Maturity at least 91 days later than the Stated Maturity of the Notes;

 

(2)     the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;

 

(3)     such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness Incurred to pay interest, premiums or defeasance costs
required by the instruments governing such existing Indebtedness and fees and
expenses Incurred in connection therewith); and

 

(4)     if the Indebtedness being refinanced is subordinated in right of payment
to the Notes or the Subsidiary Guarantee, such Refinancing Indebtedness is
subordinated in right of payment to the Notes or the Subsidiary Guarantee on
terms at least as favorable to the Holders as those contained in the
documentation governing the Indebtedness being refinanced.

 

“Registration Rights Agreement” means that certain registration rights agreement
with respect to the Notes dated as of the Issue Date by and among the Company
and the other parties thereto, as such agreement may be amended from time to
time.

 

“Registration Statement” means a registration statement that may be filed with
the Commission pursuant to the Registration Rights Agreement.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Permanent Global Note” means a Global Note bearing the Global Note
Legend and the Private Placement Legend, representing Initial Notes or PIK
Interest Notes transferred or exchanged in reliance on Regulation S and any PIK
Interest paid in respect of such Initial Notes or PIK Interest Notes.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the corporate trust department of the Trustee (or any successor group of
the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to the rating agency business thereof.

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Company or a Restricted Subsidiary transfers
such property to a Person and the Company or a Restricted Subsidiary leases it
from such Person.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
or whose government is, the subject or target of any Sanctions (at the time of
this Indenture, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means, collectively, any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union, any European Union
member state or her Majesty’s Treasury of the United Kingdom.

 

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.

 

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations of the Commission promulgated thereunder.

 

“Security Documents” means the Collateral Agreement, mortgages, deeds of trust
and any and all other agreements, instruments, consents or certificates now or
hereafter executed and delivered by the Company or any other Person in
connection with, or as security for the payment or performance of the Notes, the
Subsidiary Guarantees or this Indenture, as such agreements may be amended,
modified, supplemented or restated from time to time.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Commission, as in effect on the Issue Date,
measured as of the latest audited consolidated financial statements for the
Company and its Restricted Subsidiaries.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

 

“Subordinated Obligation” means any Indebtedness of the Company (whether
outstanding on the Issue Date or thereafter Incurred) which is expressly
subordinate in right of payment to the Notes pursuant to a written agreement.

 

“Subsidiary” of any Person means (a) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof (or Persons performing similar functions) or (b) any partnership, joint
venture, limited liability company or similar entity of which more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (a) and (b), at the time owned or controlled, directly or indirectly, by
(1) such Person, (2) such Person and one or more Subsidiaries of such Person or
(3) one or more Subsidiaries of such Person. Unless otherwise specified herein,
each reference to a Subsidiary (other than in this definition) will refer to a
Subsidiary of the Company.

 

“Subsidiary Guarantee” means, individually, any Guarantee of payment of the
Notes by a Subsidiary Guarantor pursuant to the terms of this Indenture and any
supplemental indenture thereto, and, collectively, all such Guarantees.

 

“Subsidiary Guarantors” means Goodrich Petroleum Company, L.L.C., as the initial
guarantor of the Notes, and any Person that after the Issue Date guarantees the
Notes pursuant to Section 7.28 or otherwise, in each case until a successor
replaces such Person pursuant to the applicable provisions of this Indenture
and, thereafter, means such successor, in each case until such Person is
released from its guarantee of the Notes in accordance with this Indenture.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority.

 

“Tender Consideration” means, with respect to any tender or exchange offer, the
aggregate of the Cash plus the Fair Market Value of all non-Cash consideration
paid in respect of such tender or exchange offer.

 

“Test Date” means (A) each January 1 and July 1 of each year commencing with
July 1, 2019 and (B) the date of any Material Acquisition or Material
Disposition by the Company or its Restricted Subsidiaries of the Oil and Gas
Properties (and after giving effect thereto, including any change in
Indebtedness of the Company and its Restricted Subsidiaries as a result
thereof).

 

“Total Proved PV10%” means, as of any date of determination thereof with respect
to the Oil and Gas Properties described in the most recently prepared reserve
report, the net present value, determined using a discount rate of ten percent
(10%) per annum, of the future net revenues expected to accrue to the Company’s
and the Subsidiary Guarantors’ collective interest in such Oil and Gas
Properties during the remaining expected economic lives of such Oil and Gas
Properties. Each calculation of such expected future net revenues shall be made
by the Company in accordance with the then existing standards of the Society of
Petroleum Engineers; provided, however that in any event (a) appropriate
deductions shall be made for severance and ad valorem taxes and for operating,
gathering, transportation and marketing costs, required for the production and
sale of Hydrocarbons from such Oil and Gas Properties, (b) the pricing
assumptions used in determining Total Proved PV10% for any Oil and Gas
Properties shall be based upon the Strip Price on such date, adjusted in a
reasonable manner to reflect the Company’s and the Subsidiary Guarantors’
Commodity Agreements in respect of forecasted production from Proved Developed
Producing Properties and (c) the cash-flows derived from the pricing assumptions
set forth in clause (b) above shall be further adjusted to account for the
historical basis differential in a reasonable manner. The amount of Total Proved
PV10% at any time shall be calculated on a pro forma basis for dispositions and
acquisitions of Oil and Gas Properties consummated since the date of the most
recently prepared reserve report (provided, however that, in the case of any
such acquisition or disposition, as the case may be, the Company shall have
prepared a reserve report evaluating all categories of Proved Reserves
attributable to the Oil and Gas Properties subject thereto).

 

“Total Secured Debt” means, at any time, the aggregate principal amount of
Indebtedness in respect of the First Lien Credit Agreement outstanding at such
time plus the aggregate principal amount of Indebtedness in respect of the Notes
outstanding at such time.

 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided, however that “Trading Day”
shall not include any day on which the Common Stock is scheduled to trade on
such exchange or market for less than 4.5 hours or any day that the Common Stock
is suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at
4:00:00 p.m., New York Time).

 

“Transactions” means, with respect to (a) the Company, the execution, delivery
and performance by the Company of this Indenture and each other Note Document to
which it is a party, the issuance of the Notes, the use of the proceeds thereof,
and the grant of Liens by the Company on Mortgaged Properties and other
Properties pursuant to the Security Documents and (b) each Subsidiary Guarantor,
the execution, delivery and performance by such Subsidiary Guarantor of each
Note Document to which it is a party, the guaranteeing of the Indebtedness in
respect of the Notes and the other obligations under this Indenture by such
Subsidiary Guarantor and such Subsidiary Guarantor’s grant of the security
interests and provision of collateral under the Security Documents, and the
grant of Liens by such Subsidiary Guarantor on Mortgaged Properties and other
Properties pursuant to the Security Documents.

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as
amended, or any successor statute.

 

“Trustee” means Wilmington Trust, National Association until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Unrestricted Cash” means cash and cash equivalents that satisfy each of the
following criteria: (A) are held in a bank account subject to the “control” as
defined in Article 9 of the UCC of the Trustee, (B) are not subject to any Lien
other than the Liens in respect of the Notes and Permitted Liens described in
either clause (1) or clause (11) of the definition thereof and (C) are not held
in a restricted account, payroll account, tax account, trust account, pension
account, royalty account or other similar type of account.

 

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

 

“Unrestricted Global Note” means a permanent Global Note representing a series
of Notes that do not bear the Private Placement Legend.

 

“Unrestricted Subsidiary” means:

 

(1)     any Subsidiary of the Company that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Company
in the manner provided below; and

 

(2)     any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors of the Company may designate any Subsidiary of the
Company (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:

 

(1)     such Subsidiary or any of its Subsidiaries does not own any Capital
Stock or Indebtedness of or have any Investment in, or own or hold any Lien on
any property of, any other Subsidiary of the Company which is not a Subsidiary
of the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary;

 

(2)     all the Indebtedness of such Subsidiary and its Subsidiaries shall, at
the date of designation, and will at all times thereafter, consist of
Non-Recourse Debt;

 

(3)     on the date of such designation, such designation and the Investment of
the Company or a Restricted Subsidiary in such Subsidiary complies with
Section 7.23 of this Indenture;

 

(4)     such Subsidiary is a Person with respect to which neither the Company
nor any of its Restricted Subsidiaries has any direct or indirect obligation:

 

(A)     to subscribe for additional Capital Stock of such Person; or

 

(B)     to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; and

 

(5)     on the date such Subsidiary is designated an Unrestricted Subsidiary,
such Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Company or any Restricted Subsidiary with terms
substantially less favorable to the Company or such Restricted Subsidiary than
those that might have been obtained from Persons who are not Affiliates of the
Company.

 

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a resolution of the Board of Directors
of the Company giving effect to such designation and an Officers’ Certificate
certifying that such designation complies with the foregoing conditions. If, at
any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
such Subsidiary shall be deemed to be Incurred as of such date. The Board of
Directors of the Company may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however that immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and the Company could Incur
at least $1.00 of additional Indebtedness under Section 7.22(a)(1) on a pro
forma basis taking into account such designation

 

“Unsecured Debt” of any Person means Indebtedness that is not secured by a Lien
on any property or asset now owned or hereafter owned by such Person, or on any
income or profits therefrom, or any assignment or conveyance of any right to
receive income therefrom.

 

“U.S. Government Obligations” means securities that are (a) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (b) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such U.S. Government
Obligations or a specific payment of principal of or interest on any such
U.S. Government Obligations held by such custodian for the account of the holder
of such depositary receipt; provided, however that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the U.S. Government Obligations or the specific payment
of principal of or interest on the U.S. Government Obligations evidenced by such
depositary receipt.

 

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001).

 

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of members of
such entity’s Board of Directors.

 

“Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the Company
or another Wholly-Owned Subsidiary.

 

Section 1.02.     Other Definitions.

 

Term

Defined in

Act

Section 16.13

Affiliate Transaction

Asset Coverage Ratio

Section 7.27

Section 7.31

Authentication Order

Section 2.02

Change of Control Offer

Section 7.30

Change of Control Payment Date

Section 7.30

Change of Control Payment

Section 7.30

Conversion Obligation

Section 4.06

Covenant Defeasance

Section 11.03

DTC

Section 2.01

Event of Default

Section 9.01

Excess Proceeds

Section 7.26

Funds in Trust

Section 9.04

IAI

Section 2.01

Institutional Accredited Investor Global Note

Section 2.01

Legal Defeasance

Section 9.02

Paying Agent

Section 2.04

payment default

Section 9.01

Reference Property

Section 7.07

Registrar

Section 2.04

Remedial Work

Section 7.15

Reorganization Event

Section 7.07

Restricted Payments

Section 7.23

Restricted Payments Basket

Section 7.23

Subject Debt

Section 7.26

Successor Company

Section 8.01

 

Section 1.03.     Incorporation by Reference of Trust Indenture Act.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

All terms used in this Indenture that are defined by the TIA, defined by TIA
reference to another statute or defined by Commission rule under the TIA have
the meanings so assigned to them.

 

Section 1.04.     Rules of Construction.

 

Unless the context otherwise requires:

 

(a)     a term has the meaning assigned to it;

 

(b)     an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

 

(c)     words in the singular include the plural, and in the plural include the
singular;

 

(d)     references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement of successor sections or rules adopted
by the Commission from time to time;

 

(e)     “or” is not exclusive, and “including” means “including without
limitation”, “including but not limited to” or words of similar import; and

 

(f)     the words “herein”, “hereof” and “hereunder” and words of similar import
shall be construed to refer to this Indenture in its entirety and not to any
particular provision.

 

ARTICLE Two
THE NOTES

 

Section 2.01.     Form And Dating.

 

(a)     General. The Notes and the Trustee’s certificate of authentication shall
be substantially in the form of Exhibit A attached hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note shall be dated the date of its authentication. The Notes shall
be issued in registered, global form without interest coupons and only shall be
in minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof (or, with respect to PIK Interest Notes, in minimum denominations of
$1.00 and any integral multiple of $1.00 in excess thereof).

 

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company, any Subsidiary
Guarantors and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent any provision of any Note conflicts with the express provisions of
this Indenture, the provisions of this Indenture shall govern and be
controlling.

 

(b)     Global Notes. Notes issued in global form shall be substantially in the
form of Exhibit A attached hereto (including the Global Note Legend thereon and
the “Schedule of Exchanges of Interests in the Global Note” attached thereto).
Notes issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note shall represent such of the outstanding Notes as shall be specified
therein and each shall provide that it shall represent the aggregate principal
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate principal amount of outstanding Notes represented thereby may from
time to time be reduced or increased, as appropriate, to reflect exchanges,
redemptions and PIK Payments. Any endorsement of a Global Note to reflect the
amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby shall be made by the Trustee, as
Custodian, in accordance with instructions given by the Holder thereof as
required by Section 2.07.

 

(c)     Institutional Accredited Investor Global Notes. The Notes initially will
be, and, except as specified herein, any Notes transferred to QIBs in reliance
on Rule 144A or an initial resale thereof in reliance on Regulation S to
“institutional accredited investors” (as defined in Rule 501(a)(1), (2), (3) and
(7) under the Securities Act) who are not QIBs (“IAIs”) in the United States of
America in accordance with the procedures described herein will be issued in the
form of a permanent global Note (an “Institutional Accredited Investor Global
Note”) deposited with the Trustee, as Custodian, duly executed by the Company
and authenticated by the Trustee as hereinafter provided. An Institutional
Accredited Investor Global Note may be represented by more than one certificate,
if so required by The Depository Trust Company’s (“DTC”) rules regarding the
maximum principal amount to be represented by a single certificate. The
aggregate principal amount of an Institutional Accredited Investor Global Note
may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as Custodian, as hereinafter provided. The Institutional
Accredited Investor Global Note shall contain the Private Placement Legend.

 

(d)     Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of
Clearstream” and “Customer Handbook” of Clearstream shall be applicable to
transfers of beneficial interests in the Regulation S Permanent Global Notes
that are held by Participants through Euroclear or Clearstream.

 

Section 2.02.     Execution and Authentication.

 

(a)     One Officer of the Company shall sign the Notes for the Company by
manual or facsimile signature.

 

(b)     The Trustee shall, upon a written order of the Company signed by an
Officer of the Company (an “Authentication Order”) delivered to the Trustee at
least two Business Days prior to the Effective Date, authenticate Notes for
original issue that may be validly issued under this Indenture, including any
PIK Interest Notes as a result of a PIK Payment in accordance with Section 2.14
hereof, and increase the principal amount of any Global Note as a result of a
PIK Payment. Such order shall specify the amount of separate Note certificates
to be authenticated, the principal amount of each of the Notes to be
authenticated, the date on which the original issue of Notes is to be
authenticated, whether the Notes are to be Initial Notes or PIK Interest Notes,
the registered holder of each of the Notes and delivery instructions. The
aggregate principal amount of Notes outstanding at any time may not exceed the
aggregate principal amount of Notes authorized for issuance by the Company
pursuant to one or more Authentication Orders, except as provided in Section
2.08 hereof.

 

(c)     If an Officer whose signature is on a Note no longer holds that office
at the time a Note is authenticated, the Note shall nevertheless be valid.

 

(d)     A Note shall not be valid until authenticated by the manual signature of
the Trustee. Such signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

 

(e)     The aggregate principal amount of Notes which may be authenticated and
delivered under this Indenture shall not exceed $12.0 million plus the amount of
any PIK Payments.

 

(f)     The Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Notes. An authenticating agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with Holders or an
Affiliate of the Company.

 

Section 2.03.     Methods of Receiving Payments on the Notes.

 

If a Holder of Notes has given wire transfer instructions to the Company or the
Paying Agent at least 10 Business Days before payment is due, the Company shall
pay all principal, interest and premium, if any, on that Holder’s Notes in
accordance with those instructions to an account in the United States. All other
payments on Notes shall be made at the office or agency of the Paying Agent
designated by the Company unless the Company elects to make Cash Interest
payments by check, or PIK Payments by PIK Interest Notes mailed to the Holders
at their addresses set forth in the register of Holders. Payments of Cash
Interest to the Trustee as Paying Agent, if the Trustee then acts as Paying
Agent, with respect to any Interest Payment Date shall be made by the Company in
immediately available funds for receipt by the Trustee no later than 11:00 a.m.
New York Time on such Interest Payment Date. The Company will pay principal of,
premium, if any, and Cash Interest on, Global Notes held by the Depositary or
its nominee, in immediately available funds to the Depositary or its nominee, as
the case may be, as the registered holder of such Global Note. The Company will
make PIK Payments on Global Notes held by the Depositary or its nominee, to the
Depositary or its nominee, as the case may be, as the registered holder of such
Global Note.

 

Section 2.04.     Registrar, Paying Agent and Conversion Agent.

 

(a)     The Company shall maintain an office or agency where Notes may be
presented for registration of transfer or for exchange (“Registrar”), which
initially will be the office of the Trustee located at Wilmington Trust,
National Association, 15950 N. Dallas Parkway, Suite 550, Dallas, TX 75248, an
office or agency where Notes may be presented for payment (“Paying Agent”),
which initially will be the office of the Trustee located at 15950 N. Dallas
Parkway, Suite 550, Dallas, TX 75248 and an office or agency where Notes may be
presented for conversion (“Conversion Agent”). The Registrar shall keep a
register of the Notes and of their transfer and exchange. The Company may
appoint one or more co-registrars, one or more additional paying agents or one
or more additional conversion agents. The term “Registrar” includes any
co-registrar, the term “Paying Agent” includes any additional paying agent and
the term “Conversion Agent” includes any additional conversion agent. The
Company may change any Paying Agent or Registrar without prior notice to any
Holder. The Company shall notify the Trustee in writing of the name and address
of any Agent not a party to this Indenture. If the Company fails to appoint or
maintain another entity as Registrar, Paying Agent or Conversion Agent, the
Trustee shall act as such. The Company or any of its Subsidiaries may act as
Paying Agent (except for purposes of Article Eleven or Fourteen of this
Indenture) or Registrar.

 

(b)     The Company initially appoints DTC to act as Depositary with respect to
the Global Notes.

 

(c)     The Company initially appoints the Trustee to act as the Registrar,
Paying Agent and Conversion Agent.

 

Section 2.05.     Paying Agent to Hold Money in Trust.

 

The Company shall require each Paying Agent other than the Trustee to agree in
writing that such Paying Agent shall hold in trust for the benefit of the
Holders or the Trustee all money held by it for the making of payments in
respect of the Notes and shall notify the Trustee of any default by the Company
in making any such payment. While any such default continues, the Trustee may
require such Paying Agent to pay all money held by it to the Trustee. The
Company at any time may require the Paying Agent to pay all money held by it to
the Trustee, and the Trustee may at any time during the continuance of any
default, upon written request to the Paying Agent, require such Paying Agent to
pay forthwith to the Trustee all money so held in trust by such Paying Agent.
Upon doing so, the Paying Agent shall have no further liability for such money.
Upon any bankruptcy or reorganization proceedings relating to the Company, the
Trustee shall serve as Paying Agent for the Notes.

 

Section 2.06.     Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA §312(a). If the Trustee is not the Registrar,
the Company shall furnish to the Trustee at least five Business Days before each
Interest Payment Date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Company shall
otherwise comply with TIA §312(a).

 

Section 2.07.     Transfer and Exchange.

 

(a)     Transfer and Exchange of Global Notes. A Global Note may be transferred,
as a whole and not in part, by the Depositary to a nominee of the Depositary, by
a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes shall be exchanged
by the Company for Definitive Notes only if (i) the Company delivers to the
Trustee notice from the Depositary that it is unwilling or unable to continue to
act as Depositary or that it is no longer a clearing agency registered under the
Exchange Act and, in either case, a successor Depositary is not appointed by the
Company within 90 days after the date of such notice from the Depositary or
(ii) the Company executes and delivers to the Trustee and Registrar an Officers’
Certificate stating that such Global Notes shall be so exchangeable. Upon the
occurrence of any of the preceding events in (i) or (ii) above, Definitive Notes
shall be issued in such names as the Depositary shall instruct the Trustee.
Global Notes also may be exchanged or replaced, in whole or in part, as provided
in Sections 2.08 and 2.11. Every Note authenticated and delivered in exchange
for, or in lieu of, a Global Note or any portion thereof, pursuant to this
Section 2.07 or Section 2.08 or 2.11, shall be authenticated and delivered in
the form of, and shall be, a Global Note. A Global Note may not be exchanged for
another Note other than as provided in this Section 2.07; however, beneficial
interests in a Global Note may be transferred and exchanged as provided in
Section 2.07 (b) or (c) hereof.

 

(b)     Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either clause (1) or (2) below, as applicable, as well as one or more of the
other following clauses, as applicable:

 

(1)     Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend and any Applicable Procedures. Beneficial interests in
any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note.
Except as may be required by any Applicable Procedures, no written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.07(b)(1).

 

(2)     All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests in
the Global Notes that are not subject to Section 2.07(b)(1) above, the
transferor of such beneficial interest must deliver to the Registrar either:

 

(A)     (1) a written order from a Participant or an Indirect Participant given
to the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given in accordance with the Applicable
Procedures containing information regarding the Participant account to be
credited with such increase; or

 

(B)     (1) if permitted under Section 2.07(a) hereof, a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to cause to be issued a
Definitive Note in an amount equal to the beneficial interest to be transferred
or exchanged and (2) instructions given by the Depositary to the Registrar
containing information regarding the Person in whose name such Definitive Note
shall be registered to effect the transfer or exchange referred to in (1) above.
Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount at maturity of the relevant Global Notes pursuant to
Section 2.07(h) hereof.

 

(3)     Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.07(b)(2) above and the Registrar receives the following:

 

(A)     if the transferee shall take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B-1 hereto, including the certifications in item (1)
thereof;

 

(B)     if the transferee shall take delivery in the form of a beneficial
interest in the Regulation S Permanent Global Note, then the transferor must
deliver a certificate in the form of Exhibit B-1 hereto, including the
certifications in item (2) thereof; or

 

(C)     if the transferee shall take delivery in the form of a beneficial
interest in the Institutional Accredited Investor Global Note, then the
transferor must deliver a certificate in the form of Exhibit B-1 hereto,
including the certifications in item (3)(c) thereof, a certificate from the
transferee in the form of Exhibit B-2 hereto required thereby, and, if requested
by the Company or the Registrar, an opinion of counsel, certificate and/or
information satisfactory to each of them.

 

(4)     Transfer and Exchange of Beneficial Interests in a Restricted Global
Note for Beneficial Interests in the Unrestricted Global Note. A beneficial
interest in any Restricted Global Note may be exchanged by any Holder thereof
for a beneficial interest in an Unrestricted Global Note or transferred to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.07(b)(2) above and the Registrar receives the
following:

 

(A)     if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, an opinion of counsel reasonably satisfactory to the
Company and a letter of representations from the Holder to the effect that the
Private Placement Legend and the related restrictions on transfer are not
required in order to maintain compliance with the provisions of the Securities
Act, together with any other certifications that the Company may reasonably
request from the Holder; or

 

(B)     if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note pursuant to an exemption from the registration requirements of the
Securities Act in accordance with Rule 144 under the Securities Act, or pursuant
to an effective registration statement under the Securities Act, a certificate
from the transferor in the form of Exhibit B-1 hereto, including the
certifications in item (3)(a) thereof, and any opinions of counsel or
certifications as the Company may reasonably request to evidence compliance with
the provisions of the Securities Act.

 

If any such transfer is effected pursuant to clause (A) or (B) above at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests exchanged or transferred pursuant to clause (A)
or (B) above.

 

(5)     Transfer or Exchange of Beneficial Interests in an Unrestricted Global
Note for Beneficial Interests in a Restricted Global Note Prohibited. Beneficial
interests in an Unrestricted Global Note cannot be exchanged for, or transferred
to Persons who take delivery thereof in the form of, a beneficial interest in a
Restricted Global Note.

 

(c)     Transfer or Exchange of Beneficial Interests for Definitive Notes.

 

(1)     Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. Subject to Section 2.07(a) hereof, if any holder of a beneficial interest
in a Restricted Global Note proposes to exchange such beneficial interest for a
Restricted Definitive Note or to transfer such beneficial interest to a Person
who takes delivery thereof in the form of a Restricted Definitive Note, then,
upon receipt by the Registrar of the following documentation:

 

(A)     if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (a) thereof;

 

(B)     if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A under the Securities Act, a certificate to the effect set forth
in Exhibit B-1 hereto, including the certifications in item (1) thereof;

 

(C)     if such beneficial interest is being transferred to a Non-U.S. Person in
an offshore transaction (as defined in Section 902(h) of Regulation S) in
accordance with Rule 903 or Rule 904 under the Securities Act, a certificate to
the effect set forth in Exhibit B-1 hereto, including the certifications in
item (2) thereof;

 

(D)     if such beneficial interest is being transferred to the Company or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B-1
hereto, including the certifications in item (3)(b) thereof; or

 

(E)     if such beneficial interest is transferred to an IAI, a certificate to
the effect set forth in Exhibit B-1 hereto, including the certifications in
item (3)(c) thereof, a certificate from the transferee in the form of
Exhibit B-2 hereto required thereby, and, if requested by the Company or the
Registrar, an opinion of counsel, certificate and/or information satisfactory to
each of them,

 

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.07(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.07(c)(1) shall
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.07(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

 

(2)     Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. Subject to Section 2.07(a) hereof, a holder of a beneficial
interest in a Restricted Global Note may exchange such beneficial interest for
an Unrestricted Definitive Note or may transfer such beneficial interest to a
Person who takes delivery thereof in the form of an Unrestricted Definitive Note
only if the Registrar receives the following:

 

(A)     if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Definitive Note that does
not bear the Private Placement Legend, an opinion of counsel reasonably
satisfactory to the Company and a letter of representations from the Holder to
the effect that the Private Placement Legend and the related restrictions on
transfer are not required in order to maintain compliance with the provisions of
the Securities Act, together with any other certifications that the Company may
reasonably request from the Holder; or

 

(B)     if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Note that does not bear the Private
Placement Legend pursuant to an exemption from the registration requirements of
the Securities Act in accordance with Rule 144 under the Securities Act, or
pursuant to an effective registration statement under the Securities Act, a
certificate from the transferor in the form of Exhibit B-1 hereto, including the
certifications in item (3)(a) thereof, and any opinions of counsel or
certifications as the Company may reasonably request to evidence compliance with
the provisions of the Securities Act.

 

Upon satisfaction of any of the conditions of any of the clauses of this
Section 2.07(c)(2), the Company shall execute and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate and deliver a Definitive Note that does not bear the Private
Placement Legend in the appropriate principal amount to the Person designated by
the holder of such beneficial interest in instructions delivered to the
Registrar by the Depositary and the applicable Participant or Indirect
Participant on behalf of such holder, and the Trustee shall reduce or cause to
be reduced in a corresponding amount pursuant to Section 2.07(h), the aggregate
principal amount of the applicable Restricted Global Note.

 

(3)     Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.07(b)(2) hereof, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.07(h) hereof, and the Company shall execute and the
Trustee shall authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.07(c)(3) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant. The Trustee shall deliver such
Definitive Notes to the Persons in whose names such Notes are so registered. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.07(c)(4) shall not bear the Private Placement Legend.

 

(d)     Transfer and Exchange of Definitive Notes for Beneficial Interests. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.07(d), the Registrar shall register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.07(d).

 

(1)     Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

 

(A)     if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (2)(b) thereof;

 

(B)     if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B-1 hereto, including the certifications in item (1)
thereof;

 

(C)     if such Restricted Definitive Note is being transferred to a
Non-U.S. Person in an offshore transaction (as defined in Rule 902(k) of
Regulation S) in accordance with Rule 903 or Rule 904 under the Securities Act,
a certificate to the effect set forth in Exhibit B-1 hereto, including the
certifications in item (2) thereof;

 

(D)     if such Restricted Definitive Note is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B-1
hereto, including the certifications in item (3)(b) thereof; or

 

(E)     if such beneficial interest is transferred to an IAI, a certificate to
the effect set forth in Exhibit B-1 hereto, including the certifications in
item (3)(c) thereof, a certificate from the transferee in the form of
Exhibit B-2 hereto required thereby, and, if requested by the Company or the
Registrar, an opinion of counsel, certificate and/or information satisfactory to
each of them,

 

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of the appropriate Restricted Global
Note.

 

(2)     Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if the Registrar
receives the following:

 

(A)     if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in an Unrestricted Global Note, an opinion of counsel
reasonably satisfactory to the Company and a letter of representations from the
Holder to the effect that the Private Placement Legend and the related
restrictions on transfer are not required in order to maintain compliance with
the provisions of the Securities Act, together with any other certifications
that the Company may reasonably request from the Holder; or

 

(B)     if the Holder of such Definitive Notes proposes to transfer such Notes
to a Person who shall take delivery thereof in the form of a beneficial interest
in an Unrestricted Global Note pursuant to an exemption from the registration
requirements of the Securities Act in accordance with Rule 144 under the
Securities Act, or pursuant to an effective registration statement under the
Securities Act, a certificate from the transferor in the form of Exhibit B-1
hereto, including the certifications in item (3)(a) thereof, and any opinions of
counsel or certifications as the Company may reasonably request to evidence
compliance with the provisions of the Securities Act.

 

Upon satisfaction of any of the conditions of any of the clauses of this
Section 2.07(d)(2), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

 

(3)     Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased in
a corresponding amount the aggregate principal amount of one of the Unrestricted
Global Notes;

 

(4)     Transfer or Exchange of Unrestricted Definitive Notes to Beneficial
Interests in Restricted Global Notes Prohibited. An Unrestricted Definitive Note
may not be exchanged for, or transferred to Persons who take delivery thereof in
the form of, beneficial interests in a Restricted Global Note.

 

(5)     Issuance of Unrestricted Global Notes. If any such exchange or transfer
from a Definitive Note to a beneficial interest is effected pursuant to
subparagraphs (2) or (3) above at a time when an Unrestricted Global Note has
not yet been issued, the Company shall issue and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of Definitive Notes so exchanged or
transferred.

 

(e)     Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.07(e), the Registrar shall register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.07(e).

 

(1)     Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:

 

(A)     if the transfer shall be made pursuant to Rule 144A, then the transferor
must deliver a certificate in the form of Exhibit B-1 hereto, including the
certifications in item (1) thereof;

 

(B)     if the transfer shall be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B-1 hereto,
including the certifications in item (2) thereof;

 

(C)     if such beneficial interest is being transferred to the Company or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B-1
hereto, including the certifications in item (3)(b) thereof; and

 

(D)     if such beneficial interest is transferred to an IAI, a certificate to
the effect set forth in Exhibit B-1 hereto, including the certifications in
item (3)(c) thereof, a certificate from the transferee in the form of
Exhibit B-2 hereto required thereby, and, if requested by the Company or the
Registrar, an opinion of counsel, certificate and/or information satisfactory to
each of them.

 

(2)     Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note only if the
Registrar receives the following:

 

(A)     if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, an opinion of counsel reasonably
satisfactory to the Company and a letter of representations from the Holder to
the effect that the Private Placement Legend and the related restrictions on
transfer are not required in order to maintain compliance with the provisions of
the Securities Act, together with any other certifications that the Company may
reasonably request from the Holder; or

 

(B)     if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note pursuant to an exemption from the registration
requirements of the Securities Act in accordance with Rule 144 under the
Securities Act, or pursuant to an effective registration statement under the
Securities Act, a certificate from the transferor in the form of Exhibit B-1
hereto, including the certifications in item (3)(a) thereof, and any opinions of
counsel or certifications as the Company may reasonably request to evidence
compliance with the provisions of the Securities Act.

 

Upon satisfaction of the conditions of any of the clauses of this
Section 2.07(e)(2), the Trustee shall cancel the prior Restricted Definitive
Note and the Company shall execute, and upon receipt of an Authentication Order
in accordance with Section 2.02 hereof, the Trustee shall authenticate and
deliver an Unrestricted Definitive Note in the appropriate aggregate principal
amount to the Person designated by the Holder of such prior Restricted
Definitive Note in instructions delivered to the Registrar by such Holder.

 

(3)     Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

 

(f)     [Reserved].

 

(g)     Legends. The following legends shall appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.

 

(1)     Private Placement Legend. Except as permitted below, each Global Note
and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR UNDER THE LAWS OF ANY STATE OR OTHER JURISDICTION AND THIS
SECURITY MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE COMPANY, (II) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION, INCLUDING (X) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (Y) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRASNACTION IN COMPLIANCE WITH RULE 904 OF THE SECURITIES
ACT (IF AVAILABLE) OR (Z) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (III) TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION TO
THE COMPANY, THE TRUSTEE AND THE REGISTRAR REASONABLY SATISFACTORY TO THEM, AND,
IN EACH OF CASES (I) THROUGH (III), IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2) or
(e)(3) of this Section 2.07 (and all Notes issued in exchange therefor or
substitution thereof) (and any note not required by law to have such a legend),
shall not bear the Private Placement Legend. In addition, the foregoing legend
may be adjusted for future issuances in accordance with applicable law.

 

In addition, the foregoing legend may be adjusted for future issuances in
accordance with applicable law.

 

(2)     Global Note Legend. Each Global Note shall bear a legend in
substantially the following form:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS
MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.

 

(3)     Common Stock Legend. Except as permitted below, any Common Stock issued
pursuant to Article 4 of this Indenture shall bear the legend in substantially
the final form:

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR UNDER THE LAWS OF ANY STATE OR OTHER JURISDICTION AND THIS
SECURITY MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE COMPANY, (II) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER PURSUANT TO CLAUSE (III) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION TO THE COMPANY, THE TRUSTEE AND
THE REGISTRAR REASONABLY SATISFACTORY TO THEM, AND, IN EACH OF CASES (I) THROUGH
(III), IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

 

(h)     Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.12. At any
time prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who shall take delivery thereof in the
form of a beneficial interest in another Global Note or for Definitive Notes,
the principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who shall take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

(i)     General Provisions Relating to Transfers and Exchanges.

 

(1)     To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Company’s order or at the Registrar’s request.

 

(2)     No service charge shall be made to a holder of a beneficial interest in
a Global Note or to a holder of a Definitive Note for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or other governmental taxes and fees payable in
connection therewith (other than any such transfer taxes or similar governmental
charge payable upon exchange or transfer pursuant to Sections 2.11, 3.06, 7.26,
7.30 and 11.05).

 

(3)     The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part.

 

(4)     All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid and
legally binding obligations of the Company, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Global Notes or
Definitive Notes surrendered upon such registration of transfer or exchange.

 

(5)     The Company shall not be required (A) to issue, to register the transfer
of or to exchange any Notes during a period beginning at the opening of
business 15 days before the day of any selection of Notes for redemption under
Section 3.02 and ending at the close of business on the day of selection, (B) to
register the transfer of or to exchange any Note so selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part or (C) to register the transfer of or to exchange a Note between a record
date and the next succeeding Interest Payment Date.

 

(6)     Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Company may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.

 

(7)     The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02.

 

(8)     All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.07 to effect a
registration of transfer or exchange may be submitted by facsimile with the
original to follow by first class mail or delivery service.

 

(9)     Any holder of a beneficial interest in a Global Note shall, by
acceptance of such beneficial interest, agree that transfers of beneficial
interests in such Global Note may be effected only through a book-entry system
maintained by (a) the holder of such Global Note (or its agent) or (b) any
holder of a beneficial interest in such Global Note, and that ownership of a
beneficial interest in such Global Note shall be required to be reflected in a
book-entry.

 

(10)     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restriction on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary participants or
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

(11)     None of the Trustee, Registrar, Paying Agent or Conversion Agent shall
have any responsibility for any actions taken or not taken by the Depositary.

 

Section 2.08.     Replacement Notes.

 

(a)     If any mutilated Note is surrendered to the Trustee or the Company and
the Trustee receives evidence to their satisfaction of the destruction, loss or
theft of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the Company, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company or the Trustee may charge for their expenses in replacing
a Note. If, after the delivery of such replacement Note, a protected purchaser
of the original Note in lieu of which such replacement Note was issued presents
for payment or registration such original Note, the Trustee shall be entitled to
recover such replacement Note from the Person to whom it was delivered or any
Person taking therefrom, except a protected purchaser, and shall be entitled to
recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Company, the Trustee and any Agent
in connection therewith.

 

(b)     Subject to the provisions of the final sentence of the preceding
paragraph, every replacement Note is an additional obligation of the Company and
shall be entitled to all of the benefits of this Indenture equally and
proportionately with all other Notes duly issued hereunder.

 

Section 2.09.     Outstanding Notes.

 

(a)     The Notes outstanding at any time are all the Notes (including PIK
Interest Notes) authenticated by the Trustee except for those canceled by it,
those delivered to it for cancellation, those reductions in the interest in a
Global Note effected by the Trustee in accordance with the provisions of this
Indenture, and those described in this Section as not outstanding. Except as set
forth in Section 2.10, a Note does not cease to be outstanding because the
Company or an Affiliate of the Company holds the Note.

 

(b)     If a Note is replaced pursuant to Section 2.08, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

 

(c)     If the principal amount of any Note is considered paid under
Section 7.01, it ceases to be outstanding and interest on it ceases to accrue.

 

(d)     If any Initial Note is converted in accordance with Article Four, then
on the date of such conversion, such Initial Note shall cease to be outstanding
and interest on such Initial Note shall cease to accrue, unless there shall be a
default in the delivery of the consideration payable hereunder upon such
conversion.

 

(e)     If the Paying Agent (other than the Company, a Subsidiary of the Company
or an Affiliate of any of the foregoing) holds as of 1:00 p.m. New York Time, on
a redemption date, repurchase date or other maturity date, money sufficient to
pay Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

 

Section 2.10.     Treasury Notes.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee actually knows are so owned shall be so disregarded.

 

Section 2.11.     [Reserved].Section 2.12.     Cancellation.

 

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar, the Paying Agent and the Conversion Agent shall forward to the
Trustee any Notes surrendered to them for registration of transfer, exchange,
payment or conversion. The Trustee and no one else shall cancel all Notes
surrendered for registration of transfer, exchange, payment, conversion,
replacement or cancellation and shall dispose of canceled Notes in accordance
with its procedures for the disposition of canceled securities in effect as of
the date of such disposition (subject to the record retention requirement of the
Exchange Act). Certification of the disposition of all canceled Notes shall be
delivered to the Company upon written request. The Company may not issue new
Notes to replace Notes that they have paid or that have been delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
Four.

 

Section 2.13.     Defaulted Interest.

 

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on the record
date for the interest payment or a subsequent special record date, in each case
at the rate provided in the Notes and in Section 7.01. The Company shall notify
the Trustee in writing of the amount of defaulted interest proposed to be paid
on each Note and the date of the proposed payment. The Company shall fix or
cause to be fixed each such special record date and payment date; provided,
however that no such special record date shall be less than 10 days prior to the
related payment date for such defaulted interest. At least 15 days before the
special record date, the Company (or, upon the written request of the Company,
the Trustee in the name and at the expense of the Company) shall mail or cause
to be mailed to Holders a notice that states the special record date, the
related payment date and the amount of such interest to be paid.

 

Section 2.14.     PIK Interest.

 

For any interest period the Company may elect to pay all or any portion of
interest in kind (“PIK Interest”) on the then outstanding principal amount of
the Notes (a “PIK Payment”) by (a) in the case of interest on any Global Note,
by increasing the principal amount of such Global Note and (b) with respect to a
Definitive Note, by issuing to the Holder of such Definitive Note an additional
Definitive Note, the principal amount of which shall be rounded up to the
nearest whole dollar (a “PIK Interest Note”).

 

Notwithstanding anything to the contrary, the payment of accrued interest in
connection with any redemption or repurchase of the Notes as described under
Section 3.07 or 3.08 hereof will be made solely in cash. If the Company elects
to pay interest on the Notes as a combination Cash Interest and PIK Interest,
such Cash Interest and PIK Interest shall be paid on the Notes on a pro rata
basis. In the event that the Company shall elect to pay PIK Interest for any
interest period, then the Company shall deliver a notice to the Trustee and the
Holders not less than five Business Days prior to the applicable record date for
the relevant Interest Payment Date of the relevant interest period, which notice
shall state the total amount of interest to be paid on such Interest Payment
Date and the total amount of PIK Interest.

 

Unless otherwise agreed between the Company and the Trustee, with respect to the
payment of any PIK Interest, the Company shall deliver to the Trustee no later
than two Business Days prior to the applicable Interest Payment Date, (a) with
respect to Definitive Notes, the required amount of new Definitive Notes
(rounded up to the nearest whole dollar) and an Authentication Order to
authenticate and deliver such PIK Interest Notes on the relevant Interest
Payment Date or (b) with respect to Global Notes, unless prohibited by the
procedures of the Depositary, a written order from an Officer of the Company to
the Trustee to increase the principal amount of the outstanding Global Note by
an amount equal to the amount of PIK Interest for the applicable interest period
(rounded up to the nearest whole dollar).

 

Any PIK Interest Note shall, after being executed and authenticated pursuant to
Section 2.02 hereof, be mailed to the Person entitled thereto as shown on the
register for the Definitive Notes as of the relevant Record Date.

 

Any PIK Payment shall be made in such form and on terms as specified in this
Section 2.14, and the Company shall and the Trustee may take additional steps as
necessary to effect such PIK Payment.

 

Section 2.15.     CUSIP Numbers.

 

The Company in issuing the Notes may use “CUSIP” or “ISIN” numbers (if then
generally in use), and, if so, the Trustee shall use such numbers in notices,
including notices of redemption as a convenience to Holders; provided, however
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers.  The Company shall
promptly notify the Trustee of any change in the “CUSIP” or “ISIN” numbers.

 

Section 2.16.     Use of Proceeds.

 

Subject to the terms and conditions herein, the proceeds of the Notes shall be
applied to repay, in part, outstanding obligations under the First Lien Credit
Agreement.

 

ARTICLE Three
REDEMPTION AND PREPAYMENT

 

Section 3.01.     Notice to Trustee.

 

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 or is required to redeem the Notes pursuant to the
mandatory redemption provisions of Section 3.08, it shall furnish to the
Trustee, at least 10 days (unless the Trustee consents to a shorter period)
before giving a notice of redemption pursuant to Section 3.03, an Officers’
Certificate setting forth (i) the clause of this Indenture pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the principal amount of
Notes to be redeemed and (iv) the redemption price, if then determined and
otherwise the method of its determination.

 

Section 3.02.     Selection of Notes to Be Redeemed.

 

(a)     If less than all of the Notes are to be redeemed at any time, the
Company shall select the Notes to be redeemed among the Holders of the Notes in
compliance with the requirements of the principal national securities exchange,
if any, on which the Notes are listed (and the Company shall notify the Trustee
of any such listing) or, if the Notes are not so listed, then on a pro rata
basis, by lot or by such other method as the Company in its sole discretion will
deem to be fair and appropriate (or, in the case of Global Notes, the Company
will select Notes for redemption based on the Depositary’s method that most
nearly approximates a pro rata selection).

 

(b)     The Company shall promptly notify the Trustee in writing of the Notes
selected for redemption and, in the case of any Note selected for partial
redemption, the principal amount at maturity thereof to be redeemed. No Notes in
amounts of $2,000 or less shall be redeemed in part (or $1.00 following any PIK
Payment). The Company may select for redemption portions of the principal of
Notes that have denominations larger than $2,000 (or $1.00 following any PIK
Payment). Notes and portions of Notes selected shall be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof (or $1.00 or an integral multiple
thereof following any PIK Payment); except that if all of the Notes of a Holder
are to be redeemed, the entire outstanding amount of Notes held by such Holder,
even if not a multiple of $1,000 or $1.00, as applicable, shall be redeemed.
Except as provided in the preceding sentence, provisions of this Indenture that
apply to Notes called for redemption also apply to portions of Notes called for
redemption.

 

Section 3.03.     Notice of Redemption.

 

(a)     At least 15 days but not more than 60 days before a redemption date, the
Company shall mail or cause to be mailed, by first class mail, or electronically
if held by DTC, a notice of redemption to each Holder whose Notes are to be
redeemed at its registered address and send a copy to the Trustee at the same
time.

 

The notice shall identify the Notes (including CUSIP or ISIN number(s)) to be
redeemed and shall state:

 

(1)     the redemption date;

 

(2)     the redemption price, if then determined and otherwise the method of its
determination;

 

(3)     if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion of the original Note shall be issued in the name of the
Holder thereof upon cancellation of the original Note;

 

(4)     the name and address of the Paying Agent;

 

(5)     that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price and become due on the date fixed for redemption;

 

(6)     that, unless the Company defaults in making such redemption payment,
interest, if any, on Notes called for redemption ceases to accrue on and after
the redemption date;

 

(7)     the paragraph of the Notes and/or section of this Indenture pursuant to
which the Notes called for redemption are being redeemed;

 

and

 

(8)     that no representation is made as to the correctness or accuracy of the
CUSIP or ISIN number, if any, listed in such notice or printed on the Notes.

 

(b)     At the Company’s request, the Trustee shall give the notice of
redemption in the Company’s name and at its expense; provided, however, that the
Company shall have delivered to the Trustee, as provided in Section 3.01, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph. The notice, if mailed in the manner provided herein shall be presumed
to have been given, whether or not the Holder receives such notice.

 

Section 3.04.     Effect of Notice of Redemption.

 

Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become irrevocably due and payable on the redemption date
at the redemption price.

 

Section 3.05.     Deposit of Redemption Price.

 

(a)     Prior to 1:00 p.m. New York Time on the Business Day that is the
redemption date, the Company shall deposit with the Trustee or with the Paying
Agent money sufficient to pay the redemption price of and accrued interest on
all Notes to be redeemed on that date. The Trustee or the Paying Agent shall
promptly return to the Company any money deposited with the Trustee or the
Paying Agent by the Company in excess of the amounts necessary to pay the
redemption price of, and accrued interest on, all Notes to be redeemed.

 

(b)     If the Company complies with the provisions of the preceding paragraph,
on and after the redemption date, interest shall cease to accrue on the Notes or
the portions of Notes called for redemption. If a Note is redeemed on or after
an interest record date but on or prior to the related Interest Payment Date,
then any accrued and unpaid interest shall be paid to the Holder in whose name
such Note was registered at the close of business on such record date. If any
Note called for redemption shall not be so paid upon surrender for redemption
because of the failure of the Company to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption date until
such principal is paid, and to the extent lawful on any interest not paid on
such unpaid principal, in each case at the rate provided in the Notes and in
Section 7.01.

 

Section 3.06.     Notes Redeemed in Part.

 

Upon surrender of a Note that is redeemed in part, the Company shall issue and
the Trustee shall authenticate for the Holder at the expense of the Company a
new Note equal in principal amount to the unredeemed portion of the Note
surrendered. No Notes in principal amount of $2,000 or less (or $1.00 following
any PIK Payment) will be redeemed in part.

 

Section 3.07.     Optional Redemption.

 

(a)     The Company may redeem, in whole or in part, at any time prior to May [
], 2020, the Notes, at a redemption price equal to 101% of the principal amount
of the Notes redeemed plus accrued and unpaid interest thereon, if any, to, the
applicable redemption date (subject to the right of Holders of record on the
relevant record date to receive interest due on an Interest Payment Date).

 

(b)     The Company may redeem, in whole or in part, at any time on or after May
[ ], 2020, the Notes, at a redemption price equal to 100% of the principal
amount of the Notes redeemed, plus accrued and unpaid interest thereon, if any,
to, the applicable redemption date (subject to the right of Holders of record on
relevant record date to receive interest due on an Interest Payment Date).

 

(c)     Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Sections 3.01 through 3.06 and shall be made on a pro rata
basis, subject to adjustment in a manner that most nearly approximates a pro
rata basis.

 

Section 3.08.     Mandatory Redemption.

 

Subject to the terms of the Intercreditor Agreement and to the extent not
required to be used to prepay the Indebtedness in respect of the First Lien
Credit Agreement as in effect on the date hereof:

 

(a)     Prior to or within two Business Days following the consummation of any
disposition of Property permitted pursuant to Section 7.26(i) or (j), the
Company shall notify the Trustee pursuant to Section 3.01 it is required to
redeem the Notes (and shall promptly thereafter provide notice of redemption to
the Holders pursuant to Section 3.03(a)) in an aggregate principal amount of the
net cash proceeds of such disposition (net of (1) all reasonable and documented
fees and expenses of accountants, lawyers and other professional advisors and
brokerage commissions, (2) any taxes directly attributable to such disposition,
(3) any Indebtedness or other liabilities required to be paid with the proceeds
of such disposition and (4) so long as no Default or Event of Default shall have
occurred and be continuing, any such proceeds that are (or are intended to be)
invested within 180 days of receipt thereof in long-term productive assets of
the general type used in the business of the Company and the Subsidiary
Guarantors (it being understood and agreed that any proceeds that are not
actually invested pursuant to this clause (4) within such 180 day period shall
be required to be applied to redeem the Notes pursuant to this Section
3.08(a))).

 

(b)     Prior to or within two Business Days of the Incurrence of any
Refinancing Indebtedness in respect of the Notes, the Company shall notify the
Trustee pursuant to Section 3.01(a) it is required to redeem the Notes (and
shall promptly thereafter provide notice of redemption to the Holders pursuant
to Section 3.03(a)) in an aggregate principal amount equal to the net cash
proceeds of such Refinancing Indebtedness.

 

(c)     Except as expressly provided in Section 3.08(a) and Section 3.08(b), any
redemption pursuant to this Section 3.08 shall be made pursuant to the
provisions of Sections 3.01 through 3.06, shall be subject to payment of the
Prepayment Premium, if applicable, and shall be made on a pro rata basis,
subject to adjustment in a manner that most nearly approximates a pro rata
basis.

 

(d)     If the Notes are accelerated or otherwise become due prior to their
stated maturity date, in each case, as a result of an Event of Default
(including, but not limited to, upon the occurrence of a bankruptcy or
insolvency event (including the acceleration of claims by operation of law))
prior to May [ ], 2020, the amount of principal of, and premium on, the Notes
that becomes due and payable shall equal 101% of the principal amount of the
Notes redeemed, as if such acceleration were an optional redemption of the Notes
accelerated. Any premium payable above shall be presumed to be the liquidated
damages sustained by each Holder as the result of the redemption and the Company
and each Subsidiary Guarantor agree that it is reasonable under the
circumstances currently existing. The premium shall also be payable in the event
the Notes (and/or the Indenture) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means prior to May [ ], 2020. THE COMPANY AND EACH SUBSIDIARY GUARANTOR
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM IN CONNECTION
WITH ANY SUCH ACCELERATION. The Company and each Subsidiary Guarantor expressly
agree that: (A) the premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made; (C) there has been a course of conduct
between the Holders and the Company and each Subsidiary Guarantor giving
specific consideration in this transaction for such agreement to pay the
premium; and (D) the Company and each Subsidiary Guarantor shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Company and each Subsidiary Guarantor expressly acknowledge that their agreement
to pay the premium to the Holders as herein described is a material inducement
to the Holders to purchase the Notes.

 

Section 3.09.     Application of Trust Money.

 

All money deposited with the Trustee pursuant to Section 3.05 shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium, if
any) and interest for whose payment such money has been deposited with the
Trustee; but such money need not be segregated from other funds except to the
extent required by law.

 

ARTICLE FOUR

CONVERSION

 

 

The provisions of this Article Four shall apply to all Notes. 

 

Section 4.01.     Conversion Privilege

 

(a)      Subject to the terms and conditions of this Article Four, each Holder
shall be entitled to convert, at such Holder’s sole option, any portion of the
outstanding and unpaid Conversion Amount into fully paid and non-assessable
shares of Common Stock, at the Conversion Rate. The Company shall not issue any
fractional shares of Common Stock upon any conversion. If the Holder elects to
convert its Notes into Common Stock as described in this Section 4.01, the
Company shall (i) deliver shares of Common Stock to the Holder, (ii) pay the
Holder an amount in Cash equal to the market value of the shares calculated
using the Closing Price of the Common Stock on the Conversion Date, or (iii) any
combination thereof, in accordance with Section 4.06. If the issuance of Common
Stock would result in the issuance of a fractional share of Common Stock, the
Company shall pay a cash adjustment in respect of such fractional share in an
amount equal to the same fraction of the Closing Price on the Conversion Date.
The Company shall pay any and all transfer, stamp and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount; provided, however that the Company shall
not be required to pay any tax that may be payable in respect of any issuance of
Common Stock to any Person other than the converting Holder or with respect to
any income tax due by such Holder with respect to such Common Stock and the
Company shall not be required to make any such issuance or delivery unless and
until the Person otherwise entitled to such issuance or delivery has paid to the
Company the amount of any such tax or has established, to the satisfaction of
the Company, that such tax has been paid or is not payable. Provisions of this
Indenture that apply to conversion of all of a Note also apply to conversion of
a portion of a Note.

 

(b)     Notes delivered for conversion will be deemed to have been converted at
immediately prior to 5:00 p.m. New York time on the Conversion Date. A Holder of
Notes is not entitled to any rights of a holder of Common Stock until such
Holder has converted (or, in accordance with the immediately preceding sentence
or with Section 4.02, is deemed to have converted or become a record holder of
Common Stock) its Notes to Common Stock and only to the extent such Notes are
deemed to have been converted into Common Stock pursuant to this Article Four.

 

Section 4.02.     Conversion Procedure. 

 

(a)     Optional Conversion. The Holder may convert any Conversion Amount into
shares of Common Stock on any Conversion Date by (A) transmitting by facsimile
or electronic mail (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York Time, on such date, a copy of an executed notice of conversion in
the form attached to the form of Note as Exhibit I (the “Conversion Notice”) to
the Company and (B) (i) if the Notes are Definitive Notes, surrendering the
Notes to a reputable common carrier for delivery to the Company as soon as
practicable on or following such date (or an indemnification undertaking with
respect to the Notes in the case of its loss, theft or destruction), and (ii) if
the Notes are Global Notes, submitting, directly or through a Participant, a
valid instruction into DTC’s ATOP platform (or equivalent platform of the
Depositary at the time) in accordance with the procedures of the Depositary in
respect of the principal amount of Notes to be converted. On or before the third
Business Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile or electronic mail a notice addressed to the Holder
and the Conversion Agent confirming (i) receipt of such Conversion Notice and
(ii) the method by which the Company intends to satisfy its Conversion
Obligation in accordance with Section 4.06. If Definitive Notes are physically
surrendered for conversion and the outstanding principal amount of the Notes
(together with any accrued and unpaid interest thereon) is greater than the
Conversion Amount being converted, then the Company shall as soon as practicable
after, and no later than three Business Days following, receipt of the Notes,
and in each case at its own expense, issue, and the Trustee shall authenticate
in accordance with the terms of the Note and the Indenture, and the Company
shall deliver to the Holder, a new Definitive Note representing the outstanding
principal amount of the Notes not converted. For the avoidance of doubt, any
accrued and unpaid interest on the outstanding principal amount of the Notes not
converted shall remain outstanding and payable at the next Interest Payment
Date. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of the Notes shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
In the event of a partial conversion of the Notes pursuant hereto or to the
terms of the Note, the Conversion Amount converted shall be deducted from the
aggregate amount of the outstanding principal amount of such Note and any
accrued and unpaid interest thereon for the purposes of calculating future
interest payments due on such Note pursuant to the terms of this Indenture and
such Note following such partial conversion.

 

(b)     The right of conversion attaching to any Note may be exercised (i) if
such Note is represented by a Global Note, by electronic instruction to the
Conversion Agent through the facilities of the Depositary in accordance with the
Applicable Procedures, or (ii) if such Note is represented by a Definitive Note,
by physical delivery of the Definitive Note to the Company in accordance with
the terms of such Definitive Note and the Indenture, and upon such exercise the
Company shall, provided all of the other requirements for conversion have been
satisfied by the Holder, (A) provided that the transfer agent is participating
in the DTC Fast Automated Securities Transfer Program, credit such aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its Deposit and
Withdrawal at Custodian system or (B) if the transfer agent is not participating
in the DTC Fast Automated Securities Transfer Program, issue and deliver to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled, in each case by no later than the fourth
(4th) Business Day following the date of receipt of such Note (whether through
book-entry transfer or physical delivery). To the extent that Common Stock
issued upon conversion is represented by certificates, such certificates shall
be in such form or forms as shall be approved by the Board of Directors. Such
certificate shall be issued in consecutive order and shall be numbered in the
order of their issue, and shall be signed by any Officer. Any or all of the
signatures on a certificate may be a facsimile. In the event any such Officer
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to hold such office or to be employed by the Company before
such certificate is issued, such certificate may be issued by the Company with
the same effect as if such Officer had held such office on the date of issue.

 

(c)     The person in whose name the Note is registered shall be deemed to be a
stockholder of record on the Conversion Date; provided, however that no
surrender of a Note on any date when the stock transfer books of the Company
shall be closed shall be effective to constitute the person or persons entitled
to receive the shares of Common Stock upon such conversion as the record holder
or holders of such shares of Common Stock on such date, but such surrender shall
be effective to constitute the person or persons entitled to receive such shares
of Common Stock as the record holder or holders thereof for all purposes at the
close of business on the next succeeding day on which such stock transfer books
are open; provided further that such conversion shall be at the Conversion Rate
in effect on the date on which such Note was delivered as if the stock transfer
books of the Company had not been closed. Upon conversion of a Note, such person
shall no longer be a Holder of such Note. No separate payment or adjustment will
be made for accrued and unpaid interest on a converted Security or for dividends
or distributions on shares of Common Stock issued upon conversion of a Security
except as provided in this Indenture.

 

Section 4.03.     Company to Provide Stock.

 

(a)     The Company shall, prior to the issuance of any Notes hereunder, and
from time to time as may be necessary, reserve at all times and keep available,
free from preemptive rights, out of its authorized but unissued Common Stock, a
sufficient number of shares of Common Stock deliverable upon conversion of all
of the Notes.

 

(b)     All shares of Common Stock that may be issued upon conversion of the
Notes shall be newly issued shares or shares held in the treasury of the
Company, shall be duly authorized, validly issued, fully paid and non-assessable
and shall be free of any preemptive rights and free of any lien or adverse
claim.

 

(c)     The Company shall comply with all applicable securities laws regulating
the offer and delivery of any Common Stock upon conversion of Notes and shall
list or cause to have quoted such shares of Common Stock on each national and
regional securities exchange or on Nasdaq or on an over-the-counter market or
such other market on which the Common Stock is then listed or quoted.

 

(d)     Notwithstanding anything herein to the contrary, nothing herein shall
give to any Holder any rights as a creditor in respect solely of its right to
conversion.

 

Section 4.04.     Conversion Price Adjustment.

 

(a)     In case the Company shall pay or make a dividend or other distribution
to all or substantially all holders of any class of capital stock of the Company
payable in Common Stock, the Conversion Price in effect at the opening of
business on the day following the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution shall be
reduced by multiplying such Conversion Price by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding at the close
of business on the date fixed for such determination and the denominator shall
be (i) such number of shares plus (ii) the total number of shares constituting
such dividend or other distribution, such reduction to become effective
immediately after the opening of business on the day following the date fixed
for such determination. (For the purposes of determining adjustments to the
Conversion Price as set forth herein, shares of Common Stock held in the
treasury of the Company, and distributions or issuances in respect thereof shall
be disregarded.)

 

(b)     In case the Company shall issue rights or warrants to all or
substantially all holders of its Common Stock entitling them, for a period of
not more than 45 days, to subscribe for or purchase shares of Common Stock at a
price per share less than the Current Market Price on the date fixed for the
determination of stockholders entitled to receive such rights or warrants, the
Conversion Price in effect at the opening of business on the day following the
date fixed for such determination shall be reduced by multiplying such
Conversion Price by a fraction of which the numerator shall be (i) the number of
shares of Common Stock outstanding at the close of business on the date fixed
for such determination plus (ii) the number of shares of Common Stock which the
aggregate of the offering price of the total number of shares of Common Stock so
offered for subscription or purchase would purchase at such Current Market Price
and the denominator shall be (i) the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination
plus (ii) the number of shares of Common Stock so offered for subscription or
purchase, such reduction to become effective immediately after the opening of
business on the day following the date fixed for such termination. In case any
rights or warrants referred to in this paragraph in respect of which an
adjustment shall have been made shall expire unexercised, the Conversion Price
shall be readjusted at the time of such expiration to the Conversion Price that
would then be in effect if no adjustment had been made on account of the
distribution or issuance of such expired rights or warrants.

 

(c)     In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and conversely, in case
outstanding shares of Common Stock shall each be combined into a smaller number
of shares of Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately increased, such reduction or increase, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

 

(d)     In case the Company shall, by dividend or otherwise, distribute to all
or substantially all holders of its Common Stock evidences of indebtedness,
shares of capital stock of any class or series, other securities, cash or assets
(other than Common Stock referred to in Section 4.04(a), rights or warrants
referred to in Section 4.04(b) or a dividend or distribution payable exclusively
in cash), the Conversion Price in effect immediately prior to the close of
business on the date fixed for the payment of such distribution shall be reduced
by multiplying such Conversion Price by a fraction of which the numerator shall
be (i) the Current Market Price on the date fixed for such payment minus (ii)
the then Fair Market Value of the portion of such evidences of indebtedness,
shares of capital stock, other securities, cash and assets distributed per share
of Common Stock and the denominator shall be such Current Market Price, such
reduction to become effective immediately prior to the opening of business on
the day following the date fixed for such payment. In case the Company shall, by
dividend or otherwise, distribute to all or substantially all holders of Common
Stock shares of any capital stock of, or other equity interest in, any
subsidiary or other business unit of the Company (a “Spin Off”) and, immediately
after such distribution, such capital stock or other equity interest is
registered under the Exchange Act and listed and publicly traded on a national
securities exchange registered under Section 6 of the Exchange Act, then the
Conversion Price in effect immediately prior to the close of business on the
date fixed for such distribution shall be reduced by multiplying such Conversion
Price by a fraction of which the numerator shall be (i) the Current Market Price
on the date fixed for such distribution minus (ii) the average of the Closing
Prices of the amount of such capital stock or other equity interests distributed
per share of Common Stock on such exchange during the first ten days of such
public trading immediately following and including the effective date of the
Spin Off and the denominator shall be the Current Market Price on the date fixed
for such distribution.

 

(e)     In case the Company shall, by dividend or otherwise, make a distribution
to all or substantially all holders of its Common Stock payable exclusively in
cash, the Conversion Price in effect immediately prior to the close of business
on the date fixed for such payment shall be adjusted by multiplying such
Conversion Price by a fraction of which the numerator shall be (i) the Current
Market Price on the date fixed for such payment minus (ii) the amount in cash
per share of Common Stock paid in such distribution and the denominator shall be
the Current Market Price on the date fixed for such payment, such adjustment to
become effective immediately prior to the opening of business on the day
following the date fixed for such payment. In the event that the amount in cash
per share of Common Stock paid in such distribution is greater than or equal to
the Current Market Price on the date fixed for such payment, each Holder of
Notes shall receive, for each $1,000 principal amount of Notes, without
conversion and at the same time and upon the same terms as holders of Common
Stock, the amount of cash that such Holder would have received if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate on the
Business Day immediately preceding the date fixed for such payment for such cash
dividend or distribution.

 

(f)     In case the Company or any subsidiary of the Company shall consummate a
tender or exchange offer for all or any portion of the Common Stock, the
Conversion Price in effect immediately prior to the close of business on the
date of expiration of such tender or exchange offer shall be reduced by
multiplying such Conversion Price by a fraction of which the numerator shall be
(i) the Current Market Price on such date of expiration minus the (ii) Per Share
Premium Amount paid in such tender or exchange offer and the denominator shall
be such Current Market Price, such reduction to become effective immediately
prior to the opening of business on the day following such date of expiration.

 

(g)     In case the Company shall, by dividend or otherwise, make a distribution
referred to in Section 4.04(d) or 4.04(e), any Holder converting its Notes (or
any portion of the outstanding principal amount of its Notes (together with any
accrued and unpaid interest thereon)) subsequent to the close of business on the
date fixed for the determination of stockholders entitled to receive such
distribution and prior to the effectiveness of the Conversion Price adjustment
in respect of such distribution shall, in lieu of a conversion adjustment, be
entitled to receive, for each share of Common Stock received in respect of the
conversion of such Notes (or portion of the outstanding principal amount of such
Notes (together with any accrued and unpaid interest thereon) being converted),
the portion of the evidences of indebtedness, shares of capital stock, other
securities, cash and assets so distributed applicable to one share of Common
Stock; provided, however that, at the election of the Company (whose election
shall be evidenced by a resolution of the Board of Directors) with respect to
all Holders so converting, the Company may, in lieu of distributing to such
Holder any portion or all of such evidences of indebtedness, shares of capital
stock, other securities, cash and assets to which such holder is entitled as set
forth above, (i) pay such Holder an amount in Cash equal to the Fair Market
Value thereof or (ii) distribute to such Holder a due bill therefor, provided
that such due bill (A) meets any applicable requirements of the principal
national securities exchange or other market on which the Common Stock is then
traded and (B) requires payment or delivery of such evidences of indebtedness,
shares of capital stock, other securities, cash or assets no later than the date
of payment thereof to holders of shares of Common Stock receiving such
distribution.

 

(h)     The Company may not engage in any transaction if, as a result thereof,
the Conversion Price would be reduced to below the par value per share of the
Common Stock.

 

(i)     No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least one tenth of one
percent (0.1%) in the Conversion Price; provided, however that any adjustments
which by reason of this Section 4.04(i) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment.

 

Section 4.05.     Notice of Adjustment.

 

Whenever the Conversion Price or conversion privilege is adjusted, the Company
shall promptly deliver to Holders a notice of the adjustment in accordance with
Section 16.02, and furnish to the Trustee and the Conversion Agent an Officers’
Certificate briefly stating the facts requiring the adjustment and the manner of
computing it. Unless and until the Trustee and the Conversion Agent shall
receive an Officers’ Certificate setting forth an adjustment of the Conversion
Rate, the Trustee and the Conversion Agent may assume without inquiry that the
Conversion Rate has not been adjusted and that the last Conversion Rate of which
it has knowledge remains in effect.

 

Section 4.06.     Option to Satisfy Conversion Obligation with Cash, Common
Stock or Combination Thereof.

 

 

In lieu of delivery of shares of Common Stock in satisfaction of the Company’s
obligation upon conversion of the Notes (the “Conversion Obligation”), the
Company may elect to deliver cash or a combination of cash and shares of Common
Stock in accordance with the provisions of this Indenture; provided that the
Company may not elect to deliver cash in respect of any Conversion Obligation in
an aggregate amount exceeding 10% of the Conversion Obligation on any Conversion
Date. The Company shall notify the Holder(s) in writing (with a copy to the
Trustee and the Conversion Agent) of the method by which the Company intends to
satisfy its Conversion Obligation as follows: (i) no later than 11 Trading Days
immediately preceding the maturity date of the Notes, in respect of Notes to be
converted during the period beginning 10 Trading Days immediately preceding the
maturity date of the Notes and ending one Trading Day immediately preceding the
maturity date of the Notes; and (ii) no later than three Trading Days
immediately following the Conversion Date in all other cases. If the Company
fails to give the notice described in the preceding sentence within the
prescribed time periods, then the Company shall satisfy its Conversion
Obligation only in shares of Common Stock (and cash in lieu of fractional
shares). If the Company elects to satisfy any portion of its Conversion
Obligation in cash, the Company shall specify in such notice the amount to be
satisfied in cash either as a percentage of the Conversion Obligation or as a
fixed dollar amount. The Company shall treat all Holders converting on the same
Trading Day in the same manner. The Company shall not have any obligation to
satisfy its Conversion Obligations arising on different Trading Days in the same
manner.

 

Section 4.07.     Effect of Reclassifications, Business Combinations, Asset
Sales and Corporate Events.

 

(a)     If any of the following events occur: (i) any recapitalization,
reclassification or change of the outstanding shares of Common Stock (other than
a subdivision or combination to which Section 4.04(c) applies), (ii) any
consolidation, merger, binding share exchange or combination of the Company with
another Person, or (iii) any sale or conveyance to another Person of all or
substantially all of the property and assets of the Company and its
Subsidiaries, in each case as a result of which Common Stock would be converted
into, or exchanged for, stock, other securities, other property or assets
(including cash or any combination thereof) (any such event or transaction, a
“Reorganization Event”), then, following the effective time of the
Reorganization Event, the right to receive shares of Common Stock upon
conversion of Notes, if any, will be changed into a right to receive the kind
and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) (the “Reference Property”) that a
Holder would have been entitled to receive upon such Reorganization Event in
respect of Common Stock, as provided below. If the Reorganization Event causes
Common Stock to be converted into the right to receive more than a single type
of consideration (determined based in part upon any form of stockholder
election), the Reference Property will be deemed to be the weighted average of
the types and amounts of consideration received by the holders of Common Stock
that affirmatively make such an election. The Company will notify Holders of the
weighted average as soon as practicable after such determination is made. Upon
such Reorganization Event, the Company or any Successor Company will enter into
a supplemental indenture consistent with the foregoing. Such supplemental
indenture shall provide for provisions and adjustments which shall be as nearly
equivalent as may be practicable to the provisions and adjustments provided for
in this Article 4, as determined in good faith by the Company (which
determination shall be conclusive and binding), to make such provisions apply to
such other Person if different from the original issuer of the Notes.

 

(b)     Following the effective time of any such Reorganization Event,
settlement of Notes converted shall be in units of Reference Property or cash
and units of Reference Property, if applicable, determined in accordance with
Section 4.01. The Conversion Rate will relate to units of Reference Property (a
“unit” of Reference Property being the kind and amount of reference property
that a holder of one share of Common Stock would have received in such
transaction); and the Conversion Price will be determined based on the Closing
Price of one unit of Reference Property on the Conversion Date.

 

(c)     The above provisions of this Section 4.07 shall similarly apply to
successive Reorganization Events.

 

(e)     If this Section 4.07 applies to any event or occurrence, Section 4.04
shall not apply in respect of such event or occurrence.

 

(f)     The Company shall not become a party to any Reorganization Event unless
its terms are consistent with the foregoing and it is otherwise permitted by the
terms of this Indenture. None of the foregoing provisions shall affect the right
of a Holder of Notes to convert the Notes as set forth in and subject to Section
4.01 prior to the effective time of such Reorganization Event.

 

Section 4.08.     Trustee’s Disclaimer.

 

 

Neither the Trustee nor any other Agent shall have any responsibility or duty to
calculate the Conversion Prices, to determine when an adjustment under this
Article Four should be made, how it should be made or what such adjustment
should be, but may accept as conclusive evidence of that fact or the correctness
of any such adjustment set forth in, and shall be protected in relying upon, an
Officers’ Certificate, including the Officers’ Certificate with respect thereto
which the Company is obligated to file with the Trustee pursuant to Section
4.05. Neither the Trustee nor any Agent makes any representation as to the
validity or value of any securities or assets issued upon conversion of Notes.
Neither the Trustee nor any Agent shall be responsible for any failure of the
Company to make any cash payment or to issue, transfer or deliver any shares of
Common Stock or stock or share certificates or other securities or property upon
the surrender of any Note for the purpose of conversion; and the Trustee and any
Agent shall not be responsible for the Company’s failure to comply with any
provisions of this Article Four.

 

Section 4.09.     Conversion Limitation.

 

At no time when the Common Stock is registered under the Section 12 of the
Securities Act shall the Company effect any conversion of the Notes and a Holder
shall not have the right to convert any portion of the Notes, to the extent
that, after giving effect to the conversion as set forth on the applicable
Conversion Notice, such Holder (together with such Holder’s Affiliates, and any
Persons acting as a group together with such Holder or such Holder’s Affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation;
provided, however that, upon a Holder providing the Company with 61 days’ notice
(the “Waiver Notice”) at any time, whether before or after the Common Stock is
registered under the Section 12 of the Securities Act, that such Holder wishes
to waive the provisions of this Section 4.08 with regard to any or all Common
Stock issuable upon conversion of such Holder’s Notes, this Section 4.08 shall
be of no force or effect with regard to the Notes referenced in the Waiver
Notice. For purposes of the foregoing sentence, the number of shares of Common
Stock Beneficially Owned by such Holder, its Affiliates and any Persons acting
as a group together with such Holder or its Affiliates shall include the number
of shares of Common Stock issuable upon exercise of the Notes with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
Beneficially Owned by such Holder, its Affiliates or any other Persons if such
securities are subject to a limitation on conversion or exercise analogous to
the limitation contained herein.

 

ARTICLE FIVE
[Reserved].

 

ARTICLE SIX
[Reserved].

 

ARTICLE SEVEN
COVENANTS

 

Section 7.01.     Payment of Notes.

 

(a)     The Company shall pay or cause to be paid the principal of, premium, if
any, and interest on the Notes on the dates and in the manner provided in the
Notes. Principal, premium, if any, and Cash Interest shall be considered paid on
the date due if the Paying Agent, if other than the Company or one of its
Subsidiaries, holds as of 1:00 p.m. New York Time on the due date money
deposited by the Company in immediately available funds and designated for and
sufficient to pay all principal, premium, if any, and interest on the Notes then
due. If a payment date is not a Business Day, payment may be made on the next
succeeding day that is a Business Day, and no interest shall accrue on such
payment for the intervening period provided such payment is made on the next
succeeding Business Day. Any PIK Payment shall be considered paid on the date it
is due (a) if PIK Interest Notes have been issued therefor, such PIK Interest
Notes have been executed by the Company and authenticated by the Trustee on or
prior to the date the payment is due in accordance with the terms of this
Indenture and (b) if the PIK Payment is made by increasing the principal amount
of Global Notes then authenticated, the Company has delivered the written
request required by Section 2.14 and the Trustee has increased the principal
amount of Global Notes then authenticated by the relevant amount on or prior to
the date the payment is due.

 

(b)     The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium, if any,
on the Notes from time to time on demand at one percentage point in excess of
the rate then in effect on the Notes to the extent lawful; it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace period)
from time to time on demand at such higher rate to the extent lawful.

 

Section 7.02.     Maintenance of Office or Agency.

 

(a)     The Company shall maintain an office or agency (which may be an office
of the Trustee or an agent of the Trustee or Registrar) where Notes may be
surrendered for registration of transfer or for exchange and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served. The Company shall give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office of the Trustee.

 

(b)     The Company may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations. The
Company shall give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency.

 

(c)     The Company hereby designates the Corporate Trust Office of the Trustee
as one such office or agency of the Company in accordance with Section 2.04 of
this Indenture.

 

Section 7.03.     Reports.

 

(a)     The Company, pursuant to §314(a) of the TIA, shall file with the
Trustee, within the time periods specified in the Securities Act with respect to
the Company’s filing status, copies of the annual and quarterly reports and of
the information, documents and other reports (or copies of such portions of any
of the foregoing as the Commission may from time to time by rules and
regulations prescribe) that the Company files with the Commission pursuant to
Section 13 or Section 15(d) of the Exchange Act; or, if the Company is not
required to file information, documents or reports pursuant to either of said
Sections, then it shall file with the Trustee and the Commission, in accordance
with rules and regulations prescribed from time to time by the Commission, such
of the supplementary and periodic information, documents and reports that may be
required pursuant to Section 13 of the Exchange Act in respect of a security
listed and registered on a national securities exchange as may be prescribed
from time to time in such rules and regulations; provided, however that any such
information, documents or reports filed electronically with the Commission
pursuant to Section 13 or 15(d) of the Exchange Act shall be deemed filed with,
and delivered to, the Trustee; provided, further, the Company shall notify the
Trustee if it shall fail to so file any such information, documents or reports
with the Commission. In addition, the Company will make such reports and
information available to securities analysts and prospective investors upon
request.

 

(b)      If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the financial information required by Section 7.03(a) above
will include a reasonably detailed presentation, either on the face of the
financial statements or in the footnotes thereto, and in Management’s Discussion
and Analysis of Financial Condition and Results of Operations, of the financial
condition and results of operations of the Company and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Company.

 

(c)     For so long as any of the Notes remain outstanding and constitute
“restricted securities” under Rule 144, the Company and the Subsidiary
Guarantors will furnish to the Holders of the Notes and prospective investors,
upon their request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(d)     The Company shall be deemed to have furnished such reports to the
Trustee and the Holders of Notes if it has filed such reports with the
Commission using the EDGAR filing system or on the Company’s website and such
reports are publicly available. The Trustee shall have no obligation to monitor
whether the Company posts such reports, information and documents on its website
or the Commission’s EDGAR service, or collect any such reports, information and
documents from the Company’s website or the Commission’s EDGAR service.

 

(e)     The delivery of the foregoing annual reports, information, documents and
other reports to the Trustee is for informational purposes only, and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officers’
Certificates).

 

(f)     The Company shall deliver to the Trustee prompt written notice of the
occurrence of any Default hereunder or any event of default under the First Lien
Credit Agreement.

 

Section 7.04.     Compliance Certificate.

 

The Company shall deliver to the Trustee, on or before a date not more
than 120 days after the end of each fiscal year, an Officers’ Certificate signed
by the principal executive officer, the principal financial officer or the
principal accounting officer stating that a review of the activities of the
Company and its Subsidiaries during the preceding fiscal year has been made
under the supervision of the signing Officers with a view to determining whether
the Company has kept, observed, performed and fulfilled its obligations under
this Indenture and further stating, as to each such Officer signing such
certificate, that to the best of his or her knowledge, the Company has kept,
observed, performed and fulfilled its obligations under this Indenture and is
not in default in the performance or observance of any of the material terms,
provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred and be continuing, describing all such Defaults or
Events of Default of which he or she may have knowledge and what action the
Company is taking or proposes to take with respect thereto). For purposes of
this Section 7.04(a), such compliance shall be determined without regard to any
period of grace or requirement of notice provided under the Indenture.

 

Section 7.05.     Taxes.

 

The Company shall pay, and shall cause each of its Significant Subsidiaries to
pay, prior to delinquency, any material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment would not have a material adverse
effect on the Company and its Restricted Subsidiaries, taken as a whole.

 

Section 7.06.     Stay, Extension and Usury Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.

 

Section 7.07.     Insurance.

 

The Company will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as is customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Subject
to the Security Documents and the Intercreditor Agreement, the loss payable
clauses or provisions in said insurance policy or policies insuring any of the
Collateral, as applicable, shall be endorsed in favor of the Collateral Agent as
its interests in the Collateral may appear and such policies shall name the
Collateral Agent as an “additional insured” and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
Collateral Agent, it being understood that the Company shall be afforded a
period of 30 days following the Issue Date to comply with this Section.

 

Section 7.08.     Further Assurances.

 

(a)     The Company at its sole expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Trustee or the Collateral
Agent all such other documents, agreements and instruments reasonably requested
by the Trustee or the Collateral Agent to comply with, cure any defects or
accomplish the covenants and agreements of the Company or any Restricted
Subsidiary, as the case may be, in this Indenture or the Security Documents, or
to further evidence and more fully describe the collateral intended as security
for the Notes and the Subsidiary Guarantees, or to correct any omissions in this
Indenture or the Security Documents, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Indenture or any of the Security Documents or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate in connection therewith.

 

(b)     The Company hereby authorizes each of the Trustee and the Collateral
Agent to file one or more financing or continuation statements, and amendments
thereto relative to all or any part of the Mortgaged Property without the
signature of the Company or any Subsidiary Guarantor where permitted by law;
provided, however, that neither the Trustee nor the Collateral Agent shall have
any duty to see to any recording, filing, or depositing of any financing or
continuation statement evidencing a security interest, and amendments thereto
relative to all or any part of the Mortgaged Property or to see to the
maintenance of any such recording or filing or depositing or to any rerecording,
refiling or redepositing of any thereof. A carbon, photographic or other
reproduction of the Security Documents or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

Section 7.09.     [Reserved].Section 7.10.     Certificate of Financial Officer
– Asset Coverage.

 

On or before the 45th day after each Test Date, a certificate of a financial
officer setting forth, as of such Test Date, a calculation in reasonable detail
of the Asset Coverage Ratio as of such Test Date shall be delivered to the
Trustee.

 

Section 7.11.     [Reserved].

 

Section 7.12.     Existence; Conduct of Business.

 

Each of the Company and its Restricted Subsidiaries will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 8.01.

 

Section 7.13.     Operation and Maintenance of Properties12.01.      .

 

12.02.      The Company, at its own expense, will operate its Oil and Gas
Properties and other material Properties or cause such Oil and Gas Properties
and other material Properties to be operated in a careful and efficient manner
in accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

 

Section 7.14.     Compliance with Laws12.03.      .

 

12.04.      The Company and its Restricted Subsidiaries will comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

 

Section 7.15.     Environmental Matters12.05.      .

 

12.06.       

 

12.07.      (a)     The Company and its Restricted Subsidiaries shall each, at
its sole expense: (i) comply, and shall cause its Properties and operations to
comply, with all applicable Environmental Laws, the breach of which could be
reasonably expected to have a Material Adverse Effect; (ii) not Release or
threaten to Release, and shall cause each Restricted Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
its Properties or any other property offsite the Property to the extent caused
by its operations except in compliance with applicable Environmental Laws, the
Release or threatened Release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file all Environmental Permits,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of its Properties, which failure to obtain
or file could reasonably be expected to have a Material Adverse Effect; (iv)
promptly commence and diligently prosecute to completion, and shall cause each
Restricted Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of its
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect; (v) conduct its
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to form the
basis for a material claim for damages or compensation; and (vi) establish and
implement, and shall cause each Restricted Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that its obligations under this Section 7.15(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

 

 

(a)      (b)     The Company or its Restricted Subsidiaries, as applicable, will
promptly, but in no event later than five days after the occurrence of a
triggering event, notify the Trustee and the Holders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against the Company or its Restricted
Subsidiaries or their Properties of which the Company or its Restricted
Subsidiaries has knowledge in connection with any Environmental Laws if the
Company could reasonably anticipate that such action will result in liability
(whether individually or in the aggregate) in excess of $1,000,000, not fully
covered by insurance, subject to normal deductibles.

 

(b)       

 

Section 7.16.     ERISA Compliance.          The Company and its Restricted
Subsidiaries will promptly furnish and will cause any ERISA Affiliate to
promptly furnish to the Trustee (a) promptly after the filing thereof with the
United States Secretary of Labor or the Internal Revenue Service, copies of each
annual and other report with respect to each Plan or any trust created
thereunder, and (b) immediately upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer of the
Company, its Restricted Subsidiaries or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Company, its Restricted
Subsidiaries or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service or the Department of Labor with respect thereto.

 

Section 7.17.     Compliance with Anti-Terrorism Laws.     Neither the Company
nor any of its Subsidiaries shall:

 

(c)      (a)     Directly or indirectly, in connection with the Notes, knowingly
(i) conduct any operations in violation of any Money-Laundering Laws, (ii)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Embargoed Person or (iii) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Money-Laundering Laws.

 

(d)      (b)     Directly or indirectly, in connection with the Notes, knowingly
cause or permit any of the funds of either the Company or its Subsidiaries that
are used to repay the Notes to be derived from any unlawful activity with the
result that the issuance of the Notes would be in violation of any
Money-Laundering Laws.

 

(e)      (c)     Knowingly cause or permit (i) an Embargoed Person to have any
direct or indirect interest in or benefit of any nature whatsoever in either the
Company or its Subsidiaries or (ii) any of the funds or properties of either the
Company or its Subsidiaries that are used to repay the Notes to constitute
property of, or be beneficially owned directly or indirectly by, an Embargoed
Person.

 

 

Section 7.18.     Compliance with FCPA.     

 

 

Neither the Company nor any of its Subsidiaries, will use the proceeds of any
Notes in a manner that would result in a violation by such Persons of the FCPA
or any other applicable anti-corruption law or regulation, including without
limitation, an offer, payment, promise to pay or authorization of the payment of
any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Company and
its Subsidiaries will conduct their business in compliance with the FCPA and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, such continued material
compliance therewith.

 

Section 7.19.     Use of Proceeds.

 

12.08.      (a)     The Company will not permit the proceeds of the Notes to be
used for any purpose other than those permitted by Section 2.16. Neither the
Company nor any Person acting on behalf of the Company has taken or will take
any action which might cause any of the Note Documents to violate Regulation U,
Regulation T or Regulation X of the Board or any other regulation of the Board
or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

 

 

(b)     The Company shall not use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Notes (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of the FCPA or any other applicable
anti-corruption law or regulation, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

 

Section 7.20.     ERISA Compliance. The Company and its Restricted Subsidiaries
will not at any time:

 

 

(a)     engage in, or permit any ERISA Affiliate to engage in, any transaction
in connection with which the Company, its Restricted Subsidiaries or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code;

 

(b)     fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Company, its Restricted
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto;
and

 

(c)     contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to (i)
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability, or (ii) any
employee pension benefit plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

 

Section 7.21.     [Reserved].Section 7.22.     Limitation on Indebtedness and
Preferred Stock.

 

(a)     The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) and the Company will not permit any of its Restricted
Subsidiaries to issue Preferred Stock; provided, however, that the Company may
Incur Indebtedness and any of the Subsidiary Guarantors may Incur Indebtedness
and issue Preferred Stock if on the date of such Incurrence or issuance:

 

(1)     the Consolidated Coverage Ratio for the Company and its Restricted
Subsidiaries is at least 2.25 to 1.00, determined on a pro forma basis
(including a pro forma application of proceeds); and

 

(2)     no Default would occur as a consequence of, and no Event of Default
would be continuing following, Incurring the Indebtedness or the application of
its proceeds.

 

(b)     Section 7.22(a) will not prohibit the Incurrence of the following
Indebtedness:

 

(1)     Indebtedness under one or more Credit Facilities of the Company or any
Restricted Subsidiary constituting a Permitted Reserve Based Facility;

 

(2)     Guarantees Incurred by the Company or any Subsidiary Guarantor of
Indebtedness of the Company or any Subsidiary Guarantor Incurred in accordance
with the provisions of this Indenture (including any increase in principal
amount as a result of a PIK Payment and any PIK Interest Notes in respect
thereof); provided, however that in the event such Indebtedness that is being
Guaranteed is a Subordinated Obligation or a Guarantor Subordinated Obligation,
then the related Guarantee shall be subordinated in right of payment to the
Notes or the Subsidiary Guarantee to at least the same extent as the
Indebtedness being Guaranteed, as the case may be;

 

(3)     Indebtedness of the Company owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Company or any Restricted Subsidiary; provided, however that (a)(i) if the
Company is the obligor on such Indebtedness and the obligee is not a Subsidiary
Guarantor, such Indebtedness must be expressly subordinated to the prior payment
in full in cash of all obligations with respect to the Notes and (ii) if a
Subsidiary Guarantor is the obligor of such Indebtedness and the obligee is
neither the Company nor a Subsidiary Guarantor, such Indebtedness must be
expressly subordinated to the prior payment in full in cash of all obligations
of such Subsidiary Guarantor with respect to its Subsidiary Guarantee and
(b)(i) any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being held by a Person other than the
Company or a Restricted Subsidiary of the Company and (ii) any sale or other
transfer of any such Indebtedness to a Person other than the Company or a
Restricted Subsidiary of the Company shall be deemed, in each case, to
constitute an Incurrence of such Indebtedness by the Company or such Subsidiary,
as the case may be, that was not permitted by this clause;

 

(4)     Indebtedness represented by (a) the Notes issued on the Issue Date
(together with any PIK Payments in respect thereof) and all Subsidiary
Guarantees, (b) any Indebtedness (other than the Indebtedness described in
clauses (1), (2), (3), (6) or (7)) outstanding on the Issue Date and (c) any
Refinancing Indebtedness Incurred in respect of any Indebtedness described in
this clause (4) or clause (5) or (7) or Incurred pursuant to Section 7.22(a);

 

(5)     Permitted Acquisition Indebtedness;

 

(6)     Indebtedness in respect of (a) self-insurance obligations, bid, appeal,
reimbursement, performance, surety and similar bonds and completion guarantees
provided by the Company or a Restricted Subsidiary in the ordinary course of
business and any Guarantees or letters of credit functioning as or supporting
any of the foregoing bonds or obligations and (b) obligations represented by
letters of credit for the account of the Company or a Restricted Subsidiary in
order to provide security for workers’ compensation claims (in the case of
clauses (a) and (b) other than for an obligation for money borrowed);

 

(7)     Indebtedness represented by Capitalized Lease Obligations of the Company
or any of its Restricted Subsidiaries (whether or not Incurred pursuant to sale
and leaseback transactions), mortgage financings or purchase money obligations,
Incurred in connection with the acquisition, construction, improvement or
development of real or personal, movable or immovable, property, in each case
Incurred for the purpose of financing, refinancing, renewing, defeasing or
refunding all or any part of the purchase price or cost of acquisition,
construction, improvement or development of property used in the business of the
Company or such Restricted Subsidiary; provided, however that after giving
effect to any such Incurrence, the aggregate principal amount of all
Indebtedness Incurred pursuant to this clause (7), together with any Refinancing
Indebtedness Incurred pursuant to clause (4) in respect of such Indebtedness,
and then outstanding does not exceed the greater of $5.0 million or 1.0% of the
Company’s Adjusted Consolidated Net Tangible Assets, determined as of the date
of Incurrence of such Indebtedness after giving effect to such Incurrence and
the application of the proceeds therefrom; and

 

(8)     Cash Management Obligations Incurred in the ordinary course of business;
and

 

(9)     in addition to the items referred to in clauses (1) through (8) above,
Indebtedness of the Company and the Subsidiary Guarantors in an aggregate
outstanding principal amount which, when taken together with the principal
amount of all other Indebtedness Incurred pursuant to this clause (9) and then
outstanding, will not exceed the greater of $15.0 million or 2.0% of the
Company’s Adjusted Consolidated Net Tangible Assets, determined as of the date
of Incurrence of such Indebtedness after giving effect to such Incurrence and
the application of the proceeds therefrom.

 

(c)     For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this covenant:

 

(1)     in the event an item of that Indebtedness meets the criteria of more
than one of the types of Indebtedness described in Section 7.22(a)-(b), the
Company, in its sole discretion, will, in each case, subject to clause (2)
below, classify such item of Indebtedness on the date of Incurrence in any
manner that complies with this covenant;

 

(2)     all Indebtedness outstanding on the date of this Indenture under the
First Lien Credit Agreement, after giving effect to the initial offering and
sale of Notes and the use of proceeds therefrom shall be deemed Incurred on the
Issue Date under clause (1) of Section 7.22(b) and may not later be
reclassified;

 

(3)     Guarantees Incurred by the Company or any Subsidiary Guarantor of, or
obligations Incurred by the Company or any Subsidiary Guarantor in respect of
letters of credit supporting, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included;

 

(4)     if obligations in respect of letters of credit are Incurred pursuant to
a Credit Facility and are being treated as Incurred pursuant to clause (1) of
Section 7.22(b) and the letters of credit relate to other Indebtedness, then
such other Indebtedness shall not be included to the extent of the underlying
letter of credit;

 

(5)     the principal amount of any Disqualified Stock of the Company or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

 

(6)     Indebtedness permitted by this Section 7.22 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 7.22 permitting such Indebtedness; and

 

(7)     the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.

 

(d)     Accrual of interest, accrual of dividends, the amortization of debt
discount or the accretion of accreted value, the payment of interest in the form
of additional Indebtedness, the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock and unrealized losses or charges
in respect of Hedging Obligations will not be deemed to be an Incurrence of
Indebtedness for purposes of this Section 7.22.

 

(e)     The Company will not permit any of its Unrestricted Subsidiaries to
Incur any Indebtedness, or issue any shares of Disqualified Stock, other than
Non-Recourse Debt. If at any time an Unrestricted Subsidiary becomes a
Restricted Subsidiary, any Indebtedness of such Subsidiary shall be deemed to be
Incurred by a Restricted Subsidiary as of such date and, if such Indebtedness is
not permitted to be Incurred as of such date under this Section 7.22, the
Company shall be in Default of this Section 7.22.

 

(f)     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided, however that
if such Indebtedness is Incurred to refinance other Indebtedness denominated in
a foreign currency, and such refinancing would cause the applicable
U.S. dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
U.S. dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced. Notwithstanding any
other provision of this covenant, the maximum amount of Indebtedness that the
Company may Incur pursuant to this covenant shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rates of currencies. The
principal amount of any Indebtedness Incurred to refinance other Indebtedness,
if Incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such Refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.

 

(g)     Nothing contained in this Indenture is intended to treat (1) unsecured
Indebtedness as subordinated or junior to secured Indebtedness merely because it
is unsecured or (2) senior Indebtedness as subordinated or junior to any other
senior Indebtedness merely because it has a junior priority with respect to the
same collateral.

 

Section 7.23.     Limitation on Restricted Payments.

 

(a)     The Company will not, and will not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

 

(1)     pay any dividend or make any payment or distribution on or in respect of
the Company’s or any Restricted Subsidiaries’ Capital Stock (including any
payment or distribution in connection with any merger or consolidation involving
the Company or any of its Restricted Subsidiaries) except:

 

(A)     dividends or distributions by the Company payable solely in Capital
Stock of the Company (other than Disqualified Stock but including options,
warrants or other rights to purchase such Capital Stock of the Company); and

 

(B)     dividends or distributions payable to the Company or a Restricted
Subsidiary and if such Restricted Subsidiary is not a Wholly-Owned Subsidiary,
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation) so long as the Company or
a Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution;

 

(2)     purchase, repurchase, redeem, defease or otherwise acquire or retire for
value any Capital Stock of the Company or any direct or indirect parent of the
Company held by Persons other than the Company or a Restricted Subsidiary (other
than in exchange for Capital Stock of the Company (other than Disqualified
Stock));

 

(3)     purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Obligations or Guarantor Subordinated Obligations
(other than (x) Indebtedness permitted under clause (3) of Section 7.22(b) of
this Indenture or (y) the purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Subordinated Obligations or Guarantor Subordinated
Obligations purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase, redemption, defeasance or other acquisition or
retirement);

 

(4)     purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Unsecured Debt (but excluding, for the avoidance of doubt, any
“make-whole” payment in connection with such purchase, repurchase, redemption,
defeasance, acquisition or retirement); or

 

(5)     make any Restricted Investment in any Person;

 

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in
clauses (1) through (5) shall be referred to herein as a “Restricted Payment”),
if at the time the Company or such Restricted Subsidiary makes such Restricted
Payment:

 

(A)     a Default shall have occurred and be continuing (or would result
therefrom);

 

(B)     the Company is not able to Incur an additional $1.00 of Indebtedness
pursuant to Section 7.22(a) of this Indenture after giving effect, on a pro
forma basis, to such Restricted Payment; or

 

(C)     the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Issue Date would exceed the sum of
(the “Restricted Payments Basket”):

 

(i)     50% of Consolidated Net Income for the period (treated as one accounting
period) from April 1, 2019 to the end of the most recent fiscal quarter ending
prior to the date of such Restricted Payment for which internal financial
statements are in existence (or, in case such Consolidated Net Income is a
deficit, minus 100% of such deficit);

 

(ii)     100% of the aggregate Net Cash Proceeds and the Fair Market Value of
property or securities other than cash (including Capital Stock of Persons
engaged primarily in the Oil and Gas Business or assets used in the Oil and Gas
Business), in each case received by the Company from the issue or sale of its
Capital Stock (other than Disqualified Stock) or other capital contributions
subsequent to the Issue Date (other than Net Cash Proceeds received from an
issuance or sale of such Capital Stock to (x) Persons indicated in clause 6(a)
of Section 7.23(b) or any direct or indirect parent of the Company, to the
extent such Net Cash Proceeds have been used to make a Restricted Payment
pursuant to clause (6)(a) of Section 7.23(b), (y) a Subsidiary of the Company or
(z) an employee stock ownership plan, option plan or similar trust (to the
extent such sale to an employee stock ownership plan, option plan or similar
trust is financed by loans from or Guaranteed by the Company or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination));

 

(iii)     the amount by which Indebtedness of the Company or its Restricted
Subsidiaries is reduced on the Company’s balance sheet upon the conversion or
exchange (other than by a Subsidiary of the Company) subsequent to the Issue
Date of any Indebtedness of the Company or its Restricted Subsidiaries
convertible or exchangeable for Capital Stock (other than Disqualified Stock) of
the Company (less the amount of any cash, or the Fair Market Value of any other
property (other than such Capital Stock), distributed by the Company upon such
conversion or exchange), together with the net proceeds, if any, received by the
Company or any of its Restricted Subsidiaries upon such conversion or exchange;
and

 

(iv)     the amount equal to the aggregate net reduction in Restricted
Investments made by the Company or any of its Restricted Subsidiaries in any
Person subsequent to the Issue Date resulting from:

 

(A)     repurchases, repayments or redemptions of such Restricted Investments by
such Person or proceeds realized upon the sale of such Restricted Investment
(other than to a Subsidiary of the Company);

 

(B)     the redesignation of Unrestricted Subsidiaries as Restricted
Subsidiaries (valued in each case as provided in the definition of “Investment”)
not to exceed, in the case of any Unrestricted Subsidiary, the amount of
Investments previously made by the Company or any Restricted Subsidiary in such
Unrestricted Subsidiary, which amount in each case under this clause (iv) was
included in the calculation of the amount of Restricted Payments; provided,
however, that no amount will be included under this clause (iv) to the extent it
is already included in Consolidated Net Income; and

 

(C)     the sale by the Company or any Restricted Subsidiary (other than to the
Company or a Restricted Subsidiary) of all or a portion of the Capital Stock of
an Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary or
a dividend from an Unrestricted Subsidiary (whether any such distribution or
dividend is made with proceeds from the issuance by such Unrestricted Subsidiary
of its Capital Stock or otherwise).

 

(b)     Notwithstanding the foregoing, Section 7.23(a) shall not prohibit the
following actions:

 

(1)     any Restricted Payment made by exchange for, or out of the proceeds of
the substantially concurrent sale of, Capital Stock of the Company (other than
Disqualified Stock and other than Capital Stock issued or sold to a Subsidiary
of the Company or an employee stock ownership plan or similar trust to the
extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or Guaranteed by the Company or any Restricted Subsidiary
unless such loans have been repaid with cash on or prior to the date of
determination) or a substantially concurrent cash capital contribution received
by the Company from its shareholders; provided, however, that (a) such
Restricted Payment will be excluded from subsequent calculations of the amount
of Restricted Payments and (b) the Net Cash Proceeds from such sale of Capital
Stock or capital contribution will be excluded from clause (C)(ii) of
Section 7.23(a);

 

(2)     any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations of the Company or Guarantor Subordinated
Obligations of any Subsidiary Guarantor made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness or
any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Guarantor Subordinated Obligations made by exchange for or out of
the proceeds of the substantially concurrent sale of Refinancing Indebtedness
that, in each case, is permitted to be Incurred pursuant to Section 7.22 of this
Indenture; provided, however, that such purchase, repurchase, redemption,
defeasance, acquisition or retirement will be excluded from subsequent
calculations of the amount of Restricted Payments;

 

(3)     any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Unsecured Debt of the Company or a Restricted Subsidiary made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
Unsecured Debt constituting Refinancing Indebtedness of the Company or such
Restricted Subsidiary that, in each case, is permitted to be Incurred pursuant
to Section 7.22 of this Indenture; provided, however, that such purchase,
repurchase, redemption, defeasance, acquisition or retirement will be excluded
from subsequent calculations of the amount of Restricted Payments;

 

(4)     any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Company or a Restricted Subsidiary made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
Disqualified Stock of the Company or such Restricted Subsidiary, as the case may
be, that, in each case, is permitted to be Incurred pursuant to Section 7.22 of
this Indenture; provided, however, that such purchase, repurchase, redemption,
defeasance, acquisition or retirement will be excluded from subsequent
calculations of the amount of Restricted Payments;

 

(5)     dividends paid or distributions made within 60 days after the date of
declaration if at such date of declaration such dividend or distribution would
have complied with this covenant if it had been made on such date; provided,
however, that such dividends and distributions will be included in subsequent
calculations of the amount of Restricted Payments; and provided further,
however, that for purposes of clarification, this clause (5) shall not include
cash payments in lieu of the issuance of fractional shares included in
clause (10) below;

 

(6)     so long as no Default has occurred and is continuing, the repurchase or
other acquisition of Capital Stock (including options, warrants, equity
appreciation rights or other rights to purchase or acquire Capital Stock) of the
Company held by any existing or former employees, officers or directors of the
Company or any Restricted Subsidiary of the Company or their assigns, estates or
heirs, in each case pursuant to the repurchase or other acquisition provisions
under employee stock option or stock purchase plans or agreements or other
agreements to compensate officers, employees or directors, in each case approved
by the Company’s Board of Directors; provided, however that such repurchases or
other acquisitions pursuant to this clause (6) during any calendar year will not
exceed $2.5 million in the aggregate (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$5.0 million in any calendar year); provided further, that such amount in any
calendar year may be increased by an amount not to exceed

 

(A)     the cash proceeds received by the Company from the sale of Capital Stock
of the Company to any existing or former employees, officers or directors of the
Company and any of its Restricted Subsidiaries or their assigns, estates or
heirs that occurs after the Issue Date (to the extent the cash proceeds from the
sale of such Capital Stock have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (C) of Section 7.23(a), plus

 

(B)     the cash proceeds of key man life insurance policies received by the
Company and its Restricted Subsidiaries after the Issue Date, less

 

(C)     the amount of any Restricted Payments made pursuant to
Section 7.23(b)(6)(A)-(B); provided further that the amount of any such
repurchase or other acquisition under this clause (C) will be excluded in
subsequent calculations of the amount of Restricted Payments and the proceeds
received from any such transaction will be excluded from clause (C)(ii) of
Section 7.23(a) for purposes of calculating the Restricted Payments Basket; and

 

(7) loans or advances to employees, officers or directors of the Company or any
Subsidiary of the Company, in each case as permitted by Section 402 of the
Sarbanes-Oxley Act of 2002, the proceeds of which are used to purchase Capital
Stock of the Company, or to refinance loans or advances made pursuant to this
subclause (7), in an aggregate principal amount not in excess of $2.5 million at
any one time outstanding; provided, however, that the amount of such loans and
advances will be excluded in subsequent calculations of the amount of Restricted
Payments;

 

(8)     purchases, repurchases, redemptions or other acquisitions or retirements
for value of Capital Stock deemed to occur upon the exercise of stock options,
warrants, rights to acquire Capital Stock or other convertible securities if
such Capital Stock represents a portion of the exercise or exchange price
thereof, and any purchases, repurchases, redemptions or other acquisitions or
retirements for value of Capital Stock made in lieu of withholding taxes in
connection with any exercise or exchange of warrants, options or rights to
acquire Capital Stock; provided, however, that such acquisitions or retirements
will be excluded from subsequent calculations of the amount of Restricted
Payments;

 

(9)     the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Unsecured Debt or Subordinated Obligation (a) at a
purchase price not greater than 101% of the principal amount of such Unsecured
Debt or Subordinated Obligation in the event of a Change of Control in
accordance with provisions similar to Section 7.30; provided, however that,
prior to or simultaneously with such purchase, repurchase, redemption,
defeasance or other acquisition or retirement, the Company has made the Change
of Control Offer as provided Section 7.30 and has completed the repurchase or
redemption of all Notes validly tendered for payment in connection with such
Change of Control Offer; provided, however, that such acquisitions or
retirements will be excluded in subsequent calculations of the amount of
Restricted Payments;

 

(10)     payments or distributions to dissenting stockholders pursuant to
applicable law or in connection with the settlement or other satisfaction of
legal claims made pursuant to or in connection with a consolidation, merger or
transfer of assets; provided, however, that any payment pursuant to this
clause (10) shall be excluded in the calculation of the amount of Restricted
Payments;

 

(11)     cash payments in lieu of the issuance of fractional shares; provided,
however, that any payment pursuant to this clause (11) shall be excluded in the
calculation of the amount of Restricted Payments;

 

(12)     the payment of scheduled or accrued dividends to holders of any class
of or series of Disqualified Stock of the Company issued on or after the Issue
Date in accordance with Section 7.22, to the extent such dividends are included
in Consolidated Interest Expense; provided, however, that any payment pursuant
to this clause (12) shall be excluded in the calculation of the amount of
Restricted Payments;

 

(13)     Restricted Payments in an amount not to exceed $5.0 million in the
aggregate since the Issue Date; provided, however, that the amount of such
Restricted Payments will be included in subsequent calculations of the amount of
Restricted Payments; and

 

(14)     any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Preferred Stock of the Company or a Restricted Subsidiary in an
amount paid (whether in cash, securities or otherwise) not to exceed
$5.0 million in the aggregate.

 

(c)     The amount of all Restricted Payments (other than cash) shall be the
Fair Market Value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The Fair Market Value of any cash Restricted Payment shall be its face amount
and the Fair Market Value of any non-cash Restricted Payment shall be determined
in accordance with the definition of that term.

 

(d)     In the event that a Restricted Payment meets the criteria of more than
one of the exceptions described in clauses (1) through (14) of Section 7.23(b)
above or is entitled to be made pursuant to Section 7.23(a), the Company shall,
in its sole discretion, subdivide and classify such Restricted Payment in any
manner that complies with this Section 7.23.

 

(e)     For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Company and its Restricted
Subsidiaries (except to the extent repaid) in the Subsidiary so designated will
be deemed to be Restricted Payments in an amount determined as set forth in the
last sentence of the definition of “Investment.” Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to Section 7.23(a) or under clause (13) of
Section 7.23(b), or pursuant to the definition of “Permitted Investments,” and
if such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

 

(f)     Notwithstanding the foregoing, none of the Company or any Restricted
Subsidiary shall directly purchase, repurchase, redeem, defease or otherwise
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Unsecured Debt or Capital Stock (but
excluding in each case, for the avoidance of doubt, any “make-whole” payment in
connection with such purchase, repurchase, redemption, defeasance, acquisition
or retirement) with the proceeds of any borrowing under the First Lien Credit
Agreement.

 

Section 7.24.     Limitation on Liens. The Company will not, and will not permit
any Subsidiary Guarantor to, directly or indirectly, create, Incur or suffer to
exist any Lien other than Permitted Liens upon any of its property or assets
(including Capital Stock of Restricted Subsidiaries), which Lien secures
Indebtedness.

 

Section 7.25.     Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

 

(a)     The Company will not, and will not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

 

(1)     pay dividends or make any other distributions on its Capital Stock or
pay any Indebtedness or other obligations owed to the Company or any Restricted
Subsidiary;

 

(2)     make any loans or advances to the Company or any Restricted Subsidiary
(it being understood that the subordination of loans or advances made to the
Company or any Restricted Subsidiary to other Indebtedness Incurred by the
Company or any Restricted Subsidiary shall not be deemed a restriction on the
ability to make loans or advances); or

 

(3)     sell, lease or transfer any of its property or assets to the Company or
any Restricted Subsidiary.

 

(b)     However, paragraph (a) of this Section 7.25 will not prohibit:

 

(1)     any encumbrance or restriction pursuant to or by reason of an agreement
in effect at or entered into on the Issue Date, including, without limitation,
this Indenture and the Security Documents as in effect on such date;

 

(2)     any encumbrance or restriction with respect to a Person pursuant to or
by reason of an agreement relating to any Capital Stock or Indebtedness Incurred
by a Person on or before the date on which such Person was acquired by the
Company or another Restricted Subsidiary (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person was acquired by the Company or a
Restricted Subsidiary or in contemplation of the transaction) and outstanding on
such date; provided, however that any such encumbrance or restriction shall not
extend to any assets or property of the Company or any other Restricted
Subsidiary other than the assets and property so acquired;

 

(3)     encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of, or from the ability
of the Company and the Restricted Subsidiaries to realize the value of, property
or assets of the Company or any Restricted Subsidiary in any manner material to
the Company or any Restricted Subsidiary;

 

(4)     any encumbrance or restriction with respect to an Unrestricted
Subsidiary pursuant to or by reason of an agreement that the Unrestricted
Subsidiary is a party to entered into before the date on which such Unrestricted
Subsidiary became a Restricted Subsidiary; provided, however that such agreement
was not entered into in anticipation of the Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such encumbrance or restriction shall not extend
to any assets or property of the Company or any other Restricted Subsidiary
other than the assets and property of such Unrestricted Subsidiary;

 

(5)     with respect to any Restricted Subsidiary incorporated or organized
outside the United States, any encumbrance or restriction contained in the terms
of any Indebtedness or any agreement pursuant to which such Indebtedness was
Incurred if either (a) the encumbrance or restriction applies only in the event
of a payment default or a default with respect to a financial covenant in such
Indebtedness or agreement or (b) the Company determines that any such
encumbrance or restriction will not materially affect the Company’s ability to
make principal or interest payments on the Notes, as determined in good faith by
the Board of Directors of the Company, whose determination shall be conclusive;

 

(6)     any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Indebtedness Incurred pursuant to an agreement referred to in clauses (1)
through (5), clause (12) or this clause (6) of this Section 7.25(b) or contained
in any amendment, restatement, modification, renewal, supplemental, refunding,
replacement or refinancing of an agreement referred to in clauses (1) through
(5), clause (12) or this clause (6) of this Section 7.25(b); provided, however
that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement taken as a whole are no less
favorable in any material respect to the Holders of the Notes than the
encumbrances and restrictions contained in the agreements governing the
Indebtedness being refunded, replaced or refinanced;

 

(7)     in the case of clause (3) of Section 7.25(a) above, any encumbrance or
restriction:

 

(A)     that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease (including leases
governing leasehold interests or farm-in agreements or farm-out agreements
relating to leasehold interests in Oil and Gas Properties), license or similar
contract, or the assignment or transfer of any such lease (including leases
governing leasehold interests or farm-in agreements or farm-out agreements
relating to leasehold interests in Oil and Gas Properties), license (including,
without limitation, licenses of intellectual property) or other contract;

 

(B)     contained in mortgages, pledges or other security agreements permitted
under this Indenture securing Indebtedness of the Company or a Restricted
Subsidiary to the extent such encumbrances or restrictions restrict the transfer
of the property subject to such mortgages, pledges or other security agreements;

 

(C)     contained in any agreement creating Hedging Obligations permitted from
time to time under this Indenture which are not included in the definition of
Indebtedness pursuant to clause (3) of the penultimate paragraph of the
definition thereof;

 

(D)     pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the
Company or any Restricted Subsidiary; or

 

(E)     provisions with respect to the disposition or distribution of assets or
property in operating agreements, joint venture agreements, development
agreements, area of mutual interest agreements and other agreements that are
customary in the Oil and Gas Business and entered into in the ordinary course of
business;

 

(8)     any encumbrance or restriction contained in (a) purchase money
obligations for property acquired in the ordinary course of business and
(b) Capitalized Lease Obligations permitted under this Indenture, in each case,
that impose encumbrances or restrictions of the nature described in clause (3)
of Section 7.25(a) on the property so acquired;

 

(9)     any encumbrance or restriction with respect to a Restricted Subsidiary
(or any of its property or assets) imposed pursuant to an agreement entered into
for the direct or indirect sale or disposition of all or substantially all of
the Capital Stock or assets of such Restricted Subsidiary (or the property or
assets that are subject to such restriction) pending the closing of such sale or
disposition;

 

(10)     any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in the definition of “Permitted Business
Investment”;

 

(11)     encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation or order;

 

(12)     encumbrances or restrictions contained in agreements governing
Indebtedness of the Company or any of its Restricted Subsidiaries permitted to
be Incurred pursuant to an agreement entered into subsequent to the Issue Date
in accordance with Section 7.22; provided, however that the provisions relating
to such encumbrance or restriction contained in such Indebtedness are not
materially less favorable to the Company and its Restricted Subsidiaries taken
as a whole, as determined by the Company in good faith, than the provisions
contained in the First Lien Credit Agreement and in this Indenture as in effect
on the Issue Date;

 

(13)     the issuance of Preferred Stock by a Restricted Subsidiary or the
payment of dividends thereon in accordance with the terms thereof; provided,
however that issuance of such Preferred Stock is permitted pursuant to
Section 7.22 and the terms of such Preferred Stock do not expressly restrict the
ability of a Restricted Subsidiary to pay dividends or make any other
distributions on its Capital Stock (other than requirements to pay dividends or
liquidation preferences on such Preferred Stock prior to paying any dividends or
making any other distributions on such other Capital Stock);

 

(14)     supermajority voting requirements existing under corporate charters,
bylaws, stockholders agreements and similar documents and agreements;

 

(15)     restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business; and

 

(16)     any encumbrance or restriction contained in the First Lien Credit
Agreement as in effect as of the Issue Date, and in any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof; provided, however that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are not materially more restrictive with respect to
such dividend and other payment restrictions than those contained in the First
Lien Credit Agreement as in effect on the Issue Date.

 

Section 7.26.     Limitation on Sales of Assets and Subsidiary Stock.

 

The Company and the Subsidiary Guarantors will not sell, assign, farm-out,
convey or otherwise transfer any Property except for: (a) the sale of
Hydrocarbons in the ordinary course of business; (b) farmouts of undeveloped
acreage and assignments in connection with such farmouts; (c) the sale or
transfer of equipment that is no longer necessary for the business of the
Company or the Subsidiary Guarantors or is replaced by equipment of at least
comparable value and use; (d) a disposition by a Subsidiary Guarantor to the
Borrower or by the Borrower or a Subsidiary Guarantor to a Subsidiary Guarantor;
(e) a disposition of cash, cash equivalents or other financial assets; (f) an
issuance of Equity Interests by a Subsidiary Guarantor to the Borrower or to a
Subsidiary Guarantor; (g) any casualty or condemnation event (other than a
Casualty Event described in clause (i) of this Section 7.03); (h) the making of
a Restricted Payment permitted by Section 7.23 or a Permitted Investment; (i)
the sale or other disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any Subsidiary owning Oil and Gas
Properties; provided, however that (i) 100% of the consideration received in
respect of such sale or other disposition shall be cash; provided, however, that
the consideration received in respect of any sale or other disposition of
undeveloped real property that is owned by the Company located in Bienville,
Bossier, Caddo, DeSoto, Natchitoches, Red River, Sabine and Webster Parishes,
Louisiana and Angelina, Cherokee, Gregg, Harrison, Marion, Nacogdoches, Panola,
Rusk, Sabine, San Augustine, Shelby, Smith and Upshur Counties, Texas may be
other Oil and Gas Properties, which shall be equivalent on a net revenue
interest acre basis and limited to other undeveloped Oil and Gas Properties
located in Bienville, Bossier, Caddo, DeSoto, Natchitoches, Red River, Sabine
and Webster Parishes, Louisiana and Angelina, Cherokee, Gregg, Harrison, Marion,
Nacogdoches, Panola, Rusk, Sabine, San Augustine, Shelby, Smith and Upshur
Counties, Texas in order to facilitate future development of the field(s), and
which will subsequently be mortgaged in accordance with Section 14.07; (ii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Subsidiary subject of such sale or other disposition (as
reasonably determined by the board of directors of the Company and, if requested
by the Trustee, the Company shall deliver a certificate of a Responsible Officer
certifying to that effect) and (iii) if any such sale or other disposition is of
a Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Subsidiary; and (j) sales and other
dispositions of Properties not regulated by subsections (a) to (i) of this
Section 7.26 having a fair market value not to exceed $1,000,000 during any
12-month period; provided, however that any net cash proceeds of such sale or
disposition permitted by the foregoing clause (i) or this clause (j) are used to
make the prepayments or reinvested as required by Section 3.08(a).

 

Section 7.27.     Limitation on Affiliate Transactions.

 

(a)     The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into, make, amend or conduct any
transaction (including making a payment to, the purchase, sale, lease or
exchange of any property or the rendering of any service), contract, agreement
or understanding with or for the benefit of any Affiliate of the Company (an
“Affiliate Transaction”) unless:

 

(1)     the terms of such Affiliate Transaction are not materially less
favorable to the Company or such Restricted Subsidiary, as the case may be, than
those that could reasonably be expected to be obtained in a comparable
transaction at the time of such transaction in arm’s-length dealings with a
Person who is not such an Affiliate; and

 

(2)     either: (a) if such Affiliate Transaction involves an aggregate
consideration in excess of $10.0 million but not greater than $30.0 million, the
Company delivers to the Trustee an Officers’ Certificate certifying that such
Affiliate Transaction satisfies the criteria in clause (1) above, or (b) if such
Affiliate Transaction involves an aggregate consideration in excess of
$30.0 million, the Company delivers to the Trustee an Officers’ Certificate
certifying that such Affiliate Transaction satisfies the criteria in clause (1)
above and that the terms of such transaction have been approved by a majority of
the members of the Board of Directors of the Company having no personal
pecuniary interest in such transaction.

 

(b)     Section 7.27(a) shall not apply to and does not prohibit:

 

(1)     any Restricted Payment (other than Investments) permitted to be made
pursuant to Section 7.23;

 

(2)     any payments, awards or grants in cash, Capital Stock or other property
pursuant to, or the funding of, employment or severance agreements and other
compensation arrangements, options to purchase Capital Stock of the Company,
restricted stock plans, long-term incentive plans, stock appreciation rights
plans, participation plans or similar employee benefits plans and/or insurance
and indemnification arrangements provided to or for the benefit of directors and
employees approved by the Board of Directors of the Company;

 

(3)     loans or advances to employees, officers or directors in the ordinary
course of business of the Company or any of its Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed $5.0 million;

 

(4)     advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business of the Company or any of its Restricted Subsidiaries;

 

(5)     any transaction to the extent between the Company and a Restricted
Subsidiary or between Restricted Subsidiaries, and Guarantees issued by the
Company or a Restricted Subsidiary for the benefit of the Company or a
Restricted Subsidiary, as the case may be, in accordance with the Indenture;

 

(6)     transactions with a Person (other than an Unrestricted Subsidiary) that
is an Affiliate of the Company solely because the Company owns, directly or
through a Restricted Subsidiary, an Equity Interest in such Person;

 

(7)     the issuance or sale of any Capital Stock (other than Disqualified
Stock) of the Company to, or the receipt by the Company of any capital
contribution from its shareholders;

 

(8)     indemnities of officers, directors and employees of the Company or any
of its Restricted Subsidiaries permitted by bylaw or statutory provisions and
any employment agreement or other employee compensation plan or arrangement
entered into in the ordinary course of business by the Company or any of its
Restricted Subsidiaries;

 

(9)     the payment of reasonable compensation and fees paid to, and indemnity
provided on behalf of, officers or directors of the Company or any Restricted
Subsidiary;

 

(10)     the performance of obligations of the Company or any of its Restricted
Subsidiaries under the terms of any agreement to which the Company or any of its
Restricted Subsidiaries is a party as of or on the Issue Date and which is
disclosed on Schedule 7.27 hereto, as these agreements may be amended, modified,
supplemented, extended or renewed from time to time; provided, however, that any
future amendment, modification, supplement, extension or renewal entered into
after the Issue Date will be permitted only to the extent that its terms are not
materially more disadvantageous, taken as a whole, to the Company and its
Restricted Subsidiaries than the terms of the agreements in effect on the Issue
Date;

 

(11)     transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Indenture, provided, however
that in the reasonable determination of the Board of Directors of the Company or
the senior management of the Company, such transactions are on terms not
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that could reasonably be expected to be obtained in a comparable
transaction at such time on an arm’s-length basis from a Person that is not an
Affiliate of the Company; and

 

(12)     transactions between the Company or any Restricted Subsidiary and any
Person, a director of which is also a director of the Company or any direct or
indirect parent company of the Company, and such director is the sole cause for
such Person to be deemed an Affiliate of the Company or any Restricted
Subsidiary; provided, however, that such director shall abstain from voting as a
director of the Company or such direct or indirect parent company, as the case
may be, on any matter involving such other Person.

 

Section 7.28.     Future Subsidiary Guarantors.

 

The Company will cause any Restricted Subsidiary that is not already a
Subsidiary Guarantor that Guarantees any Indebtedness of the Company or a
Subsidiary Guarantor under a Credit Facility or that incurs any Indebtedness
under the First Lien Credit Agreement, in each case, to execute and deliver to
the Trustee within 30 days of such guarantee or incurrence a supplemental
indenture (in substantially the form specified in Exhibit E to this Indenture)
pursuant to which such Subsidiary will unconditionally Guarantee, on a joint and
several basis, the full and prompt payment of the principal of, premium, if any,
and interest on the Notes on a senior basis. Any such Subsidiary Guarantee will
be subject to the release and other provisions of Article Thirteen.

 

Section 7.29.     Business Activities.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
engage in any business activity other than the Oil and Gas Business, except to
such extent as would not be material to the Company and its Restricted
Subsidiaries taken as a whole.

 

Section 7.30.     Offer to Repurchase Upon a Change of Control.

 

(a)     If a Change of Control occurs, unless the Company has previously or
concurrently exercised its right to redeem all of the Notes pursuant to
Section 3.07, each Holder will have the right to require the Company to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess of $2,000 or $1.00 or an integral multiple thereof following any PIK
Payment) of such Holder’s Notes at a purchase price in cash equal to 101% of the
principal amount of the Notes plus accrued and unpaid interest, if any, to the
date of purchase (subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant Interest Payment Date).

 

(b)     Within 30 days following any Change of Control, unless the Company has
previously or concurrently exercised its right to redeem all of the Notes
pursuant to Section 3.07, the Company shall deliver a notice (the “Change of
Control Offer”) to each Holder, with a copy to the Trustee, stating, among other
things:

 

(1)     that a Change of Control has occurred and that such Holder has the right
to require the Company to purchase such Holder’s Notes at a purchase price in
cash equal to 101% of the principal amount of such Notes plus accrued and unpaid
interest, if any, to the date of purchase (subject to the right of Holders of
record on a record date to receive interest on the relevant Interest Payment
Date) (the “Change of Control Payment”);

 

(2)     the repurchase date (which shall be no earlier than 30 days nor later
than 60 days from the date such notice is mailed) (the “Change of Control
Payment Date”);

 

(3)     that any Note not properly tendered will remain outstanding and continue
to accrue interest;

 

(4)     that unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

 

(5)     that Holders electing to have any Notes in certificated form purchased
pursuant to a Change of Control Offer will be required to surrender such Notes,
with the form entitled “Option of Holder to Elect Purchase” on the reverse of
such Notes completed, to the paying agent specified in the notice at the address
specified in the notice prior to the close of business on the third Business Day
preceding the Change of Control Payment Date;

 

(6)     that Holders will be entitled to withdraw their tendered Notes and their
election to require the Company to purchase such Notes, provided, however that
the paying agent receives, not later than the close of business on the third
Business Day preceding the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter complying with the requirements of
Section 7.30(f) below;

 

(7)     that if the Company is repurchasing a portion of the Note of any Holder,
the Holder will be issued a new Note equal in principal amount to the
unpurchased portion of the Note surrendered, provided, however that the
unpurchased portion of the Note must be equal to a minimum principal amount of
$2,000 and an integral multiple of $1,000 in excess of $2,000 (or $1.00 or an
integral multiple thereof following any PIK Payment); and

 

(8)     other procedures determined by the Company, consistent with this
Indenture, that a Holder must follow in order to have its Notes repurchased.

 

(c)     On the Change of Control Payment Date, the Company will, to the extent
lawful:

 

(1)     accept for payment all Notes or portions of Notes (in a minimum
principal amount of $2,000 and integral multiples of $1,000 in excess of $2,000
or $1.00 or an integral multiple thereof following any PIK Payment) properly
tendered pursuant to the Change of Control Offer and not properly withdrawn;

 

(2)     deposit with the paying agent an amount in United States dollars equal
to the Change of Control Payment in respect of all Notes or portions of Notes
accepted for payment, provided, however, that the funds once deposited are to be
uninvested until disbursed pursuant to this Section 7.30; and

 

(3)     deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Company.

 

(d)     The paying agent will promptly mail or deliver to each Holder of Notes
accepted for payment the Change of Control Payment for such Notes, and the
Trustee will promptly authenticate and mail (or cause to be transferred by book
entry) to each Holder a new Note equal in principal amount to any unpurchased
portion of the Notes surrendered, if any; provided, however that each such new
Note will be in a minimum principal amount of $2,000 or an integral multiple of
$1,000 in excess of $2,000 (or $1.00 or an integral multiple thereof following
any PIK Payment).

 

(e)     If the Change of Control Payment Date is on or after an interest record
date and on or before the related Interest Payment Date, any accrued and unpaid
interest, will be paid to the Person in whose name a Note is registered at the
close of business on such record date, and no further interest will be payable
to Holders who tender pursuant to the Change of Control Offer.

 

(f)     A tender made in response to a Change of Control Payment Notice may be
withdrawn if the Company receives, not later than the third Business Day prior
to the Change of Control Payment Date, a telegram, telex, electronic mail,
facsimile transmission or letter, specifying, as applicable: (1) the name of the
Holder; (2) the certificate number of the Note in respect of which such notice
of withdrawal is being submitted; (3) the principal amount of the Note (which
shall be $2,000 or whole multiples of $1,000 in excess thereof or $1.00 or an
integral multiple thereof following any PIK Payment) delivered for purchase by
the Company as to which such notice of withdrawal is being submitted; (4) a
statement that such Holder is withdrawing his election to have such principal
amount of such Note purchased; and (5) the principal amount, if any, of such
Note (which shall be $2,000 or whole multiples of $1,000 in excess thereof or
$1.00 or an integral multiple thereof following any PIK Payment) that remains
subject to the original Change of Control Payment Notice and that has been or
will be delivered for purchase by the Company.

 

(g)     Subject to applicable unclaimed property laws, the Trustee and the
Paying Agent shall return to the Company, upon its request, any cash that
remains unclaimed for two years after a Change of Control Payment Date together
with interest or dividends, if any, thereon (subject to Section 10.01(f)), held
by them for the payment of the Change of Control Payment; and the Holder of such
tendered and accepted Note shall thereafter look only to the Company for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such cash, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, shall at the expense of the Company comply
with the Commission Regulation 17AD-17 as it applies to lost bondholders;
provided, further that (x) to the extent that the aggregate amount of cash
deposited by the Company pursuant to clause (2) of paragraph (c) of this
Section 7.30 exceeds the aggregate Change of Control Payment of the Notes or
portions thereof to be purchased, then the Trustee shall hold such excess for
the Company and (y) unless otherwise directed by the Company in writing,
promptly after the Business Day following the Change of Control Payment Date the
Trustee shall return any such excess to the Company together with interest, if
any, thereon (subject to Section 10.01(f)).

 

(h)     The Company shall comply, to the extent applicable, with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Notes as a result of a
Change of Control. To the extent that the provisions of any securities laws or
regulations conflict with this Section 7.30, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 7.30 by virtue of such conflict.

 

(i)     Notwithstanding the foregoing, the Company shall not be required to make
a Change of Control Offer upon a Change of Control if a third party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Indenture applicable to a Change of
Control Offer made by the Company and purchases all Notes validly tendered and
not withdrawn under such Change of Control Offer.

 

(j)     In the event that Holders of not less than 90% of the aggregate
principal amount of the outstanding Notes validly tender and do not withdraw
such Notes in a Change of Control Offer and the Company, or any third party
making a Change of Control Offer in lieu of the Company pursuant to
Section 7.30(i) above, purchases all of the Notes validly tendered and not
withdrawn by such Holders, the Company will have the right, upon not less
than 30 nor more than 60 days’ prior written notice, given not more than 30 days
following the purchase pursuant to the Change of Control Offer described under
this Section 7.30, to redeem all of the Notes that remain outstanding following
such purchase at a redemption price in cash equal to the applicable Change of
Control Payment plus, to the extent not included in the Change of Control
Payment, accrued and unpaid interest, if any, to the date of redemption.

 

(k)     A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon the occurrence of a Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making of the
Change of Control Offer.

 

Section 7.31.     Asset Coverage Ratio.

 

The Company will not permit as of any Test Date, the ratio (the “Asset Coverage
Ratio”) of (1) Total Proved PV10% as of such Test Date attributable to the
Company’s and its Restricted Subsidiaries’ Proved Reserves to (2) Total Secured
Debt (net of any Unrestricted Cash on such date in an amount not to exceed
$10,000,000) to be less than, 1.50 to 1.00.

 

Section 7.32.     [Reserved].     

 

Section 7.33.     Termination of Covenants.

 

From and after the occurrence of an Investment Grade Rating Event, the Company
and its Restricted Subsidiaries will no longer be subject to the provisions of
this Indenture described under Sections 7.22, 7.23, 7.24, 7.26, 7.27, 7.29 and
7.31. In addition, the Company will no longer be subject to the financial test
set forth in clause (3) of Section 8.01(a). Following the termination of the
covenants listed in this Section 7.33, the Company may not designate any of its
Subsidiaries as Unrestricted Subsidiaries pursuant to the second sentence of the
definition of “Unrestricted Subsidiary.” The Company shall provide the Trustee
and the Holders with written notice of each Investment Grade Rating Event within
five Business Days of the occurrence thereof. The Trustee shall have no duty to
monitor or provide notice to the Holders of the Notes of any such Investment
Grade Rating Event.

 

ARTICLE EIGHT
SUCCESSORS

 

Section 8.01.     Merger and Consolidation.

 

(a)     The Company will not consolidate with or merge with or into (whether or
not the Company is the surviving corporation), or convey, transfer or lease all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole, in one or more related transactions to, any Person, unless:

 

(1)     the resulting, surviving or transferee Person (the “Successor Company”)
is a corporation, partnership, trust or limited liability company organized and
existing under the laws of the United States of America, any State of the United
States or the District of Columbia and the Successor Company (if not the
Company) expressly assumes, by supplemental indenture, executed and delivered to
the Trustee, all the obligations of the Company under the Notes, this Indenture,
the Security Documents, the Intercreditor Agreement and any other Note Document;

 

(2)     immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

 

(3)     either (A) immediately after giving effect to such transaction, the
Successor Company would be able to Incur at least an additional $1.00 of
Indebtedness pursuant to Section 7.22(a)(1), or (B) immediately after giving
effect to such transaction on a pro forma basis and any related financing
transactions as if the same had occurred at the beginning of the applicable four
quarter period, the Consolidated Coverage Ratio of the Company is equal to or
greater than the Consolidated Coverage Ratio of the Company immediately before
such transaction;

 

(4)     if the Company is not the Successor Company, each Subsidiary Guarantor
(unless it is the other party to the transactions above, in which case
clause (1) above shall apply) shall have by supplemental indenture confirmed
that its Subsidiary Guarantee shall apply to such Person’s obligations in
respect of this Indenture and the Notes shall continue to be in effect; and

 

(5)     the Company shall have delivered, to the Trustee an Officers’
Certificate and an Opinion of Counsel, to the effect that such consolidation,
merger, conveyance, transfer or lease and such supplemental indenture (if any)
comply with this Indenture.

 

For purposes of this Section 8.01, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Company, which properties and assets,
if held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
assets of the Company.

 

(b)     The Company shall not permit any Subsidiary Guarantor to consolidate
with or merge with or into, and will not permit the conveyance, transfer or
lease of all or substantially all of the assets of any Subsidiary Guarantor to,
any Person (other than the Company or another Subsidiary Guarantor) unless:

 

(1)     (a) the resulting, surviving or transferee Person is a corporation,
partnership, trust or limited liability company organized and existing under the
laws of the United States of America, any State of the United States or the
District of Columbia and such Person (if not such Subsidiary Guarantor)
expressly assumes, by supplemental indenture, executed and delivered to the
Trustee, all the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee, the Security Documents and the Intercreditor Agreement;
(b) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the resulting, surviving or
transferee Person or any Restricted Subsidiary as a result of such transaction
as having been Incurred by such Person or such Restricted Subsidiary at the time
of such transaction), no Default shall have occurred and be continuing; and
(c) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indenture (if any) comply with this Indenture; or

 

(2)     the transaction will result in the release of the Subsidiary Guarantor
from its obligations under this Indenture and its Subsidiary Guarantee after and
upon compliance with Section 13.04.

 

(c)     Notwithstanding the preceding clause (3) of Section 8.01(a), (x) any
Restricted Subsidiary may consolidate with, merge into or transfer all or part
of its properties and assets to the Company and the Company may consolidate
with, merge into or transfer all or part of its properties and assets to a
Subsidiary Guarantor and (y) the Company may merge with an Affiliate
incorporated solely for the purpose of reincorporating the Company in another
jurisdiction; and provided further that, in the case of a Restricted Subsidiary
that consolidates with, merges into or transfers all or part of its properties
and assets to the Company, the Company will not be required to comply with the
preceding clause (5) of Section 8.01(a).

 

(d)     Upon any consolidation of the Company with, or merger of the Company
into, any other Person or any conveyance, transfer or lease of all or
substantially all of the assets of the Company in accordance with
Section 8.01(a), the Successor Company shall succeed to, and be substituted for,
and may exercise every right and power of, the Company, under this Indenture
with the same effect as if such successor Person has been named as the Company
herein, and thereafter, except in the case of a lease, the predecessor Person
shall be released from the obligation to pay the principal of and interests on
the Notes and all other covenants and obligations under this Indenture.

 

ARTICLE NINE
DEFAULTS AND REMEDIES

 

Section 9.01.     Events of Default.

 

An “Event of Default” shall occur if:

 

(1)     there shall be a default in the payment of any interest on any Note when
it becomes due and payable, and such default shall continue for a period
of 30 days;

 

(2)     there shall be a default in the payment of the principal of (or premium,
if any, on) any Note when due at its Stated Maturity, upon optional redemption,
upon required repurchase, upon declaration of acceleration or otherwise;

 

(3)     there shall be a default in the performance or breach of the provisions
of Article Eight;

 

(4)     [reserved];

 

(5)     there shall be a failure by the Company to comply with any agreement in
this Indenture (other than an agreement, a default in or failure to comply that
is specifically dealt with elsewhere in this Section 9.01) and continuance of
such default for 30 days after there has been given, by registered or certified
mail, to the Company by the Trustee or to the Company and the Trustee by the
Holders of at least 25% in principal amount of the outstanding Notes a written
notice specifying such default or breach and requiring it to be remedied and
stating that such notice is a “Notice of Default” hereunder;

 

(6)     there shall be any default under any mortgage, indenture or instrument
under which there is issued or by which there is secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Restricted
Subsidiaries (or the payment of which is Guaranteed by the Company or any of its
Restricted Subsidiaries), other than Indebtedness owed to the Company or a
Restricted Subsidiary, whether such Indebtedness or Guarantee now exists, or is
created after the date of this Indenture, which default: (a) is caused by a
failure to pay principal of, or interest or premium, if any, on such
Indebtedness prior to the expiration of the grace period provided in such
Indebtedness (and any extensions of any grace period) (a “payment default”) or
(b) results in the acceleration of such Indebtedness prior to its Stated
Maturity and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a payment default or the maturity of which has been so
accelerated, aggregates $20.0 million or more;

 

(7)     the Company or any of its Restricted Subsidiaries that is a Significant
Subsidiary, or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary, pursuant to or within the
meaning of any Bankruptcy Law:

 

(A)     commences a voluntary case or proceeding to be adjudicated a bankrupt or
insolvent;

 

(B)     consents to the entry of an order for relief against it in an
involuntary case or proceeding or to the commencement of any case or proceeding;

 

(C)     files a petition or answer or consent seeking reorganization or relief
under any applicable Bankruptcy Law;

 

(D)     consents to the filing of such petition or to the appointment of or the
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any substantial part of
its property; or

 

(E)     makes a general assignment for the benefit of creditors or the admission
in writing of its inability to pay its debts generally as they become due;

 

(8)     a court of competent jurisdiction enters a final order or decree under
any Bankruptcy Law that:

 

(A)     is for relief against the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary in an
involuntary case;

 

(B)     adjudges the Company or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries of the Company
that, taken together, would constitute a Significant Subsidiary a bankrupt or
insolvent;

 

(C)     approves as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company or any of
its Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken together, would constitute a
Significant Subsidiary;

 

(D)     appoints a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary, or of any substantial part of their property;

 

(E)     orders the winding up or liquidation of the Company’s or any of its
Restricted Subsidiaries that is a Significant Subsidiary’s or any group of
Restricted Subsidiaries of the Company that, taken together, would constitute a
Significant Subsidiary’s, affairs,

 

and the final order or decree remains unstayed and in effect for 60 consecutive
days;

 

(9)     the failure by the Company or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary to pay final judgments aggregating in excess of $25.0 million (to the
extent not covered by insurance by a reputable and creditworthy insurer as to
which the insurer has not disclaimed coverage), which judgments are not paid or
discharged, and there shall be any period of 60 consecutive days following entry
of such final judgment or decree during which a stay of enforcement of such
final judgment or decree, by reason of pending appeal or otherwise, shall not be
in effect;

 

(10)     any of this Indenture (including the Subsidiary Guarantees), the Notes,
the Security Documents and any supplemental indentures pursuant to this
Indenture, after delivery thereof shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with their terms against the Company or a
Subsidiary Guarantor party thereto or shall be repudiated by any of them in
writing, or any of the Security Documents with respect to any Collateral,
individually or in the aggregate, having a fair market value in excess of
$25.0 million shall cease to create a valid and perfected Lien of the priority
required thereby on any of the collateral purported to be covered thereby,
except to the extent permitted by the terms of this Indenture, or the Company or
any Restricted Subsidiary or any of their Affiliates shall so state in writing;
or

 

(11)     there shall be any event of default under and as defined under the
First Lien Credit Agreement that continues unwaived or uncured for 30 days.

 

Notwithstanding the foregoing, if an Event of Default specified in clause (6)
above shall have occurred and be continuing, such Event of Default and any
consequential acceleration (to the extent not in violation of any applicable law
or in conflict with any judgment or decree of a court of competent jurisdiction)
shall be automatically rescinded if (i) the Indebtedness that is the subject of
such Event of Default has been repaid, or (ii) if the default relating to such
Indebtedness is waived by the holders of such Indebtedness or cured and if such
Indebtedness has been accelerated, then the holders thereof have rescinded their
declaration of acceleration in respect of such Indebtedness, in each case
within 20 days after the declaration of acceleration with respect thereto.

 

Section 9.02.     Acceleration.

 

(a)     If an Event of Default (other than as specified in clause (7) or (8) of
Section 9.01 with respect to the Company) shall occur and be continuing with
respect to this Indenture, the Trustee or the Holders of not less than 25% in
aggregate principal amount of the Notes then outstanding may declare all unpaid
principal of, premium, if any, and accrued and unpaid interest on all Notes to
be due and payable immediately, by a notice in writing to the Company (and to
the Trustee if given by the Holders of the Notes) and upon any such declaration,
such principal, premium, if any, and interest shall become due and payable
immediately. If an Event of Default specified in clause (7) or (8) of
Section 9.01 with respect to the Company occurs and is continuing, the principal
of, premium, if any, accrued and unpaid interest, if any, on all the Notes will
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Holders.

 

(b)     After a declaration of acceleration, the Holders of a majority in
aggregate principal amount of Notes outstanding by notice to the Company and the
Trustee, on behalf of the Holders of Notes, may rescind and annul such
declaration and its consequences if:

 

(1)     the Company has paid or deposited with the Trustee a sum sufficient to
pay (A) all sums paid or advanced by the Trustee under this Indenture and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, (B) all overdue interest on all Notes then outstanding,
and (C) the principal of, and premium, if any, on any Notes then outstanding
which have become due otherwise than by such declaration of acceleration and
interest thereon at the rate borne by the Notes;

 

(2)     the rescission would not conflict with any judgment or decree of a court
of competent jurisdiction; and

 

(3)     all Events of Default, other than the non-payment of principal of,
premium, if any, and interest on the Notes which have become due solely by such
declaration of acceleration, have been cured or waived as provided in this
Indenture.

 

(c)     No such rescission shall affect any subsequent default or impair any
right consequent thereon.

 

Section 9.03.     Other Remedies.

 

(a)     If an Event of Default occurs and is continuing, the Trustee may pursue
any available remedy to collect the payment of principal, premium, if any, or
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

 

(b)     The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding.

 

A delay or omission by the Trustee or any Holder of a Note in exercising any
right or remedy accruing upon and during the continuance of an Event of Default
shall not impair the right or remedy or constitute a waiver of or acquiescence
in the Event of Default. All remedies are cumulative to the extent permitted by
law.

 

Section 9.04.     Waiver of Past Defaults.

 

The Holders of not less than a majority in aggregate principal amount of the
Notes outstanding, by written notice (including, without limitation, consents
obtained in connection with a purchase of, or tender offer or exchange offer for
the Notes) to the Trustee and the Company, may on behalf of the Holders of all
outstanding Notes waive any existing Default or Event of Default or
non-compliance with any provisions under this Indenture and its consequences,
except a continuing Default or Event of Default (1) in the payment of the
principal of, premium, if any, or interest on any Note (which may only be waived
with the consent of each Holder of Notes affected), or (2) in respect of a
covenant or provision which under this Indenture cannot be modified or amended
without the consent of the Holder of each Note affected by such modification or
amendment. In case of any such waiver, the Company, the Trustee and the Holders
shall be restored to their former positions and rights hereunder and under the
Notes, respectively. This Section 9.04 shall be in lieu of §316(a)(1)(B) of the
TIA and such §316(a)(1)(B) of the TIA is hereby expressly excluded from this
Indenture and the Notes, as permitted by the TIA. Upon any such waiver, such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.

 

Section 9.05.     Control by Majority.

 

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holders of Notes or that would involve
the Trustee in personal liability.

 

Section 9.06.     Limitation on Suits.

 

Subject to Section 9.07 and Section 10.01, no Holder of any of the Notes has any
right to institute any proceedings with respect to this Indenture or any remedy
thereunder, unless (1) such Holder has previously given the Trustee written
notice that an Event of Default has occurred and is continuing, (2) the Holders
of at least 25% in aggregate principal amount of the outstanding Notes have
requested the Trustee pursue the remedy, (3) such Holders have furnished
security or indemnity satisfactory to the Trustee against any loss, liability or
expense, (4) the Trustee has not complied with such request within 60 days after
receipt of the request and the furnishing of security or indemnity, and (5) the
Holders of a majority in principal amount of the outstanding Notes have not
waived such Event of Default or otherwise given the Trustee a direction that, in
the opinion of the Trustee, is inconsistent with such request within such 60-day
period.

 

Section 9.07.     Rights of Holders of Notes to Receive Payment.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, or interest on such
Note, on or after the respective due dates expressed in such Note (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.

 

Section 9.08.     Collection Suit by Trustee.

 

If an Event of Default specified in clause (1) or (2) of Section 9.01 above
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount of overdue principal of, premium, if any, interest remaining unpaid on
the Notes and to the extent lawful, interest on overdue principal, premium, if
any, and interest and such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

 

Section 9.09.     Trustee May File Proofs of Claim.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
or any Subsidiary Guarantor (or any other obligor upon the Notes), its creditors
or its property and shall be entitled and empowered to collect, receive and
distribute any money or other securities or property payable or deliverable on
any such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 10.07. To the
extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 10.07 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Holders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 

Section 9.10.     Priorities.

 

(a)     If the Trustee collects any money or other property (or the same is
distributed) pursuant to this Article Nine, it shall pay out the money and other
property in the following order:

 

First: to the Trustee and Collateral Agent, their agents and attorneys for
amounts due hereunder and under the Security Documents, including payment of all
compensation, expense and liabilities incurred, and all advances made, by the
Trustee and Collateral Agent and the costs and expenses of collection;

 

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, interest ratably, without preference or priority of
any kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and

 

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

 

(b)     The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 9.10.

 

Section 9.11.     Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 9.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 9.07, or a suit by Holders of more than ten percent in
principal amount of the then outstanding Notes.

 

ARTICLE TEN
TRUSTEE

 

Section 10.01.     Duties of Trustee.

 

(a)     If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(b)     Except during the continuance of an Event of Default:

 

(1)     the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

(2)     in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
on their face to the requirements of this Indenture.

 

(c)     The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

 

(1)     this paragraph does not limit the effect of paragraph (b) of this
Section 10.01;

 

(2)     the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(3)     the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 9.05.

 

(d)     Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 10.01.

 

(e)     No provision of this Indenture shall require the Trustee to expend or
risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Holders unless such Holders
shall have furnished to the Trustee security or indemnity satisfactory to it, in
its sole discretion, against all losses and expenses caused by taking or not
taking such action.

 

(f)     Money held in trust by the Trustee need not be segregated from other
funds and need not be held in an interest-bearing account, in each case except
to the extent required by law or by any other provision of this Indenture. The
Trustee (acting in any capacity hereunder) shall not be liable for interest on
any money received by it hereunder unless the Trustee otherwise agrees in
writing with the Company.

 

Section 10.02.     Certain Rights of Trustee.

 

(a)     The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

 

(b)     Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and the advice or opinion of such counsel shall be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.

 

(c)     The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

 

(d)     The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

 

(e)     Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

 

(f)     The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders unless such Holders shall have furnished to the Trustee security or
indemnity satisfactory to it in its sole discretion against all losses and
expenses caused by taking or not taking such action. IN NO EVENT SHALL THE
TRUSTEE BE LIABLE TO ANY PERSON FOR SPECIAL, PUNITIVE, INDIRECT, CONSEQUENTIAL
OR INCIDENTAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER (INCLUDING, BUT NOT LIMITED
TO, LOST PROFITS) FOR ANY ACTION IT TAKES OR OMITS TO TAKE, EVEN IF THE TRUSTEE
HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE.

 

(g)     The Trustee shall not be deemed to have notice of any Default or Event
of Default unless a Responsible Officer of the Trustee has actual knowledge
thereof or unless written notice of such event is sent to the Trustee in
accordance with Section 16.02, and such notice references the Notes.

 

(h)     Subject to Section 10.01(b)(2), the Trustee shall not be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit.

 

(i)     The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder, including the Collateral Agent.

 

(j)     The Trustee may refuse to follow any direction that conflicts with law
or this Indenture or that the Trustee determines is unduly prejudicial to the
right of any other Holder or that would involve the Trustee in personal
liability.

 

(k)     The Trustee shall not be responsible or liable for any action taken or
omitted by it in good faith at the direction of the Holders holding a principal
amount of the Notes not less than the principal amount of Notes required to make
such direction pursuant to this Indenture as to the time, method and place of
conducting any proceedings for any remedy available to the Trustee or the
exercising of any power conferred by this Indenture.

 

(l)     Any action taken, or omitted to be taken, by the Trustee in good faith
pursuant to this Indenture upon the request or authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note and such request or authorization or consent
shall be conclusive and binding upon future holders of Notes executed and
delivered in exchange therefor or in place thereof.

 

(m)     The Trustee may request that the Company delivers an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any Person authorized to sign an
Officers’ Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.

 

(n)     The Trustee shall not be required to give any bond or surety in respect
of the execution of the trusts and powers under this Indenture.

 

(o)     The Trustee shall not be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God, earthquakes, fire, flood, terrorism,
wars and other military disturbances, sabotage, epidemics, riots, interruptions,
loss or malfunction of utilities, computer (hardware or software) or
communication services, accidents, labor disputes, and acts of civil or military
authorities and governmental actions.

 

Section 10.03.     Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may become a creditor of, or otherwise deal with, the
Company or any of its Affiliates with the same rights it would have if it were
not Trustee. However, in the event that the Trustee acquires any conflicting
interest as described in the TIA while any Default exists, it must eliminate
such conflict within 90 days, apply to the Commission for permission to continue
as Trustee with such conflict or resign as Trustee. The Collateral Agent and any
other Agent may do the same with like rights and duties. The Trustee is also
subject to Sections 10.10 and 10.11.

 

Section 10.04.     Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Subsidiary Guarantees or the Notes,
it shall not be accountable for the Company’s use of the proceeds from the Notes
or any money paid to the Company or upon the Company’s direction under any
provision of this Indenture, it shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication. The Trustee shall not be charged with knowledge of any Default
or Event of Default under Sections 9.01(3), (4), (5), (6), (7), (8), (9) or
(10), or of the identity of any Significant Subsidiary unless either (a) a
Responsible Officer shall have actual knowledge thereof or (b) the Trustee shall
have received written notice thereof in accordance with Section 16.02 hereof
from the Company, any Subsidiary Guarantor or any Holder. In accepting the trust
hereby created, the Trustee acts solely as Trustee under this Indenture and not
in its individual capacity and all persons, including without limitation the
Holders of the Notes and the Company having any claim against the Trustee
arising from this Indenture shall look only to the funds and accounts held by
the Trustee hereunder for payment except as otherwise provided herein.

 

Section 10.05.     Notice of Default.

 

If a Default or Event of Default occurs and is continuing and if it is actually
known to the Trustee, the Trustee shall deliver to Holders of Notes a notice of
the Default or Event of Default within 90 days after it occurs. Except in the
case of a Default or Event of Default in payment of principal of, premium or
interest on any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes.

 

Section 10.06.     Reports by Trustee to Holders of the Notes.

 

(a)     Within 60 days after each August 15 beginning with August 15, 2019, and
for so long as Notes remain outstanding, the Trustee shall deliver to the
Holders of the Notes a brief report dated as of such reporting date that
complies with TIA §313(a) (but if no event described in TIA §313(a) has occurred
within the twelve months preceding the reporting date, no report need be
transmitted). The Trustee also shall comply with TIA §313(b)(2). The Trustee
shall also deliver all reports as required by TIA §313(c).

 

(b)     A copy of each report at the time of its delivery to the Holders of
Notes shall be delivered to the Company and filed with the Commission and each
stock exchange on which the Notes are listed in accordance with TIA §313(d). The
Company shall promptly notify the Trustee when the Notes are listed on any stock
exchange or any delisting thereof.

 

Section 10.07.     Compensation and Indemnity.

 

(a)     The Company shall pay to the Trustee (in its capacity as Trustee, and,
to the extent it has been appointed as such, as Paying Agent, Registrar and
Conversion Agent) from time to time reasonable compensation for its acceptance
of this Indenture and services hereunder in accordance with a written schedule
provided by the Trustee to the Company. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. The Company
shall reimburse the Trustee promptly upon request for all reasonable
disbursements, advances and reasonable out-of-pocket expenses incurred or made
by it in addition to the compensation for its services, except those resulting
from its own negligent action, negligent failure to act or willful misconduct.
Such expenses shall include the reasonable compensation, disbursements and
expenses of the Trustee’s agents and counsel.

 

(b)     The Company shall indemnify the Trustee in its capacity against any and
all losses, liabilities or reasonable out-of-pocket expenses incurred by it
arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses of enforcing this
Indenture against the Company (including this Section 10.07) and defending
itself against any claim (whether asserted by either of the Company or any
Holder or any other Person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder, except to the extent any
such loss, liability or expense may be attributable to its negligence or willful
misconduct. The Trustee shall notify the Company promptly of any claim for which
it may seek indemnity. Failure by the Trustee to so notify the Company shall not
relieve the Company of its obligations hereunder. The Company shall defend the
claim and the Trustee shall cooperate in the defense. The Trustee may elect to
have separate counsel defend the claim, but the Company will be obligated to pay
the reasonable fees and expenses of such separate counsel only if the Company
fails to assume the Trustee’s defense or there is a conflict of interest between
the Company, on the one hand, and the Trustee, on the other hand, with respect
to the claim, as reasonably determined by the Trustee. The Company need not pay
for any settlement made without its consent, which consent shall not be
unreasonably withheld.

 

(c)     The obligations of the Company under this Section 10.07 shall survive
the satisfaction and discharge of this Indenture.

 

(d)     To secure the Company’s payment obligations in this section, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal, premium, if any, and
interest on particular Notes. Such Lien shall survive the satisfaction and
discharge of this Indenture and the resignation or removal of the Trustee.

 

(e)     When the Trustee incurs expenses or renders services after an Event of
Default specified in clause (7) or (8) of Section 9.01 occurs, the expenses and
the compensation for the services (including the fees and expenses of its agents
and counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

Section 10.08.     Replacement of Trustee.

 

(a)     A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 10.08.

 

(b)     The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company may remove the
Trustee if:

 

(1)     the Trustee fails or ceases to comply with Section 10.10;

 

(2)     the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

 

(3)     a custodian or public officer takes charge of the Trustee or its
property; or

 

(4)     the Trustee becomes incapable of acting.

 

(c)     If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

 

(d)     If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of Notes of at least 10% in principal amount of the then outstanding
Notes may petition at the expense of the Company any court of competent
jurisdiction for the appointment of a successor Trustee.

 

(e)     If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with the obligations imposed on
it under TIA §310(b) or Section 10.10, such Holder may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(f)     A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee shall deliver a notice of its
succession to Holders. The retiring Trustee shall promptly transfer all property
held by it as Trustee to the successor Trustee, provided, however that all sums
owing to the Trustee hereunder have been paid and subject to the Lien provided
for in Section 10.07. Notwithstanding replacement of the Trustee pursuant to
this Section 10.08, the Company’s obligations under Section 10.07 shall continue
for the benefit of the retiring Trustee.

 

Section 10.09.     Successor Trustee by Merger, Etc.

 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another Person, the
successor Person without any further act shall be the successor Trustee.

 

Section 10.10.     Eligibility; Disqualification.

 

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trust
powers, that is subject to supervision or examination by Federal or state
authorities, that has (or its corporate parent shall have) a combined capital
and surplus of at least $100.0 million as set forth in its most recent published
annual report of condition and that is not an Affiliate of the Company.

 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§310(a)(1), (2) and (5). The Trustee is subject to TIA §310(b).

 

Section 10.11.     Preferential Collection of Claims Against Company.

 

The Trustee is subject to TIA §311(a), excluding any creditor relationship
listed in TIA §311(b). A Trustee who has resigned or been removed shall be
subject to TIA §311(a) to the extent indicated therein.

 

Section 10.12.     Trustee in Other Capacities.

 

References to the Trustee in Sections 10.01, 10.02, 10.03, 10.04, 10.07, 10.08
and 10.09 shall be understood to include the Trustee when acting in other
capacities under the Indenture, the Notes, the Intercreditor Agreement and the
Security Documents, including, without limitation, as Collateral Agent and
Paying Agent. Without limiting the foregoing, and for the avoidance of doubt,
such Sections shall be read to apply to the Collateral Agent and the
Intercreditor Agreement and Security Documents, mutatis mutandis, in addition to
this Indenture. The privileges, rights, indemnities and exculpatory provisions
contained in this Indenture shall apply to the Trustee, wherever it is acting
under the Intercreditor Agreement or the Security Documents.

 

Section 10.13.     Credit Bid.

 

(a)     The Trustee, on behalf of itself and the Holders, shall have the right,
exercisable at the discretion and direction of the Holders of not less than 50%
in aggregate principal amount of the Notes then outstanding, to credit bid and
purchase for the benefit of the Trustee and the Holders all or any portion of
Collateral at any sale thereof conducted by the Trustee under the provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the Bankruptcy Law, including
Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Trustee (whether by judicial action or
otherwise) in accordance with applicable law. Such credit bid or purchase may be
completed through one or more acquisition vehicles formed by the Trustee to make
such credit bid or purchase and, in connection therewith, the Trustee is
authorized, on behalf of itself and the other Holders, to adopt documents
providing for the governance of the acquisition vehicle or vehicles, and assign
the applicable obligations to any such acquisition vehicle in exchange for
Equity Interests and/or debt issued by the applicable acquisition vehicle (which
shall be deemed to be held for the ratable account of the applicable Holders on
the basis of the obligations so assigned by each Holder); provided, however that
any actions by the Trustee with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Holders of not less than
50% in the aggregate principal amount of the Notes then outstanding,
irrespective of the termination of this Indenture and without giving effect to
the limitations on actions by the Holders of not less than 50% in the aggregate
principal amount of the Notes then outstanding contained in Section 12.03.

 

(b)     Each Holder hereby agrees, on behalf of itself and each of its
Affiliates that is a Holder, that, except as otherwise provided in any Note
Document or with the written consent of the Trustee and the Holders of not less
than 50% in the aggregate principal amount of the Notes then outstanding, it
will not take any enforcement action, accelerate obligations under any of the
Note Documents, or exercise any right that it might otherwise have under
applicable law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.

 

 

 

ARTICLE ELEVEN
DEFEASANCE AND COVENANT DEFEASANCE

 

Section 11.01.     Option to Effect Legal Defeasance or Covenant Defeasance.

 

The Company may, at its option and at any time, elect to have either
Section 11.02 or 11.03 be applied to all outstanding Notes upon compliance with
the conditions set forth below in this Article Eleven.

 

Section 11.02.     Legal Defeasance and Discharge.

 

Upon the Company’s exercise under Section 11.01 of the option applicable to this
Section 11.02, the Company shall, subject to the satisfaction of the conditions
set forth in Section 11.04, be deemed to have been discharged from its
obligations with respect to this Indenture and the Security Documents and all
outstanding Notes and all obligations of the Subsidiary Guarantors shall be
deemed to have been discharged with respect to their obligations under this
Indenture, the Guarantees and the Security Documents on the date the conditions
set forth below are satisfied (hereinafter, “Legal Defeasance”). For this
purpose, Legal Defeasance means that the Company and the Subsidiary Guarantors
shall be deemed to have paid and discharged the entire Indebtedness represented
by the outstanding Notes and Guarantees, respectively, which shall thereafter be
deemed to be “outstanding” only for the purposes of Section 11.05 and the other
Sections of this Indenture referred to in clauses (a) and (b) of this
Section 11.02, and shall be deemed discharged from the payment and performance
of all other obligations under this Indenture, the Notes, the Guarantees and the
Security Documents (and the Trustee, on demand of and at the expense of the
Company, shall execute proper instruments acknowledging the same), except for
the following provisions which shall survive until otherwise terminated or
discharged hereunder: (a) the rights of Holders of outstanding Notes to receive
solely from Funds in Trust (as defined in Section 11.04 and as more fully set
forth in such Section) payments in respect of the principal of, premium, if any,
and interest on such Notes when such payments are due, (b) subject to clause (a)
of this Section 11.02, the Company’s obligations with respect to such Notes
under Article Two and Section 7.02, (c) the rights, powers, trusts, duties,
indemnities and immunities of the Trustee hereunder and (d) this Article Eleven.
If the Company exercises its legal defeasance option pursuant to this
Section 11.02, the Subsidiary Guarantees will terminate with respect to the
Notes, and payment of the Notes may not be accelerated pursuant to Section 9.02
because of an Event of Default. Subject to compliance with this Article Eleven,
the Company may exercise its option (if any) to have this Section 11.02 applied
to any Notes notwithstanding the prior exercise of its option (if any) to have
Section 11.03 applied to such Notes.

 

Section 11.03.     Covenant Defeasance.

 

Upon the Company’s exercise under Section 11.01 of the option applicable to this
Section 11.03, the Company shall, subject to the satisfaction of the conditions
set forth in Section 11.04, be released from its obligations, and each
Restricted Subsidiary shall be released from its obligations, under the
covenants contained in Sections 7.22 through 7.30, the covenants set forth in
the Security Documents and the limitations set forth in clause (3) of
Section 8.01(a) with respect to the outstanding Notes on and after the date the
conditions set forth in Section 11.04 are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes to the extent permitted by GAAP). For this purpose, Covenant Defeasance
means that, with respect to the outstanding Notes, the Company and each
Restricted Subsidiary may omit to comply with and shall have no liability in
respect of any term, condition or limitation set forth in any such covenant,
whether directly or indirectly, by reason of any reference elsewhere herein to
any such covenant or by reason of any reference in any such covenant to any
other provision herein or in any other document and such omission to comply
shall not constitute a Default or an Event of Default under Section 9.01, but,
except as specified above, the remainder of this Indenture, the Security
Documents and such Notes shall be unaffected thereby. In addition, upon the
Company’s exercise under Section 11.01 of the option applicable to this
Section 11.03, subject to the satisfaction of the conditions set forth in
Section 11.04, (i) Sections 9.01(6), (7), (8) (clauses (7) and (8) with respect
to Significant Subsidiaries only), and Sections 9.01(9) and (10) shall not
constitute Events of Default and (ii) payment of the Notes may not be
accelerated because of an Event of Default specified in Sections 9.01(4), (5),
(6), (7), (8) (clauses (7) and (8) with respect to Significant Subsidiaries
only), or Sections 9.01(9) and (10) or because of the failure of the Company to
comply with clause (3) of Section 8.01(a).

 

Section 11.04.     Conditions to Legal Defeasance or Covenant Defeasance.

 

The following shall be the conditions to the application of either Section 11.02
or 11.03 to the outstanding Notes:

 

(a)     the Company must irrevocably deposit or cause to be deposited with the
Trustee, in trust, specifically pledged as security for, and dedicated solely
to, the benefit of the Holders of the Notes cash in United States dollars,
U.S. Government Obligations denominated in United States dollars, or a
combination thereof (“Funds in Trust”), in such amounts as, in the aggregate,
will be sufficient, in the opinion of a nationally recognized firm of
independent public accountants or a nationally recognized investment banking
firm, to pay and discharge the principal of, premium, if any, and interest on
the outstanding Notes on the Stated Maturity (or the applicable redemption date)
(in each case assuming the payment of interest as Cash Interest through such
date), if at or prior to electing either Legal Defeasance or Covenant
Defeasance, the Company has delivered to the Trustee an irrevocable notice to
redeem all of the outstanding Notes on such redemption date, and the Company
must specify whether the Notes are being defeased to Stated Maturity or to a
particular redemption date);

 

(b)     in the case of Legal Defeasance, the Company shall have delivered to the
Trustee an opinion of independent counsel in the United States confirming that
(A) the Company has received from, or there has been published by, the Internal
Revenue Service a ruling or (B) since the date of this Indenture, there has been
a change in the applicable Federal income tax law, in either case to the effect
that, and based thereon such Opinion of Counsel shall confirm that, the Holders
and Beneficial Owners of the outstanding Notes will not recognize income, gain
or loss for Federal income tax purposes as a result of such deposit and
defeasance and will be subject to Federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such deposit
and defeasance had not occurred;

 

(c)     in the case of Covenant Defeasance, the Company shall have delivered to
the Trustee an opinion of independent counsel in the United States confirming
that the Holders and Beneficial Owners of the outstanding Notes will not
recognize income, gain or loss for Federal income tax purposes as a result of
such deposit and defeasance and will be subject to Federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such deposit and defeasance had not occurred;

 

(d)     no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than an Event of Default or Default resulting
from the incurrence of Indebtedness or Liens securing such Indebtedness, all or
a portion of the proceeds of which will be applied to such deposit);

 

(e)     such deposit shall not result in a breach of, or constitute a default
under, any material agreement or instrument (other than this Indenture or the
Security Documents) to which the Company, any Subsidiary Guarantor or any
Restricted Subsidiary is a party or by which it is bound or if such breach or
default would occur, which is not waived as of, or for all purposes, on or
after, the date of such deposit;

 

(f)     the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders of the Notes or any Guarantee over the other creditors of
the Company or any Subsidiary Guarantor with the intent of defeating, hindering,
delaying or defrauding creditors of the Company, any Subsidiary Guarantor or
others; and

 

(g)     the Company will have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent provided
for relating to the Legal Defeasance or the Covenant Defeasance, as the case may
be, have been complied with.

 

Section 11.05.     Deposited Money and U.S. Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions.

 

(a)     Subject to Section 11.06, all money and U.S. Government Obligations
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 11.05, the “Trustee”)
pursuant to Section 11.04 in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent as the Trustee may determine, to the Holders of such Notes of all sums due
and to become due thereon in respect of principal, premium and interest, but
such money need not be segregated from other funds except to the extent required
by law.

 

(b)     The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or U.S. Government
Obligations deposited pursuant to Section 11.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

 

(c)     Anything in this Article Eleven to the contrary notwithstanding, the
Trustee shall deliver or pay to the Company from time to time upon the request
of the Company any money or U.S. Government Obligations held by it as provided
in Section 11.04 which, in the opinion of a nationally recognized firm of
independent public accountants, nationally recognized investment banking firm,
or appraisal firm expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 11.04(a)), are in
excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

 

Section 11.06.     Repayment to the Company.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Company upon its request; and the Holder of such Note shall thereafter look only
to the Company for payment thereof, and all liability of the Trustee or such
Paying Agent with respect to such trust money, and all liability of the Company
as trustee thereof, shall thereupon cease; provided, however, that the Trustee
or such Paying Agent, before being required to make any such repayment, shall at
the expense of the Company comply with the Commission Regulation 17AD-17 as it
applies to lost bondholders.

 

Section 11.07.     Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any United States dollars or
U.S. Government Obligations in accordance with Section 11.02 or 11.03, as the
case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Company’s obligations to make the related payments under this Indenture and
the Notes shall be revived and reinstated as though no deposit had occurred
pursuant to Section 11.02 or 11.03 until such time as the Trustee or Paying
Agent is permitted to apply all such money in accordance with Section 11.02
or 11.03, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.

 

ARTICLE TWELVE
AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 12.01.     Without Consent of Holders of Notes.

 

(a)     Notwithstanding Section 12.02, the Company, any Subsidiary Guarantor and
the Trustee and the Collateral Agent may modify, supplement or amend this
Indenture, the Notes, the Security Documents and the Intercreditor Agreement
without the consent of any Holder of a Note to:

 

(1)     cure any ambiguity, omission, defect, mistake or inconsistency;

 

(2)     provide for the assumption by a successor of the obligations of the
Company or any Subsidiary Guarantor under this Indenture, the Security Documents
and the Intercreditor Agreement in accordance with the applicable provisions
thereof;

 

(3)     provide for uncertificated Notes in addition to or in place of
certificated Notes (provided, however that the uncertificated Notes are issued
in registered form for purposes of Section 163(f) of the Code);

 

(4)     add guarantors or Collateral with respect to the Notes, including
Subsidiary Guarantors, or release a Subsidiary Guarantor from its Subsidiary
Guarantee and terminate such Subsidiary Guarantee or terminate a Lien securing
the Notes; provided, however that the release and termination is in accordance
with the applicable provisions of this Indenture;

 

(5)     secure the Notes or Subsidiary Guarantees;

 

(6)     add to the covenants of the Company or a Subsidiary Guarantor for the
benefit of the Holders or surrender any right or power conferred upon the
Company or a Subsidiary Guarantor;

 

(7)     make any change that does not adversely affect the rights of any Holder;

 

(8)     comply with any requirement of the Commission in connection with the
qualification of this Indenture under the TIA;

 

(9)     provide for the succession of a successor Trustee; provided, however
that the successor Trustee is otherwise qualified and eligible to act as such
under this Indenture;

 

(10)     make, complete or confirm any grant of Collateral permitted or required
by this Indenture or any of the Security Documents;

 

(11)      provide for the issuance of PIK Interest Notes or to increase the
outstanding principal amount of the Notes, in each case in accordance with the
limitations set forth in this Indenture as of the date hereof;

 

(12)     make any change as provided for in the Intercreditor Agreement; or

 

(13)     provide for conversion adjustments in accordance with Article Four in
connection with a Reorganization Event.

 

In addition, the Intercreditor Agreement may be amended in accordance with its
terms and without the consent of any Holder, the Trustee or the Collateral Agent
with the consent of the parties thereto or otherwise in accordance with its
terms; provided, however that such amendment does not affect the rights, duties,
protections, indemnities, immunities or obligations of the Trustee or the
Collateral Agent. The Intercreditor Agreement will also provide that in certain
circumstances the Security Documents may be amended automatically without the
consent of Holders of Notes, the Trustee or the Collateral Agent in connection
with any amendments to corresponding security documents creating Prior Liens;
provided, however that such amendment does not affect the rights, duties,
protections, indemnities, immunities or obligations of the Trustee or the
Collateral Agent.

 

(b)     Upon the request of the Company, and upon receipt by the Trustee or
Collateral Agent, as applicable, of the documents described in Section 16.04 and
Section 12.06, the Trustee or Collateral Agent shall join with the Company and
each Subsidiary Guarantor in the execution of any amendment or supplement
authorized or permitted by the terms of this Indenture and to make any further
appropriate agreements and stipulations that may be therein contained, but the
Trustee and the Collateral Agent shall not be obligated to enter into such
amendment or supplement that affects its own rights, duties, protections,
obligations, indemnities or immunities under this Indenture or otherwise.

 

Section 12.02.     With Consent of Holders of Notes.

 

(a)     Except as provided below in this Section 12.02, the Company, any
Subsidiary Guarantor, the Trustee and the Collateral Agent may amend or
supplement this Indenture, the Notes, the Security Documents and the
Intercreditor Agreement with the consent of the Holders of at least a majority
in aggregate principal amount of the Notes then outstanding (including, without
limitation, the PIK Interest Notes, if any) voting as a single class (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes); provided, however, that no such
modification or amendment may, without the consent of the Holder of each
outstanding Note affected thereby (including, without limitation, PIK Interest
Notes, if any) voting as a single class:

 

(1)     reduce the percentage in principal amount of such outstanding Notes, the
consent of whose Holders is required for any such amendment or supplemental
indenture, or the consent of whose Holders is required for any waiver or
compliance with certain provisions of this Indenture;

 

(2)     reduce the stated rate of or change the stated time for payment of
interest on any Note;

 

(3)     reduce the principal of or change the Stated Maturity of any Note;

 

(4)     reduce the premium payable upon the redemption of any Note or change the
time at which any Note may be redeemed pursuant to Section 3.07 and Section 3.08
hereof; other than modifications of Sections 7.26 and 7.30 or provisions
relating thereto;

 

(5)     make any Note payable in money other than that stated in the Note;

 

(6)     waive a Default or Event of Default in the payment of principal of, or
interest or premium on, the Notes (except a rescission of acceleration of the
Notes by the Holders of at least a majority in aggregate principal amount of the
then outstanding Notes and a waiver of the payment default that resulted from
such acceleration) or impair the right of any Holder to receive payment of the
principal of, premium, if any, and interest on such Holder’s Notes on or after
the due dates therefor or to institute suit for the enforcement of any payment
on or with respect to such Holder’s Notes;

 

(7)     modify the Subsidiary Guarantees in any manner adverse to the Holders of
the Notes;

 

(8)     release all or substantially all of the collateral subject to the Liens
created by the Security Documents (except with respect to releases permitted
under this Indenture)

 

(9)     adversely affect the right of Holders to convert the Notes other than as
provided in this Indenture; or

 

(10)     make any change to or modify the ranking of the Notes that would
adversely affect the Holders.

 

(b)     The Company may, but shall not be obligated to, fix a record date for
the purpose of determining the Persons entitled to consent to any indenture
supplemental hereto. If a record date is fixed, the Holders on such record date,
or its duly designated proxies, and only such Persons, shall be entitled to
consent to such supplemental indenture, whether or not such Holders remain
Holders after such record date; provided, however that unless such consent shall
have become effective by virtue of the requisite percentage having been obtained
prior to the date which is 90 days after such record date, any such consent
previously given shall automatically and without further action by any Holder be
canceled and of no further effect.

 

(c)     Upon the request of the Company accompanied by a resolution of its Board
of Directors authorizing the execution of any such amendment, supplement or
waiver, and upon the filing with the Trustee of evidence reasonably satisfactory
to the Trustee of the consent of the Holders of Notes as aforesaid, and upon
receipt by the Trustee or the Collateral Agent, as applicable, of the documents
described in Section 12.06 and Section 16.04, the Trustee or the Collateral
Agent shall join with the Company and each Subsidiary Guarantor in the execution
of such amendment, supplement or waiver unless such amendment, supplement or
waiver directly affects the Trustee’s or the Collateral Agent’s own rights,
duties, indemnities or immunities under this Indenture or otherwise, in which
case the Trustee and the Collateral Agent may in its discretion, but shall not
be obligated to, enter into such amendment, supplement or waiver.

 

(d)     It shall not be necessary for the consent of the Holders of Notes under
this Section 10.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

 

(e)     After an amendment, supplement or waiver under this Section 12.02
becomes effective, the Company shall deliver to the Holders of Notes a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to deliver such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.

 

Section 12.03.     Compliance with Trust Indenture Act.

 

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental Indenture that complies with the TIA as then in
effect.

 

Section 12.04.     Revocation and Effect of Consents.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 

Section 12.05.     Notation on or Exchange of Notes.

 

(a)     The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Company in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.

 

(b)     Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.

 

Section 12.06.     Trustee to Sign Amendments, Etc.

 

The Trustee shall sign any amended or supplemental indenture or Note authorized
pursuant to this Article Twelve if the amendment or supplement does not
adversely affect the rights, duties, liabilities, indemnities or immunities of
the Trustee. In executing any amended or supplemental indenture or Note, the
Trustee shall be entitled to receive and shall be fully protected in relying
upon an Officers’ Certificate and an Opinion of Counsel stating that the
execution of such amended or supplemental indenture is authorized or permitted
by this Indenture.

 

ARTICLE THIRTEEN
SUBSIDIARY GUARANTEES

 

Section 13.01.     Subsidiary Guarantee.

 

(a)     Subject to this Article Thirteen, each of the Subsidiary Guarantors,
jointly and severally, fully and unconditionally, guarantees, on a senior
secured basis, to each Holder of a Note authenticated and delivered by the
Trustee and to the Trustee and its successors and assigns, irrespective of the
validity and enforceability of this Indenture, the Notes or the obligations of
the Company hereunder or thereunder, that: (i) the principal of, premium, if
any, and interest on the Notes will be promptly paid in full when due, whether
at Stated Maturity, by acceleration, redemption or otherwise, and interest on
the overdue principal of, premium, if any, and interest on the Notes, if any, if
lawful (subject in all cases to any applicable grace period provided herein),
and all other monetary obligations of the Company to the Holders or the Trustee
hereunder or thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and (ii) in case of any extension
of time of payment or renewal of any Notes or any of such other obligations,
that same will be promptly paid in full when due or performed in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise. Failing payment when due of any amount so guaranteed
or any performance so guaranteed for whatever reason, the Subsidiary Guarantors
shall be jointly and severally obligated to pay the same immediately. Each
Subsidiary Guarantor agrees that this is a guarantee of payment and not a
guarantee of collection.

 

(b)     The Subsidiary Guarantors agree that, to the maximum extent permitted
under applicable law, their obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Notes or this
Indenture, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Notes with respect to any provisions hereof or thereof, the
recovery of any judgment against the Company, any action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a Subsidiary Guarantor. Subject to Section 9.06, each
Subsidiary Guarantor waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Company, any
right to require a proceeding first against the Company, protest, notice and all
demands whatsoever and covenant that this Guarantee shall not be discharged
except by complete performance of the obligations contained in the Notes and
this Indenture.

 

(c)     If any Holder or the Trustee is required by any court or otherwise to
return to the Company, the Subsidiary Guarantors or any custodian, trustee,
liquidator or other similar official acting in relation to either of the Company
or the Subsidiary Guarantors, any amount paid by either to the Trustee or such
Holder, this Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

 

(d)     Each Subsidiary Guarantor agrees that it shall not be entitled to any
right of subrogation in relation to the Holders in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.
Each Subsidiary Guarantor further agrees that, as between the Subsidiary
Guarantors, on the one hand, and the Holders and the Trustee, on the other hand,
(x) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Article Nine for the purposes of this Guarantee, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the obligations guaranteed hereby, and (y) in the event of any declaration of
acceleration of such obligations as provided in Article Nine, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Subsidiary Guarantors for the purpose of this Guarantee. Each Subsidiary
Guarantor that makes a payment or distribution under its Guarantee shall have
the right to seek contribution from any non-paying Subsidiary Guarantor, in a
pro rata amount based on the net assets of each Subsidiary Guarantor determined
in accordance with GAAP, so long as the exercise of such right does not impair
the rights of the Holders under the Guarantee.

 

(e)     In respect to its obligations under its Guarantee, each Subsidiary
Guarantor agrees to be bound to, and hereby covenants, with respect to itself,
the covenant set forth in Section 7.06.

 

Section 13.02.     Limitation on Subsidiary Guarantor Liability.

 

Each Subsidiary Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Guarantee of such
Subsidiary Guarantor not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Federal or state law to the
extent applicable to any Guarantee. To effectuate the foregoing intention, the
Trustee, the Holders and the Subsidiary Guarantors hereby irrevocably agree that
the obligations of such Subsidiary Guarantor will be limited to the maximum
amount which, after giving effect to all other contingent and fixed liabilities
of such Subsidiary Guarantor, and after giving effect to any collections from or
payments made by or on behalf of any other Subsidiary Guarantor in respect of
the obligations of such other Subsidiary Guarantor under its Guarantee or
pursuant to its contribution obligations under this Article Thirteen, will
result in the obligations of such Subsidiary Guarantor under its Guarantee not
constituting a fraudulent conveyance or fraudulent transfer under Federal or
state law.

 

Section 13.03.     Execution and Delivery of Notation of Guarantee.

 

(a)     To evidence its Guarantee set forth in Section 13.01, with respect to
the Notes issued on the Issue Date, a Subsidiary Guarantor shall execute a
notation of such Guarantee substantially in the form included in Exhibit D
hereto endorsed by an Officer of such Subsidiary Guarantor by manual or
facsimile signature on each Note authenticated and delivered by the Trustee.

 

(b)     Each Subsidiary Guarantor hereby agrees that its Guarantee set forth in
Section 13.01 shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of such Guarantee.

 

(c)     If an Officer whose signature is on this Indenture or on the notation of
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a notation of Guarantee is endorsed, the Guarantee shall be valid
nevertheless.

 

(d)     The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Guarantee set forth in
this Indenture on behalf of the Subsidiary Guarantors.

 

Section 13.04.     Releases of Subsidiary Guarantors.

 

(a)     A Subsidiary Guarantor will be deemed automatically and unconditionally
released and discharged from all of its obligations under its Guarantee without
any further action on the part of the Trustee or any Holder of the Notes:

 

(1)     in the event that a Subsidiary Guarantor is sold or disposed of (whether
by merger, consolidation, the sale of its Capital Stock or the sale of all or
substantially all of its assets (other than by lease)) and whether or not the
Subsidiary Guarantor is the surviving entity in such transaction to a Person
which is not the Company or a Restricted Subsidiary of the Company if the sale
or other disposition does not violate Section 7.26.

 

(2)     if the Company designates such Subsidiary Guarantor as an Unrestricted
Subsidiary and such designation complies with the other applicable provisions of
this Indenture or if the Subsidiary Guarantor no longer meets the definition of
Restricted Subsidiary;

 

(3)     if such Subsidiary Guarantor ceases to guarantee any other Indebtedness
of the Company or a Subsidiary Guarantor under a Credit Facility, and is not a
borrower under the First Lien Credit Agreement; provided, however that no Event
of Default has occurred and is continuing; or

 

(4)     upon a satisfaction and discharge or a legal or covenant defeasance of
the Notes in accordance with Article Eleven or Article Fifteen.

 

(b)     Any Subsidiary Guarantor not released from its obligations under its
Guarantee shall remain liable for the full amount of principal of, premium, if
any, and interest on the Notes and for the other obligations of any Subsidiary
Guarantor under this Indenture as provided in this Article Thirteen.

 

ARTICLE FOURTEEN
COLLATERAL AND SECURITY

 

Section 14.01.     The Collateral Agent. By accepting a Note, each Holder is
deemed to have irrevocably appointed the Collateral Agent to act as its agent
under the Security Documents and irrevocably authorized the Collateral Agent to
(i) perform the duties and exercise the rights, powers and discretions that are
specifically given to it under the Security Documents or other documents to
which it is a party, together with any other incidental rights, powers and
discretions, and (ii) execute each document expressed to be executed by the
Collateral Agent on its behalf. Each Holder agrees that the Collateral Agent
shall be entitled to the rights, privileges, protections, immunities,
indemnities and benefits provided to the Collateral Agent by this Indenture and
the Security Documents. The Collateral Agent will have no duties or obligations
except those expressly set forth in the Security Documents to which it is party;
provided, however that no provision of this Indenture shall be construed to
relieve the Collateral Agent from liability for its own negligent action, its
own negligent failure to act or its own willful misconduct. Notwithstanding the
generality of the foregoing:

 

(a)     The duties and obligations of the Collateral Agent shall be determined
solely by the express provisions of this Indenture and the Security Documents
and the Collateral Agent shall not be liable to any party hereto or to any
Security Document to which it is a party by reason of any failure on the part of
any other party hereto or any maker, guarantor, endorser or other signatory of
any document or any other Person to perform such Person’s obligations under any
such document.

 

(b)     The Collateral Agent shall not be responsible in any manner for the
validity, enforceability or sufficiency of this Indenture, the Security
Documents or any Collateral delivered under the Security Documents, or for the
value or collectability of any Notes or for any representations made or
obligations assumed by any party other than the Collateral Agent. The Collateral
Agent shall not be bound to examine or inquire into or be liable for any defect
or failure in the right or title of the Grantors to all or any of the assets
whether such defect or failure was known to the Collateral Agent or might have
been discovered upon examination or inquiry and whether capable of remedy or
not.

 

(c)     The Collateral Agent shall not be responsible for any unsuitability,
inadequacy, expiration or unfitness of any security interest created pursuant to
any Security Document pertaining to this matter nor shall it be obligated to
make any investigation into, and shall be entitled to assume, the adequacy and
fitness of any security interest created pursuant to any Security Document
pertaining to this matter.

 

(d)     The Collateral Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it in good faith or for any mistake
in fact or law, or for anything which it may do or refrain from doing in
connection herewith, in each case except for its own gross negligence or willful
misconduct.

 

(e)     The Collateral Agent may seek the advice, at the expense of the Company,
of legal counsel in the event of any dispute or question as to the construction
of any of the provisions of this Indenture or its duties hereunder or under any
Security Document or applicable law, and it shall incur no liability and shall
be fully protected in respect of any action taken, omitted or suffered by it in
good faith in accordance with the advice or written opinion of such counsel.

 

(f)     The Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, approval or other paper
or document it receives in connection with this Indenture or any Security
Document.

 

(g)     IN NO EVENT SHALL THE COLLATERAL AGENT BE LIABLE FOR ANY INDIRECT,
SPECIAL, PUNITIVE OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, EVEN IF SUCH LOSS OR DAMAGE WAS
FORESEEABLE OR IT HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND
REGARDLESS OF THE FORM OF ACTION.

 

(h)     In no event shall the Collateral Agent be liable for any failure or
delay in the performance of its obligations hereunder or under any Security
Document because of circumstances beyond its control, including, but not limited
to, acts of God, flood, war (whether declared or undeclared), terrorism,
strikes, work stoppages, civil or military disturbances, nuclear or natural
catastrophes, fire, riot, embargo, loss or malfunctions of utilities,
communications or computer (software and hardware) services, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Indenture or any Security Document.

 

(i)     The Collateral Agent agrees to accept and act upon facsimile
transmission of written instructions pursuant to this Indenture or any Security
Document; provided, however that (i) the party providing such written
instructions, subsequent to such transmission of written instructions, shall
provide the originally executed instructions or directions to the Collateral
Agent in a timely manner, and (ii) such originally executed instructions or
directions shall be signed by an authorized representative of the party
providing such instructions or directions.

 

(j)     The Collateral Agent shall be entitled to seek written directions from
the requisite Holders prior to taking any action under this Indenture or any
Security Document or with respect to any Collateral.

 

(k)     Except with respect to its own gross negligence or willful misconduct,
the Collateral Agent shall not be responsible to any Holder for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any Lien or security interest created or
purported to be created under or in connection with, any Security Document or
any other instrument or document furnished pursuant thereto.

 

(l)     The Collateral Agent shall have no responsibility for or liability with
respect to monitoring compliance of any other party to the Security Documents,
this Indenture or any other document related hereto or thereto. The Collateral
Agent has no duty to monitor the value or rating of any Collateral on an ongoing
basis.

 

(m)     No provision of this Indenture or any Security Document shall require
the Collateral Agent to expend, advance or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties under this
Indenture or in any of the Security Documents or in the exercise of any of its
rights or powers hereunder or under any of the Security Documents unless it is
indemnified to its satisfaction and the Collateral Agent shall have no liability
to any Person for any loss occasioned by any delay in taking or failure to take
any such action while it is awaiting an indemnity satisfactory to it.

 

(n)     Whenever in the administration of this Indenture or any Security
Document the Collateral Agent shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Collateral Agent (unless other evidence be herein specifically prescribed) may,
in the absence of willful misconduct or gross negligence on its part,
conclusively rely upon instructions from the requisite Holders.

 

(o)     The Collateral Agent may act and rely and shall be protected in acting
and relying in good faith on the opinion or advice of, or information obtained
from, any counsel, accountant, investment banker, appraiser or other expert or
adviser, whether retained or employed by the Holders or by the Collateral Agent.

 

(p)     The Collateral Agent may employ or retain such counsel, accountants,
sub-agent, agent or attorney in fact, appraisers or other experts or advisers as
it may reasonably require for the purpose of determining and discharging its
rights and duties hereunder and shall not be responsible for the actions of any
such parties it appoints with due care.

 

(q)     The Collateral Agent may request that the requisite Holders or other
parties deliver a certificate setting forth the names of individuals and/or
titles of officers authorized at such time to take specified actions pursuant to
this Indenture or any Security Document.

 

(r)     Money held by the Collateral Agent in trust hereunder need not be
segregated from other funds except to the extent required by law. The Collateral
Agent shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed by the Collateral Agent in writing.

 

(s)     Beyond the exercise of reasonable care in the custody thereof, the
Collateral Agent shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Collateral Agent shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any Lien or security interest in the Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords similar collateral and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee.

 

(t)     The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens on any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of the Collateral Agent, for
the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title to the Collateral, for insuring
the Collateral or for the payment of taxes, charges, assessments or Liens upon
the Collateral or otherwise as to the maintenance of the Collateral. The
Collateral Agent shall have no duty to ascertain or inquire as to or monitor the
performance or observance of any of the terms of this Indenture or the Security
Documents.

 

(u)     The Company and the Subsidiary Guarantors, jointly and severally, shall
defend, indemnify, and hold harmless the Collateral Agent from and against any
claims, demands, penalties, fines, liabilities, settlements, damages or
reasonable costs or expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of the following in respect of the
Collateral:

 

(w)     the presence, disposal, release, or threatened release of any Hazardous
Materials which are on, from, or affecting the soil, water, vegetation,
buildings, personal property, Persons or animals; (x) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Materials; (y) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Materials,
and/or (z) any violation of laws, orders, regulations, requirements or demands
of government authorities, which are based upon or in any way related to such
Hazardous Materials including, reasonable attorney and consultant fees and
expenses, reasonable investigation and laboratory fees, court costs, and
reasonable litigation expenses, except, in each case, where such claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
arise from the gross negligence or willful misconduct of the Collateral Agent as
determined in a final, non-appealable order of a court of competent
jurisdiction. For purposes of this paragraph, “Hazardous Materials” includes
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances defined in CERCLA, the Hazardous Materials Transportation Act, as
amended (49 U.S.C. Sections 5108, et seq.), the RCRA, and in the regulations
adopted and publications promulgated pursuant thereto, or any other Federal,
state or local environmental law, ordinance, rule, or regulation. The provisions
of this paragraph shall be in addition to any and all other obligations and
liabilities the Company and the Subsidiary Guarantors may have to the Collateral
Agent at common law, and shall survive the termination of this Indenture.

 

(v)     The Collateral Agent reserves the right to conduct an environmental
audit prior to foreclosing on any real estate Collateral or mortgage Collateral.
The Collateral Agent reserves the right to forebear from foreclosing in its own
name if to do so may expose it to undue risk.

 

(w)     Upon any payment or distribution of assets hereunder or under any
Security Document, the Collateral Agent shall be entitled to conclusively rely
upon any order or decree entered by any court of competent jurisdiction in which
an insolvency or liquidation proceeding is pending, or a certificate of the
trustee in bankruptcy, liquidating trustee, custodian, receiver, assignee for
the benefit of creditors, agent or other Person making such payment or
distribution in such insolvency or liquidation proceeding, delivered to the
Collateral Agent, for the purpose of ascertaining the Persons entitled to
participate in such payment or distribution, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto.

 

(x)     In the event that, following a foreclosure in respect of any Property,
the Collateral Agent acquires title to any portion of such Property or takes any
managerial action of any kind in regard thereto in order to carry out any
fiduciary or trust obligation for the benefit of another, which in the
Collateral Agent’s sole discretion may cause the Collateral Agent to be
considered an “owner or operator” under the provisions of CERCLA or otherwise
cause the Collateral Agent to incur liability under CERCLA or any other Federal,
state or local law, the Collateral Agent reserves the right, instead of taking
such action, to either resign as Collateral Agent or arrange for the transfer of
the title or control of the asset to a court-appointed receiver.

 

(y)     The rights and protections of the Collateral Agent set forth herein
shall also be applicable to the Collateral Agent in its roles as mortgagee,
beneficiary, pledgee or any of its other roles (including as Collateral Agent)
under the Security Documents.

 

(z)     In acting as Collateral Agent, the Collateral Agent may rely upon and
enforce each and all of the rights, powers, immunities, indemnities and benefits
of the Trustee under Article Ten hereof.

 

(aa)     Notwithstanding anything in this Indenture to the contrary and for the
avoidance of doubt, the Collateral Agent and the Trustee shall have no duty to
act outside of the United States of America in respect of any Collateral.

 

Section 14.02.     Authority Of Collateral Agent To Release Collateral And
Liens. By accepting a Note, each Holder is deemed to authorize the Collateral
Agent to release or subordinate any Collateral that is permitted to be sold,
reclassified or released or be subject to a Lien pursuant to the terms of this
Indenture or the Security Documents. By accepting a Note, each Holder is deemed
to authorize the Collateral Agent to execute and deliver to the Company, at the
Company’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Company
in connection with any sale, reclassification or other disposition of Oil or Gas
Property or such other Collateral to the extent such sale, reclassification or
other disposition is permitted by the terms of Section 7.26 or is otherwise
authorized by the terms of this Indenture or the Security Documents.

 

Section 14.03.     Security Documents. (a) To secure the full and punctual
payment when due and the full and punctual performance of the obligations of the
Company and the Subsidiary Guarantors in respect of the Notes and this Indenture
(including the Subsidiary Guarantees), the Company and the Subsidiary Guarantors
shall, on the Issue Date:

 

(1)     enter into the Collateral Agreement and deliver to the Trustee or
Collateral Agent all certificates representing Capital Stock and other
instruments and documents required thereunder to be delivered to the Trustee (or
to the First Lien Administrative Agent as gratuitous bailee for the Trustee);

 

(2)     file, register or record all documents and instruments, including UCC
financing statements, required by applicable law or reasonably requested by the
Trustee or the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Security Documents and to perfect such
Liens to the extent required by, and with the priority required by, the Security
Documents or this Indenture; and

 

(3)     enter into such Security Documents creating Liens on all interests in
Property owned by the Company or any Domestic Subsidiary that are subject to any
Lien securing the First Lien Secured Indebtedness (or that would be required,
under the First Lien Credit Agreement as in effect on Issue Date, to secure such
First Lien Secured Indebtedness if such First Lien Secured Indebtedness were
outstanding and such First Lien Credit Agreement were in effect).

 

(b)     Notwithstanding anything to the contrary set forth in clause (a) or
elsewhere in this Indenture or any Security Document, (1) any mortgages (and any
related Security Documents) required to be granted pursuant to clause (a) on the
Issue Date with respect to real property that is securing First Lien Secured
Indebtedness on the Issue Date shall be granted as soon as commercially
reasonable following the Issue Date, but in no event later than 30 days
following the Issue Date (it being understood any such mortgages shall be
accompanied by customary local counsel opinions (but limited only to those
jurisdictions in which local counsel opinions were delivered to the First Lien
Administrative Agent in connection with the mortgages granted pursuant to the
First Lien Secured Indebtedness)) and (2) any control agreements required to be
entered into pursuant to clause (a) with respect to deposit accounts and
securities accounts that are securing First Lien Secured Indebtedness on the
Issue Date shall be entered into as soon as commercially reasonably following
the Issue Date, but in no event later than 30 days following the Issue Date. The
Company shall deliver an Officer’s Certificate to the Trustee certifying to the
satisfaction of the foregoing obligations in this Section 14.03(b) promptly upon
the completion thereof.

 

(c)     On or after the Issue Date, the Company and the other Grantors shall
enter into additional Security Documents and take or cause to be taken all such
actions as may be required pursuant to this Indenture or under any Security
Document to create, perfect and maintain, as security for the obligations of the
Company and the Subsidiary Guarantors in respect of the Notes, this Indenture
(including the Subsidiary Guarantors) and the Security Documents, a valid and
enforceable perfected second-priority Lien and security interest in all of the
Collateral (subject to the terms of the Intercreditor Agreement and the Security
Documents in all respects) in favor of the Trustee for the benefit of the
Holders.

 

(d)     Each Holder, by accepting a Note, consents and agrees to the terms of
the Security Documents entered into on the Issue Date or from time to time
thereafter (including the provisions providing for the possession, use, release
and foreclosure of Collateral) as each may be amended from time to time in
accordance with their terms and this Indenture, the Security Documents and the
Intercreditor Agreement.

 

(e)     In the event that security interests in any of the Collateral are not
created as of the Issue Date, the Company and the other Grantors shall use
commercially reasonable efforts to implement security arrangements with respect
to such Collateral as promptly as reasonably practicable after the Issue Date
(or on such later date as may be permitted by the Holders in their sole
discretion).

 

(f)     Each Holder, by accepting the Notes, is deemed to acknowledge that, as
more fully set forth in the Security Documents, the Collateral as now or
hereafter constituted shall be for the benefit of all the Holders, the
Collateral Agent, the Trustee and the other secured parties described in the
Security Documents and that the Lien granted in the Security Documents relating
to the Notes in respect of the Trustee, the Collateral Agent, the Holders and
such other secured parties is subject to and qualified and limited in all
respects by the Security Documents and actions that may be taken thereunder.

 

Section 14.04.     Intercreditor Agreement.

 

By accepting a Note, each Holder is deemed to acknowledge that the obligations
of the Company under the First Lien Credit Agreement and Refinancing
Indebtedness in respect thereof are and shall be secured by Liens on assets of
the Company and the other Grantors that constitute Collateral under the Security
Documents and that the relative Lien priorities and other creditor rights of the
Holders hereunder and the secured parties thereunder will be set forth in the
Intercreditor Agreement. By accepting a Note, each Holder is deemed to
acknowledge that it has received a copy of the Intercreditor Agreement. By
accepting a Note, each Holder is deemed to (a) consent to the subordination of
the Liens on the Collateral securing the Notes and the Subsidiary Guarantees on
the terms set forth in the Intercreditor Agreement, authorize and direct the
Trustee and the Collateral Agent to execute and deliver the Intercreditor
Agreement and any documents relating thereto, in each case on behalf of such
Holder and without any further consent, authorization or other action by such
Holder, (c) agrees that, upon the execution and delivery thereof, such Holder
will be bound by the provisions of the Intercreditor Agreement as if it were a
signatory thereto and will take no actions contrary to the provisions of the
Intercreditor Agreement and (d) agrees that no Holder shall have any right of
action whatsoever against the Trustee or the Collateral Agent as a result of any
action taken by the Trustee or the Collateral Agent pursuant to this
Section 14.04 or in accordance with the terms of the Intercreditor Agreement. By
accepting a Note, each Holder is deemed to further irrevocably authorize and
direct the Trustee and the Collateral Agent (i) to take such actions as shall be
required to release Liens on the Collateral in accordance with the terms of the
Intercreditor Agreement and (ii) to enter into such amendments, supplements or
other modifications to the Intercreditor Agreement in connection with any
extension, renewal, refinancing or replacement of any Notes or any refinancing
indebtedness in respect thereof as are reasonably acceptable to the Trustee and
Collateral Agent to give effect thereto, in each case on behalf of such Holder
and without any further consent, authorization or other action by such Holder.
The Trustee and the Collateral Agent shall have the benefit of the provisions of
Article Ten with respect to all actions taken by it pursuant to this
Section 14.04 or in accordance with the terms of the Intercreditor Agreement to
the full extent thereof.

 

Section 14.05.     Release of Collateral. (a) The Collateral will be
automatically released from the Lien and security interest created by the
Security Documents at any time or from time to time in accordance with the
provisions of the Security Documents or as provided hereby under any one or more
of the following circumstances:

 

(1)     in connection with asset sales and dispositions permitted or not
prohibited under Section 7.26 so long as, to the extent applicable, the Company
applies the net proceeds of such sale or disposition in accordance with the
provisions of Section 3.08(a); provided, however that such Liens will not be
released if such sale or disposition is to the Company or a Restricted
Subsidiary;

 

(2)     with respect to the assets of a Subsidiary Guarantor that constitute
Collateral, upon the release of such Subsidiary Guarantor from its Guarantee;
and

 

(3)     as described in Section 12.02; and

 

(4)     if required in accordance with the terms of the Intercreditor Agreement.

 

(b)     The Liens on all Collateral that secures the Notes and the Guarantees
also will be released:

 

(1)     if the Company exercises its Legal Defeasance option or Covenant
Defeasance option as described in Article Eleven; or

 

(2)     upon satisfaction and discharge of this Indenture as described in
Article Fifteen or payment in full of the principal of, premium, if any, and
accrued and unpaid interest on the Notes and all other Obligations that are then
due and payable.

 

The Company will comply with the provisions of TIA §314. To the extent
applicable, the Company will comply with TIA §314(d), relating to the release of
property or securities or relating to the substitution therefor of any property
or securities to be subjected to the Lien of the Security Documents. Any
certificate or opinion required by TIA §314(d) may be made by an Officer of the
Company except in cases where TIA §314(d) requires that such certificate or
opinion be made by an independent Person, which Person will be an independent
engineer, appraiser or other expert selected by the Company. Notwithstanding
anything to the contrary in this paragraph, the Company will not be required to
comply with all or any portion of TIA §314(d) if it determines, in good faith
based on advice of counsel, that under the terms of TIA §314(d) and/or any
interpretation or guidance as to the meaning thereof of the Commission and its
staff, including “no action” letters or exemptive orders, all or any portion of
TIA §314(d) is inapplicable to one or a series of released Collateral. For the
purposes of the TIA or otherwise under this Indenture, the release of any
Collateral from the terms of the Security Documents shall not be deemed to
impair the security under this Indenture or the Security Documents. To the
extent permitted under the TIA and/or any interpretation or guidance as to the
meaning thereof of the SEC and its staff, including “no action” letters or
exemptive orders, the fair value of Collateral released from the Liens and
security interest created by this Indenture and the Security Documents pursuant
to the terms of the Security Documents shall not be considered in determining
whether the aggregate fair value of the Collateral released from the Liens and
security interest created by this Indenture and the Security Documents in any
calendar year exceeds the 10% threshold specified in TIA §314(d)(1).

 

(c)     Upon receipt of an Officers’ Certificate and Opinion of Counsel that
such release (and the execution, delivery and acknowledgement of the instruments
specified below) is authorized or permitted by this Indenture and that all
relevant conditions precedent under this Indenture have been met, the Collateral
Agent will execute, deliver or acknowledge any necessary or proper instruments
of termination, satisfaction or release to evidence the release of any
Collateral permitted to be released pursuant to this Indenture.

 

Section 14.06.     Form and Sufficiency of Release. In the event that (i) the
Company or any Subsidiary Guarantor has sold, exchanged, or otherwise disposed
of or proposes to sell, exchange or otherwise dispose of any portion of the
Collateral that may be sold, exchanged or otherwise disposed of by the Company
or such Subsidiary Guarantor pursuant to the terms hereof, (ii) the Company or
such Subsidiary Guarantor requests the Trustee or the Collateral Agent to
furnish a written disclaimer, release or quit-claim of any interest in such
property under this Indenture and the Security Documents and (iii) all
conditions set forth herein and for execution, acknowledgement and delivery of
such an instrument have been satisfied, upon receipt of an Officers’ Certificate
and Opinion of Counsel that such release (and the execution, delivery and
acknowledgement of such an instrument) is authorized or permitted by this
Indenture and that all relevant conditions precedent under this Indenture
thereto have been met, the Collateral Agent and the Trustee, as applicable,
shall execute, acknowledge and deliver to the Company or such Subsidiary
Guarantor (in proper form) such an instrument. Notwithstanding the preceding
sentence, all purchasers and grantees of any property or rights purporting to be
released herefrom shall be entitled to rely upon any release executed by the
Collateral Agent hereunder as sufficient for the purpose of this Indenture and
as constituting a good and valid release of the property therein described from
the Lien of this Indenture or of the Security Documents.

 

Section 14.07.     After-Acquired Property. Promptly, but in no event later
than 90 days, following the acquisition by the Company or any Subsidiary
Guarantor of any After Acquired Property, the Company or such Subsidiary
Guarantor shall execute and deliver such mortgages, Security Document
supplements, security instruments and financing statements as shall be
reasonably necessary to cause such After Acquired Property to be made subject to
a perfected Lien (subject to Liens permitted under this Indenture, including
Permitted Liens) in favor of the Collateral Agent for the benefit of the Trustee
and the Holders of the Notes, and thereupon all provisions of this Indenture and
the Security Documents relating to the Collateral shall be deemed to relate to
such After Acquired Property to the same extent and with the same force and
effect; provided, however, that while the First Lien Credit Agreement is
outstanding, the execution and delivery of such documents will only be required,
and such After Acquired Property will only become part of the Collateral
securing the Notes, if and to the extent that such After Acquired Property
becomes part of the Collateral securing the First Lien Credit Agreement
substantially concurrently therewith.

 

ARTICLE FIFTEEN
SATISFACTION AND DISCHARGE

 

Section 15.01.     Satisfaction and Discharge.

 

This Indenture and the Security Documents will be discharged and will cease to
be of further effect (except as to surviving rights of registration of transfer
or exchange of the Notes and as otherwise expressly provided for in this
Indenture) as to all outstanding Notes issued under this Indenture when:

 

(a)     either:

 

(1)     all Notes that have been authenticated and delivered (except lost,
stolen or destroyed Notes that have been replaced or paid and Notes for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust as provided for in this Indenture) have been delivered to the Trustee
for cancellation; or

 

(2)     all Notes that have not been delivered to the Trustee for cancellation
have become due and payable or will become due and payable within one year by
reason of the giving of a notice of redemption or otherwise;

 

(b)     the Company or any Subsidiary Guarantor has irrevocably deposited or
caused to be deposited with the Trustee as trust funds in trust solely for such
purpose cash in United States dollars, U.S. Government Obligations denominated
in United States dollars, or a combination thereof, in such amounts sufficient,
in the opinion of a nationally recognized firm of independent public accountants
or a nationally recognized investment banking firm, without consideration of any
reinvestment of interest, to pay and discharge the entire Indebtedness on the
Notes not theretofore delivered to the Trustee for cancellation, including
principal of, premium, if any, and accrued interest at such Maturity, Stated
Maturity or redemption date;

 

(c)     the Company or any Subsidiary Guarantor has paid or caused to be paid
all other sums due and payable under this Indenture by the Company and any
Subsidiary Guarantor;

 

(d)     the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent under this
Indenture relating to the satisfaction and discharge of this Indenture and the
Security Documents have been complied with; and

 

(e)     the Company has delivered irrevocable instructions to the Trustee
hereunder to apply any deposited money described in clause (b) above to the
payment of the Notes at Stated Maturity or the redemption date, as the case may
be.

 

Section 15.02.     Deposited Money and U.S. Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions.

 

(a)     Subject to Section 15.03, all money and non-callable U.S. Government
Obligations (including the proceeds thereof) deposited with the Trustee (or
other qualifying trustee, collectively for purposes of this Section 15.02, the
“Trustee”) pursuant to Section 15.01 in respect of the outstanding Notes shall
be held in trust and applied by the Trustee, in accordance with the provisions
of such Notes and this Indenture, to the payment, either directly or through any
Paying Agent as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium and
interest, but such money need not be segregated from other funds except to the
extent required by law.

 

(b)     Notwithstanding the above, the Trustee shall pay to the Company from
time to time upon its request any cash or U.S. Government Obligations held by it
as provided in this Section 15.02 which, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification delivered to the Trustee, are in excess of the amount thereof that
would then be required to be deposited to effect a satisfaction and discharge
under this Article Fifteen.

 

Section 15.03.     Repayment to the Company.

 

Any money deposited with the Trustee, any Paying Agent or the Conversion Agent,
or then held by the Company, in trust for the payment of the principal of,
premium or interest on any Note and remaining unclaimed for two years after such
principal, and premium, if any, or interest has become due and payable shall be
paid to the Company on its written request; and the Holder of such Note shall
thereafter look only to the Company for payment thereof, and all liability of
the Trustee, such Paying Agent or such Conversion Agent with respect to such
trust money, and all liability of the Company as trustee thereof, shall
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, shall at the expense of the
Company comply with the Commission Regulation 17AD-17 as it applies to lost
bondholders.

 

Section 15.04.     Reinstatement.

 

Section 11.07 of this Indenture shall apply to this Article Fifteen.

 

ARTICLE SIXTEEN
MISCELLANEOUS

 

Section 16.01.     No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or any of its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.

 

Section 16.02.     Notices.

 

(a)     Any notice or communication by either of the Company or any Subsidiary
Guarantor, on the one hand, or the Trustee on the other hand, to the other is
duly given if in writing in the English language and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
facsimile or overnight air courier guaranteeing next day delivery, to the
others’ address:

 

If to the Company or any Subsidiary Guarantor:

 

Goodrich Petroleum Corporation
801 Louisiana, Suite 700
Houston, Texas 77002
Facsimile: (713) 780-9254
Attention: Chief Financial Officer

 

If to the Trustee:

 

Wilmington Trust, National Association
15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248

Facsimile No.: (888) 316-6238
Attention: Goodrich Petroleum Administrator

 

(b)     The Company, the Subsidiary Guarantors or the Trustee, by notice to the
others may designate additional or different addresses for subsequent notices or
communications.

 

(c)     All notices and communications (other than those sent to Holders) shall
be deemed to have been duly given: (i) at the time delivered by hand, if
personally delivered; (ii) five Business Days after being deposited in the mail,
postage prepaid, if mailed; (iii) when receipt acknowledged, if telecopied;
(iv) and the next Business Day after timely delivery to the courier, if sent by
overnight air courier guaranteeing next day delivery.

 

(d)     Any notice or communication to a Holder (i) of a Global Note shall be
given in accordance with the rules and procedures of the Depositary, and
(ii) otherwise shall be mailed by first class mail, certified or registered,
return receipt requested, or by overnight air courier guaranteeing next day
delivery to its address shown on the register kept by the Registrar. Any notice
or communication shall also be delivered to any Person described in TIA §313(c),
to the extent required by the TIA. Failure to deliver a notice or communication
to a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.

 

(e)     If a notice or communication is mailed in the manner provided above
within the time prescribed, it is duly given, whether or not the addressee
receives it.

 

(f)     If the Company delivers a notice or communication to Holders, it shall
deliver a copy to the Trustee and each Agent at the same time.

 

Section 16.03.     Communication by Holders of Notes with Other Holders of
Notes.

 

Holders may communicate pursuant to TIA §312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Trustee, the
Registrar, and Conversion Agent and any other Person shall have the protection
of TIA §312(c).

 

Section 16.04.     Certificate and Opinion as to Conditions Precedent.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee: (1) an Officers’
Certificate (which shall include the statements set forth in Section 16.05)
stating that, in the opinion of the signers, all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and (2) an Opinion of Counsel (which shall include
the statements set forth in Section 16.05) stating that, in the opinion of such
counsel (who may rely on such Officers’ Certificate as to matters of fact), all
such conditions precedent and covenants have been satisfied. To the extent
applicable, the Company shall also comply with TIA §314(c)(3).

 

Section 16.05.     Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA §314(a)(4)) shall comply with the provisions of TIA §314(e) and
shall include:

 

(1)     a statement that the Person making such certificate or opinion has read
such covenant or condition;

 

(2)     a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3)     a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4)     a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

 

Section 16.06.     Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar, Paying Agent or Conversion Agent may make reasonable rules and
set reasonable requirements for its functions.

 

Section 16.07.     No Personal Liability of Directors, Officers, Employees and
Stockholders.

 

No director, officer, employee, incorporator, stockholder, member, partner or
trustee of the Company or any Subsidiary Guarantor, as such, will have any
liability for any obligations of the Company or any Subsidiary Guarantor under
the Notes, this Indenture or the Guarantees or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes.

 

Section 16.08.     Governing Law.

 

THIS INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

EACH PARTY (INCLUDING THE HOLDERS) HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, OR IN CONNECTION WITH
THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

EACH PARTY (INCLUDING THE HOLDERS) HEREBY AGREES TO SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH
OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE OR THE NOTES.

 

TO THE EXTENT THAT THE COMPANY OR ANY SUBSIDIARY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY FEDERAL OR NEW YORK STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY IN SUCH JURISDICTION, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS INDENTURE AND THE NOTES OR GUARANTEES,
AS APPLICABLE, TO THE FULLEST EXTENT PERMITTED BY LAW.

 

Section 16.09.     Trust Indenture Act Controls.

 

This Indenture shall incorporate and be governed by the provisions of the TIA
that are required to be part of and to govern indentures qualified under the
TIA. If and to the extent that any provision of this Indenture limits, qualifies
or conflicts with the duties imposed by the TIA including TIA §318(c), the
imposed duties shall control. If any provision of this Indenture modifies or
excludes any provision of the TIA that may be so modified or excluded, the
latter provision shall be deemed to apply to this Indenture as so modified or
excluded, as the case may be.

 

Section 16.10.     Successors.

 

All agreements of the Company in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors. All agreements of each Subsidiary Guarantor in this Indenture shall
bind its successors, except as otherwise provided in Section 8.01 or 13.04.

 

Section 16.11.     Severability.

 

In case any provision in this Indenture or the Notes shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 16.12.     Counterpart Originals.

 

The parties may sign any number of copies of this Indenture, and each party
hereto may sign any number of separate copies of this Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement. The exchange of copies of this Indenture and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

 

Section 16.13.     Acts of Holders.

 

(a)     Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by the Holders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Holders in person or by agents duly appointed in
writing, and may be given or obtained in connection with a purchase of, or
tender offer or exchange offer for, outstanding Notes; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee and, where it is hereby
expressly required, to the Company. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Holders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Company if made in the manner provided in this Section 16.13.

 

(b)     The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such witness, notary or officer the execution
thereof. Where such execution is by a signer acting in a capacity other than his
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Trustee deems sufficient.

 

(c)     Notwithstanding anything to the contrary contained in this
Section 16.13, the principal amount and serial numbers of Notes held by any
Holder, and the date of holding the same, shall be proved by the register of the
Notes maintained by the Registrar as provided in Section 2.04.

 

(d)     If the Company shall solicit from the Holders of the Notes any request,
demand, authorization, direction, notice, consent, waiver or other Act, the
Company may, at its option, fix in advance a record date for the determination
of Holders entitled to give such request, demand, authorization, direction,
notice, consent, waiver or other Act, but the Company shall have no obligation
to do so. Notwithstanding TIA §316(c), such record date shall be a date not
earlier than the date 30 days prior to the first solicitation of Holders
generally in connection therewith or the date of the most recent list of Holders
forwarded to the Trustee prior to such solicitation pursuant to Section 2.06 and
not later than the date such solicitation is completed. If such a record date is
fixed, such request, demand, authorization, direction, notice, consent, waiver
or other Act may be given before or after such record date, but only the Holders
of record at the close of business on such record date shall be deemed to be
Holders for the purposes of determining whether Holders of the requisite
proportion of the then outstanding Notes have authorized or agreed or consented
to such request, demand, authorization, direction, notice, consent, waiver or
other Act, and for that purpose the then outstanding Notes shall be computed as
of such record date; provided, however that no such authorization, agreement or
consent by the Holders on such record date shall be deemed effective unless it
shall become effective pursuant to the provisions of this Indenture not later
than eleven months after the record date.

 

(e)     Subject to Section 12.04, any request, demand, authorization, direction,
notice, consent, waiver or other Act of the Holder of any Note shall bind every
future Holder of the same Note and the Holder of every Note issued upon the
registration or transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Note.

 

(f)     Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Note may do so itself with regard
to all or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.

 

(g)     For purposes of this Indenture, any action by the Holders which may be
taken in writing may be taken by electronic means or as otherwise reasonably
acceptable to the Trustee.

 

Section 16.14.     Benefit of Indenture.

 

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto, any Paying Agent, any Registrar and its
successors hereunder, and the Holders, any benefit or any legal or equitable
right, remedy or claim under this Indenture.

 

Section 16.15.     Table of Contents, Headings, Etc.

 

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

 

 

SIGNATURES

 

Company:

 

GOODRICH PETROLEUM CORPORATION

 

By:     ____________________________________
Name:
Title:

 

Subsidiary Guarantor:

 

GOODRICH PETROLEUM COMPANY, L.L.C.

 

By:     ____________________________________
Name:
Title:

 

Trustee:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

Trustee and Collateral Agent

 

 

By:     ____________________________________
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

[Face of Initial Note]

 

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS
MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.]1

 

[THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OR UNDER THE LAWS OF ANY STATE OR OTHER JURISDICTION
AND THIS SECURITY MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE COMPANY, (II) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION, INCLUDING (X) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (Y) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF THE SECURITIES
ACT (IF AVAILABLE) OR (Z) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (III) TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION TO
THE COMPANY, THE TRUSTEE AND THE REGISTRAR REASONABLY SATISFACTORY TO THEM, AND,
IN EACH OF CASES (I) THROUGH (III), IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.] 2

 

 

--------------------------------------------------------------------------------

 

 

 

CUSIP:

No.     Principal Amount: $

 

GOODRICH PETROLEUM CORPORATION

 

13.50% Convertible Second Lien Senior Secured Notes due 2021

 

Goodrich Petroleum Corporation, a Delaware corporation (the “Company”), which
term includes any successor under the Indenture hereinafter referred to, for
value received, promises to pay to, or its registered assigns, the principal sum
of [ ] ($[ ]) UNITED STATES DOLLARS on May [ ], 2021 (the “Maturity Date”). If
the Holder delivers a written notice to the Company on or before the Maturity
Date requesting that any portion of the outstanding and unpaid principal amount
of the Note (together with any accrued and unpaid interest) be made in Common
Stock, the Company shall convert the Conversion Amount into fully paid and
non-assessable shares of Common Stock at the Conversion Rate. If the Holder
makes an election as described in the preceding sentence, the Company shall be
entitled to (i) deliver shares of Common Stock to the Holder, (ii) pay the
Holder an amount in cash equal to the market value of the shares calculated
using the Closing Price of the Common Stock on the Conversion Date; provided
that the Company may not elect to deliver cash in respect of any Conversion
Obligation in an aggregate amount exceeding 10% of the Conversion Obligation on
any Conversion Date, or (iii) any combination thereof.

 

Interest Payment Dates: January 15, April 15, July 15 and October 15 of each
year, commencing July 15, 2019.

 

Regular Record Dates: January 1, April 1, July 1 and October 1 of each year.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse, which further provisions shall for all purposes have the same effect as
if set forth at this place.

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

 

GOODRICH PETROLEUM CORPORATION,
a Delaware corporation

 

By:     ____________________________________
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

 

 

(Form of Trustee’s Certificate of Authentication)

 

This is one of the 13.50% Convertible Second Lien Senior Secured Notes due 2021
described in the within-mentioned Indenture.

 

Wilmington Trust, National Association, as Trustee

 

By:

____________________________________
Authorized Signatory

 

Date:     ____________________________________

 

--------------------------------------------------------------------------------

 

 

 

[Reverse Side of Initial Note]

 

GOODRICH PETROLEUM CORPORATION

 

13.50% Convertible Second Lien Senior Secured Notes due 2021

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

1.     Interest. The Company promises to pay interest on the principal amount of
this Note at 13.50% per annum until maturity; provided, however, that in the
event that the Company fails to comply with its obligations under Section
14.03(b) of the Indenture, and for so long as such failure shall have occurred
and be continuing, the Company promises to pay interest on the principal amount
of this Note at a rate that is .25% per annum in excess of the interest rate
otherwise applicable to this Note from time to time for the first month that
such failure is continuing, commencing on and including the first day of the
next succeeding month, and thereafter, such interest rate shall increase by an
additional .25% for each month thereafter for so long as such failure is
continuing, each such increase commencing on and including the first day of each
succeeding month: any such additional interest payable pursuant to this proviso
shall be paid on the next succeeding Interest Payment Date to the Holders on the
related record date for such Interest Payment Date. For any interest period
ending other than at Stated Maturity, the Company may elect to pay all or any
portion of interest in kind on the then outstanding principal amount of this
Note by increasing the principal amount of the outstanding Notes or by issuing
additional Notes (“PIK Interest Notes”) in a principal amount equal to such
interest (“PIK Interest”). The Company shall pay interest quarterly in arrears
on January 15, April 15, July 15 and October 15 of each year (each, an “Interest
Payment Date”). Interest on the Notes shall accrue from the most recent date to
which interest has been paid on the Notes (or one or more Predecessor Notes) or,
if no interest has been paid, from and including the date of original issuance;
provided, however that if there is no existing Default in the payment of
interest, and if this Note is authenticated between a record date referred to on
the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such next succeeding Interest Payment Date; provided further that
the first Interest Payment Date shall be July 15, 2019. The Company shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand at one percentage point in excess of the rate then in effect on the Notes
to the extent lawful; it shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods) from time to time on demand at
such higher rate to the extent lawful. Interest shall be computed on the basis
of a 360-day year of twelve 30-day months. If any payment date with respect to
the Notes is not a Business Day, payment may be made on the next succeeding day
that is a Business Day, and no interest shall accrue on such payment for the
intervening period provided such payment is made on the next succeeding Business
Day.

 

2.     Method of Payment. Except as provided in Section (1) of this Note,
interest on the Notes shall be payable entirely in cash (“Cash Interest”). The
Company shall pay interest on the Notes (except defaulted interest, if any) to
the Persons in whose name this Note (or one or more Predecessor Notes) is
registered at the close of business on January 1, April 1, July 1 and October 1
immediately preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.13 of the Indenture with respect to defaulted interest. If
a Holder of the Notes has given wire transfer instructions to the Company or the
Paying Agent at least 10 Business Days before payment is due, the Company shall
pay all principal, interest and premium, if any, on that Holder’s Notes in
accordance with those instructions to an account in the United States. All other
payments on the Notes shall be made at the office or agency of the Paying Agent
designated by the Company in the City and State of New York unless the Company
elects to make Cash Interest payments by check, or PIK Payments by PIK Interest
Notes that are Definitive Notes, mailed to the Holders at their addresses set
forth in the register of Holders. Payments of Cash Interest to the Trustee as
Paying Agent, if the Trustee then acts as Paying Agent, with respect to any
Interest Payment Date shall be made by the Company in immediately available
funds for receipt by the Trustee no later than 1:00 p.m. New York Time on such
Interest Payment Date. The Company will pay principal of, premium, if any, and
Cash Interest on, Global Notes held by the Depositary or its nominee, in
immediately available funds to the Depositary or its nominee, as the case may
be, as the registered holder of such Global Note. The Company will make PIK
Payments on Global Notes held by the Depositary or its nominee, to the
Depositary or its nominee, as the case may be, as the registered holder of such
Global Note.

 

The Notes shall be payable as to principal, premium, if any, and Cash Interest
at the office or agency of the Paying Agent designated by the Company and
maintained for such purpose, except as noted in the preceding paragraph. Such
payment shall be in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts.

 

(i)      In connection with the payment of PIK Interest in respect of the Notes,
the Company shall be entitled, without the consent of the Holders thereof (and
without regard to any restrictions or limitations set forth in Section 7.22 of
the Indenture), to make such PIK Payments by (i) issuing PIK Interest Notes or
(ii) increasing the outstanding principal amount of the then authenticated
Global Notes.

 

(ii)      Notwithstanding anything to the contrary, the payment of accrued
interest in connection with any redemption or repurchase of the Notes as
described under Sections 3.07, 3.08 and 7.30 of the Indenture or at Stated
Maturity will be made solely in cash. If the Company elects to pay interest on
the Notes as a combination of Cash Interest and as PIK Interest, Cash Interest
and PIK Interest shall be paid on the Notes to the Holders on a pro rata basis.

 

 

PIK Interest on the Notes will be payable (a) with respect to Notes represented
by one or more Global Notes registered in the name of, or held by, DTC or its
nominee on the relevant record date, by increasing the principal amount of such
Global Note by an amount equal to the amount of PIK Interest for the applicable
interest period (rounded up to the nearest whole dollar) as provided in writing
by an Officer of the Company to the Trustee and, upon receipt of such written
order of the Company, the Trustee shall increase such Global Note by the amount
of PIK Interest and (y) with respect to Definitive Notes, by issuing PIK
Interest Notes in certificated form in an aggregate principal amount equal to
the amount of PIK Interest for the applicable period (rounded up to the nearest
whole dollar), and the Trustee shall, at the request of the Company and upon
receipt of an Authentication Order, authenticate and deliver such PIK Interest
Notes in certificated form for original issuance to the Holders on the relevant
record date, as shown by the records of the register of Holders. Following an
increase in the principal amount of the outstanding Global Notes as a result of
a payment of PIK Interest, the Global Notes shall bear interest on such
increased principal amount from and after the date of such payment. Any PIK
Interest Notes issued in certificated form shall be dated as of the applicable
Interest Payment Date and shall bear interest from and after such date. All PIK
Interest Notes issued pursuant to a payment of PIK Interest shall be governed
by, and subject to the terms, provisions and conditions of, the Indenture and
shall have the same rights and benefits as the Notes issued on the Issue Date.
Any certificated PIK Interest Notes shall be issued with the description “PIK”
on the face of such PIK Interest Note.

 

3.     Paying Agent and Registrar. Initially, Wilmington Trust, National
Association, the Trustee under the Indenture, shall act as Paying Agent and
Registrar. The Company may change any Paying Agent or Registrar without notice
to any Holder. The Company or any of its Subsidiaries may act in any such
capacity (except for purposes of Articles Eleven or Fourteen under the
Indenture).

 

4.     Indenture. The Company issued the Notes under an Indenture dated as of
May [  ], 2019 (the “Indenture”) by and between the Company, the Subsidiary
Guarantor named therein and the Trustee. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended. The Notes are subject to all such
terms, and Holders are referred to the Indenture and such Act for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

5.     Conversion of Notes. This Note shall be convertible by the Holder into
shares of Common Stock on the terms and conditions (and the Conversion Price
shall be subject to adjustment) as set forth in the Indenture.

 

6.     Optional Redemption. The Notes shall be redeemable at the option of the
Company as provided in Article Three of the Indenture.

 

7.     Mandatory Redemption. The Notes shall be redeemed by the Company as
provided in Article Three of the Indenture.

 

8.     Repurchase at Option of Holders.

 

(a)     Upon the occurrence of a Change of Control, each Holder may require the
Company to purchase such Holder’s Notes in whole or in part in amounts of $2,000
or integral multiples of $1,000 in excess thereof (or $1.00 or an integral
multiple thereof following any PIK Payment), at a purchase price in cash in an
amount equal to 101% of the principal amount thereof, plus accrued and unpaid
interest, if any, to the date of purchase (subject to the rights of Holders of
record on relevant record dates to receive interest due on an Interest Payment
Date), pursuant to a Change of Control Offer in accordance with the procedures
set forth in the Indenture.

 

(b)     Under certain circumstances described in the Indenture, the Company will
be required to apply the proceeds of sale, assignment or other transfer of
Property to the repayment of the Notes.

 

9.     Selection and Notice of Redemption. If less than all of the Notes are to
be redeemed at any time, the Trustee shall select the Notes to be redeemed among
the Holders of the Notes in compliance with the requirements of the principal
national securities exchange, if any, on which the Notes are listed (and the
Company shall notify the Trustee of any such listing) or, if the Notes are not
so listed, then on a pro rata basis, by lot or by such other method as the
Trustee in its sole discretion will deem to be fair and appropriate (or in the
case of Global Notes, the Trustee will select Notes for redemption based on the
Depositary’s method that most nearly approximates a pro rata selection).

 

10.     Denominations, Transfer, Exchange. Subject to the issuance of PIK
Interest Notes as described herein, the Notes are in registered form without
coupons in denominations of $2,000 and whole multiples of $1,000 in excess
thereof (or, following any PIK Payment, in minimum denominations of $1.00 and
any integral multiple of $1.00 in excess thereof). The transfer of Notes may be
registered and Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and the Company may require a
Holder to pay any transfer taxes or other governmental taxes and fees payable in
connection therewith. The Company is not required to transfer or exchange any
Note selected for redemption. Also, the Company is not required to transfer or
exchange any Note for a period of 15 days before a selection of Notes to be
redeemed.

 

11.     Persons Deemed Owners. The registered Holder of a Note will be treated
as its owner for all purposes.

 

12.     Amendment, Supplement and Waiver. The Indenture or the Notes may be
amended or supplemented only as provided in the Indenture.

 

13.     Defaults. In the case of an Event of Default arising from certain events
of bankruptcy, insolvency or reorganization specified in the Indenture, all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of not less than 25% in aggregate principal amount of the Notes
then outstanding may declare all unpaid principal of, premium, if any, and
accrued and unpaid interest on all Notes to be due and payable immediately, by a
notice in writing to the Company (and to the Trustee if given by the Holders of
the Notes) and upon any such declaration, such principal, premium, if any, and
interest shall become due and payable immediately. The Trustee may withhold from
Holders of the Notes notice of any continuing Default or Event of Default
(except a Default or Event of Default relating to the payment of principal or
interest) if it determines that withholding notice is in their interest. The
Holders of not less than a majority in aggregate principal amount of the Notes
outstanding by notice to the Trustee may on behalf of the Holders of all
outstanding Notes waive any existing Default or Event of Default and its
consequences under the Indenture except a continuing Default of Event of Default
(1) in the payment of the principal of, premium, if any, or interest on any Note
(which may only be waived with the consent of each Holder of Notes affected) or
(2) in respect of a covenant or provision which under the Indenture cannot be
modified or amended without the consent of the Holder of each Note affected by
such modification or amendment.

 

14.     Trustee Dealings with the Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not the Trustee.

 

15.     No Recourse Against Others. No director, officer, employee,
incorporator, stockholder, member, partner or trustee of the Company or any
Subsidiary Guarantor, as such, will have any liability for any obligations of
the Company or any Subsidiary Guarantor under the Notes, the Indenture, the
Security Documents or the Guarantees, or for any claim based on, in respect of,
or by reason of, such obligations or their creation. Each Holder by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes.

 

16.     Authentication. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

 

17.     CUSIP Numbers. Pursuant to a recommendation promulgated by the Committee
on Uniform Security Identification Procedures, the Company has caused CUSIP
numbers to be printed on the Notes and the Trustee may use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be place only on the other
identification number placed thereon.

 

18.     Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture. Requests may be made to:

 

Goodrich Petroleum Corporation
801 Louisiana, Suite 700
Houston, Texas 77002
Facsimile: (713) 780-9254
Attention: Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I

 

GOODRICH PETROLEUM CORPORATION

 

CONVERSION NOTICE

 

Reference is made to the Convertible Second Lien Secured Notes due 2021 (the
“Note”) issued to the undersigned by Goodrich Petroleum Corporation (the
“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock (the “Common Stock”) of the Company,
as of the date specified below.

 

Date of Conversion:

 

Aggregate Conversion Amount to be converted:

 

Please confirm the following information:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

Facsimile Number:

 

Authorization:

 

By:  

Title:

 

Dated:

 

Account Number:

(if electronic book entry transfer)

 

Transaction Code Number:

(if electronic book entry transfer)

 

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs its
transfer agent to issue the above-indicated number of shares of Common Stock in
accordance with the Conversion Agent Instructions dated [ ] from the Company and
acknowledged and agreed to by .

 

     

GOODRICH PETROLEUM CORPORATION

   

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:

 

(Insert assignee’s legal name)

__________________________________________

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint
to transfer this
Note on the books of the Company. The agent may substitute another to act for
him.

 

Date: ______________________

 

Signature: ____________________

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*: _________________

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

--------------------------------------------------------------------------------

 

 

 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 7.30 of the Indenture, check the appropriate box below:

 

[  ] Section 7.30

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 7.30 of the Indenture, state the amount you elect to have
purchased:

 

$

 

Date: ____________________

 

Your Signature:

 

(Sign exactly as your name appears on the face of
this Note)

 

Tax Identification No.: _______________________

 

Signature Guarantee*: ________________________

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

Amount of Decrease in Principal Amount at Maturity of this Global Note

Amount of Increase in Principal Amount at Maturity of this Global Note

Principal Amount at Maturity of this Global Note Following such Decrease (or
Increase)

       

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

FORM OF CERTIFICATE OF TRANSFER

 

Goodrich Petroleum Corporation
801 Louisiana, Suite 700
Houston, Texas 77002
Facsimile: (713) 780-9254
Attention: Chief Financial Officer

 

Wilmington Trust, National Association
15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248
Facsimile No.: (888) 316-6238
Attention: Goodrich Petroleum Administrator

 

Re: 13.50% Convertible Second Lien Senior Secured Notes due 2021

 

Reference is hereby made to the Indenture, dated as of May [ ], 2019 (the
“Indenture”) among Goodrich Petroleum Corporation, a Delaware corporation (the
“Company”), the Subsidiary Guarantor named therein and Wilmington Trust,
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

__________ (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$_________ in such Note[s] or interests (the “Transfer”), to ____________ the
(“Transferee”), as further specified in Annex A hereto. In connection with the
Transfer, the Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.     [  ] Check if Transferee will take delivery of a beneficial interest in
the 144A Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believed and believes is purchasing the beneficial interest or
Definitive Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person and each
such account is a “qualified institutional buyer” within the meaning of
Rule 144A in a transaction meeting the requirements of Rule 144A and such
Transfer is in compliance with any applicable blue sky securities laws of any
state of the United States. Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Note will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the 144A Global Note and/or the
Definitive Note and in the Indenture and the Securities Act.

 

2.     [  ] Check if Transferee will take delivery of a beneficial interest in
the Regulation S Permanent Global Note or a Definitive Note pursuant to
Regulation S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S under the Securities Act, (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) the transfer is not being made to a U.S. Person or for
the account or benefit of a U.S. Person. Upon consummation of the proposed
transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Regulation S
Permanent Global Note and/or the Definitive Note and in the Indenture and the
Securities Act.

 

3.     [  ] Check and complete if Transferee will take delivery of a beneficial
interest in a Definitive Note pursuant to any provision of the Securities Act
other than Rule 144A or Regulation S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

 

(a)     [  ] such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act or pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act; or

 

(b)     [ ] such Transfer is being effect to the Company or a subsidiary
thereof; or

 

(c)     [  ] such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to the Notes being
transferred and the requirements of the exemption claimed, which certification
is supported by (1) a certificate executed by the Transferee in the form of
Exhibit B-2 to the Indenture and (2) if requested by the Company, an opinion of
counsel provided by the Transferor or the Transferee (a copy of which the
Transferor has attached to this certification), to the effect that such Transfer
is in compliance with the Securities Act, and other certification or information
satisfactory to the Company or the Trustee. Upon consummation of the proposed
transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Institutional
Accredited Investor Global Note and/or the Definitive Note and in the Indenture
and the Securities Act. For purposes of this provision, the term “Institutional
Accredited Investor” shall mean an institution that is an “accredited investor”
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

______________________________________
[Insert Name of Transferor]

 

By:     __________________________________
Name:
Title:

 

Dated:

 

--------------------------------------------------------------------------------

 

 

 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.     The Transferor owns and proposes to transfer the following:

 

[CHECK ONE]

 

(A)     a beneficial interest in the:

 

(i)     [  ] 144A Global Note (CUSIP); or

 

(ii)     [  ] Regulation S Permanent Global Note (CUSIP); or

 

(iii)     [  ] Institutional Accredited Investor Global Note (CUSIP); or

 

(B)     [  ] a Restricted Definitive Note.

 

2.     After the Transfer the Transferee will hold:

 

[CHECK ONE]

 

(A)     a beneficial interest in the:

 

(i)     [  ] 144A Global Note (CUSIP); or

 

(ii)     [  ] Regulation S Permanent Global Note (CUSIP); or

 

(iii)     [  ] Institutional Accredited Investor Global Note (CUSIP); or

 

(iv)     [  ] Unrestricted Global Note (CUSIP); or

 

(B)     [  ] a Restricted Definitive Note; or

 

(C)     [  ] an Unrestricted Definitive Note,

 

in accordance with the terms of the Indenture.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

 

FORM OF CERTIFICATE FROM ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

[Date]

 

Goodrich Petroleum Corporation
801 Louisiana, Suite 700
Houston, Texas 77002
Facsimile: (713) 780-9254
Attention: Chief Financial Officer

 

Wilmington Trust, National Association
15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248
Facsimile No.: (888) 316-6238
Attention: Goodrich Petroleum Administrator

 

Re: 13.50% Convertible Second Lien Senior Secured Notes due 2021

 

Ladies and Gentlemen:

 

Reference is hereby made to the Indenture, dated as of May [ ], 2019 (the
“Indenture”) among Goodrich Petroleum Corporation, a Delaware corporation (the
“Company”), the Subsidiary Guarantor named therein and Wilmington Trust,
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

In connection with our proposed purchase of $___________ aggregate principal
amount of:

 

(a)

☐ a beneficial interest in a Global Note, or

(b)

☐ a Definitive Note,

 

We represent and warrant to you that:

 

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).

 

2. We understand that the offer and distribution of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and, if requested by the Company, an
opinion of counsel in form reasonably acceptable to the Company to the effect
that such transfer is in compliance with the Securities Act, and other
certification or information satisfactory to the Company or the Trustee,
(D) outside the United States in accordance with Rule 904 of Regulation S under
the Securities Act, (E) pursuant to the provisions of Rule 144 under the
Securities Act or (F) pursuant to an effective registration statement under the
Securities Act, and we further agree to provide to any Person purchasing the
Definitive Note or beneficial interest in a Global Note from us in a transaction
meeting the requirements of clauses (A) through (E) of this paragraph a notice
advising such purchaser that resales thereof are restricted as stated herein.

 

3. We understand that, on any proposed resale of the Notes or beneficial
interests therein, we will be required to furnish to you and the Company such
certifications, legal opinions and other information as you and the Company may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

 

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

 

5. We are acquiring the Notes purchased by us for our own account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

 

______________________________________
[Insert Name of Accredited Investor]

 

By:     __________________________________
Name:
Title:

 

Dated:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

FORM OF CERTIFICATE OF EXCHANGE

 

[Date]

 

Goodrich Petroleum Corporation
801 Louisiana, Suite 700
Houston, Texas 77002
Facsimile: (713) 780-9254
Attention: Chief Financial Officer

 

Wilmington Trust, National Association
15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248
Facsimile No.: (888) 316-6238
Attention: Goodrich Petroleum Administrator

 

Re: 13.50% Convertible Second Lien Senior Secured Notes due 2021

 

Ladies and Gentlemen:

 

Reference is hereby made to the Indenture, dated as of May [ ], 2021 (the
“Indenture”) among Goodrich Petroleum Corporation, a Delaware corporation (the
“Company”), the Subsidiary Guarantor named therein and Wilmington Trust,
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

___________ (the “Owner”) owns and proposes to exchange the Note[s] or interest
in such Note[s] specified herein, in the principal amount of $______________ in
such Note[s] or interests (the “Exchange”). In connection with the Exchange, the
Owner hereby certifies that:

 

(a) ☐ CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE
TO RESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that (i) the
Restricted Definitive Note is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
Restricted Definitive Note issued will continue to be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Definitive Note and in the Indenture and the Securities Act.

 

(b) ☐ CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in a Restricted
Global Note, with an equal principal amount, the Owner hereby certifies that (i)
the beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Definitive Note and pursuant
to and in accordance with the Securities Act, and in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Exchange in accordance with the terms of the
Indenture, the beneficial interest issued will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Global Note and in the Indenture and the Securities Act.

 

 

______________________________________
[Insert Name of Owner]

 

By:     __________________________________
Name:
Title:

 

Dated:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF NOTATION OF GUARANTEE

 

For value received, each Subsidiary Guarantor (which term includes any successor
Person under the Indenture) has, jointly and severally, fully and
unconditionally and irrevocably guaranteed, to the extent set forth in the
Indenture, dated as of May [ ], 2019 (as supplemented or amended, the
“Indenture”), among Goodrich Petroleum Corporation, a Delaware corporation (the
“Company”), the Subsidiary Guarantor named therein and Wilmington Trust,
National Association, as trustee (the “Trustee”), and subject to the provisions
in the Indenture, (a) the due and punctual payment of the principal of, premium,
if any, and interest on the Notes (as defined in the Indenture), whether at
Stated Maturity, by acceleration, redemption or otherwise, the due and punctual
payment of interest on overdue principal, premium, and interest, to the extent
permitted by law, and the due and punctual performance of all other obligations
of the Company to the Holders or the Trustee all in accordance with the terms of
the Indenture and (b) in case of any extension of time of payment or renewal of
any Notes or any of such other obligations, that the same will be promptly paid
in full when due or performed in accordance with the terms of the extension or
renewal, whether at Stated Maturity, by acceleration or otherwise. The
obligations of the Subsidiary Guarantors to the Holders of Notes and to the
Trustee pursuant to the Guarantee and the Indenture are expressly set forth in
Article Thirteen of the Indenture and reference is hereby made to the Indenture
for the precise terms of the Guarantee. This Guarantee shall be governed by and
construed in accordance with the laws of the State of New York.

 

______________________________________
[Insert Name of Transferor]

 

By:     __________________________________
Name:
Title:

 

Dated:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF GUARANTOR SUPPLEMENTAL INDENTURE TO BE DELIVERED BY GUARANTORS

 

GUARANTOR SUPPLEMENTAL INDENTURE (this “Guarantor Supplemental Indenture”),
dated as of, among Goodrich Petroleum Corporation (the “Company”), the Company’s
Subsidiaries listed on Schedule A hereto (each, a “New Guarantor”), the
Company’s Subsidiaries listed on Schedule B hereto (each, an “Existing
Guarantor”) and Wilmington Trust, National Association, as trustee under the
Indenture referred to below (the “Trustee”).

 

WITNESSETH

 

WHEREAS, the Company, the Existing Guarantors and the Trustee are parties to an
indenture (as supplemented or amended, the “Indenture”), dated as of May [ ],
2019, providing for the issuance of the Company’s 13.50% Convertible Second Lien
Senior Secured Notes due 2021 (the “Notes”);

 

WHEREAS, Section 12.01 of the Indenture provides that, without the consent of
any Holders, the Company, the Existing Guarantors and the Trustee, at any time
and from time to time, may modify, supplement or amend the Indenture to add a
Guarantor or additional obligor under the Indenture or permit any Person to
guarantee the Notes and/or obligations under the Indenture;

 

WHEREAS, each New Guarantor wishes to guarantee the Notes pursuant to the
Indenture;

 

WHEREAS, pursuant to the Indenture, the Company, the Existing Guarantors, the
New Guarantors and the Trustee have agreed to enter into this Guarantor
Supplemental Indenture for the purposes stated herein; and

 

WHEREAS, all things necessary have been done to make this Guarantor Supplemental
Indenture, when executed and delivered by the Company, the Existing Guarantors
and each New Guarantor, the legal, valid and binding agreement of the Company,
the Existing Guarantors and each New Guarantor, in accordance with its terms.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company, each
New Guarantor, the Existing Guarantors and the Trustee mutually covenant and
agree for the equal and ratable benefit of the Holders of the Notes as follows:

 

(1)     Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

 

(2)     Guarantee. Each New Guarantor hereby guarantees the obligations of the
Company under the Indenture and the Notes related thereto pursuant to the terms
and conditions of Article Thirteen of the Indenture, such Article Thirteen being
incorporated by reference herein as if set forth at length herein (each such
guarantee, a “Guarantee”) and such New Guarantor agrees to be bound as a
Subsidiary Guarantor under the Indenture as if it had been an initial signatory
thereto; provided, however that the New Guarantor can be released from its
Guarantee to the same extent as any other Subsidiary Guarantor under the
Indenture.

 

(3)     GOVERNING LAW. THIS GUARANTOR SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(4)     Counterparts. The parties may sign any number of copies of this
Guarantor Supplemental Indenture. Each signed copy shall be an original, but all
of them together represent the same agreement.

 

(5)     Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction hereof.

 

(6)     The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Guarantor
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Company, Existing Guarantors and
the New Guarantors.

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantor Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

 

Dated:

 

GOODRICH PETROLEUM CORPORATION
a Delaware corporation

 

By:     _________________________________
Name:
Title:

 

EACH GUARANTOR LISTED ON
SCHEDULE A HERETO

 

By:     _________________________________
Name:
Title:

 

EACH GUARANTOR LISTED ON
SCHEDULE B HERETO

 

By:     _________________________________
Name:
Title:

 

Wilmington Trust, National Association, as Trustee

 

By:

_________________________________
Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule A

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule B

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.27

 

AFFILIATE TRANSACTIONS

 

[None.]

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

 

 

[FORM OF]

 

INTERCREDITOR AGREEMENT

 

dated as of May [ ], 2019 between

 

SUNTRUST BANK,

 

as Priority Lien Agent,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Second Lien Agent

 

and Acknowledged and Agreed by

 

GOODRICH PETROLEUM COMPANY, L.L.C.,

 

GOODRICH PETROLEUM CORPORATION,

 

and the other Grantors referred to herein

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I
DEFINITIONS

 

Section 1.01.     Construction; Certain Defined Terms                         1

 

ARTICLE II
LIEN PRIORITIES

 

Section 2.01.     Relative Priorities                                   12

 

Section 2.02.     Prohibition on Marshalling, Etc                         13

 

Section 2.03.     No New Liens                                        13

 

Section 2.04.     Similar Collateral and Agreements                         13

 

Section 2.05.     No Duties of Priority Lien Agent                         13

 

ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01.     Limitation on Enforcement Action                         14

 

Section 3.02.     Standstill Period; Permitted Enforcement
Action               15

 

Section 3.03.     Insurance                                        16

 

Section 3.04.     Notification of Release of
Collateral                         16

 

Section 3.05.     No Interference; Payment Over                         17

 

Section 3.06.     Purchase Option                                   18

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.01.     Release of Liens; Automatic Release of Second
Liens          21

 

Section 4.02.     Certain Agreements With Respect to Insolvency or Liquidation
Proceedings                                                       21

 

Section 4.03.     Reinstatement                                        25

 

Section 4.04.     Refinancings                                        26

 

Section 4.05.     Amendments to Priority Lien Documents and Second Lien
Documents                                                                 27

 

Section 4.06.     Legends                                        28

 

Section 4.07.     Second Lien Secured Parties Rights as Unsecured Creditors;
Judgment Lien Creditor                                                  28

 

Section 4.08.     Postponement of Subrogation                              28

 

Section 4.09.     Acknowledgment by the Secured Debt Representatives          28

 

Section 4.10.     Permitted Prepayments of Second Lien
Obligations               28

 

ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01.     General                                        29

 

Section 5.02.     Deposit Accounts                                   30

 

ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01.     Application of Proceeds                              30

 

Section 6.02.     Determination of Amounts                              30

 

ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF GRANTORS; ETC.

 

Section 7.01.     No Reliance; Information                              31

 

Section 7.02.     No Warranties or Liability                              31

 

Section 7.03.     Obligations Absolute                                   32

 

Section 7.04.     Grantors Consent                                   32

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.01.     Representations and Warranties of Each Party               33

 

Section 8.02.     Representations and Warranties of Each
Representative          33

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01.     Notices                                        33

 

Section 9.02.     Waivers; Amendment                                   34

 

Section 9.03.     Actions Upon Breach; Specific
Performance                    35

 

Section 9.04.     Parties in Interest                                   35

 

Section 9.05.     Survival of Agreement                              35

 

Section 9.06.     Counterparts                                        35

 

Section 9.07.     Severability                                        35

 

Section 9.08.     Governing Law; Jurisdiction; Consent to Service of
Process          36

 

Section 9.09.     WAIVER OF JURY TRIAL                              36

 

Section 9.10.     Headings                                        36

 

Section 9.11.     Conflicts                                        36

 

Section 9.12.     Provisions Solely to Define Relative
Rights                    37

 

Section 9.13.     Certain Terms Concerning the Second Lien
Agent               37

 

Section 9.14.     Certain Terms Concerning the Priority Lien Agent and the
Second Lien Agent                                                       37

 

Section 9.15.     Authorization of Secured Agents                         37

 

Section 9.16.     Further Assurances                                   38

 

Section 9.17.     Relationship of Secured Parties                         38

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Annex and Exhibits

 

Annex I

 

Exhibit A     Form of Priority Confirmation Joinder

Exhibit B     Security Documents

 

 

 

 

 

 

 

INTERCREDITOR AGREEMENT, dated as of May [ ], 2019 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between SunTrust Bank, as administrative agent for the Priority
Lien Secured Parties referred to herein (in such capacity, and together with its
successors and assigns in such capacity, the “Original Priority Lien Agent”),
and Wilmington Trust, National Association, as collateral agent for the Second
Lien Secured Parties referred to herein (in such capacity, and together with its
successors in such capacity, the “Original Second Lien Agent”) and acknowledged
and agreed by Goodrich Petroleum Company, L.L.C., a Louisiana limited liability
company (together with its successors and assigns, the “Company”), Goodrich
Petroleum Corporation, a Delaware corporation (the “Parent Guarantor” and
together with the Company, “Goodrich”), and certain subsidiaries of the Company.

 

Reference is made to (a) the Priority Credit Agreement (defined below) and (b)
the Second Lien Indenture (defined below).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Agent (for itself and on behalf of the
Second Lien Secured Parties) agree as follows:

 

ARTICLE I     
DEFINITIONS

 

Section 1.01.     Construction; Certain Defined Terms. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.

 

(b)     All terms used in this Agreement that are defined in Article 1, 8 or 9
of the New York UCC (whether capitalized herein or not) and not otherwise
defined herein have the meanings assigned to them in Article 1, 8 or 9 of the
New York UCC. If a term is defined in Article 9 of the New York UCC and another
Article of the New York UCC, such term shall have the meaning assigned to it in
Article 9 of the New York UCC.

 

(c)     As used in this Agreement, the following terms have the meanings
specified below:

 

“Accounts” has the meaning assigned to such term in Section 3.01.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Bank Product” means each and any of the following bank services and products
provided to Goodrich or any other Grantor by any lender under the Priority
Credit Agreement or any Priority Substitute Credit Facility or any Affiliate of
any such lender: (a) commercial credit cards; (b) stored value cards; and (c)
Treasury Management Arrangements (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Bank Product Obligations” means any and all obligations of Goodrich or any
other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.

 

“Capital Stock” of any Person means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests, provided that any debt that is convertible
into Capital Stock is not “Capital Stock” unless or until such instrument is
converted or exchanged.

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, or the Second Lien
Collateral, or both.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the
Capital Stock having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Agreement Debt” means the indebtedness under the Priority Credit
Agreement (including letters of credit and reimbursement obligations with
respect thereto) that was permitted to be incurred and secured under the
Priority Credit Agreement, the Second Lien Indenture, or any Second Lien
Substitute Facility (or as to which the lenders under the Priority Credit
Agreement obtained an Officers’ Certificate at the time of incurrence to the
effect that such indebtedness was permitted to be incurred and secured by all
applicable Secured Debt Documents) and additional indebtedness under any
Priority Substitute Credit Facility. For purposes of this Agreement,
indebtedness under the Priority Credit Agreement is permitted to be incurred
under the Second Lien Indenture or any Second Lien Substitute Facility.

 

“Credit Agreement Obligations” means the Credit Agreement Debt and all other
Obligations in respect of or in connection with Credit Agreement Debt together
with Hedging Obligations and Bank Product Obligations. For the avoidance of
doubt, Hedging Obligations and Bank Product Obligations shall only constitute
Credit Agreement Obligations to the extent that such Hedging Obligations or Bank
Product Obligations are secured under the terms of the Priority Lien Documents.
Notwithstanding any other provision hereof, the term “Credit Agreement
Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Priority Credit Agreement and the other Priority Lien
Documents, whether incurred before or after commencement of an Insolvency or
Liquidation Proceeding, and whether or not allowable in an Insolvency or
Liquidation Proceeding. To the extent that any payment with respect to the
Credit Agreement Obligations (whether by or on behalf of Goodrich, as proceeds
of security, enforcement of any right of set-off, or otherwise) is declared to
be fraudulent or preferential in any respect, set aside, or required to be paid
to a debtor in possession, trustee, receiver, or similar Person, then the
obligation or part thereof originally intended to be satisfied will be deemed to
be reinstated and outstanding as if such payment had not occurred.

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement), indentures or commercial paper
facilities providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time
(and whether or not with the original administrative agent and lenders or
another administrative agent or agents or other lenders and whether provided
under the original Priority Credit Agreement or any other credit or other
agreement or indenture).

 

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(a)     termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

 

(b)     payment in full in cash of the principal of and interest, fees and
premium (if any) on all Priority Lien Debt (other than any undrawn letters of
credit);

 

(c)     discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien
Obligations;

 

(d)     payment in full in cash of obligations in respect of Hedging Obligations
constituting Priority Lien Obligations (and, with respect to any particular
agreement regarding Hedging Obligations, termination of such agreement and
payment in full in cash of all obligations thereunder or such other arrangements
as have been made by the counterparty thereto (and communicated to the Priority
Lien Agent) pursuant to the terms of the Priority Credit Agreement); and

 

(e)     payment in full in cash of all other Priority Lien Obligations,
including without limitation, Bank Product Obligations, that are outstanding and
unpaid at the time the Priority Lien Debt is paid in full in cash (other than
any obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

 

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, Goodrich or any Grantor enters into any Priority Lien Document
evidencing a Priority Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Priority Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Priority Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Priority Lien Obligations), and, from and after the date on which
Goodrich designates such indebtedness as Priority Lien Debt in accordance with
this Agreement, the obligations under such Priority Lien Document shall
automatically and without any further action be treated as Priority Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth in this Agreement,
any Second Lien Obligations shall be deemed to have been at all times Second
Lien Obligations and at no time Priority Lien Obligations. For the avoidance of
doubt, a Replacement as contemplated by Section 4.04(a) shall not be deemed to
cause a Discharge of Priority Lien Obligations.

 

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

 

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of loans, letters of credit and letter of
credit reimbursement obligations under the Priority Credit Agreement and/or any
other Credit Facility pursuant to which Priority Lien Debt has been issued to
the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Priority Lien Cap.”

 

“Goodrich” has the meaning assigned to such term in the preamble hereto.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grantor” means Goodrich, each other subsidiary of Goodrich that shall have
granted any Lien in favor of any of the Priority Lien Agent or the Second Lien
Agent on any of its assets or properties to secure any of the Secured
Obligations.

 

“Hedging Obligations” means, with respect to any Grantor, the obligations of
such Grantor incurred in the normal course of business and not for speculative
purposes under any swap, forward, future or derivative transaction or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
obligations under phantom stock or a similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of Goodrich shall not be Hedging Obligations.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)     any case commenced by or against Goodrich or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of Goodrich or any other Grantor, any receivership or assignment for
the benefit of creditors relating to Goodrich or any other Grantor or any
similar case or proceeding relative to Goodrich or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

(b)     any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to Goodrich or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(c)     any other proceeding of any type or nature in which substantially all
claims of creditors of Goodrich or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of Goodrich by any
Officers of Goodrich.

 

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Original Second Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Permitted Reserve Based Facility” means a reserve based credit facility with
lenders holding a majority in principal amount of the commitments thereunder
that are (a) commercial bank lenders, (b) investment banks or (c) Affiliates of
Persons described in clauses (a) and (b) (but not hedge funds or other
alternative capital providers), which, in each case, have experience
participating in reserve based credit facilities, and which shall contain a
borrowing base determined on a basis substantially consistent with customary
terms and advance rates for oil and gas reserve based lending practices. For
avoidance of doubt, the Priority Credit Agreement as in effect on the date
hereof (including the lenders parties thereto, the methodology for borrowing
base determinations and the initial borrowing base determination thereunder) are
agreed to satisfy all requirements for a Permitted Reserve Based Facility.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

 

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

“Priority Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of May 14, 2019, by and among the Company, as
borrower, the Parent Guarantor, the Original Priority Lien Agent, and the other
lenders party thereto, as such agreement, in whole or in part, in one or more
instances, may be amended, restated, renewed, extended, substituted, refinanced,
restructured, replaced, supplemented or otherwise modified from time to time
(including, without limitation, any successive amendments, restatements,
renewals, extensions, substitutions, foregoing) and any credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument evidencing or governing the terms of any Priority Substitute Credit
Facility.

 

“Priority Lien” means a Lien granted by Goodrich or any other Grantor in favor
of the Priority Lien Agent, at any time, upon any Property of Goodrich or such
Grantor to secure Priority Lien Obligations (including Liens on such Collateral
under the security documents associated with any Priority Substitute Credit
Facility).

 

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee, collateral trustee or other
representative of the lenders or holders of the indebtedness and other
Obligations evidenced thereunder or governed thereby, in each case, together
with its successors in such capacity.

 

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all indebtedness outstanding at any time under any Priority Lien Debt (with
outstanding letters of credit being deemed to have a principal amount equal to
the stated amount thereof) to the extent constituting indebtedness pursuant to a
Permitted Reserve Based Facility, plus (b) the amount of all Hedging
Obligations, to the extent such Hedging Obligations are secured by the Priority
Liens, plus (c) the amount of all Bank Product Obligations, to the extent such
Bank Product Obligations are secured by the Priority Liens, plus (d) the amount
of accrued and unpaid interest (excluding any interest paid-in-kind) and
outstanding fees, to the extent such Obligations are secured by the Priority
Liens, plus (e) fees, indemnifications, reimbursements and expenses as may be
due pursuant to the terms of any Priority Lien Debt. For avoidance of doubt, the
Priority Lien Cap (including determination of the criteria for a Permitted
Reserve Based Facility) represents an incurrence-only determination and any
Priority Lien Debt that falls within the Priority Lien Debt on the date incurred
shall remain within the Priority Lien Cap thereafter notwithstanding any
borrowing base re-determination or any change in compliance with the criteria
for a Permitted Reserve Based Facility.

 

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

 

“Priority Lien Debt” means the Credit Agreement Debt and all indebtedness
incurred under any Priority Substitute Credit Facility.

 

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

 

“Priority Lien Obligations” means the Credit Agreement Obligations and, all
other Obligations in respect thereof. Notwithstanding any other provision
hereof, the term “Priority Lien Obligations” will include accrued interest,
fees, costs and other charges incurred under the Priority Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding.

 

“Priority Lien Secured Parties” means, at any time, (a) the Priority Lien Agent,
(b) each lender or issuing bank under the Priority Credit Agreement, (c) each
holder, provider or obligee of any Hedging Obligations or Bank Product
Obligation that is a lender under the Priority Credit Agreement or an Affiliate
(as defined herein or in the Priority Credit Agreement) thereof at the time such
Hedging Obligation or Bank Product Obligation is entered into (or, for the
avoidance of doubt, if such Hedging Obligation or Bank Product Obligation was
entered into prior to the date such holder, provider or obligee became a lender
or an Affiliate thereof), or is a secured party (or a party entitled to the
benefits of the security) under any Priority Lien Document, (d) the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Priority Lien Document, (e) each other Person that provides letters of
credit, guarantees or other credit support related thereto under any Priority
Lien Document and (f) each other holder of, or obligee in respect of, any Credit
Agreement Obligations (including pursuant to a Priority Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.

 

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by Goodrich or any other Grantor creating (or purporting
to create) a Lien upon Collateral in favor of the Priority Lien Agent (including
any such agreements, assignments, mortgages, deeds of trust and other documents
or instruments associated with any Priority Substitute Credit Facility).

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Recovery” has the meaning assigned to such term in Section 4.03.

 

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part and (b) in
respect of any agreement with reference to the Second Lien Documents, the Second
Lien Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part. “Replace,” “Replaced” and “Replacement” shall have correlative
meanings.

 

“Required Priority Lien Secured Parties” means the Priority Lien Secured Parties
holding more than 50% of the outstanding aggregate principal amount of the
Priority Lien Obligations.

 

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Agent, at any time, upon any Collateral by any Grantor to secure Second Lien
Obligations (including Liens on such Collateral under the security documents
associated with any Second Lien Substitute Facility).

 

“Second Lien Agent” means the Original Second Lien Agent, together with its
successors in such capacity appointed pursuant to the terms of the Second Lien
Indenture.

 

“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

 

“Second Lien Debt” means the indebtedness under the Second Lien Notes issued as
of the date hereof and guarantees thereof that was permitted to be incurred and
secured in accordance with the Secured Debt Documents, and all indebtedness
incurred under any Second Lien Substitute Facility with respect to which the
requirements of Section 4.04 have been (or are deemed) satisfied. For the
avoidance of doubt, the Second Lien Notes shall constitute “Second Lien Debt”
under this Agreement.

 

“Second Lien Documents” means the Second Lien Indenture, the Second Lien Notes,
the Second Lien Security Documents and all other loan documents, notes,
guarantees, instruments and agreements governing or evidencing the Second Lien
Obligations or any Second Lien Substitute Facility.

 

“Second Lien Indenture” means the Indenture, dated as of May [ ], 2019, among
the Company, the Grantors party thereto from time to time and Wilmington Trust,
National Association in its capacity as trustee and collateral agent thereunder,
as amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof unless
restricted by the terms of this Agreement, and any credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument evidencing or governing the terms of any Second Lien Substitute
Facility.

 

“Second Lien Notes” means the 13.50% Convertible Secured Lien Senior Second
Notes due 2021 issued under the Second Lien Indenture.

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.

 

“Second Lien Purchasers” has the meaning assigned to such term in
Section 3.06(a).

 

“Second Lien Secured Parties” means, at any time, the Second Lien Agent, the
trustees, agents and other representatives of the holders of the Second Lien
Notes who maintain the transfer register for such Second Lien Notes, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Second Lien Document and each other holder of, or obligee in respect of, any
Second Lien Obligations (including pursuant to a Second Lien Substitute
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Second Lien Document
outstanding at any time.

 

“Second Lien Security Documents” means the Second Lien Indenture (insofar as the
same grants a Lien on the Collateral), each agreement listed in Part B of
Exhibit B hereto and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements, or grants or transfers for security, now existing or entered
into after the date hereof, executed and delivered by Goodrich or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Second Lien Agent (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Second
Lien Substitute Facility).

 

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Second Lien
Indenture then in existence. For the avoidance of doubt, no Second Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Second Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof) as the other Liens
securing the Second Lien Obligations are subject to under this Agreement.

 

“Secured Debt Documents” means the Priority Lien Documents and the Second Lien
Documents.

 

“Secured Debt Representative” means the Priority Lien Agent and the Second Lien
Agent.

 

“Secured Obligations” means the Priority Lien Obligations and the Second Lien
Obligations.

 

“Secured Parties” means the Priority Lien Secured Parties and the Second Lien
Secured Parties.

 

“Security Documents” means the Priority Lien Security Documents and the Second
Lien Security Documents.

 

“Standstill Period” has the meaning assigned to such term in Section 3.02.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which equity interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time equity interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Voting Stock” of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time Capital Stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

 

ARTICLE II     
LIEN PRIORITIES

 

Section 2.01.     Relative Priorities. The grant of the Priority Liens pursuant
to the Priority Lien Documents and the grant of the Second Liens pursuant to the
Second Lien Documents create two separate and distinct Liens on the Collateral.

 

(b)     Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents or any other agreement or instrument or
operation of law to the contrary, or any other circumstance whatsoever and
irrespective of (i) how a Lien was acquired (whether by grant, possession,
statute, operation of law, subrogation, or otherwise), (ii) the time, manner, or
order of the grant, attachment or perfection of a Lien, (iii) any conflicting
provision of the New York UCC or other applicable law, (iv) any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a Priority Lien
Document or a Second Lien Document, (v) the modification of a Priority Lien
Obligation or a Second Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of Goodrich or other Person that is permitted under the Priority Lien
Documents as in effect on the date hereof or securing a DIP Financing, each of
the Second Lien Agent, on behalf of itself and the other Second Lien Secured
Parties, hereby agrees that (i) any Priority Lien on any Collateral now or
hereafter held by or for the benefit of any Priority Lien Secured Party shall be
senior in right, priority, operation, effect and all other respects to any and
all Second Liens on any Collateral and (ii) any Second Lien on any Collateral
now or hereafter held by or for the benefit of any Second Lien Secured Party
shall be junior and subordinate in right, priority, operation, effect and all
other respects to any and all Priority Liens on any Collateral, in any case,
subject to the Priority Lien Cap as provided herein.

 

(c)     It is acknowledged that, subject to the Priority Lien Cap (as provided
herein), (i) the aggregate amount of the Priority Lien Obligations may be
increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (A) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens hereunder or the provisions of this Agreement defining the relative
rights of the Priority Lien Secured Parties and the Second Lien Secured Parties.
The lien priorities provided for herein shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
renewal, restatement or Replacement of either the Priority Lien Obligations (or
any part thereof) or the Second Lien Obligations (or any part thereof), by the
release of any Collateral or of any guarantees for any Priority Lien Obligations
or by any action that any Secured Debt Representative or Secured Party may take
or fail to take in respect of any Collateral.

 

Section 2.02.     Prohibition on Marshalling, Etc. Until the Discharge of
Priority Lien Obligations, the Second Lien Agent will not assert any
marshalling, appraisal, valuation, or other similar right that may otherwise be
available to a junior secured creditor.

 

Section 2.03.     No New Liens. The parties hereto agree that, so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (a) grant or
permit any additional Liens on any asset of a Grantor to secure any Second Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure the Priority Lien Obligations and has taken all
actions required to perfect such Liens; provided, however, the refusal or
inability of the Priority Lien Agent to accept such Lien will not prevent the
Second Lien Agent from taking the Lien or (b) grant or permit any additional
Liens on any asset of a Grantor to secure any Priority Lien Obligation, or take
any action to perfect any additional Liens, unless it has granted, or
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure the Second Lien Obligations and has taken all actions required
to perfect such Liens; provided, however, the refusal or inability of the Second
Lien Agent to accept such Lien will not prevent the Priority Lien Agent from
taking the Lien, with each such Lien as described in this Section 2.03 to be
subject to the provisions of this Agreement. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other right or remedy available to the Priority Lien Agent,
the other Priority Lien Secured Parties, the Second Lien Agent or the other
Second Lien Secured Parties, each of the Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties, agrees that any amounts
received by or distributed to any Second Lien Secured Party, pursuant to or as a
result of any Lien granted in contravention of this Section 2.03 shall be
subject to Section 3.05(b).

 

Section 2.04.     Similar Collateral and Agreements. The parties hereto
acknowledge and agree that it is their intention that the Priority Lien
Collateral and the Second Lien Collateral be identical. In furtherance of the
foregoing, the parties hereto agree (a) to cooperate in good faith in order to
determine, upon any reasonable request by the Priority Lien Agent or the Second
Lien Agent, the specific assets included in the Priority Lien Collateral and the
Second Lien Collateral, the steps taken to perfect the Priority Liens and the
Second Liens thereon and the identity of the respective parties obligated under
the Priority Lien Documents and the Second Lien Documents in respect of the
Priority Lien Obligations and the Second Lien Obligations, respectively, (b)
that the Second Lien Security Documents creating Liens on the Collateral shall
be in all material respects the same forms of documents as the respective
Priority Lien Security Documents creating Liens on the Collateral other than (i)
with respect to the priority nature of the Liens created thereunder in such
Collateral, (ii) such modifications to such Second Lien Security Documents which
are less restrictive than the corresponding Priority Lien Security Documents,
and (iii) provisions in the Second Lien Security Documents which are solely
applicable to the rights and duties of the Second Lien Secured Parties and (c)
that at no time shall there be any Grantor that is an obligor in respect of the
Second Lien Obligations that is not also an obligor in respect of the Priority
Lien Obligations.

 

Section 2.05.     No Duties of Priority Lien Agent. The Second Lien Agent, for
itself and on behalf of each Second Lien Secured Party, acknowledges and agrees
that neither the Priority Lien Agent nor any other Priority Lien Secured Party
shall have any duties or other obligations to any such Second Lien Secured Party
with respect to any Collateral, other than to transfer to the Second Lien Agent
any remaining Collateral and any proceeds of the sale or other Disposition of
any such Collateral remaining in its possession following the associated
Discharge of Priority Lien Obligations, in each case without representation or
warranty on the part of the Priority Lien Agent or any Priority Lien Secured
Party. In furtherance of the foregoing, each Second Lien Secured Party
acknowledges and agrees that until the Discharge of Priority Lien Obligations
(subject to the terms of Section 3.02, including the rights of the Second Lien
Secured Parties following the expiration of the Standstill Period), the Priority
Lien Agent shall be entitled, for the benefit of the Priority Lien Secured
Parties, to sell, transfer or otherwise Dispose of or deal with such Collateral,
as provided herein and in the Priority Lien Documents, without regard to any
Second Lien or any rights to which the Second Lien Agent or any Second Lien
Secured Party would otherwise be entitled as a result of such Second Lien.
Without limiting the foregoing, the Second Lien Agent, for itself and on behalf
of each Second Lien Secured Party, agrees that neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Collateral, or to sell, Dispose of
or otherwise liquidate all or any portion of such Collateral, in any manner that
would maximize the return to the Second Lien Secured Parties, notwithstanding
that the order and timing of any such realization, sale, Disposition or
liquidation may affect the amount of proceeds actually received by the Second
Lien Secured Parties from such realization, sale, Disposition or liquidation.
The Second Lien Agent, for itself and on behalf of each of the Second Lien
Secured Parties, waives any claim such Second Lien Secured Party may now or
hereafter have against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or the
Priority Lien Secured Parties take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral, and actions with respect to
the collection of any claim for all or any part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for the Priority Lien Obligations.

 

ARTICLE III     
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01.     Limitation on Enforcement Action. Prior to the Discharge of
Priority Lien Obligations, the Second Lien Agent, for itself and on behalf of
each Second Lien Secured Party, hereby agrees that, subject to Section 3.05(b)
and Section 4.07, none of the Second Lien Agent or any other Second Lien Secured
Party shall commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its interest in or realize upon, or take any other action available to it in
respect of, any Collateral under any Second Lien Security Document, applicable
law or otherwise (including but not limited to any right of setoff), it being
agreed that only the Priority Lien Agent, acting in accordance with the
applicable Priority Lien Documents, shall have the exclusive right (and whether
or not any Insolvency or Liquidation Proceeding has been commenced), to take any
such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Second Lien Agent or any other Second
Lien Secured Party. In exercising rights and remedies with respect to the
Collateral, the Priority Lien Agent and the other Priority Lien Secured Parties
may enforce the provisions of the Priority Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Second Lien Secured Party. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law. Without limiting the generality of the foregoing, the Priority Lien Agent
will have the exclusive right to deal with that portion of the Collateral
consisting of deposit accounts and securities accounts (collectively
“Accounts”), including exercising rights under control agreements with respect
to such Accounts. Each of the Second Lien Agent, for itself and on behalf of the
other Second Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Lien Security
Document, any other Second Lien Document, as applicable, shall be deemed to
restrict in any way the rights and remedies of the Priority Lien Agent or the
other Priority Lien Secured Parties with respect to the Collateral as set forth
in this Agreement. Notwithstanding the foregoing, subject to Section 3.05, the
Second Lien Agent, on behalf of the Second Lien Secured Parties, may, but will
have no obligation to, take all such actions (not adverse to the Priority Liens
or the rights of the Priority Lien Agent and the Priority Lien Secured Parties)
it deems necessary to perfect or continue the perfection of the Second Liens in
the Collateral or to create, preserve or protect (but not enforce) the Second
Liens in the Collateral. Nothing herein shall limit the right or ability of the
Second Lien Secured Parties to (i) purchase (by credit bid or otherwise) all or
any portion of the Collateral in connection with any enforcement of remedies by
the Priority Lien Agent to the extent that, and so long as, the Priority Lien
Secured Parties receive payment in full in cash of all Priority Lien Obligations
upon giving effect thereto or (ii) file a proof of claim with respect to the
Second Lien Obligations.

 

Section 3.02.     Standstill Period; Permitted Enforcement Action. Prior to the
Discharge of Priority Lien Obligations and notwithstanding the foregoing
Section 3.01, both before and during an Insolvency or Liquidation Proceeding
after a period of 180 days has elapsed (which period will be tolled during any
period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding) since the later of (1) the date on
which the Second Lien Debt is accelerated or (2) date on which the Second Lien
Agent has delivered to the Priority Lien Agent written notice of the
acceleration of any Second Lien Debt (the “Standstill Period”), the Second Lien
Agent and the other Second Lien Secured Parties may enforce or exercise any
rights or remedies with respect to any Collateral; provided, however that
notwithstanding the expiration of the Standstill Period in no event may the
Second Lien Agent or any other Second Lien Secured Party enforce or exercise any
rights or remedies with respect to any Collateral, or commence, join with any
Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the Priority Lien Agent on
behalf of the Priority Lien Secured Parties or any other Priority Lien Secured
Party shall have commenced, and shall be diligently pursuing (or shall have
sought or requested relief from, or modification of, the automatic stay or any
other stay or other prohibition in any Insolvency or Liquidation Proceeding to
enable the commencement and pursuit thereof), the enforcement or exercise of any
rights or remedies with respect to the Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Second Lien Agent
by the Priority Lien Agent); provided, further, that, at any time after the
expiration of the Standstill Period, if neither the Priority Lien Agent nor any
other Priority Lien Secured Party shall have commenced and be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof) the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, and the Second Lien
Agent shall have commenced the enforcement or exercise of any rights or remedies
with respect to any material portion of the Collateral or any such action or
proceeding, then for so long as the Second Lien Agent is diligently pursuing
such rights or remedies, none of any Priority Lien Secured Party or the Priority
Lien Agent shall take any action of a similar nature with respect to such
Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding; provided, further, that, if the Second Lien Agent or any Second Lien
Secured Party exercises rights or remedies in accordance with the terms of this
Section 3.02, then such Person shall promptly give notice thereof to the
Priority Lien Agent.

 

Section 3.03.     Insurance. Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Second Lien Secured Parties following expiration of the Standstill
Period), the Priority Lien Agent shall have the sole and exclusive right,
subject to the rights of the Grantors under the Priority Lien Documents, to
adjust and settle claims in respect of Collateral under any insurance policy in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect to the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations). If the Second Lien
Agent or any Second Lien Secured Party shall, at any time prior to the Discharge
of Priority Lien Obligations, receive any proceeds of any such insurance policy
or any such award or payment in contravention of the foregoing, it shall
forthwith pay such proceeds over to the Priority Lien Agent. In addition, if by
virtue of being named as an additional insured or loss payee of any insurance
policy of any Grantor covering any of the Collateral, the Second Lien Agent or
any other Second Lien Secured Party shall have the right to adjust or settle any
claim under any such insurance policy, then unless and until the Discharge of
Priority Lien Obligations has occurred, the Second Lien Agent and any such
Second Lien Secured Party shall promptly, without delay or hindrance, follow the
instructions of the Priority Lien Agent, or of the Grantors under the Priority
Lien Documents to the extent the Priority Lien Documents grant such Grantors the
right to adjust or settle such claims, with respect to such adjustment or
settlement (subject to the terms of Section 3.02, including the rights of the
Second Lien Secured Parties following expiration of the Standstill Period).

 

Section 3.04.     Notification of Release of Collateral. Each of the Priority
Lien Agent and the Second Lien Agent shall give the other Secured Debt
Representative prompt written notice of the Disposition by it of, and Release by
it of the Lien on, any Collateral. Such notice shall describe in reasonable
detail the subject Collateral, the parties involved in such Disposition or
Release, the place, time, manner and method thereof, and the consideration, if
any, received therefor; provided, however, that the failure to give any such
notice shall not in and of itself in any way impair the effectiveness of any
such Disposition or Release.

 

Section 3.05.     No Interference; Payment Over.

 

(a)     No Interference. The Second Lien Agent, for itself and on behalf of each
Second Lien Secured Party, agrees that each Second Lien Secured Party (i) will
not take or cause to be taken any action the purpose or effect of which is, or
could be, to make any Second Lien pari passu with, or to give such Second Lien
Secured Party any preference or priority relative to, any Priority Lien with
respect to the Collateral or any part thereof, (ii) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations or Priority Lien Document, or the validity, attachment, perfection
or priority of any Priority Lien, or the validity or enforceability of the
priorities, rights or duties established by the provisions of this Agreement,
(iii) will not take or cause to be taken any action the purpose or effect of
which is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other Disposition of
the Collateral by any Priority Lien Secured Party or the Priority Lien Agent
acting on their behalf, (iv) shall have no right to (A) direct the Priority Lien
Agent or any other Priority Lien Secured Party to exercise any right, remedy or
power with respect to any Collateral or (B) consent to the exercise by the
Priority Lien Agent or any other Priority Lien Secured Party of any right,
remedy or power with respect to any Collateral, (v) will not institute any suit
or assert in any suit or Insolvency or Liquidation Proceeding any claim against
the Priority Lien Agent or other Priority Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to, and neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
the Priority Lien Agent or other Priority Lien Secured Party with respect to any
Priority Lien Collateral, (vi) prior to the Discharge of Priority Lien
Obligations will not seek, and hereby waives any right, to have any Collateral
or any part thereof marshaled upon any foreclosure or other Disposition of such
Collateral, (vii) will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement, (viii) will not object to forbearance by the Priority Lien Agent
or any Priority Lien Secured Party, and (ix) prior to the Discharge of Priority
Lien Obligations will not assert, and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law.

 

(b)     Payment Over. The Second Lien Agent, for itself and on behalf of each
other Second Lien Secured Party, hereby agrees that if any Second Lien Secured
Party shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Second Lien Security Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time prior to the Discharge of Priority Lien Obligations secured, or intended to
be secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable. Furthermore, the Second
Lien Agent shall, at the Grantors’ expense, promptly send written notice to the
Priority Lien Agent upon receipt of such Collateral, proceeds or payment by any
Second Lien Secured Party and within three (3) days of such receipt, shall
deliver such Collateral, proceeds or payment to the Priority Lien Agent in the
same form as received, with any necessary endorsements, or as court of competent
jurisdiction may otherwise direct. The Priority Lien Agent is hereby authorized
to make any such endorsements as agent for the Second Lien Agent or any other
Second Lien Secured Party. The Second Lien Agent, for itself and on behalf of
each other Second Lien Secured Party, agrees that if, at any time, it obtains
written notice that all or part of any payment with respect to any Priority Lien
Obligations previously made shall be rescinded for any reason whatsoever, it
will promptly pay over to the Priority Lien Agent any payment received by it and
then in its possession or under its direct control in respect of any such
Priority Lien Collateral and shall promptly turn any such Collateral then held
by it over to the Priority Lien Agent, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
Discharge of Priority Lien Obligations. All Second Liens will remain attached to
and enforceable against all proceeds so held or remitted, subject to the
priorities set forth in this Agreement. Anything contained herein to the
contrary notwithstanding, this Section 3.05(b) shall not apply to any proceeds
of Collateral realized in a transaction not prohibited by the Priority Lien
Documents and as to which the possession or receipt thereof by the Second Lien
Agent or any other Second Lien Secured Party is otherwise permitted by the
Priority Lien Documents.

 

Section 3.06.     Purchase Option.

 

(a)     Notwithstanding anything in this Agreement to the contrary, within sixty
(60) days of the earlier of (i) the commencement of an Insolvency or Liquidation
Proceeding or (ii) the acceleration of the Priority Lien Obligations, holders of
the Second Lien Debt and each of their respective designated Affiliates (the
“Second Lien Purchasers”) will have the right, at their sole option and election
(but will not be obligated), at any time upon prior written notice to the
Priority Lien Agent, to purchase from the Priority Lien Secured Parties (x) all
(but not less than all, other than any Priority Lien Obligations constituting
Excess Priority Lien Obligations) Priority Lien Obligations (including unfunded
commitments) and (y) any loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing that are outstanding on the date of
such purchase. Promptly following the receipt of such notice, the Priority Lien
Agent will deliver to the Second Lien Agent a statement of the amount of
Priority Lien Debt, other Priority Lien Obligations (other than any Priority
Lien Obligations constituting Excess Priority Lien Obligations) and DIP
Financing provided by any of the Priority Lien Secured Parties, if any, then
outstanding and the amount of the cash collateral requested by the Priority Lien
Agent to be delivered pursuant to Section 3.06(b)(ii) below. The right to
purchase provided for in this Section 3.06 will expire unless, within 10
Business Days after the receipt by the Second Lien Agent of such statement from
the Priority Lien Agent, the Second Lien Agent delivers to the Priority Lien
Agent an irrevocable commitment of the Second Lien Purchasers to purchase (x)
all (but not less than all, other than any Priority Lien Obligations
constituting Excess Priority Lien Obligations) of the Priority Lien Obligations
(including unfunded commitments) and (y) any loans provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing and to
otherwise complete such purchase on the terms set forth under this Section 3.06.

 

(b)     On the date specified by the Second Lien Agent (on behalf of the Second
Lien Purchasers) in such irrevocable commitment (which shall not be less than
five Business Days nor more than 20 Business Days, after the receipt by the
Priority Lien Agent of such irrevocable commitment), the Priority Lien Secured
Parties shall sell to the Second Lien Purchasers (x) all (but not less than all,
other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations (such period from the date of receipt by the Priority Lien Agent of
such irrevocable commitment to such date specified by the Second Lien Agent for
such sale in such irrevocable commitment the “Pendency Period”)) of the Priority
Lien Obligations (including unfunded commitments) and (y) any loans provided by
any of the Priority Lien Secured Parties in connection with a DIP Financing that
are outstanding on the date of such sale, subject to any required approval of
any Governmental Authority then in effect, if any, and only if on the date of
such sale, the Priority Lien Agent receives the following:

 

(i)     payment, as the purchase price for all Priority Lien Obligations sold in
such sale, of an amount equal to the full par value amount of (x) all Priority
Lien Obligations (other than outstanding letters of credit as referred to in
clause (ii) below) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations to the extent not purchased and (y) loans provided by
any of the Priority Lien Secured Parties in connection with a DIP Financing then
outstanding (including principal, interest, fees, reasonable attorneys’ fees and
legal expenses, but excluding contingent indemnification obligations for which
no claim or demand for payment has been made at or prior to such time); provided
that in the case of Hedging Obligations that constitute Priority Lien
Obligations the Second Lien Purchasers shall cause the applicable agreements
governing such Hedging Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedging
Obligations, calculated in accordance with the terms of such Hedging Obligation
and after giving effect to any netting arrangements;

 

(ii)     a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the issuer of
such letters of credit as security solely to reimburse the issuers of such
letters of credit that become due and payable after such sale and any fees and
expenses incurred in connection with such letters of credit and (B) returned to
the Second Lien Agent (except as may otherwise be required by applicable law or
any order of any court or other Governmental Authority) promptly after the
expiration or termination from time to time of all payment contingencies
affecting such letters of credit; and

 

(iii)     any agreements, documents or instruments which the Priority Lien Agent
may reasonably request pursuant to which the Second Lien Agent and the Second
Lien Purchasers in such sale expressly assume and adopt all of the obligations
of the Priority Lien Agent and the Priority Lien Secured Parties under the
Priority Lien Documents and in connection with loans provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing on and after
the date of the purchase and sale and the Second Lien Agent (or any other
representative appointed by the holders of a majority in aggregate principal
amount of the Second Lien Notes then outstanding) becomes a successor agent
thereunder.

 

(iv)     During the Pendency Period, the Priority Lien Secured Parties shall
refrain from exercising remedies (subject to exigent circumstances).

 

(c)     Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien Agent for
such purpose. Interest shall be calculated to but excluding the Business Day on
which such sale occurs if the amounts so paid by the Second Lien Purchasers to
the bank account designated by the Priority Lien Agent are received in such bank
account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Second Lien Purchasers to the bank account designated by the Priority Lien Agent
are received in such bank account later than 12:00 noon, New York City time.

 

(d)     Such sale shall be expressly made without representation or warranty of
any kind by the Priority Lien Secured Parties as to the Priority Lien
Obligations, the Collateral or otherwise and without recourse to any Priority
Lien Secured Party, except that the Priority Lien Secured Parties shall
represent and warrant severally as to the Priority Lien Obligations (including
unfunded commitments) and any loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then owing to it: (i) that such
applicable Priority Lien Secured Party owns such Priority Lien Obligations
(including unfunded commitments) and any loans provided by any of the Priority
Lien Secured Parties in connection with a DIP Financing; and (ii) that such
applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

 

(e)     After such sale becomes effective, the outstanding letters of credit
will remain enforceable against the issuers thereof and will remain secured by
the Priority Liens upon the Collateral in accordance with the applicable
provisions of the Priority Lien Documents as in effect at the time of such sale,
and the issuers of letters of credit will remain entitled to the benefit of the
Priority Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the Priority Lien Documents as in effect at
the time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, but, except with respect to cash collateral held by the issuers of
such letters of credit, only the Person or successor agent to whom the Priority
Liens are transferred in such sale will have the right to foreclose upon or
otherwise enforce the Priority Liens and only the Second Lien Purchasers in the
sale will have the right to direct such Person or successor as to matters
relating to the foreclosure or other enforcement of the Priority Liens.

 

ARTICLE IV     
OTHER AGREEMENTS

 

Section 4.01.     Release of Liens; Automatic Release of Second Liens. (a) Prior
to the Discharge of Priority Lien Obligations, the Second Lien Agent, for itself
and on behalf of each other Second Lien Secured Party, agrees that, in the event
the Priority Lien Secured Parties release their Lien on any Collateral, the
Second Lien on such Collateral shall terminate and be released automatically and
without further action if (i) such release is in connection with a sale,
transfer or other disposition of Collateral in a transaction or circumstance
that does not violate Section 7.26 of the Second Lien Indenture (or any similar
provision of any other Second Lien Document), (ii) such release is effected in
connection with the Priority Lien Agent’s foreclosure upon, or other exercise of
rights or remedies with respect to, such Collateral, or (iii) such release is
effected in connection with a sale or other Disposition of any Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Priority Lien Secured Parties shall have
consented to such sale or Disposition of such Collateral; provided that, in the
case of each of clauses (i), (ii) and (iii), the Second Liens on such Collateral
shall attach to (and shall remain subject and subordinate to all Priority Liens
securing Priority Lien Obligations, subject to the Priority Lien Cap) any
proceeds of a sale, transfer or other Disposition of Collateral not paid to the
Priority Lien Secured Parties or that remain after the Discharge of Priority
Lien Obligations.

 

(b)     The Second Lien Agent agrees to execute and deliver (at the sole cost
and expense of the Grantors) all such releases and other instruments as shall
reasonably be requested by the Priority Lien Agent to evidence and confirm any
release of Collateral provided for in this Section 4.01.

 

Section 4.02.     Certain Agreements With Respect to Insolvency or Liquidation
Proceedings. The parties hereto acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code and shall
continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against Goodrich or any subsidiary of
Goodrich. All references in this Agreement to Goodrich or any subsidiary of
Goodrich or any other Grantor will include such Person or Persons as a
debtor-in-possession and any receiver or trustee for such Person or Persons in
an Insolvency or Liquidation Proceeding. For the purposes of this Section 4.02,
unless otherwise provided herein, clauses (b) through and including (o) shall be
in full force and effect prior to the Discharge of Priority Lien Obligations.

 

(b)     If Goodrich or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, the Second Lien Agent, for itself and
on behalf of each Second Lien Secured Party, agrees that neither it nor any
other Second Lien Secured Party will raise any objection, contest or oppose, and
each Second Lien Secured Party will waive any claim such Person may now or
hereafter have, to any such financing or to the Liens on the Collateral securing
the same (“DIP Financing Liens”), or to any use, sale or lease of cash
collateral that constitutes Collateral or to any grant of administrative expense
priority under Section 364 of the Bankruptcy Code, unless (A) the Priority Lien
Agent or the Priority Lien Secured Parties oppose or object to such DIP
Financing or such DIP Financing Liens or such use of cash collateral or (B) (1)
the sum of (x) the aggregate principal amount of the DIP Financing, (y) the
aggregate amount of Indebtedness for borrowed money constituting principal
outstanding under the Priority Lien Documents and (z) the aggregate face amount
of any letters of credit issued and outstanding under the Priority Lien
Documents exceeds (2) the sum of (x) the amount of the Priority Lien Obligations
“rolled up” or otherwise refinanced by such DIP Financing, if any, plus (y)
$10,000,000. To the extent such DIP Financing Liens are senior to, or rank pari
passu with, the Priority Liens, the Second Lien Agent will, for itself and on
behalf of the other Second Lien Secured Parties, subordinate the Second Liens on
the Collateral to the Priority Liens and to such DIP Financing Liens, so long as
the Second Lien Agent, on behalf of the Second Lien Secured Parties, retains
Liens on all the Collateral, including proceeds thereof arising after the
commencement of any Insolvency or Liquidation Proceeding, with the same priority
relative to the Priority Liens as existed prior to the commencement of the case
under the Bankruptcy Code. If the Priority Lien Secured Parties are granted
adequate protection Liens on post-petition assets of Goodrich to secure Priority
Lien Obligations in connection with the DIP Financing, the Second Lien Secured
Parties shall have the right to request adequate protection Liens on
post-petition assets of Goodrich to secure the Second Lien Obligations in
connection with the DIP Financing (which Liens shall be junior to the adequate
protection Liens and prepetition Liens of the Priority Lien Secured Parties) and
the Priority Lien Secured Parties shall not object to such a request by the
Second Lien Secured Parties. For the avoidance of doubt, nothing in this Section
4.02(b) shall limit or impair the right of the Second Lien Agent to object to
any motion regarding DIP Financing or cash collateral to the extent that the
objection could be asserted in an Insolvency or Liquidation Proceeding by
unsecured creditors generally, is not otherwise prohibited by the terms of this
Agreement and is not based on the status of any Second Lien Secured Party as a
holder of a Lien.

 

(c)     Prior to the Discharge of Priority Lien Obligations, without the consent
of the Priority Lien Agent, in its sole discretion, the Second Lien Agent, for
itself and on behalf of each Second Lien Secured Party, agrees not to propose,
support or enter into any DIP Financing; provided that if no Priority Lien
Secured Party offers to provide DIP Financing within the amount permitted under
clause (B)(2) of Section 4.02(b) on or before the date of the hearing to approve
a DIP Financing, then a Second Lien Secured Party may seek to provide such DIP
Financing secured by Liens equal or senior in priority to the Liens securing the
Priority Lien Obligations and the Priority Lien Secured Parties may object
thereto on any and all grounds; provided that such DIP Financing may not
“roll-up” or otherwise refinance any pre-petition Second Lien Obligations.

 

(d)     The Second Lien Agent, for itself and on behalf of each Second Lien
Secured Party, agrees that it will not object to, oppose or contest (or join
with or support any third party objecting to, opposing or contesting) a sale or
other Disposition, a motion to sell or Dispose or the bidding procedure for such
sale or Disposition of any Collateral (or any portion thereof) under Section 363
of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Priority Lien Secured Parties shall have consented to such sale or Disposition,
such motion to sell or Dispose or such bidding procedure for such sale or
Disposition of such Collateral and all Priority Liens and Second Liens will
attach to the proceeds of the sale in the same respective priorities as set
forth in this Agreement; provided that (i) no motion or order regarding such
sale or other Disposition shall impair the rights of the Second Lien Secured
Parties under Section 363(k) of the Bankruptcy Code and (ii) the Priority Lien
Cap shall be reduced by an amount equal to the net cash proceeds of any such
sale or other Disposition which are used to pay the principal or face amount of
the Priority Lien Obligations.

 

(e)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, waives any claim that may be had against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any DIP Financing
Liens, request for adequate protection or administrative expense priority under
Section 364 of the Bankruptcy Code (in each case, that is granted in a manner
that is consistent with this Agreement).

 

(f)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees that neither the Second Lien Agent nor any other
Second Lien Secured Party, will file or prosecute in any Insolvency or
Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Priority Lien Agent or any other
Priority Lien Secured Party for adequate protection or (ii) any objection by the
Priority Lien Agent or any other Priority Lien Secured Party to any motion,
relief, action or proceeding based on the Priority Lien Agent or Priority Lien
Secured Parties claiming a lack of adequate protection, except that the Second
Lien Secured Parties may:

 

(A)     freely seek and obtain relief granting adequate protection in the form
of a replacement lien co-extensive in all respects with, but subordinated (as
set forth in Section 2.01) to, and with the same relative priority to the
Priority Liens as existed prior to the commencement of the Insolvency or
Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and

 

(B)     freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the Discharge of Priority Lien Obligations.

 

(g)     The Second Lien Agent, for itself and on behalf of each of the other of
the Second Lien Secured Parties, waives any claim it or any such other Second
Lien Secured Party may now or hereafter have against the Priority Lien Agent or
any other Priority Lien Secured Party (or their representatives) arising out of
any election by the Priority Lien Agent or any Priority Lien Secured Parties, in
any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.

 

(h)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees that in any Insolvency or Liquidation Proceeding,
neither the Second Lien Agent nor any other Second Lien Secured Party shall
support or vote to accept any plan of reorganization or disclosure statement of
Goodrich or any other Grantor unless (i) such plan is accepted by the Class of
Priority Lien Secured Parties in accordance with Section 1126(c) of the
Bankruptcy Code or otherwise provides for the payment in full in cash of all
Priority Lien Obligations (including all post-petition interest approved by the
bankruptcy court, fees and expenses and cash collateralization of all letters of
credit) on the effective date of such plan of reorganization, or (ii) such plan
provides on account of the Priority Lien Secured Parties for the retention by
the Priority Lien Agent, for the benefit of the Priority Lien Secured Parties,
of the Liens on the Collateral securing the Priority Lien Obligations, and on
all proceeds thereof whenever received, and such plan also provides that any
Liens retained by, or granted to, the Second Lien Agent are only on property
securing the Priority Lien Obligations and shall have the same relative priority
with respect to the Collateral or other property, respectively, as provided in
this Agreement with respect to the Collateral. Except as provided herein, each
of the Second Lien Secured Parties shall remain entitled to vote their claims in
any such Insolvency or Liquidation Proceeding.

 

(i)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees that neither the Second Lien Agent nor any other
Second Lien Secured Party shall seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in any Insolvency or Liquidation
Proceeding in respect of the Collateral without the prior written consent of the
Priority Lien Agent.

 

(j)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees that neither the Second Lien Agent nor any other
Second Lien Secured Party shall oppose or seek to challenge any claim by the
Priority Lien Agent or any other Priority Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Priority Lien Obligations
consisting of post-petition interest, fees or expenses or cash collateralization
of all letters of credit to the extent of the value of the Priority Liens (it
being understood that such value will be determined without regard to the
existence of the Second Liens on the Collateral). Neither Priority Lien Agent
nor any other Priority Lien Secured Party shall oppose or seek to challenge any
claim by the Second Lien Agent or any other Second Lien Secured Party for
allowance or payment in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Second Liens, on the Collateral.

 

(k)     Without the express written consent of the Priority Lien Agent, none of
the Second Lien Agent or any other Second Lien Secured Party shall (or shall
join with or support any third party in opposing, objecting to or contesting, as
the case may be), in any Insolvency or Liquidation Proceeding involving any
Grantor, (i) oppose, object to or contest the determination of the extent of any
Liens held by any of Priority Lien Secured Party or the value of any claims of
any such holder under Section 506(a) of the Bankruptcy Code or (ii) oppose,
object to or contest the payment to the Priority Lien Secured Party of interest,
fees or expenses under Section 506(b) of the Bankruptcy Code subject to the
Priority Lien Cap.

 

(l)     Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Second
Lien Agent, for itself and on behalf of each other Second Lien Secured Party,
agrees that, any distribution or recovery they may receive in respect of any
Collateral shall be segregated and held in trust and forthwith paid over to the
Priority Lien Agent for the benefit of the Priority Lien Secured Parties in the
same form as received without recourse, representation or warranty (other than a
representation of the Second Lien Agent that it has not otherwise sold,
assigned, transferred or pledged any right, title or interest in and to such
distribution or recovery) but with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Second Lien Agent, for itself
and on behalf of each other Second Lien Secured Party, hereby appoints the
Priority Lien Agent, and any officer or agent of the Priority Lien Agent, with
full power of substitution, the attorney-in-fact of each Second Lien Secured
Party for the limited purpose of carrying out the provisions of this
Section 4.02(l) and taking any action and executing any instrument that the
Priority Lien Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02(l), which appointment is irrevocable and coupled with an
interest.

 

(m)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, hereby agrees that the Priority Lien Agent shall have the
exclusive right to credit bid the Priority Lien Obligations and further that
none of the Second Lien Agent or any other Second Lien Secured Party shall (or
shall join with or support any third party in opposing, objecting to or
contesting, as the case may be) oppose, object to or contest such credit bid by
the Priority Lien Agent.

 

(n)     Without the consent of the Priority Lien Agent in its sole discretion,
the Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees it will not file an involuntary bankruptcy claim or seek
the appointment of an examiner or a trustee for Goodrich or any of its
subsidiaries.

 

(o)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral, except as expressly permitted by this
Agreement.

 

Section 4.03.     Reinstatement. If any Priority Lien Secured Party is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of any Grantor any amount (a “Recovery”) for any
reason whatsoever, then the Priority Lien Obligations shall be reinstated to the
extent of such Recovery and the Priority Lien Secured Parties shall be entitled
to a reinstatement of Priority Lien Obligations with respect to all such
recovered amounts. The Second Lien Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that if, at any time, a Second Lien Secured
Party receives notice of any Recovery, the Second Lien Agent or any other Second
Lien Secured Party shall promptly pay over to the Priority Lien Agent any
payment received by it and then in its possession or under its control in
respect of any Collateral subject to any Priority Lien securing such Priority
Lien Obligations and shall promptly turn any Collateral subject to any such
Priority Lien then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made. If this Agreement shall have been terminated prior to any
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement. Any amounts received by the Second Lien Agent or any other Second
Lien Secured Party and then in its possession or under its control on account of
the Second Lien Obligations after the termination of this Agreement shall, in
the event of a reinstatement of this Agreement pursuant to this Section 4.03, be
held in trust for and paid over to the Priority Lien Agent for the benefit of
the Priority Lien Secured Parties for application to the reinstated Priority
Lien Obligations until the discharge thereof. This Section 4.03 shall survive
termination of this Agreement.

 

Section 4.04.     Refinancings.

 

(a)     The Priority Lien Obligations and the Second Lien Obligations may be
Replaced by any Priority Substitute Credit Facility or Second Lien Substitute
Facility, as the case may be, in each case without notice to, or the consent of,
any Secured Party, all without affecting the Lien priorities provided for herein
or the other provisions hereof; provided, that (i) the Priority Lien Agent and
the Second Lien Agent shall receive on or prior to incurrence of a Priority
Substitute Credit Facility or Second Lien Substitute Facility (A) an Officers’
Certificate from Goodrich stating that (I) the incurrence thereof is permitted
by each applicable Secured Debt Document to be incurred and (II) the
requirements of Section 4.06 have been satisfied, and (B) a Priority
Confirmation Joinder from the holders or lenders of any indebtedness that
Replaces the Priority Lien Obligations or the Second Lien Obligations (or an
authorized agent, trustee or other representative on their behalf), (ii) the
aggregate outstanding principal amount of the Priority Lien Obligations, after
giving effect to such Priority Substitute Credit Facility, shall not exceed the
Priority Lien Cap, (iii) in the case of a Second Lien Substitute Facility, (A)
the final maturity of the Second Lien Debt incurred pursuant to such Second Lien
Substitute Facility is at least 180 days after the final maturity of the
Priority Lien Debt (as in effect on the date such Second Lien Substitute
Facility is entered into) and (B) the terms of such Second Lien Substitute
Facility taken as a whole (I) other than fees and interest are not materially
less favorable to the obligor thereunder than the original terms of the Second
Lien Indenture and Second Lien Notes and (II) shall not contain any default,
event of default or covenant that is materially adverse to the obligor
thereunder than the original terms of the Second Lien Indenture and Second Lien
Notes unless such additional  default, event of default or covenant would also
be added to the Priority Lien Documents and (iv) on or before the date of such
incurrence, such Priority Substitute Credit Facility or Second Lien Substitute
Facility is designated by Goodrich, in an Officers’ Certificate delivered to the
Priority Lien Agent and the Second Lien Agent, as “Priority Lien Debt” or
“Second Lien Debt”, as applicable, for the purposes of the Secured Debt
Documents and this Agreement.

 

(b)     Notwithstanding the foregoing, nothing in this Agreement will be
construed to allow Goodrich or any other Grantor to incur additional
indebtedness unless otherwise permitted by the terms of each applicable Secured
Debt Document.

 

(c)     Each of the then-existing Priority Lien Agent and the Second Lien Agent
shall be authorized to execute and deliver such documents and agreements
(including amendments or supplements to this Agreement) as such holders,
lenders, agent, trustee or other representative may reasonably request to give
effect to any such Replacement, it being understood that the Priority Lien Agent
and the Second Lien Agent or (if permitted by the terms of the applicable
Secured Debt Documents) the Grantors, without the consent of any other Secured
Party or (in the case of the Grantors) one or more Secured Debt Representatives,
may amend, supplement, modify or restate this Agreement to the extent necessary
or appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors. Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such indebtedness and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.

 

Section 4.05.     Amendments to Priority Lien Documents and Second Lien
Documents.

 

(a)     Prior to the Discharge of Priority Lien Obligations, without the prior
written consent of the Priority Lien Agent and the Required Priority Lien
Secured Parties (unless permitted by the terms of any Priority Substitute Credit
Facility then in effect), no Second Lien Document may be amended, supplemented,
restated or otherwise modified and/or refinanced or entered into to the extent
such amendment, supplement, restatement or modification and/or refinancing, or
the terms of any new Second Lien Document, would (i) modify a covenant or event
of default that directly restricts one or more Grantors from making payments on
the Priority Lien Obligations that would otherwise be permitted under this
Agreement and the Second Lien Documents as in effect on the date hereof, (ii)
shorten the final maturity or weighted average life to maturity of the Second
Lien Obligations, (iii) add any additional Property as collateral for the Second
Lien Obligations unless such Property is added as collateral for the Priority
Lien Obligations (iv) provide for any Person to issue a guarantee or be required
to issue a guarantee unless such Person guarantees the Priority Lien
Obligations, (v) add or provide for any increase in, or shorten the period for
payment of, any mandatory prepayment or redemption provisions or shorten the
period for reinvestment of any net cash proceeds (other than change of control
or asset sale tender offer provisions substantially similar to those applicable
under the Second Lien Documents, as in effect on the date hereof, or otherwise
customary in the market at the time of such amendment, exchange or refinancing),
(vi) increase the interest rate or yield, including by increasing the
“applicable margin” or similar component of the interest rate, by imposing fees
or premiums, or by modifying the method of computing interest, or modifying or
implementing any commitment, consent, facility, utilization, make-whole or
similar fee so that the aggregate yield is in excess of the total yield on the
Second Lien Obligations as in effect on the issue date thereof (excluding
increases resulting from the accrual of interest at the default rate), (vii)
amend or otherwise modify any “Default” or “Event of Default” or covenants
thereunder in a manner, taken as a whole, that is materially adverse to any
Grantors unless such modification would also apply to the Priority Lien
Documents, (viii) adversely affect the lien priority rights of the Priority Lien
Secured Parties or (ix) contravene the provisions of this Agreement.

 

(b)     Prior to the Discharge of the Second Lien Obligations without the prior
written consent of the Second Lien Agent and the Required Second Lien Secured
Parties no Priority Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing would (i)
modify a covenant or event of default that directly restricts one or more
Grantors from making payments on the Second Lien Obligations that would
otherwise be permitted under this Agreement and the Priority Lien Documents as
in effect on the date hereof, (ii) shorten the final maturity of the Priority
Lien Obligations, (iii) add any additional Property as collateral for the
Priority Lien Obligations unless such Property is added as collateral for the
Second Lien Obligations, (iv) provide for any Person to issue a guarantee or be
required to issue a guarantee unless such Person guarantees the Second Lien
Obligations or (v) contravene the provisions of this Agreement.

 

Section 4.06.     Legends. The Second Lien Agent acknowledges with respect to
the Second Lien Indenture and the Second Lien Security Documents, that the
Second Lien Indenture, the Second Lien Documents (other than control agreements
to which both the Priority Lien Agent and the Second Lien Agent are parties),
and each associated Security Document (other than control agreements to which
both the Priority Lien Agent and the Second Lien Agent are parties) granting any
security interest in the Collateral will contain the appropriate legend set
forth on Annex I.

 

Section 4.07.     Second Lien Secured Parties Rights as Unsecured Creditors;
Judgment Lien Creditor. Both before and during an Insolvency or Liquidation
Proceeding, any of the Second Lien Secured Parties may take any actions and
exercise any and all rights that would be available to a holder of unsecured
claims; provided, however, that the Second Lien Secured Parties may not take any
of the actions prohibited by Section 3.05(a) or Section 4.02 or any other
provisions in this Agreement; provided, further, that in the event that any of
the Second Lien Secured Parties becomes a judgment lien creditor in respect of
any Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Second Lien Obligations, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the Priority Lien Obligations and the Second Lien Obligations, as
applicable) as the Second Liens are subject to this Agreement.

 

Section 4.08.     Postponement of Subrogation. The Second Lien Agent, for itself
and on behalf of each other Second Lien Secured Party, hereby agrees that no
payment or distribution to any Priority Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Second Lien Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Priority Lien Obligations shall have occurred. Following the Discharge of
Priority Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Priority Lien Secured Party will execute such documents,
agreements, and instruments as any Second Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Priority Lien Obligations resulting from payments or
distributions to such Priority Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.

 

Section 4.09.     Acknowledgment by the Secured Debt Representatives. Each of
the Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, and the Second Lien Agent, for itself and on behalf of the
other Second Lien Secured Parties, hereby acknowledges that this Agreement is a
material inducement to enter into a business relationship, that each has relied
on this Agreement to enter into the Priority Credit Agreement and the Second
Lien Indenture, as applicable, and all documentation related thereto, and that
each will continue to rely on this Agreement in their related future dealings.

 

Section 4.10.     Permitted Prepayments of Second Lien Obligations.

 

(a)     Until the Discharge of Priority Lien Obligations, unless otherwise
permitted by the Priority Lien Agent or otherwise permitted by the terms of the
Priority Lien Credit Agreement or, if the Priority Lien Credit Agreement has
been Replaced by a Priority Substitute Credit Facility, the terms of such
Priority Substitute Credit Facility, no Second Lien Secured Party may accept or
retain any optional prepayment (howsoever described) of principal of the Second
Lien Obligations; provided that the foregoing shall not prohibit a Second Lien
Secured Party from receiving cash in lieu of fractional shares upon a retirement
of Second Lien Obligations by exchanging such Second Lien Obligations for
Capital Stock of the Parent Guarantor pursuant to the Second Lien Indenture.

 

(b)     Goodrich may retire any Second Lien Obligations by exchanging such
Second Lien Obligations for Capital Stock of the Parent Guarantor (other than
Disqualified Capital Stock (as defined in the Priority Credit Agreement)).

 

(c)     Notwithstanding anything to the contrary in this Section 4.10, the
Second Lien Obligations may be refinanced in whole or in part so long as
refinancing is permitted by the terms of the Priority Credit Agreement then in
effect and Section 4.05 hereof.

 

ARTICLE V     
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01.     General. Prior to the Discharge of Priority Lien Obligations,
the Priority Lien Agent agrees that if it shall at any time hold a Priority Lien
on any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Priority Lien Agent, the Priority Lien Agent will serve as gratuitous
bailee for the Second Lien Agent for the sole purpose of perfecting the Second
Lien of the Second Lien Agent on such Collateral. It is agreed that the
obligations of the Priority Lien Agent and the rights of the Second Lien Agent
and the other Second Lien Secured Parties in connection with any such bailment
arrangement will be in all respects subject to the provisions of Article II.
Notwithstanding anything to the contrary herein, the Priority Lien Agent will be
deemed to make no representation as to the adequacy of the steps taken by it to
perfect the Second Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Agent or any other Second Lien
Secured Party or any other Person for such perfection or failure to perfect, it
being understood that the sole purpose of this Article is to enable the Second
Lien Secured Parties to obtain a perfected Second Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent. The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, this
Agreement or any other document or theory, a fiduciary relationship in respect
of any Priority Lien Secured Party, the Second Lien Agent or any Second Lien
Secured Party. Subject to Section 4.03, from and after the Discharge of Priority
Lien Obligations, the Priority Lien Agent shall take all such actions in its
power as shall reasonably be requested by the Second Lien Agent (at the sole
cost and expense of the Grantors) to transfer possession or control of such
Collateral or any such Account (in each case to the extent the Second Lien Agent
has a Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Agent for the benefit of all
Second Lien Secured Parties.

 

Section 5.02.     Deposit Accounts. Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time, the Priority Lien Agent will act as gratuitous bailee
for the Second Lien Agent for the purpose of perfecting the Liens of the Second
Lien Secured Parties in such Accounts and the cash and other assets therein as
provided in Section 5.01 (but will have no duty, responsibility or obligation to
the Second Lien Secured Parties (including, without limitation, any duty,
responsibility or obligation as to the maintenance of such control, the effect
of such arrangement or the establishment of such perfection) except as set forth
in the last sentence of this Section 5.02). Unless the Second Liens on such
Collateral shall have been or concurrently are released, after the occurrence of
Discharge of Priority Lien Obligations, the Priority Lien Agent shall, at the
request of the Second Lien Agent, cooperate with the Grantors and the Second
Lien Agent (at the expense of the Grantors) in permitting control of any other
Accounts to be transferred to the Second Lien Agent (or for other arrangements
with respect to each such Accounts satisfactory to the Second Lien Agent to be
made).

 

ARTICLE VI     
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01.     Application of Proceeds. Prior to the Discharge of Priority
Lien Obligations, and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, Collateral or proceeds received in connection
with the enforcement or exercise of any rights or remedies with respect to any
portion of the Collateral will be applied:

 

(i)     first, to the payment in full in cash of all Priority Lien Obligations
that are not Excess Priority Lien Obligations,

 

(ii)     second, to the payment in full in cash of all Second Lien Obligations,

 

(iii)     third, to the payment in full in cash of all Excess Priority Lien
Obligations; and

 

(iv)     fourth, to Goodrich or as otherwise required by applicable law.

 

Section 6.02.     Determination of Amounts. Whenever a Secured Debt
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any Priority Lien Obligations (or the existence of any commitment to
extend credit that would constitute Priority Lien Obligations), or Second Lien
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the other Secured Debt Representatives and shall
be entitled to make such determination on the basis of the information so
furnished; provided, however, that if a Secured Debt Representative shall fail
or refuse to provide reasonably promptly the requested information, the
requesting Secured Debt Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of Goodrich. Each
Secured Debt Representative may rely conclusively, and shall be fully protected
in so relying, on any determination made by it in accordance with the provisions
of the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to Goodrich or any of their
subsidiaries, any Secured Party or any other Person as a result of such
determination.

 

ARTICLE VII     
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF GRANTORS; ETC.

 

Section 7.01.     No Reliance; Information. The Priority Lien Secured Parties
and the Second Lien Secured Parties shall have no duty to disclose to any Second
Lien Secured Party or to any Priority Lien Secured Party, as the case may be,
any information relating to Goodrich or any of the other Grantors, or any other
circumstance bearing upon the risk of non-payment of any of the Priority Lien
Obligations or the Second Lien Obligations that is known or becomes known to any
of them or any of their Affiliates. In the event any Priority Lien Secured Party
or any Second Lien Secured Party, in its sole discretion, undertakes at any time
or from time to time to provide any such information to, any Second Lien Secured
Party or any Priority Lien Secured Party, as the case may be, it shall be under
no obligation (a) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(b) to provide any additional information or to provide any such information on
any subsequent occasion or (c) to undertake any investigation.

 

Section 7.02.     No Warranties or Liability.

 

(a)     The Priority Lien Agent, for itself and on behalf of the other Priority
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Second
Lien Agent nor any other Second Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Second Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

 

(b)     The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Priority Lien Agent nor
any other Priority Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Priority
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.

 

(c)      The Priority Lien Agent and the other Priority Lien Secured Parties
shall have no express or implied duty to the Second Lien Agent or any other
Second Lien Secured Party and (ii) the Second Lien Agent and the other Second
Lien Secured Parties shall have no express or implied duty to the Priority Lien
Agent or any other Priority Lien Secured Party; in each case to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Priority Lien Document
or any Second Lien Document (other than, in each case, this Agreement), as
applicable, regardless of any knowledge thereof which they may have or be
charged with.

 

(d)     The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, hereby waives any claim that may be had against the Priority
Lien Agent or any other Priority Lien Secured Party arising out of any actions
which the Priority Lien Agent or such Priority Lien Secured Party takes or omits
to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any
Collateral, and actions with respect to the collection of any claim for all or
only part of the Priority Lien Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the Priority Lien
Documents or the valuation, use, protection or release of any security for such
Priority Lien Obligations.

 

Section 7.03.     Obligations Absolute. The Lien priorities provided for herein
and the respective rights, interests, agreements and obligations hereunder of
the Priority Lien Agent and the other Priority Lien Secured Parties, the Second
Lien Agent and the other Second Lien Secured Parties shall remain in full force
and effect irrespective of:

 

(a)     any lack of validity or enforceability of any Secured Debt Document;

 

(b)     any change in the time, place or manner of payment of, or in any other
term of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

 

(c)     any amendment, waiver or other modification, whether by course of
conduct or otherwise, of any Secured Debt Document;

 

(d)     the securing of any Priority Lien Obligations or Second Lien Obligations
with any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any Priority Lien
Obligations or Second Lien Obligations;

 

(e)     the commencement of any Insolvency or Liquidation Proceeding in respect
of Goodrich or any other Grantor; or

 

(f)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, Goodrich or any other Grantor in respect of the
Priority Lien Obligations or the Second Lien Obligations.

 

Section 7.04.     Grantors Consent. Each Grantor hereby consents to the
provisions of this Agreement and the intercreditor arrangements provided for
herein and agrees that the obligations of the Grantors under the Secured Debt
Documents will in no way be diminished or otherwise affected by such provisions
or arrangements (except as expressly provided herein).

 

ARTICLE VIII     
REPRESENTATIONS AND WARRANTIES

 

Section 8.01.     Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a)     Such party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.

 

(b)     This Agreement has been duly executed and delivered by such party.

 

(c)     The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Priority Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

 

Section 8.02.     Representations and Warranties of Each Representative. Each of
the Priority Lien Agent and the Second Lien Agent represents and warrants to the
other parties hereto that it is authorized under the Priority Credit Agreement
and the Second Lien Indenture, as applicable, to enter into this Agreement.

 

ARTICLE IX     
MISCELLANEOUS

 

Section 9.01.     Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)     if to the Original Priority Lien Agent, to it at:

 

SunTrust Bank
3333 Peachtree Road, N.E. / 8th Floor
Atlanta, Georgia 30326
Attention: Brian Y. Guffin

 

With a copy to:


SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Agency Services Manager

Telecopy Number: (404) 221-2001

 

(b)     if to the Original Second Lien Agent, to it at:

 

Wilmington Trust, National Association
1590 N. Dallas Parkway, Suite 550
Dallas, TX 75248
Facsimile No.: (888) 316-6238
Attention: Goodrich Petroleum Administrator

 

(c)     if to any other Secured Debt Representative, to such address as
specified in the Priority Confirmation Joinder.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among Goodrich, the Priority Lien Agent
and the Second Lien Agent from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

 

Section 9.02.     Waivers; Amendment. No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

(b)     Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Secured Debt Representative; provided, however,
that this Agreement may be amended from time to time as provided in
Section 4.04. Any amendment of this Agreement that is proposed to be effected
without the consent of a Secured Debt Representative as permitted by the proviso
to the preceding sentence shall be submitted to such Secured Debt Representative
for its review at least 5 Business Days prior to the proposed effectiveness of
such amendment.

 

Section 9.03.     Actions Upon Breach; Specific Performance. Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Grantor or the Collateral, such Grantor, with the prior
written consent of the Priority Lien Agent, may interpose as a defense or
dilatory plea the making of this Agreement, and any Priority Lien Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor.

 

(b)     Prior to the Discharge of Priority Lien Obligations, should any Second
Lien Secured Party, contrary to this Agreement, in any way take, attempt to or
threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or take any other action in violation of this Agreement or fail to take any
action required by this Agreement, the Priority Lien Agent or any other Priority
Lien Secured Party (in its own name or in the name of the relevant Grantor) or
the relevant Grantor, with the prior written consent of the Priority Lien Agent,
(A) may obtain relief against such Second Lien Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Second Lien Agent on behalf of each Second Lien
Secured Party that (I) the Priority Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(II) each Second Lien Secured Party waives any defense that the Grantors and/or
the Priority Lien Secured Parties cannot demonstrate damage and/or be made whole
by the awarding of damages, and (B) shall be entitled to damages, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement.

 

Section 9.04.     Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

 

Section 9.05.     Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

Section 9.06.     Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

Section 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.08.     Governing Law; Jurisdiction; Consent to Service of Process.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

(b)     Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.

 

(c)     Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 9.09.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.10.     Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

Section 9.11.     Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control.

 

Section 9.12.     Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
distinct and separate relative rights of the Priority Lien Secured Parties and
the Second Lien Secured Parties. None of Goodrich, any other Grantor or any
other creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Sections 4.01, 4.02, 4.04, 4.05, or 4.10) is intended to or will
amend, waive or otherwise modify the provisions of the Priority Credit Agreement
or the Second Lien Indenture, as applicable) and except as expressly provided in
this Agreement neither Goodrich nor any other Grantor may rely on the terms
hereof (other than Sections 4.01, 4.02, 4.04, 4.05, or 4.10, Article V,
Article VII and Article IX). Nothing in this Agreement is intended to or shall
impair the obligations of Goodrich or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall become due and payable in accordance with their terms.
Notwithstanding anything to the contrary herein or in any Secured Debt Document,
the Grantors shall not be required to act or refrain from acting pursuant to
this Agreement, any Priority Lien Document or any Second Lien Document with
respect to any Collateral in any manner that would cause a default under any
Priority Lien Document.

 

Section 9.13.     Certain Terms Concerning the Second Lien Agent. The Second
Lien Agent is executing and delivering this Agreement solely in its capacity as
such and pursuant to direction set forth in the Second Lien Indenture; and in so
doing, the Second Lien Agent shall not be responsible for the terms or
sufficiency of this Agreement for any purpose. The Second Lien Agent shall have
no duties or obligations under or pursuant to this Agreement other than such
duties and obligations as may be expressly set forth in this Agreement as duties
and obligations on its part to be performed or observed. In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Second Lien Agent shall have and be protected by all of the
rights, immunities, indemnities and other protections granted to it under the
Second Lien Indenture and the other Second Lien Documents.

 

Section 9.14.     Certain Terms Concerning the Priority Lien Agent and the
Second Lien Agent. Neither of the Priority Lien Agent nor the Second Lien Agent
shall have any liability or responsibility for the actions or omissions of any
other Secured Party, or for any other Secured Party’s compliance with (or
failure to comply with) the terms of this Agreement. Neither of the Priority
Lien Agent nor the Second Lien Agent shall have individual liability to any
Person if it shall mistakenly pay over or distribute to any Secured Party (or
Goodrich) any amounts in violation of the terms of this Agreement, so long as
the Priority Lien Agent or the Second Lien Agent, as the case may be, is acting
in good faith. Each party hereto hereby acknowledges and agrees that each of the
Priority Lien Agent and the Second Lien Agent is entering into this Agreement
solely in its capacity under the Priority Lien Documents and the Second Lien
Documents, respectively, and not in its individual capacity. (a) The Priority
Lien Agent shall not be deemed to owe any fiduciary duty to the Second Lien
Agent or any other Second Lien Secured Party and (b) the Second Lien Agent shall
not be deemed to owe any fiduciary duty to the Priority Lien Agent or any other
Priority Lien Secured Party.

 

Section 9.15.     Authorization of Secured Agents. By accepting the benefits of
this Agreement and the other Priority Lien Security Documents, each Priority
Lien Secured Party authorizes the Priority Lien Agent to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Lien Security Documents, each Second Lien Secured Party authorizes the
Second Lien Agent to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith.

 

Section 9.16.     Further Assurances. Each of the Priority Lien Agent, for
itself and on behalf of the other Priority Lien Secured Party, the Second Lien
Agent, for itself and on behalf of the other Second Lien Secured Parties, and
each Grantor party hereto, for itself and on behalf of its subsidiaries, agrees
that it will execute, or will cause to be executed, any and all further
documents, agreements and instruments, and take all such further actions, as may
be required under any applicable law, or which the Priority Lien Agent or the
Second Lien Agent may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.

 

Section 9.17.     Relationship of Secured Parties. Nothing set forth herein
shall create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations or the
Second Lien Obligations, or for statements of any Grantor, oral or written, or
for the validity, sufficiency or enforceability of the Priority Lien Documents
or the Second Lien Documents, or any security interests granted by any Grantor
to any Secured Party in connection therewith. Each Secured Party has entered
into its respective financing agreements with the Grantors based upon its own
independent investigation, and neither the Priority Lien Agent nor the Second
Lien Agent makes any warranty or representation to the other Secured Debt
Representatives or the Secured Parties for which it acts as agent nor does it
rely upon any representation of the other agents or the Secured Parties for
which it acts as agent with respect to matters identified or referred to in this
Agreement.

 

[SIGNATURES BEGIN NEXT PAGE]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUNTRUST BANK, as Priority Lien Agent

 

 

By:

Name:     _______________________
Title:     _______________________

 

 

--------------------------------------------------------------------------------

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Agent

 

 

By:

Name:     _______________________

Title:     _______________________

 

 

--------------------------------------------------------------------------------

 

 

 

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

GOODRICH PETROLEUM CORPORATION

 

 

By:

Name:     Michael J. Killelan

Title:     Senior Vice President, General Counsel and Corporate Secretary

 

 

GOODRICH PETROLEUM COMPANY, L.L.C.

 

 

By:

Name:     Michael J. Killelan

Title:          Senior Vice President, General Counsel and

Corporate Secretary

 

 

 

 

ANNEX I

 

Provision for the Second Lien Indenture and all Second Lien Security Documents
that Grant a Security Interest in Collateral

 

Reference is made to the Intercreditor Agreement, dated as of May [ ], 2019,
between SunTrust Bank, as Priority Lien Agent (as defined therein), and
Wilmington Trust, National Association, as Second Lien Agent (as defined
therein) and acknowledged and agreed by Goodrich Petroleum Corporation, Goodrich
Petroleum Company, L.L.C. and certain of its subsidiaries (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Intercreditor Agreement”). Each Person that is secured hereunder,
by accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Second
Lien Agent (as defined in the Intercreditor Agreement) on behalf of such Person
to enter into, and perform under, the Intercreditor Agreement and (iv)
acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Person.

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A
to Intercreditor Agreement

[FORM OF]
PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of May [ ], 2019 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between SunTrust Bank, as
Priority Lien Agent for the Priority Lien Secured Parties (as defined therein),
and Wilmington Trust, National Association, as Second Lien Agent for the Second
Lien Secured Parties (as defined therein) and acknowledged and agreed by
Goodrich Petroleum Corporation and certain of its subsidiaries.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
[Priority][Second] Lien Obligations under the Intercreditor Agreement.

 

1.     Joinder. The undersigned, [_______________], a [_____________], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the [Priority][Second] Lien Obligations
hereby:

 

(a)     represents that the New Representative has been authorized to become a
party to the Intercreditor Agreement on behalf of the [Priority Lien Secured
Parties under a Priority Substitute Credit Facility] [Second Lien Secured
Parties under the Second Lien Substitute Facility] as [a Priority Lien Agent
under a Priority Substitute Credit Facility] [a Second Lien Agent under a Second
Lien Substitute Facility] under the Intercreditor Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

 

(b)     agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:

 

[Address];

 

2.     Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

 

3.     Governing Law and Miscellaneous Provisions. The provisions of Article IX
of the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

 

4.     Expenses. Goodrich agree to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[_____________, 20___].

 

[insert name of New Representative]

 

By:          

Name:          

Title:          

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 


as Priority Lien Agent

 

By:          

Name:          

Title:          

 

The Second Lien Agent hereby acknowledges receipt of this Priority Confirmation
Joinder [and agrees to act as Second Lien Agent for the New Representative and
the holders of the Obligations represented thereby]:

 


as Second Lien Agent

 

By:          

Name:          

Title:          

 

--------------------------------------------------------------------------------

 

 

 

 

Acknowledged and Agreed to by:

 

GOODRICH PETROLEUM CORPORATION

 

By:          

Name:          

Title:          

 

 

GOODRICH PETROLEUM COMPANY, L.L.C.

 

By:          

Name:          

Title:          

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B
to Intercreditor Agreement

SECURITY DOCUMENTS3

 

PART A.      

 

List of Priority Lien Security Documents

 

1.

Second Amended and Restated Guarantee and Collateral Agreement, dated as of May
14, 2019 (as amended, modified, supplemented or amended and restated from time
to time) among Goodrich, each subsidiary of Goodrich party thereto and the
Priority Lien Agent as Administrative Agent for the Priority Lien Secured
Parties

 

2.

Each mortgage and deed of trust executed and delivered by Goodrich Petroleum
Company, L.L.C. or any other Grantor creating (or purporting to create) a Lien
upon Collateral in favor of the Priority Lien Agent, to secure the Priority Lien
Obligations, except to the extent released by the Priority Lien Agent in
accordance with this Agreement and the Priority Lien Security Documents.

 

3.

Each UCC Financing Statement filed in connection with the documents listed in
items 1 and 2 of this Part A.

 

4.

Deposit Account Control Agreement, dated as of May [ ], 2019, among Goodrich
Petroleum Company, L.L.C., JPMorgan Chase Bank, N.A., as depository bank, the
Priority Lien Agent and Wilmington Trust, National Association, as the Second
Lien Agent.

 

PART B.      

 

List of Second Lien Security Documents

 

1.

Second Lien Collateral Agreement, dated as of May [ ], 2019 (as amended,
modified, supplemented or amended and restated from time to time) among
Goodrich, each subsidiary of Goodrich party thereto and Wilmington Trust,
National Association, as the Collateral Agent.

 

2.

Each mortgage and deed of trust entered into from time to time, executed and
delivered by Goodrich Petroleum Company, L.L.C. or any other Grantor creating
(or purporting to create) a Lien upon Collateral in favor of the Second Lien
Agent, to secure the Second Lien Obligations, except to the extent released by
the Second Lien Agent in accordance with this Agreement and the Second Lien
Security Documents.

 

3.

Each UCC Financing Statement filed in connection with the documents listed in
items 2 and 3 of this Part B.

 

4.

Deposit Account Control Agreement, dated as of May [ ], 2019, among Goodrich
Petroleum Company, L.L.C., JPMorgan Chase Bank, N.A., as depository bank, the
Priority Lien Agent and Wilmington Trust, National Association, as the Second
Lien Agent.

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (including all exhibits hereto and as may be
amended, supplemented or amended and restated from time to time in accordance
with the terms hereof, this “Agreement”) is made and entered into as of May [●],
2019, by and among Goodrich Petroleum Corporation, a corporation incorporated
under the laws of Delaware (the “Company”), and certain funds and accounts
managed by Franklin Advisers, Inc., as investment manager, and any additional
parties identified on the signature pages of any joinder agreement executed and
delivered pursuant hereto (each a “Holder” and collectively, the “Holders”).

 

WHEREAS, this Agreement is made in connection with the issuance and sale of the
Initial Notes pursuant to that certain Note Purchase Agreement, dated as of May
14, 2019, by and among the Company and the Initial Holders (the “Note Purchase
Agreement”);

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Holders.

 

WHEREAS, the Company and the Initial Holders have agreed to enter into this
Agreement pursuant to which the Company shall grant the Holders registration
rights with respect to the Registrable Securities in furtherance of the
foregoing.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Initial Holders
agree as follows:

 

1.     Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 

“Advice” has the meaning set forth in Section 15(c).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“beneficially own” (and related terms such as “beneficial ownership” and
“beneficial owner”) shall have the meaning given to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, and any Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such Rule.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York City are required by law to be closed.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share, and any securities into which such shares of common stock may
hereinafter be reclassified.

 

“Company” has the meaning set forth in the Preamble.

 

“Conversion Shares” means the shares of Common stock issuable upon conversion of
the Notes.

 

“Counsel to the Holders” means (i) with respect to any Demand Registration, the
counsel selected by the Holders of a majority of the Registrable Securities
initially requesting such Demand Registration and (ii) with respect to any
Underwritten Takedown or Piggyback Registration, the counsel selected by the
Majority Holders.

 

“Demand Registration Request” has the meaning set forth in Section 4(a).

 

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

 

“Equity Holders” means, collectively, each Person that is a “Holder” (as defined
in the Equity Registration Rights Agreement) as of the relevant determination
date.

 

“Equity Registration Rights Agreement” means that certain registration rights
agreement (including all exhibits thereto and as may be amended, supplemented or
amended and restated from time to time in accordance with the terms thereof)
made and entered into as of October 12, 2016, by and among the Company and the
other parties identified on Schedule I thereto who were issued shares of the
Company’s Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” has the meaning set forth in Section 9.

 

“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

 

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

 

“Form S-4” means form S-4 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-4.

 

“Form S-8” means form S-8 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-8.

 

“Grace Period” has the meaning set forth in Section 6(a)(B).

 

“Holder” or “Holders” has the meaning set forth in the Preamble. A Person shall
cease to be a Holder hereunder at such time as it ceases to hold any Registrable
Securities.

 

“Indemnified Party” has the meaning set forth in Section 11(c).

 

“Indemnifying Party” has the meaning set forth in Section 11(c).

 

“Initial Holders” means the Holders as of the date hereof.

 

“Initial Notes” means the $12,000,000 million of 13.50% Convertible Second Lien
Senior Secured Notes due 2021 of the Company issued pursuant to the indenture,
dated the date hereof, among the Company, the guarantors named therein, and
Wilmington Trust, National Association, as trustee, purchased by the Initial
Holders on the date hereof pursuant to the Note Purchase Agreement.

 

“Initial Shelf Expiration Date” has the meaning set forth in Section 2(d).

 

“Initial Shelf Registration Statement” has the meaning set forth in
Section 2(a).

 

“Losses” has the meaning set forth in Section 11(a).

 

“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten Offering (but not including any Holders that have
exercised “piggyback” rights hereunder to be included in such Underwritten
Offering).

 

“Notes” means the Initial Notes and the PIK Notes.

 

“Other Holder” has the meaning set forth in Section 7(b).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 7(a).

 

“Piggyback Offering” has the meaning set forth in Section 7(a).

 

“PIK Notes” means any additional notes issued as payment-in-kind on the Initial
Notes or on any previously issued PIK Notes.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

7

“Registrable Securities” means, collectively, (a) all Notes issued to any Holder
or to any Affiliate or Related Fund of any Holder, either directly or pursuant
to a joinder or assignment (including any Conversion Shares issued or issuable
upon the conversion of such Notes), and any additional Notes (including any
Conversion Shares issued or issuable upon the conversion of such Notes) acquired
by any Holder, Affiliate or Related Fund of any Holder in open market or other
purchases after the date hereof and (b) any additional Notes, Conversion Shares
or shares of Common Stock paid, issued or distributed in respect of any such
Notes or Conversion Shares by way of pay-in-kind interest, dividend, split or
distribution, or in connection with a combination of securities, and any
security into which such Notes or Conversion Shares shall have been converted or
exchanged in connection with a recapitalization, reorganization,
reclassification, merger, consolidation, exchange, distribution or otherwise;
provided, however, that as to any Registrable Securities, such securities shall
cease to constitute Registrable Securities upon the earliest to occur of: (i)
the date on which such securities are disposed of pursuant to an effective
Registration Statement; (ii) the date on which such securities are disposed of
pursuant to Rule 144 (or any similar provision then in effect) promulgated under
the Securities Act; and (iii) the date on which such Registrable Securities
cease to be outstanding.

 

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

 

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

 

“Smaller Reporting Company” means a “smaller reporting company” as defined in
Item 10(f) of Regulation S-K, as such definition may be amended from time to
time.

 

“Transfer” has the meaning set forth in Section 13.

 

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

 

“Underwritten Takedown” has the meaning set forth in Section 2(f).

 

“Warrants” means the warrants, exercisable for shares of Common Stock, issued by
the Company pursuant to that certain Warrant Agreement, dated as of October 12,
2016, between the Company and American Stock Transfer & Trust Company, LLC.

 

“Warrant Holders” means, collectively, each Person that is a “Holder” (as
defined in the Warrant Registration Rights Agreement) as of the relevant
determination date.

 

“Warrant Registration Rights Agreement” means that certain registration rights
agreement (including all exhibits thereto and as may be amended, supplemented or
amended and restated from time to time in accordance with the terms thereof,
made and entered into as of October 12, 2016, by and among the Company and the
persons to whom the Warrants were issued on such date.

 

2.     Initial Shelf Registration.

 

(a)     The Company shall prepare a Shelf Registration Statement (the “Initial
Shelf Registration Statement”), and shall include in the Initial Shelf
Registration Statement the Registrable Securities requested by each of the
Holders for inclusion therein by written notice to the Company no later than 30
days after the date hereof. The Company shall file the Initial Shelf
Registration Statement with the Commission on or prior to the 90th day following
the date hereof; provided, however, that the Company shall not be required to
include in the Initial Shelf Registration Statement the Registrable Securities
of any Holder unless such Holder otherwise timely complies with the requirements
of this Agreement with respect to the inclusion of such Registrable Securities
in the Initial Shelf Registration Statement.

 

(b)     The Company shall include in the Initial Shelf Registration Statement
all Registrable Securities whose inclusion has been timely requested as
aforesaid; provided, however, that the Company shall not be required to include
an amount of Registrable Securities in excess of the amount as may be permitted
to be included in such Registration Statement under the rules and regulations of
the Commission and the applicable interpretations thereof by the staff of the
Commission.

 

(c)     The Initial Shelf Registration Statement shall be on Form S-3 (or any
equivalent or successor form) under the Securities Act, or to the extent the
Company is not eligible to use Form S-3 or any equivalent or successor form or
forms, on Form S-1 or any comparable or successor form; provided, however, that
if the Company has filed the registration statement on Form S-1 and subsequently
becomes eligible to use Form S-3 or any equivalent or successor form or forms,
the Company may elect, in its sole discretion, to (i) file a post-effective
amendment to the registration statement converting such registration statement
on Form S-1 to a registration statement on Form S-3 or any equivalent or
successor form or forms or (ii) withdraw the registration statement on Form S-1
and file a registration statement on Form S-3 or any equivalent or successor
form or forms.

 

(d)     The Company shall use its reasonable efforts to cause the Initial Shelf
Registration Statement to be declared effective by the Commission as promptly as
practicable, and in any event not later than the 180th day following the date
hereof, and shall use its reasonable efforts to keep such Shelf Registration
Statement continuously effective, and not subject to any stop order, injunction
or other similar order or requirement of the Commission until the date that all
Registrable Securities covered by the Initial Shelf Registration Statement shall
cease to be Registrable Securities (such date, the “Initial Shelf Expiration
Date”). In the event of any stop order, injunction or other similar order or
requirement of the Commission relating to the Initial Shelf Registration
Statement, if any Registrable Securities covered by the Initial Shelf
Registration Statement remain unsold, the period during which the Initial Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect.

 

(e)     If the Initial Shelf Registration Statement is on Form S-1, then for so
long as any Registrable Securities covered by the Initial Shelf Registration
Statement remain unsold, the Company will file any supplements to the Prospectus
or post-effective amendments required to be filed by applicable law in order to
incorporate into such Prospectus any Current Reports on Form 8-K necessary or
required to be filed by applicable law, any Quarterly Reports on Form 10-Q or
any Annual Reports on Form 10-K filed by the Company with the Commission, or any
other information necessary so that (i) the Initial Shelf Registration Statement
shall not include any untrue statement of material fact or omit to state any
material fact necessary in order to make the statements therein not misleading,
and (ii) the Company complies with its obligations under Item 512(a)(1) of
Regulation S-K; provided, however, that these obligations remain subject to the
Company’s rights under Section 6.

 

(f)     Upon the demand of one or more Holders, the Company shall facilitate a
“takedown” of Registrable Securities in the form of an Underwritten Offering
(each, an “Underwritten Takedown”), in the manner and subject to the conditions
described in Section 5 of this Agreement, provided that either (i) the principal
amount of Registrable Securities to be included in such “takedown” shall equal
at least twenty percent (20%) of the outstanding Registrable Securities held by
all Holders or (ii) the Registrable Securities requested to be sold by the
Holders in such “takedown” shall have an anticipated aggregate offering price
(before deducting underwriting discounts and commission) of at least $12
million.

 

3.     Subsequent Shelf Registration Statements

 

(a)     After (i) the Effective Date of the Initial Shelf Registration Statement
and prior to the Initial Shelf Expiration Date and (ii) for so long as any
Registrable Securities remain outstanding, the Company shall use its reasonable
efforts to (A) ensure that it will be eligible to register the Registrable
Securities on Form S-3 after the Initial Shelf Expiration Date, and (B) meet the
requirements of General Instruction VII of Form S-1 after the Initial Shelf
Expiration Date.

 

(b)     After the Initial Shelf Expiration Date and for so long as any
Registrable Securities remain outstanding, the Company shall use its reasonable
efforts to (A) be eligible and/or to maintain its eligibility to register the
Registrable Securities on Form S-3, and (B) meet the requirements of General
Instruction VII of Form S-1.

 

(c)     After the Initial Shelf Expiration Date, if there is not an effective
Registration Statement which includes the Registrable Securities that is
currently outstanding, the Company shall (i) if the Company is eligible to
register the Registrable Securities on Form S-3, promptly file a Shelf
Registration Statement on Form S-3 and use its reasonable efforts to cause such
Registration Statement to be declared effective, (ii) if the Company is a
Smaller Reporting Company eligible to incorporate by reference pursuant to Item
12(b) of Form S-1, promptly file a Shelf Registration Statement on Form S-1 and
use its reasonable efforts to cause such Registration Statement to be declared
effective or (iii) promptly file a Shelf Registration Statement on Form S-1 and
use its reasonable efforts to cause such Registration Statement to be declared
effective and for so long as any Registrable Securities covered by such Shelf
Registration Statement on Form S-1 remain unsold, the Company will file any
supplements to the Prospectus or post-effective amendments required to be filed
by applicable law in order to incorporate into such Prospectus any Current
Reports on Form 8-K necessary or required to be filed by applicable law, any
Quarterly Reports on Form 10-Q or any Annual Reports on Form 10-K filed by the
Company with the Commission, or any other information necessary so that (x) such
Shelf Registration Statement shall not include any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements therein not misleading, and (y) the Company complies with its
obligations under Item 512(a)(1) of Regulation S-K; provided, however, that
these obligations remain subject to the Company’s rights under Section 6.

 

4.     Demand Registration

 

(a)     At any time and from time to time on or following the date hereof, any
Holder or group of Holders may request in writing (“Demand Registration
Request”) that the Company effect the registration of all or part of such
Holder’s or Holders’ Registrable Securities with the Commission under and in
accordance with the provisions of the Securities Act. The Company will file a
Registration Statement covering such Holder’s or Holders’ Registrable Securities
requested to be registered, and shall use its reasonable efforts to cause such
Registration Statement to be declared effective, as promptly as practicable
after receipt of such request; provided, however, that the Company will not be
required to file a Registration Statement pursuant to this Section 4(a):

 

(A)     unless either (i) the principal amount of Registrable Securities
requested to be registered on such Registration Statement equals at least twenty
percent (20%) of the outstanding Registrable Securities held by all Holders or
(ii) the Registrable Securities requested to be sold by the Holders pursuant to
such Registration Statement have an anticipated aggregate gross offering price
(before deducting underwriting discounts and commission) of at least $12
million;

 

(B)     if the Registrable Securities requested to be registered are already
covered by an existing and effective Registration Statement and such
Registration Statement may be utilized for the offer and sale of the Registrable
Securities requested to be registered;

 

(C)     if a registration statement filed by the Company shall have previously
been initially declared effective by the Commission within the one hundred
eighty (180) days preceding the date such Demand Registration Request is made;
and

 

(D)     if the number of Demand Registration Requests previously made pursuant
to this Section 4(a) shall equal or exceed five (5); provided, however that a
Demand Registration Request shall not be considered made for purposes of this
clause (D) unless the requested Registration Statement has been declared
effective by the Commission for more than 75% of the full amount of Registrable
Securities for which registration has been requested.

 

(b)     A Demand Registration Request shall specify (i) the then-current name
and address of such Holder or Holders, (ii) the aggregate amount of Registrable
Securities requested to be registered, (iii) the total amount of Registrable
Securities then beneficially owned by such Holder or Holders, and (iv) the
intended means of distribution. If at the time the Demand Registration Request
is made the Company appears, based on public information available to such
Holder or Holders, eligible to use Form S-3 for the offer and sale of the
Registrable Securities, the Holder or Holders making such request may request
that the registration be in the form of a Shelf Registration Statement (for the
avoidance of doubt, the Company shall not be under the obligation to file a
Shelf Registration on Form S-3 if, upon the advice of its counsel, it is not
eligible to make such a filing).

 

(c)     The Company may satisfy its obligations under Section 4(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act, so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a Demand Registration Request has been properly
made under Section 4(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 4(a) hereof; provided, however that the Effective Date of
the amended registration statement, as amended pursuant to this Section 4(c)
shall be the “the first day of effectiveness” of such Registration Statement for
purposes of determining the period during which the Registration Statement is
required to be maintained effective in accordance with Section 4(e) hereof.

 

(d)     Within ten (10) days after receiving a Demand Registration Request, the
Company shall give written notice of such request to all other Holders of
Registrable Securities and shall, subject to the provisions of Section 5(c) in
the case of an Underwritten Offering, include in such registration all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within fifteen (15) days after the Company’s
giving of such notice, provided that such Registrable Securities are not already
covered by an existing and effective Registration Statement that may be utilized
for the offer and sale of the Registrable Securities requested to be registered
in the manner so requested.

 

(e)     The Company will use its reasonable efforts to keep a Registration
Statement that has become effective as contemplated by this Section 4
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission:

 

(A)     in the case of a Registration Statement other than a Shelf Registration
Statement, until all Registrable Securities registered thereunder have been sold
pursuant to such Registration Statement, but in no event later than two hundred
seventy (270) days from the Effective Date of such Registration Statement; and

 

(B)     in the case of a Shelf Registration Statement, until the earlier of: (x)
three (3) years following the Effective Date of such Shelf Registration
Statement; and (y) the date that all Registrable Securities covered by such
Shelf Registration Statement shall cease to be Registrable Securities;

 

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Shelf
Registration Statement, if any Registrable Securities covered by such Shelf
Registration Statement remain unsold, the period during which such Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect; provided further, however, that if any Shelf
Registration Statement was initially declared effective on Form S-3 and, prior
to the date determined pursuant to Section 4(e)(B), the Company becomes
ineligible to use Form S-3, the period during which such Shelf Registration
Statement shall be required to remain effective will be extended by the number
of days during which the Company did not have an effective Registration
Statement covering unsold Registrable Securities initially registered on such
Shelf Registration Statement.

 

(f)     The Holder or Holders making a Demand Registration Request may, at any
time prior to the Effective Date of the Registration Statement relating to such
registration, revoke their request for the Company to effect the registration of
all or part of such Holder’s or Holders’ Registrable Securities by providing a
written notice to the Company. If, pursuant to the preceding sentence, the
entire Demand Registration Request is revoked, then, at the option of the Holder
or Holders who revoke such request, either (i) such Holder or Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses and which requested registration shall not count as
one of the permitted Demand Registration Requests hereunder or (ii) the
requested registration that has been revoked will be deemed to have been
effected for purposes of Section 4(a).

 

(g)     If a Registration Statement filed pursuant to this Section 4 is a Shelf
Registration Statement, then upon the demand of one or more Holders, the Company
shall facilitate a “takedown” of Registrable Securities in the form of an
Underwritten Offering, in the manner and subject to the conditions described in
Section 5 of this Agreement, provided that either (i) the principal amount of
Registrable Securities to be included in such “takedown” shall equal at least
twenty percent (20%) of the outstanding Registrable Securities held by all
Holders or (ii) the Registrable Securities requested to be sold by the Holders
in such “takedown” shall have an anticipated aggregate offering price (before
deducting underwriting discounts and commission) of at least $12 million.

 

5.     Procedures for Underwritten Offerings. The following procedures shall
govern Underwritten Offerings pursuant to Section 2(f) or Section 4(g), whether
in the case of an Underwritten Takedown or otherwise.

 

(a)     (i) The Majority Holders shall select one or more investment banking
firm(s) of national standing to be the managing underwriter or underwriters for
any Underwritten Offering pursuant to a Demand Registration Request or an
Underwritten Takedown with the consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed and (ii) the Company shall
select one or more investment banking firms of national standing to be the
managing underwriter or underwriters for any other Underwritten Offering with
the consent of the Majority Holders, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

(b)     All Holders proposing to distribute their securities through an
Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, shall agree to enter into an underwriting agreement with the
underwriters; provided, however that the underwriting agreement is in customary
form and reasonably acceptable to the Majority Holders and provided, further,
however that no Holder of Registrable Securities included in any Underwritten
Offering shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
(i) such Holder’s ownership of its Registrable Securities to be sold or
transferred, (ii) such Holder’s power and authority to effect such transfer and
(iii) such matters pertaining to compliance with securities laws as may be
reasonably requested).

 

(c)     If the managing underwriter or underwriters for an Underwritten Offering
pursuant to a Demand Registration or an Underwritten Takedown advises the
Holders that the total amount of Registrable Securities or other shares of
Common Stock permitted to be registered is such as to materially adversely
affect the success of such Underwritten Offering, the amount of Registrable
Securities or other shares of Common Stock to be registered on such Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the securities of the Company to be included by any Person other than
a Holder, an Equity Holder, a Warrant Holder or the Company; second, the Company
shall reduce or eliminate any securities of the Company to be included by the
Company; third, the Company shall reduce or eliminate any securities of the
Company, other than Registrable Securities, to be included by any Equity Holder
and/or Warrant Holder entitled to participate therein on a pro rata basis based
on the total amount of such securities requested by the Equity Holders and/or
Warrant Holders to be included in the Underwritten Offering; and fourth, the
Company shall reduce the amount of Registrable Securities to be included by
Holders on a pro rata basis based on the total amount of Registrable Securities
requested by the Holders to be included in the Underwritten Offering.

 

(d)     Within ten (10) days after receiving a request for an Underwritten
Offering constituting a “takedown” from a Shelf Registration Statement, the
Company shall give written notice of such request to all other Holders, and
subject to the provisions of Section 5(c) hereof, include in such Underwritten
Offering all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
the Company’s giving of such notice; provided, however that such Registrable
Securities are covered by an existing and effective Shelf Registration Statement
that may be utilized for the offering and sale of the Registrable Securities
requested to be registered.

 

(e)     The Company will not be required to undertake an Underwritten Offering
pursuant to Section 2(f) or Section 4(g) if the number of Underwritten Offerings
previously made pursuant to Section 2(f) or Section 4(g) in the immediately
preceding twelve (12)-month period shall exceed three (3); provided that an
Underwritten Offering shall not be considered made for purposes of this clause
(e) unless the offering has resulted in the disposition by the Holders of at
least 75% of the amount of Registrable Securities requested to be included.

 

6.     Grace Periods.

 

(a)     Notwithstanding anything to the contrary herein—

 

(A)     the Company shall be entitled to postpone the filing or effectiveness
of, or, at any time after a Registration Statement has been declared effective
by the Commission suspend the use of, a Registration Statement (including the
Prospectus included therein) if in the good faith judgment of the Board, such
registration, offering or use would reasonably be expected to materially affect
in an adverse manner or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require the disclosure of information that has not been, and is
not otherwise required to be, disclosed to the public and the premature
disclosure of which would materially affect the Company in an adverse manner;
provided however, that in the event such Registration Statement relates to a
Demand Registration Request or an Underwritten Offering pursuant to Section 2(f)
or Section 4(g), then the Holders initiating such Demand Registration Request or
such Underwritten Offering shall be entitled to withdraw the Demand Registration
Request or request for the Underwritten Offering and, if such request is
withdrawn, it shall not count against the limits imposed pursuant to
Section 4(a)(D) or Section 5(e) and the Company shall pay all registration
expenses in connection with such registration; and

 

(B)     at any time after a Registration Statement has been declared effective
by the Commission and there is no duty to disclose under applicable law, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time would, in the good
faith judgment of the Board, adversely affect the Company (the period of a
postponement or suspension as described in clause (A) and/or a delay described
in this clause (B), a “Grace Period”).

 

(b)     The Company shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided that the Company shall not disclose the content of such
material non-public information to any Holder, without the express consent of
such Holder) or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use its reasonable efforts
to terminate a Grace Period as promptly as practicable and (iii) notify the
Holders in writing of the date on which the Grace Period ends.

 

(c)     The duration of any one Grace Period shall not exceed sixty (60) days,
and the aggregate of all Grace Periods in total during any three hundred
sixty-five (365) day period shall not exceed ninety (90) days. For purposes of
determining the length of a Grace Period, the Grace Period shall be deemed to
begin on and include the date the Holders receive the notice referred to in
clause (i) of Section 6(b) and shall end on and include the later of the date
the Holders receive the notice referred to in clause (iii) of Section 6(b) and
the date referred to in such notice. In the event the Company declares a Grace
Period, the period during which the Company is required to maintain the
effectiveness of an Initial Shelf Registration Statement or a Registration
Statement filed pursuant to a Demand Registration Request shall be extended by
the number of days during which such Grace Period is in effect.

 

7.     Piggyback Registration

 

(a)     If at any time, and from time to time, the Company proposes to—

 

(A)     file a registration statement under the Securities Act with respect to
an underwritten offering of Common Stock of the Company or any securities
convertible or exercisable into Common Stock of the Company (other than with
respect to a registration statement (i) on Form S-8 or any successor form
thereto, (ii) on Form S-4 or any successor form thereto or (iii) another form
not available for registering the Registrable Securities for sale to the
public), whether or not for its own account; or

 

(B)     conduct an underwritten offering constituting a “takedown” of a class of
Common Stock or any securities convertible or exercisable into Common Stock
registered under a shelf registration statement previously filed by the Company;

 

the Company shall give written notice (the “Piggyback Notice”) of such proposed
filing or underwritten offering to the Holders at least twenty (20) Business
Days before the anticipated filing date. Such notice shall include the amount
and class of securities proposed to be registered or offered, the proposed date
of filing of such registration statement or the conduct of such underwritten
offering, any proposed means of distribution of such securities, any proposed
managing underwriter of such securities and a good faith estimate by the Company
of the proposed maximum offering price of such securities as such price is
proposed to appear on the front cover page of such registration statement (or,
in the case of an Underwritten Offering, would appear on the front cover page of
a registration statement), and shall offer the Holders the opportunity to
register such amount of Registrable Securities as each Holder may request on the
same terms and conditions as the registration of the Company’s and/or the
holders of other securities of the Company securities, as the case may be (a
“Piggyback Offering”). Subject to Section 7(b), the Company will include in each
Piggyback Offering all Registrable Securities for which the Company has received
written requests for inclusion within ten (10) Business Days after the date the
Piggyback Notice is given; provided, however, that in the case of the filing of
a registration statement, such Registrable Securities are not otherwise
registered pursuant to an existing and effective Shelf Registration Statement
under this Agreement; provided further, however that, in the case of an
underwritten offering in the form of a “takedown” under a shelf registration
statement, such Registrable Securities are covered by an existing and effective
Shelf Registration Statement that may be utilized for the offering and sale of
the Registrable Securities requested to be offered.

 

(b)     The Company will cause the managing underwriter or underwriters of the
proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Offering to include all such
Registrable Securities on the same terms and conditions as any similar
securities, if any, of the Company. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such underwritten offering advises the
Company and the selling Holders in writing that, in its view, the total amount
of securities that the Company, such Holders and any other holders entitled to
participate in such offering (“Other Holders”) propose to include in such
offering is such as to materially adversely affect the success of such
underwritten offering, then:

 

(A)     if such Piggyback Offering is an underwritten primary offering by the
Company for its own account, the Company will include in such Piggyback
Offering: (i) first, all securities to be offered by the Company; (ii) second,
up to the full amount of securities requested to be included in such Piggyback
Offering by the Holders and the Equity Holders and the Warrant Holders entitled
to participate in such offering, allocated pro rata among such holders on the
basis of the amount of securities requested to be included therein by each such
holder; and (iii) third, up to the full amount of securities requested to be
included in such Piggyback Offering by all other Other Holders;

 

(B)     if such Piggyback Offering is an underwritten secondary offering for the
account of Other Holders exercising “demand” rights, the Company will include in
such registration: (i) first, all securities of the Other Holders exercising
“demand” rights requested to be included therein; (ii) second, up to the full
amount of securities requested to be included in such Piggyback Offering by the
Holders and the Equity Holders and the Warrant Holders entitled to participate
in such offering (except for any of the foregoing groups to the extent such
group was the group exercising such “demand” right), allocated pro rata among
such holders on the basis of the amount of securities requested to be included
therein by each such holder; (iii) third, up to the full amount of securities
proposed to be included in the registration by the Company; and (iv) fourth, up
to the full amount of securities requested to be included in such Piggyback
Offering by any other Other Holders entitled to participate therein, allocated
pro rata among such other Other Holders on the basis of the amount of securities
requested to be included therein by each such other Other Holder;

 

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without materially adversely affecting the success of
such Piggyback Offering.

 

(c)     If at any time after giving the Piggyback Notice and prior to the time
sales of securities are confirmed pursuant to the Piggyback Offering, the
Company determines for any reason not to register or delay the registration of
the Piggyback Offering, the Company may, at its election, give notice of its
determination to all Holders, and in the case of such a determination, will be
relieved of its obligation to register any Registrable Securities in connection
with the abandoned or delayed Piggyback Offering, without prejudice.

 

(d)     Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering, or in the case of a Piggyback Offering constituting a
“takedown” off of a shelf registration statement, at least three (3) Business
Days prior to the anticipated date of the filing by the Company under Rule 424
of a supplemental prospectus (which shall be the preliminary supplemental
prospectus, if one is used in the “takedown”) with respect to such offering, of
its intention to withdraw from that registration; provided, however, that (i)
the Holder’s request be made in writing and (ii) the withdrawal will be
irrevocable and, after making the withdrawal, a Holder will no longer have any
right to include its Registrable Securities in that Piggyback Offering.

 

8.     Registration Procedures. If and when the Company is required to effect
any registration under the Securities Act as provided in Sections 2(a), 4(a), 5
or 7 of this Agreement, the Company shall use its reasonable efforts to:

 

(a)     prepare and file with the Commission the requisite Registration
Statement to effect such registration and thereafter use its reasonable efforts
to cause such Registration Statement to become and remain effective, subject to
the limitations contained herein;

 

(b)     prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the method of disposition set forth in such
Registration Statement, subject to the limitations contained herein;

 

(c)     (i) before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, at the Company’s expense, furnish to the
Holders whose securities are covered by the Registration Statement copies of all
such documents, other than documents that are incorporated by reference into
such Registration Statement or Prospectus, proposed to be filed and such other
documents reasonably requested by such Holders (which may be furnished by
email), and afford Counsel to the Holders a reasonable opportunity to review and
comment on such documents; and (ii) in connection with the preparation and
filing of each such Registration Statement pursuant to this Agreement, (A) upon
reasonable advance notice to the Company, give each of the foregoing such
reasonable access to all financial and other records, corporate documents and
properties of the Company as shall be necessary, in the reasonable opinion of
Counsel to the Holders and such underwriters, to conduct a reasonable due
diligence investigation for purposes of the Securities Act and Exchange Act, and
(B) upon reasonable advance notice to the Company and during normal business
hours, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of Counsel to the Holders and such underwriters, to
conduct a reasonable due diligence investigation for purposes of the Securities
Act and the Exchange Act;

 

(d)     notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

 

(e)     with respect to any offering of Registrable Securities, furnish to each
selling Holder of Registrable Securities, and the managing underwriters for such
Underwritten Offering, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus, final Prospectus, and any other Prospectus (including any Prospectus
filed under Rule 424, Rule 430A or Rule 430B promulgated under the Securities
Act and any “issuer free writing prospectus” as such term is defined under Rule
433 promulgated under the Securities Act), all exhibits and other documents
filed therewith and such other documents as such seller or such managing
underwriters may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such seller, and upon
request, a copy of any and all transmittal letters or other correspondence to or
received from, the Commission or any other governmental authority relating to
such offer;

 

(f)     (i) register or qualify all Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the Holders
covered by such Registration Statement shall reasonably request in writing, (ii)
keep such registration or qualification in effect for so long as such
Registration Statement remains in effect and (iii) take any other action that
may be necessary or reasonably advisable to enable such Holders to consummate
the disposition in such jurisdictions of the securities to be sold by such
Holders, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this subsection (f) be
obligated to be so qualified, to subject itself to taxation in such jurisdiction
or to consent to general service of process in any such jurisdiction;

 

(g)     cause all Registrable Securities included in such Registration Statement
to be registered with or approved by such other federal or state governmental
agencies or authorities as necessary upon the opinion of counsel to the Company
or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

 

(h)     with respect to any Underwritten Offering, obtain and, if obtained,
furnish to each Holder that is named as an underwriter in such Underwritten
Offering and each other underwriter thereof, a signed

 

(A)     opinion of outside counsel for the Company (including a customary 10b-5
statement), dated the date of the closing under the underwriting agreement and
addressed to the underwriters, reasonably satisfactory (based on the customary
form and substance of opinions of issuers’ counsel customarily given in such an
offering) in form and substance to such underwriters, if any, and

 

(B)     “comfort” letter, dated the date of the Underwriting Agreement and
another dated the date of the closing under the underwriting agreement and
addressed to the underwriters and signed by the independent public accountants
who have certified the Company’s financial statements included or incorporated
by reference in such registration statement, reasonably satisfactory (based on
the customary form and substance of “cold comfort” letters of issuers’
independent public accountant customarily given in such an offering) in form and
substance to such Holder and such underwriters, if any,

 

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

 

(i)     notify each Holder of Registrable Securities included in such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the happening of any event as a result of which, the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made and for which the Company chooses to
suspend the use of the Registration Statement and Prospectus in accordance with
the terms of this Agreement, at the written request of any such Holder, promptly
prepare and furnish to it a reasonable number of copies of a supplement to or an
amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such Prospectus, as supplemented
or amended, shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

 

(j)     notify the Holders of Registrable Securities included in such
Registration Statement promptly of any request by the Commission for the
amending or supplementing of such Registration Statement or Prospectus or for
additional information;

 

(k)     advise the Holders of Registrable Securities included in such
Registration Statement promptly after the Company receives notice or obtains
knowledge of any order suspending the effectiveness of a registration statement
relating to the Registrable Securities at the earliest practicable moment and
promptly use its reasonable efforts to obtain the withdrawal;

 

(l)     otherwise comply with all applicable rules and regulations of the
Commission and any other governmental agency or authority having jurisdiction
over the offering of Registrable Securities, and make available to its
stockholders, as soon as reasonably practicable, an earnings statement covering
the period of at least twelve (12) months, but not more than eighteen (18)
months, beginning with the first (1st) full calendar month after the Effective
Date of such Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder and which requirement will be deemed satisfied if the Company timely
files complete and accurate information on Form 10-Q and 10-K and Current
Reports on Form 8-K under the Exchange Act and otherwise complies with Rule 158
under the Securities Act;

 

(m)     provide and cause to be maintained a transfer agent and registrar for
the Registrable Securities included in a Registration Statement no later than
the Effective Date thereof;

 

(n)     enter into such agreements (including an underwriting agreement in
customary form) and take such other actions as the Holders beneficially owning a
majority of the Registrable Securities included in a Registration Statement or
the underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing at least
one (1) executive officer and a senior financial officer to attend and
participate in “road shows” and other information meetings organized by the
underwriters, if any, as reasonably requested; provided, however, that nothing
in this Agreement shall require the Company to participate in more than two (2)
“road shows” in any twelve (12)-month period and such participation shall not
unreasonably interfere with the business operations of the Company;

 

(o)     if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the Registrable Securities being sold in connection with an
Underwritten Offering, promptly incorporate in a prospectus supplement or
post-effective amendment such information relating to the plan of distribution
for such Registrable Securities provided to the Company in writing by the
managing underwriters and the Holders of a majority of the Registrable
Securities being sold and that is required to be included therein relating to
the plan of distribution with respect to such Registrable Securities, including
without limitation, information with respect to the amount of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering,
and make any required filings with respect to such information relating to the
plan of distribution as soon as practicable after notified of the information;

 

(p)     cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such amounts and registered in such names as the
managing underwriters, or, if none, the Holders beneficially owning a majority
of the Registrable Securities being offered for sale, may reasonably request at
least three (3) Business Days prior to any sale of Registrable Securities to the
underwriters; and

 

(q)     otherwise use its reasonable efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

 

In addition, at least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any event, within five (5) Business Days prior to the applicable anticipated
filing date. Each Holder further agrees that it shall not be entitled to be
named as a selling securityholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence and, if an Underwritten Offering, entered
into an underwriting agreement with the underwriters in accordance with
Section 5(b). If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall be permitted to exclude such
Holder from being a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 8 will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

9.     Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees, or transfer taxes of any Holder) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any stock exchange on which any Registrable Securities
are then listed for trading, (B) with respect to compliance with applicable
state securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an Issuer Filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with the Financial Industry Regulatory
Authority (“FINRA”) pursuant to the FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) the reasonable fees and expenses incurred in
connection with any road show for underwritten offerings, (vi) Securities Act
liability insurance, if the Company so desires such insurance, and (vii) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company will pay the reasonable fees and disbursements of the Counsel to the
Holders, including, for the avoidance of doubt, any expenses of Counsel to the
Holders in connection with the filing or amendment of any Registration
Statement, Prospectus or free writing prospectus hereunder. Each Holder that
sells Registrable Securities pursuant to an Underwritten Offering shall bear and
pay all underwriting discounts, fees and commissions applicable to the
Registrable Securities sold for such Holder’s account.

 

10.     Lockups.

 

(a)     In connection with any Underwritten Takedown or underwritten
registration pursuant to a Demand Registration Request or other underwritten
public offering of equity securities by the Company, except with the written
consent of the underwriters managing such offering, no Holder who participates
in such offering or beneficially owns five percent (5%) or more of the
outstanding shares of Common Stock at such time and an amount of Registrable
Securities that exceeds three percent (3%) of the outstanding Registrable
Securities held by all Holders shall effect any public sale or distribution
(including sales pursuant to Rule 144) of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such
securities, without prior written consent from the Company, during the seven (7)
days prior to and the ninety (90)-day period beginning on the date of closing of
such offering (the “Lockup Period”), except as part of such offering, provided,
that such Lockup Period restrictions are applicable on substantially similar
terms to the Company and all of its and its subsidiaries’ executive officers and
directors; provided that nothing herein shall prevent any Holder from making a
distribution of Registrable Securities to any of its partners, members or
stockholders thereof or a transfer of Registrable Securities to an Affiliate or
Related Fund that is otherwise in compliance with the applicable securities
laws, so long as such distributees or transferees, as applicable, agree to be
bound by the restrictions set forth in this Section 10(a); provided, further,
that nothing herein shall prevent or restrict the ability of any Holder from
participating in any such offering, to the extent otherwise permitted, through
the exercise of “piggyback” or similar rights that such Holder may otherwise
have under the Equity Registration Rights Agreement or Warrant Registration
Rights Agreement. Each Holder agrees to execute a lock-up agreement in favor of
the Company’s underwriters to such effect and, in any event, that the Company’s
underwriters in any relevant offering shall be third party beneficiaries of this
Section 10(a). The provisions of this Section 10(a) will no longer apply to a
Holder once such Holder ceases to hold Registrable Securities.

 

(b)     In connection with any Underwritten Offering, the Company shall not
effect any public sale or distribution of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such
securities, without prior written consent from the Majority Holders, during the
Lockup Period, except as part of such offering, provided, that such Lockup
Period restrictions are applicable on substantially similar terms to the
Majority Holders. The Company agrees to execute a lock-up agreement in favor of
the Majority Holders’ underwriters to such effect and, in any event, that the
Majority Holders’ underwriters in any relevant offering shall be third party
beneficiaries of this Section 10(b). Notwithstanding the foregoing, the Company
may effect a public sale or distribution of securities of the type described
above and during the periods described above if such sale or distribution is
made pursuant to registrations on Form S-4 or Form S-8 or as part of any
registration of securities or offering and sale to employees, directors or
consultants of the company and its subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement.

 

11.     Indemnification.

 

(a)     Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, investment
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, investment managers, stockholders, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), to which any of them may become subject, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
provided by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
or (B) in the case of an occurrence of an event of the type specified in
Section 8(i), related to the use by a Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated and defined in Section 15(c) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
an Indemnified Party (as defined in Section 11(c)), shall survive the transfer
of the Registrable Securities by the Holders, and shall be in addition to any
liability which the Company may otherwise have.

 

(b)     Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its respective directors,
officers, agents and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent, but only to the extent, that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was provided by such Holder expressly
for use in a Registration Statement, such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (iii) in the case of an occurrence
of an event of the type specified in Section 8(i), to the extent, but only to
the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 15(c), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 11(c)), shall survive the transfer of
the Registrable Securities by the Holders, and shall be in addition to any
liability which the Holder may otherwise have.

 

(c)     Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 11(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 11, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

 

(d)     Contribution. If a claim for indemnification under Section 11(a) or (b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 11(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 11(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

12.     Rule 144 and Rule 144A; Other Exemptions. With a view to making
available to the Holders of Registrable Securities the benefits of Rule 144 and
Rule 144A promulgated under the Securities Act and other rules and regulations
of the Commission that may at any time permit a Holder of Registrable Securities
to sell securities of the Company without registration, until such time as when
no Registrable Securities remain outstanding, the Company covenants that it will
(i) file in a timely manner all reports and other documents required, if any, to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted thereunder and (ii) make available information necessary to
comply with Rule 144 and Rule 144A, if available with respect to resales of the
Registrable Securities under the Securities Act, at all times, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (x) Rule 144 and Rule 144A promulgated under the
Securities Act (if available with respect to resales of the Registrable
Securities), as such rules may be amended from time to time or (y) any other
rules or regulations now existing or hereafter adopted by the Commission. Upon
the reasonable request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such information requirements, and, if not, the specific reasons for
non-compliance.

 

13.     Transfer of Registration Rights. Any Holder may freely assign its rights
hereunder on a pro rata basis in connection with any sale, transfer, assignment,
or other conveyance (any of the foregoing, a “Transfer”) of Registrable
Securities to any transferee or assignee; provided that all of the following
additional conditions are satisfied: (a) such Transfer is effected in accordance
with applicable securities laws; (b) such transferee or assignee agrees in
writing to become subject to the terms of this Agreement; and (c) the Company is
given written notice by such Holder of such Transfer, stating the name and
address of the transferee or assignee and identifying the Registrable Securities
with respect to which such rights are being transferred or assigned; and further
provided, that (i) any rights assigned hereunder shall apply only in respect of
the Registrable Securities that are Transferred and not in respect of any other
securities that the transferee or assignee may hold and (ii) any Registrable
Securities that are Transferred may cease to constitute Registrable Securities
following such Transfer in accordance with the terms of this Agreement.

 

14.     Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

 

15.     Miscellaneous.

 

(a)     Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

 

(b)     Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement

 

(c)     Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of a Grace Period or any event of the kind described in Section 8(i),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(d)     Preservation of Rights. Except as may otherwise be contained in the
Equity Registration Rights Agreement or the Warrant Registration Rights
Agreement (in each case as of, and as in effect on, the date hereof), the
Company shall not grant any registration rights to third parties which are more
favorable than or inconsistent with the rights granted hereunder unless any such
more favorable rights are concurrently added to the rights granted hereunder.

 

(e)     No Inconsistent Agreements. The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

 

(f)     Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities;
provided, however, that any party may give a waiver as to itself; provided
further, however that no amendment, modification, supplement, or waiver that
disproportionately and adversely affects, alters, or changes the interests of
any Holder shall be effective against such Holder without the prior written
consent of such Holder; and provided further that the waiver of any provision
with respect to any Registration Statement or offering may be given by Holders
holding at least a majority of the then outstanding Registrable Securities
entitled to participate in such offering or, if such offering shall have been
commenced, having elected to participate in such offering. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of a majority of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence. No waiver of any terms or conditions of
this Agreement shall operate as a waiver of any other breach of such terms and
conditions or any other term or condition, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof. No written waiver hereunder, unless it by its own terms explicitly
provides to the contrary, shall be construed to effect a continuing waiver of
the provisions being waived and no such waiver in any instance shall constitute
a waiver in any other instance or for any other purpose or impair the right of
the party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision. The failure of
any party to enforce any provision of this Agreement shall not be construed as a
waiver of such provision and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms.

 

(g)     Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or regular
mail, by private national courier service (return receipt requested, postage
prepaid), by personal delivery, by electronic mail or by facsimile transmission.
Such notice or communication shall be deemed given (i) if mailed, two days after
the date of mailing, (ii) if sent by national courier service, one Business Day
after being sent, (iii) if delivered personally, when so delivered, (iv) if sent
by electronic mail, on the Business Day such electronic mail is transmitted, or
(v) if sent by facsimile transmission, on the Business Day such facsimile is
transmitted, in each case as follows:

 

(A)     If to the Company:

 

Goodrich Petroleum Corporation
Attn: Michael J. Killelea, Executive Vice President, General Counsel and
Corporate Secretary
801 Louisiana, Suite 700
Houston, Texas 77002
Tel: (713) 780-9494
Fax: (713) 780-9254
E-mail: Mike.Killelea@goodrichpetroleum.com

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP
Attn: Mike Telle
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Tel: (713) 758-2350
Fax: (713) 615-5651
E-mail: mtelle@velaw.com

 

(B)     If to the Holders (or to any of them), at their addresses as they appear
in the records of the Company or the records of the transfer agent or registrar,
if any, for the Registrable Securities.

 

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). In addition, and
whether or not any express assignment shall have been made, the provisions of
this Agreement which are for the benefit of the Holders of Registrable
Securities (or any portion thereof) as such shall be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to execute a joinder to this Agreement in form and
substance reasonably satisfactory to the Company agreeing to be bound by its
terms. No assignment or delegation of this Agreement by the Company, or any of
the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.

 

(i)     Execution and Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same Agreement.

 

(j)     Delivery by Facsimile. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or other electronic means, shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

(k)     Governing Law; Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of New York or any other jurisdiction) to the extent such rules or provisions
would cause the application of the laws of any jurisdiction other than the State
of New York. Each of the parties to this Agreement consents and agrees that any
action to enforce this Agreement or any dispute, whether such dispute arises in
law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City. The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts. Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that (i)
such party and such party’s property is immune from any legal process issued by
such courts or (ii) any litigation or other proceeding commenced in such courts
is brought in an inconvenient forum. The parties hereby agree that mailing of
process or other papers in connection with any such action or proceeding to an
address provided in writing by the recipient of such mailing, or in such other
manner as may be permitted by law, shall be valid and sufficient service thereof
and hereby waive any objections to service in the manner herein provided.

 

(l)     Waiver of Jury Trial. Each of the parties to this Agreement hereby
agrees to waive its respective rights to a jury trial of any claim or cause of
action based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 15(l) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

(m)     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

(n)     Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time.

 

(o)     Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

 

(p)     Termination. The obligations of the Company and of any Holder, other
than those obligations contained in Section 11 and this Section 15, shall
terminate with respect to the Company and such Holder as soon as such Holder no
longer beneficially owns any Registrable Securities.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GOODRICH PETROLEUM CORPORATION

 

 

By:          

Name:     Michael J. Killelea

Title:     Executive Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------

 

 

 

INITIAL HOLDERS:

 

Funds and Accounts set forth on Schedule 1 hereto

 

By: FRANKLIN ADVISERS, INC., as investment manager

 

 

By:          

Name:

Title:

 

Schedule 1

 

 

Initial Holders

 

 

Franklin High Income Trust-Franklin High Income Fund

FT Opportunistic Distressed Fund, Ltd.

 

 

 